               Case 20-14696-LMI       Doc 204    Filed 07/27/21      Page 1 of 146




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov

 In re:                                                  Chapter 11

 CINEMEX HOLDINGS USA,                                   Case No. 20-14696-LMI
 INC.,
                                                         (Formerly Jointly Administered Under
          Reorganized Debtor.                            Lead Case: Cinemex USA Real Estate
                                                         Holdings, Inc., Case No. 20-14695-
                                                         LMI)
 ___________________________/

           REORGANIZED DEBTORS’ EMERGENCY MOTION TO ENFORCE
          THIRD AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION
                        AND CONFIRMATION ORDER

                    (Relating to the Real Property Located at 401 South Avenue,
                                   Bloomington, Minnesota 55425)

                      (Emergency Hearing Requested No Later than July 30, 2021)

          MOAC Mall Holdings LLC, the landlord of real property subject to a lease
          rejected by the Reorganized Debtors effective April 30, 2020 pursuant to 11
          U.S.C. § 365(d)(4)(B), has been and is currently converting, using, destroying
          and removing from the premises personal property belonging to the
          Reorganized Debtors despite multiple attempts by the Reorganized Debtors to
          retrieve same. The Reorganized Debtors were unsuccessful in resolving this
          issue with the landlord. The Reorganized Debtors respectfully request that
          the Court conduct a hearing on this Motion no later than July 30, 2021 to
          prevent further conversion, use, destruction and removal of the Reorganized
          Debtors’ property.

          Cinemex Holdings USA, Inc., Cinemex USA Real Estate Holdings, Inc., and CB Theater

Experience LLC (collectively, “Cinemex” or the “Reorganized Debtors”) file this Emergency

Motion to Enforce the Third Amended Joint Chapter 11 Plan of Reorganization and Confirmation

Order (the “Motion”) and state the following:
               Case 20-14696-LMI             Doc 204         Filed 07/27/21       Page 2 of 146




                                               Relief Requested

        1.       Cinemex seeks entry of an order finding that (1) MOAC Mall Holdings LLC

(“MOAC”) violated the discharge injunction, releases, and vesting provisions set forth in the Third

Amended Joint Chapter 11 Plan of Reorganization of Cinemex USA Real Estate Holdings, Inc.,

Cinemex Holdings USA, Inc., and CB Theater Experience (ECF No. 7721) (the “Plan”) and the

Findings of Fact, Conclusions of Law and Order Confirming Third Amended Joint Chapter 11

Plan of Reorganization of Cinemex USA Real Estate Holdings, Inc., Cinemex Holdings USA, Inc.

and CB Theater Experience (ECF Nos. 935, 936) (the “Confirmation Order”); (2) MOAC is held

in contempt of the Confirmation Order as specified in Article VII.O of the Plan and related

authority; and therefore (3) MOAC is required, at its own expense, to return and account for all

property of the estate vested in the Reorganized Debtors in its possession, custody or control, and

to compensate the Reorganized Debtors for the value of the property, the fair rental of the property

used or retained, plus all attorneys’ fees and costs pursuant to Article VII.O of the Plan, Fed. R.

Civ. P. 70, Fed. R. Bankr. P. 7070, and the Court’s inherent contempt powers.

                                           Jurisdiction and Venue

        2.       The United States Bankruptcy Court for the Southern District of Florida (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Article VIII

F of the Plan. The Reorganized Debtors confirm their consent, pursuant to rule 7008 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by the Court

in connection with this motion to the extent that it is later determined that the Court, absent consent

of the parties, cannot enter final orders or judgments in connection herewith consistent with Article

III of the United States Constitution.


1
    Unless otherwise specified, all references to the docket are to the docket in Case No. 20-14695.

                                                         2
             Case 20-14696-LMI        Doc 204        Filed 07/27/21   Page 3 of 146




       3.      This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      The bases for the relief requested in this Motion are sections 105(a), 524(a), and

1141(d), 1142 of title 11, United States Code (the “Bankruptcy Code”), Bankruptcy Rules 3020(d),

7070 and 9014, and Local Rule 9013-1(b) of the Bankruptcy Local Rules for the Southern District

of Florida (the “Local Rules”).

                                          Background

       5.      On April 25, 2020, Cinemex Holdings USA, Inc. and Cinemex USA Real Estate

Holdings, Inc. filed for bankruptcy under chapter 11 of title 11 of the Bankruptcy Code in this

Court. On April 26, 2020 (together with April 25, 2020, the “Petition Dates”), CB Theater

Experience LLC also filed for bankruptcy under chapter 11 in this Court.

       6.      The bankruptcy cases were jointly administered under the lead case Cinemex USA

Real Estate Holdings, Inc., Case No. 20-14695.

       7.      Cinemex was authorized to continue to operate their businesses and manage their

properties as debtors-in-possession. No examiner or trustee was appointed in the chapter 11 cases.

       8.      Cinemex is in the movie theater business and is based in Miami, Florida. At the

time of the bankruptcy filing, Cinemex operated 41 movie theaters in dozens of cities in 12 states,

including Minnesota. The theaters operate under the brand name “CMX Cinemas.”

       9.      On April 30, 2020, Cinemex filed its Debtors’ Motion to Reject Unexpired Leases

as of April 30, 2020 (the “Motion to Reject”) (ECF 29). The Motion to Reject included the Mall

of America (“MOA”) lease located in Bloomington, Minnesota (the “MOA Lease”).

       10.     On May 8, 2020, the Court entered an Interim Order Granting Debtors’ Motion to

Reject Unexpired Leases as of April 30, 2020 (ECF No. 72) (the “Rejection Order”) rejecting the

MOA Lease. MOAC was served with the Motion to Reject (ECF No. 44), filed proofs of claim
                                                 3
                Case 20-14696-LMI        Doc 204        Filed 07/27/21   Page 4 of 146




(Claim No. 64 and Amended Claim No. 64-2 in Case No. 20-14695), and otherwise participated

in the bankruptcy cases.

          11.    On November 25, 2020, after service on MOAC of the Solicitation Package (see

ECF No. 903), the Court entered the Confirmation Order, and on December 18, 2020, the Debtors

filed the Notice of (I) Effective Date of Debtors’ Third Amended Joint Chapter 11 Plan of

Reorganization and (II) Bar Dates for Certain Claims (ECF No. 973) (the “Notice of Effective

Date”).

          12.    The Plan and Confirmation Order contain a vesting provision, which states:

          Except as otherwise provided in the Plan . . ., on the Effective Date, all property in
          each Estate, all Causes of Action, and any property acquired by any of the Debtors
          pursuant to the Plan shall vest in each applicable Reorganized Debtor free and clear
          of all Liens, Claims, charges, Interests, or other encumbrances other than those
          specifically granted pursuant to the Plan or this Confirmation Order. . . .

ECF No. 936 at 54‒55 (Confirmation Order ¶ 123). See also ECF No. 772 at 33, (Plan, Art. IV.N.)

(with Confirmation Order ¶ 123, the “Vesting Provisions”).

          13.    Furthermore, the Plan contains the following creditor default provision:

          On and after the Effective Date, any act or omission by a holder of a Claim or an
          Interest in contravention of the provisions of the Plan shall be deemed an event of
          default under the Plan. Upon an event of default, the Reorganized Debtors or the
          GUC Claims Trust, as applicable, may seek to hold the defaulting party in contempt
          of the Confirmation Order and shall be entitled to reasonable attorneys’ fees and
          costs in remedying such default. Upon the finding of such a default by a creditor,
          the Bankruptcy Court may: (a) designate a party to appear, sign and/or accept the
          documents required under the Plan on behalf of the defaulting party, in accordance
          with Bankruptcy Rule 7070; (b) enforce the Plan by order of specific performance;
          (c) award judgment against such defaulting creditor in favor of the Reorganized
          Debtors or the GUC Claims Trust, as applicable, in an amount, including interest,
          to compensate the Reorganized Debtors or the GUC Claims Trust, as applicable,
          for the damages caused by such default; and (d) make such other order as may be
          equitable that does not materially alter the terms of the Plan.

ECF No. 772 at 141 (Plan at Article XII.O) (the “Creditor Default Provision”).




                                                    4
              Case 20-14696-LMI         Doc 204        Filed 07/27/21    Page 5 of 146




        14.     In turn, Bankruptcy Rule 7070 provides that:

        Rule 70 F. R. Civ. P. applies in adversary proceedings and the court may enter a
        judgment divesting the title of any party and vesting title in others whenever the
        real or personal property involved is within the jurisdiction of the court.

Fed. R. Bankr. P. 7070.

        15.     The Confirmation Order and the Plan also contain release provisions, which state

in relevant parts:

        The release by the Releasing Parties set for in Article VIII.D of the Plan and
        incorporated into this Confirmation Order (the “Third Party Release”) is an
        essential provision of the Plan. The Third Party Release is: (a) consensual; (b)
        essential to the Confirmation of the Plan; (c) given in exchange for the good and
        valuable consideration provided by the Released Parties, including the Debtors’
        Release; (d) a good faith settlement and compromise of such claims or Causes of
        Action; (e) in the best interests of the Debtors and their Estates; (f) fair, equitable,
        and reasonable; (g) given and made after due notice and opportunity for hearing;
        and (h) a bar to any of the Releasing Parties asserting any Claim or Cause of Action
        released pursuant to the releases described herein.

ECF No. 936 at 17‒18 (Confirmation Order ¶ 39) (emphasis added); see also ECF No. 772 at 141

(Plan at Article VIII.D) (with the Confirmation Order ¶¶ 39‒41, the “Release Provisions”). The

Confirmation order clarified that “the Third Party Release is consensual, as the Releasing Parties

in interest were provided notice of the chapter 11 proceedings, the Plan, and the deadline to object

to confirmation of the Plan.” Id.

        16.     The discharge injunction contained in the Confirmation Order and the Plan provides

as follows:

        Except as otherwise expressly provided in the Plan or for obligations issued or
        required to be paid pursuant to the Plan or the Confirmation Order, all Entities that
        have Held, Hold, or may Hold Claims or Interests that have been released pursuant
        to Article VIII.C or Article VIII.D of the Plan, shall be discharged pursuant to
        Article VIII.A of the Plan, or are subject to exculpation pursuant to Article VIII.E
        of the Plan, are permanently enjoined, from and after the Effective Date, from
        taking any of the following actions against, as applicable, the Debtors, the
        Reorganized Debtors, the GUC Claims Trust, the GUC Claims Trust Assets, the
        GUC Claims Trustee, or the Released Parties: (1) commencing or continuing in any

                                                   5
                Case 20-14696-LMI       Doc 204       Filed 07/27/21   Page 6 of 146




       manner any action or other proceeding of any kind on account of or in connection
       with or with respect to any such Claims or Interests; (2) enforcing, attaching,
       collecting, or recovering by any manner or means any judgment, award, decree, or
       order against such Entities on account of or in connection with or with respect to
       any such Claims or Interests; (3) creating, perfecting, or enforcing any Lien or
       encumbrance of any kind against such Entities or the property or the estates of such
       Entities on account of or in connection with or with respect to any such claims or
       interests; (4) asserting any right of setoff, subrogation, or recoupment of any kind
       against any obligation due from such Entities or against the property of such
       Entities on account of or in connection with or with respect to any such claims or
       interests unless such Entity has timely asserted such setoff right in a document Filed
       with the Bankruptcy Court explicitly preserving such setoff, and notwithstanding
       an indication of a claim or interest or otherwise that such Entity asserts, has, or
       intends to preserve any right of setoff pursuant to applicable law or otherwise; (5)
       asserting any claim relating to or arising from the Sale Transaction; and (6)
       commencing or continuing in any manner any action or other proceeding of any
       kind on account of or in connection with or with respect to any such claims or
       interests released or settled pursuant to the Plan.

ECF No. 936 at 41 (Confirmation Order ¶ 98) (emphasis added) (the “Discharge Injunction”).

Subparagraph (4) of the Discharge Injunction quoted above contains a prohibition against setoff

by creditors.

       17.       On April 22, 2021, the Court entered the Final Decrees in the bankruptcy cases of

CB Theater Experience LLC (ECF No. 29 in Case No. 20-14699) and Cinemex USA Real Estate

Holdings, Inc. (ECF No. 1065).

       18.       On April 27, 2021, the Court ordered that all outstanding matters should henceforth

be docketed in the remaining open bankruptcy case, Cinemex Holdings USA, Inc., Case No. 20-

14696. See ECF No. 1071.

       19.       On January 14, 2021, the Debtors requested access to retrieve the remaining

equipment and property from MOA. Specifically, Cinemex employee Alejandro Muhech wrote

an email to Joe Calasciebetta at MOAC seeking a time for the Debtors to retrieve equipment from

the MOA premises. Mr. Muhech wrote, “We need to retrieve some equipment from MOA, how

can we coordinate the access and dates to do it?” Within an hour, Mr. Calascibetta responded,

                                                  6
             Case 20-14696-LMI        Doc 204       Filed 07/27/21    Page 7 of 146




“Congrats on exiting BK. CMX doesn't have any rights to equipment. Let me know when you

are available to discuss. Thanks.” See Exhibit “A.”

       20.     Additional informal attempts to retrieve the property ensued, each time with

representatives of MOAC refusing to allow the Reorganized Debtors to retrieve their property.

       21.     Later, on June 2, 2021, MOAC’s in-house counsel reached out to the Reorganized

Debtors’ counsel to say that MOAC was holding personnel records and used POS equipment with

no monetary value containing confidential employee information, but that Cinemex had told

MOAC that removing the property would require permission from the Reorganized Debtors’

counsel. MOAC’s in-house counsel then requested “guidance on what you would like [MOA] to

do with this information and equipment.” That same day, the Reorganized Debtor’s counsel asked

MOAC for logistical information about moving that property. See Exhibit “B.”

       22.     On June 4, 2021, the Reorganized Debtors’ counsel informed MOAC’s in-house

counsel that the Reorganized Debtors’ “personal property at the location is much more extensive

that what you have described/photographed, and it includes petty cash on site.” See Exhibit “C.”

On June 14, 2021, MOAC’s in-house counsel responded by asserting that all of the Debtors’

property at MOA now belonged to MOAC, and stated that MOAC had donated the Debtors’ petty

cash of more than $9,000. On June 15, 2021, the Reorganized Debtors’ counsel attempted to

inform the MOAC that it was legally misinformed. See Exhibit “D.”

       23.     On June 29, 2021, the Reorganized Debtors received a letter from Michael P. Coaty,

counsel for MOAC, stating that any property left remaining in the MOA location was considered

abandoned by Cinemex. See Exhibit “E.” Further attempts by counsel to Reorganized Debtors

to apprise MOAC of its mistake of law failed to resolve the matter.




                                                7
             Case 20-14696-LMI         Doc 204       Filed 07/27/21    Page 8 of 146




       24.     Mr. Muhech visited the MOA location in July 2021 to discuss inventorying and

retrieving the Reorganized Debtors’ personal property, but MOAC refused to as much as allow an

inspection of the equipment and personal property, maintaining that MOAC deems the personal

property to be abandoned or otherwise divested from the Reorganized Debtors.

       25.     In Mr. Coaty’s letter and in other communications, MOAC raises legal issues that

are long-foreclosed by, among other things, the Confirmation Order and the Plan. MOAC could

have, but did not, object to the Discharge Injunction, the Vesting Provisions, or the Release

Provisions. MOAC could have, but did not, seek to include abandonment of the Debtors’ personal

property as part of the rejection orders, as several other landlords did (albeit unsuccessfully). See

ECF Nos. 55, 123 and 138 (1025 W. Addison Street Apartments Owner, LLC) and ECF Nos. 370

and 138 (Mishorim Gold Properties, LP). Not only are MOAC’s legal theories devoid of merit,

they are now barred by the terms of the Confirmation Order and the Plan.

       26.     The Reorganized Debtors seek an order enforcing the Confirmation Order,

enjoining and requiring MOAC to comply with the terms of the Plan and the Confirmation Order,

holding MOAC in contempt of this Court, and holding MOAC liable for the Reorganized Debtors’

costs and attorneys’ fees pursuant to article VII.O of the Plan.

       27.     As the Fifth Circuit explained in Matter of Linn Energy, L.L.C.:

       The Supreme Court held that final bankruptcy orders (i.e., orders that are affirmed
       upon direct review, or, as in this case, not appealed or contested) become “res
       judicata to the parties and those in privity with them, not only as to every matter
       which was offered and received to sustain or defeat the claim or demand, but as to
       any other admissible matter which might have been offered for that purpose.”

Matter of Linn Energy, L.L.C., 927 F.3d 862, 866–67 (5th Cir. 2019) (quoting In Travelers

Indemnity Co. v. Bailey, 557 U.S. 137, 152 (2009)). Linn Energy further explained that “when

parties to a bankruptcy case have been given ‘a fair chance to challenge [a] [b]ankruptcy [c]ourt's



                                                 8
             Case 20-14696-LMI          Doc 204       Filed 07/27/21    Page 9 of 146




subject-matter jurisdiction’ or a provision of a plan approved by the bankruptcy court during the

case and fail to do so, they cannot challenge the court's order later through a collateral attack.” Id.

at 867 (quoting In Travelers Indemnity Co. v. Bailey, 557 U.S. at 153); see also In re Davis

Offshore, L.P., 644 F.3d 259, 265 (5th Cir. 2011) (“Travelers held that a bankruptcy court's plan

confirmation order cannot, after it becomes final, be collaterally attacked by parties to the case or

those in privity with them on grounds that it exceeded the bankruptcy court's jurisdiction.”); Howe

v. Vaughan (In re Howe), 913 F.2d 1138, 1143 (5th Cir. 1990) (“The law in this circuit is well

settled that a plan is binding upon all parties once it is confirmed and all questions that could have

been raised pertaining to such plan are res judicata.”(emphasis in original)).

       28.     Linn Energy reversed the district court, agreeing with the bankruptcy court’s

dismissal of an adversary proceeding on the basis of a confirmed plan of reorganization being res

judicata, and holding that “[b]ecause the [creditor] failed to participate in the bankruptcy case and

object to or appeal the Plan’s disposition of the . . . unclaimed property in the normal course, its

challenge is too late now.” Matter of Linn Energy, L.L.C., 927 F.3d 862, 867–68 (5th Cir. 2019).

       29.     As the Supreme Court pronounced in United Student Aid Funds, Inc. v. Espinosa,

559 U.S. 260, 275 (2010), “[w]here, as here, a party is notified of a plan’s contents and fails to

object to confirmation of the plan before the time for appeal expires, that party has been afforded

a full and fair opportunity to litigate.” In agreeing that the confirmation order at issue was not

void, Espinosa readily rejected the creditor’s argument that it had no obligation to object to the

proposed plan until it was served with a summons and complaint to effectuate a discharge of the

student loan debt.” Id. In so doing, Espinosa stressed that the creditor “had actual notice of the

filing of Espinosa’s plan, its contents, and the Bankruptcy Court’s subsequent confirmation of the




                                                  9
              Case 20-14696-LMI              Doc 204        Filed 07/27/21         Page 10 of 146




plan,” and Rule 60(b)(4) “does not provide a license for litigants to sleep on their rights” as the

creditor had done. Id. 54.

        30.      As with the somnolent creditors in Espinosa and in Linn Energy, MOAC had actual

notice of the filing of the Plan, its contents, and the Bankruptcy Court’s subsequent confirmation

of the Plan. MOAC failed to object or take any steps to preserve its ability to do what it now

impermissibly seeks to do. Under Espinosa and Linn Energy, MOAC had a full and fair

opportunity to litigate.

        31.      The Confirmation Order set forth a claims resolution and distribution process

applicable to all claims against the Debtors, unless a particular claimant negotiated another,

different outcome. MOAC did not. Like in Espinosa and Linn Energy, MOAC had a full and fair

opportunity to litigate the inclusion of the Plan’s Vesting Provisions or any other aspect of the

Plan, but it chose not do so. Thus, the processes set forth in the Confirmation Order as to claims

resolution—the standard claims resolution process pursuant to the Bankruptcy Code and Court-

approved process employed here—are carved in stone and cannot now be undone by MOAC

through its improper retention of property vested in the Reorganized Debtors.

        32.        Pursuant to the provisions of the Plan and the Confirmation Order, MOAC

retained no cognizable interest in the property vested in Cinemex.2 Any claim upon which any

interest could rest cannot survive the Confirmation Order.



2
    In its proof of claim, MOAC asserts no right of setoff, no secured claim, and no priority claim other than for post-
    petition rent in the amount of $45,172.01 (Amended Claim No. 64-2 in Case No. 20-14695, annexed hereto as
    Exhibit “F”). MOAC failed to preserve any right to the equipment or other property of the Reorganized Debtors
    by way of setoff, lien, or otherwise. The Claims Bar Date was July 6, 2020 (ECF Nos. 15, 17, 18), and MOAC
    did not move for late filing under Bankruptcy Rule 9006(b)(1), nor would it qualify for relief under the “excusable
    neglect” standard of Rule 9006(b)(1) as set forth in Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507
    U.S. 380 (1993). MOAC’s claims were therefore disallowed under the Discharge Provision generally and
    specifically subparagraph (4) thereof. To be sure, even if MOAC had raised its new arguments asserting a lien
    on the Debtors’ personal property or a right of “setoff” against the Debtors’ personal property, they would have
    failed.

                                                          10
             Case 20-14696-LMI        Doc 204      Filed 07/27/21   Page 11 of 146




       33.     Further pursuant to the provisions of the Plan and Confirmation Order, by

continuing to assert claims against property vested in Reorganized Debtors, MOAC should be held

in default of the Confirmation Order, and thus in contempt of the Order, and, under the Creditor

Default Provision, ordered to (1) assemble, account for and return (at its own expense) all of the

Debtors’ personal property and (2) pay reasonable attorneys’ fees and costs of the Reorganized

Debtors at a later hearing date to be set by the Court.

       WHEREFORE, the Reorganized Debtors respectfully request that the Court enter an order

granting the Motion and granting the relief requested herein substantially in the form annexed

hereto as Exhibit “G,” and such other relief as the Court deems appropriate.

       Respectfully submitted this 27th day of July, 2021.

                                                  QUINN EMANUEL URQUHART &
                                                  SULLIVAN, LLP

                                                  Patricia B. Tomasco (admitted pro hac vice)
                                                  711 Louisiana Street, Suite 500
                                                  Houston, Texas 77002
                                                  Telephone: 713-221-7000
                                                  Facsimile: 713-221-7100
                                                  Email: pattytomasco@quinnemanuel.com

                                                  By: /s/ Patricia B. Tomasco
                                                      Patricia B. Tomasco (admitted pro hac
                                                      vice)

                                                  -and-

                                                  Juan P. Morillo (FBN 135933)
                                                  1300 I Street, NW, Suite 900
                                                  Washington, D.C. 20005
                                                  Telephone: 202-538-8000
                                                  Facsimile: 202-538-8100
                                                  Email: juanmorillo@quinnemanuel.com

                                                  -and-




                                                 11
Case 20-14696-LMI   Doc 204    Filed 07/27/21   Page 12 of 146




                              BAST AMRON LLP

                              Jeffrey P. Bast (FBN 996343)
                              Brett M. Amron (FBN 148342)
                              Jaime B. Leggett (FBN 1016485)
                              One Southeast Third Avenue, Suite 1400
                              Sun Trust International Center
                              Miami, Florida 33131
                              Telephone: 305-379-7904
                              Facsimile: 305-379-7905
                              Email: jbast@bastamron.com
                              Email: bamron@bastamron.com
                              Email: jleggett@bastamron.com

                              COUNSEL FOR CINEMEX USA REAL
                              ESTATE HOLDINGS, INC., CINEMEX
                              HOLDINGS USA, INC., and CB
                              THEATER EXPERIENCE LLC




                              12
             Case 20-14696-LMI         Doc 204         Filed 07/27/21   Page 13 of 146




From: Joe Calascibetta <Joe.Calascibetta@triplefive.com>
Date: January 14, 2021 at 3:39:18 PM EST
Subject: RE: MOA equipment

Alex,

All is well. I hope you are well. Congrats on exiting BK. CMX doesn't have any rights to equipment. Let
me know when you are available to discuss. Thanks

‐‐‐‐‐Original Message‐‐‐‐‐
From: Alejandro Muhech [mailto:alejandro.muhech@cmxcinemas.com]
Sent: Thursday, January 14, 2021 2:47 PM
To: Joe Calascibetta <Joe.Calascibetta@triplefive.com>
Subject: MOA equipment

External Sender

Hi Joe

Hope this email finds you well.

We need to retrieve some equipment from MOA, how can we coordinate the access and dates to do it?

Best
Alex


Sent from my iPhone




                                                                                              EXHIBIT
                                                                                                          exhibitsticker.com




                                                                                                   A

                                                   1
                                Case 20-14696-LMI                       Doc 204              Filed 07/27/21              Page 14 of 146




From:                          Jeffrey Bast
Sent:                          Thursday, June 3, 2021 1:46 PM
To:                            Brian Spielman; Kathy H. Hayden; Jane de Pina
Cc:                            Kristen Peterson
Subject:                       Re: Mall of America - CMX Theatre


Thanks for sending. We will circle back when we hear from our client. Jeff




JEFFREY P. BAST

BAST AMRON LLP
Sun Trust International Center
One Southeast Third Avenue                                O:305.379.7904
Suite 1400                                          jbast@bastamron.com
Miami Florida 33131                                   www.bastamron.com

My LinkedIn Profile


 Please consider the environment before printing this email.
----------------------------------------------------------------------------------------------------------------------------
This message, together with any attachments, is intended only for the addressee. It may contain information that is legally privileged, confidential and exempt from disclosure.
If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution, use or any action or reliance on this communication is strictly
prohibited. If you have received this e-mail in error, please notify the sender immediately by telephone (305.379.7904) or by return e-mail and delete this message, along with
any attachments.




From: Brian Spielman <brian.spielman@moa.net>
Date: Wednesday, June 2, 2021 at 4:41 PM
To: Jeffrey Bast <jbast@bastamron.com>, "Kathy H. Hayden" <kathy.hayden@moa.net>, Jane de Pina
<jdepina@bastamron.com>
Cc: Kristen Peterson <Kristen.Peterson@moa.net>
Subject: RE: Mall of America ‐ CMX Theatre

Hello,

Attached below are a couple of photos to give you an idea. Basically, a pallet sized (3x3) box full of POS equipment and a
cart of employee files. The box is heavy, so may need to be unloaded into small boxes, or unpacked into a car. Otherwise
a pickup truck could take it as it is.



                                                                                                                                                       EXHIBIT
                                                                                                                                                                              exhibitsticker.com




                                                                                         1
                                                                                                                                                               B
                         Case 20-14696-LMI               Doc 204           Filed 07/27/21        Page 15 of 146




                            Brian Spielman
                            Vice President Attractions
                            brian.spielman@moa.net
                            Phone: 952.883.8760
                            Mobile: 952.484.9467
                            Mall of America® Management Offices
                            2131 Lindau Lane - Suite 500 | Bloomington, Minnesota 55425
                            Website| Blog| Facebook| Twitter




CONFIDENTIALITY NOTICE:

This e-mail transmission, and any documents, files or previous e-mail messages and all contents included with the email transmission
may contain confidential information. If you are not the intended recipient, or a person responsible for delivering it to the intended recipient,
you are hereby notified that you have received this message in error, and that any review, disclosure, copying, distribution or use of any
of the information contained in or included with this transmission is STRICTLY PROHIBITED. If you have received this transmission in
error, please notify the sender immediately by reply e-mail, delete the message, and destroy any hard copy print-outs.
                                                                       2
                                Case 20-14696-LMI                       Doc 204              Filed 07/27/21              Page 16 of 146

Thank you.
From: Jeffrey Bast <jbast@bastamron.com>
Sent: Wednesday, June 2, 2021 2:42 PM
To: Kathy H. Hayden <kathy.hayden@moa.net>; Jane de Pina <jdepina@bastamron.com>
Cc: Brian Spielman <brian.spielman@moa.net>; Kristen Peterson <Kristen.Peterson@moa.net>
Subject: RE: Mall of America ‐ CMX Theatre


External Sender


Hello Kathy. Thank you for the message. We will reach out to our client to determine how they wish to handle. Can
you give us a sense of the size of what you have and what our client would need (in terms of vehicles, manpower,
equipment) to retrieve it? If you have photos, that might help. Again, thanks. Jeff




JEFFREY P. BAST

BAST AMRON LLP
Sun Trust International Center
One Southeast Third Avenue                                O:305.379.7904
Suite 1400                                           jbast@bastamron.com
Miami Florida 33131                                   www.bastamron.com

My LinkedIn Profile

 Please consider the environment before printing this email.
----------------------------------------------------------------------------------------------------------------------------
This message, together with any attachments, is intended only for the addressee. It may contain information that is legally privileged, confidential and exempt from disclosure.
If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution, use or any action or reliance on this communication is strictly
prohibited. If you have received this e-mail in error, please notify the sender immediately by telephone (305.379.7904) or by return e-mail and delete this message, along with
any attachments.



From: Kathy H. Hayden <kathy.hayden@moa.net>
Sent: Wednesday, June 2, 2021 3:03 PM
To: Jeffrey Bast <jbast@bastamron.com>; Jane de Pina <jdepina@bastamron.com>
Cc: Brian Spielman <brian.spielman@moa.net>; Kristen Peterson <Kristen.Peterson@moa.net>
Subject: Mall of America ‐ CMX Theatre
Importance: High

Hello

I am in possession of the personnel records and used POS hardware from the CMX theater that was located at
Mall of America. The prior general manager, John Z, has informed us that he requires permission from your
team of bankruptcy counsel before he can remove the items. We do not believe these items have any
monetary value but they do contain confidential employee information.

Please contact me to provide guidance on what you would like Mall of America do with this information and
equipment.

Thank you,
                                                                                         3
                        Case 20-14696-LMI               Doc 204           Filed 07/27/21     Page 17 of 146
Kathy




                           Kathy H. Hayden
                           Corporate Counsel
                           kathy.hayden@moa.net
                           Phone: 952.883.8819
                           Mobile: 612.366.5727
                           Mall of America® Management Offices
                           2131 Lindau Lane - Suite 500 | Bloomington, Minnesota 55425
                           Website| Blog| Facebook| Twitter




CONFIDENTIALITY NOTICE:

This e-mail transmission, and any documents, files or previous e-mail messages and all contents included with the email transmission
may contain confidential information. If you are not the intended recipient, or a person responsible for delivering it to the intended
recipient, you are hereby notified that you have received this message in error, and that any review, disclosure, copying, distribution or
use of any of the information contained in or included with this transmission is STRICTLY PROHIBITED. If you have received this
transmission in error, please notify the sender immediately by reply e-mail, delete the message, and destroy any hard copy print-outs.

Thank you.




                                                                      4
                                Case 20-14696-LMI                       Doc 204              Filed 07/27/21              Page 18 of 146




From:                          Jeffrey Bast
Sent:                          Friday, June 4, 2021 10:09 AM
To:                            Brian Spielman; Kathy H. Hayden; Jane de Pina
Cc:                            Kristen Peterson
Subject:                       Re: Mall of America - CMX Theatre


Kathy and Brian, The preliminary report back from our client is that CMX’s personal property at the location is much
more extensive than what you have described/photographed, and it includes petty cash on site. So, the arrangements
for retrieval may be more complicated. We have asked our client to provide a more detailed inventory of what is there
and will follow up with you when we have that information. Thanks, Jeff




JEFFREY P. BAST

BAST AMRON LLP
Sun Trust International Center
One Southeast Third Avenue                                O:305.379.7904
Suite 1400                                          jbast@bastamron.com
Miami Florida 33131                                   www.bastamron.com

My LinkedIn Profile


 Please consider the environment before printing this email.
----------------------------------------------------------------------------------------------------------------------------
This message, together with any attachments, is intended only for the addressee. It may contain information that is legally privileged, confidential and exempt from disclosure.
If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution, use or any action or reliance on this communication is strictly
prohibited. If you have received this e-mail in error, please notify the sender immediately by telephone (305.379.7904) or by return e-mail and delete this message, along with
any attachments.




From: Brian Spielman <brian.spielman@moa.net>
Date: Wednesday, June 2, 2021 at 4:41 PM
To: Jeffrey Bast <jbast@bastamron.com>, "Kathy H. Hayden" <kathy.hayden@moa.net>, Jane de Pina
<jdepina@bastamron.com>
Cc: Kristen Peterson <Kristen.Peterson@moa.net>
Subject: RE: Mall of America ‐ CMX Theatre

Hello,

Attached below are a couple of photos to give you an idea. Basically, a pallet sized (3x3) box full of POS equipment and a
cart of employee files. The box is heavy, so may need to be unloaded into small boxes, or unpacked into a car. Otherwise
a pickup truck could take it as it is.
                                                                                                         EXHIBIT
                                                                                                                                                                          exhibitsticker.com




                                                                                         1
                                                                                                                                                           C
                         Case 20-14696-LMI               Doc 204           Filed 07/27/21        Page 19 of 146




                            Brian Spielman
                            Vice President Attractions
                            brian.spielman@moa.net
                            Phone: 952.883.8760
                            Mobile: 952.484.9467
                            Mall of America® Management Offices
                            2131 Lindau Lane - Suite 500 | Bloomington, Minnesota 55425
                            Website| Blog| Facebook| Twitter




CONFIDENTIALITY NOTICE:

This e-mail transmission, and any documents, files or previous e-mail messages and all contents included with the email transmission
may contain confidential information. If you are not the intended recipient, or a person responsible for delivering it to the intended recipient,
                                                                       2
                                Case 20-14696-LMI                       Doc 204              Filed 07/27/21              Page 20 of 146
you are hereby notified that you have received this message in error, and that any review, disclosure, copying, distribution or use of any
of the information contained in or included with this transmission is STRICTLY PROHIBITED. If you have received this transmission in
error, please notify the sender immediately by reply e-mail, delete the message, and destroy any hard copy print-outs.

Thank you.
From: Jeffrey Bast <jbast@bastamron.com>
Sent: Wednesday, June 2, 2021 2:42 PM
To: Kathy H. Hayden <kathy.hayden@moa.net>; Jane de Pina <jdepina@bastamron.com>
Cc: Brian Spielman <brian.spielman@moa.net>; Kristen Peterson <Kristen.Peterson@moa.net>
Subject: RE: Mall of America ‐ CMX Theatre


External Sender


Hello Kathy. Thank you for the message. We will reach out to our client to determine how they wish to handle. Can
you give us a sense of the size of what you have and what our client would need (in terms of vehicles, manpower,
equipment) to retrieve it? If you have photos, that might help. Again, thanks. Jeff




JEFFREY P. BAST

BAST AMRON LLP
Sun Trust International Center
One Southeast Third Avenue                                O:305.379.7904
Suite 1400                                           jbast@bastamron.com
Miami Florida 33131                                   www.bastamron.com

My LinkedIn Profile

 Please consider the environment before printing this email.
----------------------------------------------------------------------------------------------------------------------------
This message, together with any attachments, is intended only for the addressee. It may contain information that is legally privileged, confidential and exempt from disclosure.
If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution, use or any action or reliance on this communication is strictly
prohibited. If you have received this e-mail in error, please notify the sender immediately by telephone (305.379.7904) or by return e-mail and delete this message, along with
any attachments.



From: Kathy H. Hayden <kathy.hayden@moa.net>
Sent: Wednesday, June 2, 2021 3:03 PM
To: Jeffrey Bast <jbast@bastamron.com>; Jane de Pina <jdepina@bastamron.com>
Cc: Brian Spielman <brian.spielman@moa.net>; Kristen Peterson <Kristen.Peterson@moa.net>
Subject: Mall of America ‐ CMX Theatre
Importance: High

Hello

I am in possession of the personnel records and used POS hardware from the CMX theater that was located at
Mall of America. The prior general manager, John Z, has informed us that he requires permission from your
team of bankruptcy counsel before he can remove the items. We do not believe these items have any
monetary value but they do contain confidential employee information.



                                                                                         3
                        Case 20-14696-LMI               Doc 204           Filed 07/27/21     Page 21 of 146
Please contact me to provide guidance on what you would like Mall of America do with this information and
equipment.

Thank you,
Kathy




                           Kathy H. Hayden
                           Corporate Counsel
                           kathy.hayden@moa.net
                           Phone: 952.883.8819
                           Mobile: 612.366.5727
                           Mall of America® Management Offices
                           2131 Lindau Lane - Suite 500 | Bloomington, Minnesota 55425
                           Website| Blog| Facebook| Twitter




CONFIDENTIALITY NOTICE:

This e-mail transmission, and any documents, files or previous e-mail messages and all contents included with the email transmission
may contain confidential information. If you are not the intended recipient, or a person responsible for delivering it to the intended
recipient, you are hereby notified that you have received this message in error, and that any review, disclosure, copying, distribution or
use of any of the information contained in or included with this transmission is STRICTLY PROHIBITED. If you have received this
transmission in error, please notify the sender immediately by reply e-mail, delete the message, and destroy any hard copy print-outs.

Thank you.




                                                                      4
                    Case 20-14696-LMI        Doc 204        Filed 07/27/21   Page 22 of 146




From:              Jeffrey Bast
Sent:              Tuesday, June 15, 2021 11:39 AM
To:                kathy.hayden@moa.net; Kristen Peterson; Brian Spielman
Cc:                Jane de Pina; Jaime Leggett; Patty Tomasco
Subject:           RE: Mall of America - CMX Theatre
Attachments:       936 Cinemex Confirmation Order (00640038xC20C6).PDF



Kathy,

As you are undoubtedly aware, upon the filing of the Debtors’ bankruptcy cases, a stay of certain actions and
proceedings went into effect pursuant to 11 U.S.C. § 362(a). This stay extends to any actions to obtain
possession of property of the estate or property from the estate, or to exercise control over property of the
estate. 11 U.S.C. § 362(a)(3). The stay automatically and immediately took effect upon the Debtors’
bankruptcy filing. The automatic stay was later supplanted, upon the Effective Date of the Debtors’ Third
Amended Joint Plan of Reorganization, by the Court’s discharge injunction and provision for the vesting of the
Debtor’s property free and clear of all liens claims and encumbrances. Your unilateral actions constitute
willful violations of the automatic stay and the discharge injunction set forth in the Plan and Confirmation
Order.

As you are also well aware, the Debtors’ personal property located at your premises was rather extensive and
valuable, including but not limited to theatre seating and equipment, projection equipment, speakers,
screens, servers, routers, switches, printers, TVs, kitchen and restaurant equipment, display equipment, office
furniture, as well as the safe with petty cash. As a side note, we find it troubling that you reached out to us in
respect of the POS system and personnel records which contain personally identifying information (a
recognition that this personal property is the Debtor’s property – no different from any other personal
property) but made no such effort with regard to the valuable assets and petty cash there.

Contrary to your suggestion, the Debtors have not abandoned any of that personal property, nor do they
intend to abandon any such property. See 11 U.S.C. § 554(a) (requiring “notice and a hearing” to abandon
property of the estate); In re Heil, 141 B.R. 112, 114 (Bankr. N.D. Tex. 1992) (“The failure to properly abandon
property of the estate in a manner consistent with § 554(a) of the Code renders the purported abandonment
ineffective”); In re Arista Devices Corp., 94 B.R. 26, 32–33 (E.D.N.Y. 1988) (“Abandonment presupposes
knowledge. There can, as a rule, therefore, be no abandonment by mere operation of law of property that was
not listed in the debtor's schedules or otherwise disclosed to the creditors”), quoting 4 Collier on Bankruptcy ¶
554.03, at 554–11 (15th ed. 1988).

Your suggestion that the Debtors’ personal property belongs to the Landlord is apparently based under the
false legal construct of deemed abandonment that the Bankruptcy Code does not recognize. MOA’s acts in
asserting ownership over the Debtors’ personal property, and its refusals to allow the Debtors to retrieve their
personal property, violated and continue to violate the automatic stay. See, e.g., In re Baird, 2006 WL
3922527, at *5‐6 (Bankr. E.D. Tenn. Jan. 27, 2006) (holding that a refusal to turn over personal property during
the bankruptcy case is a violation of the automatic stay); In re Calloway, No. 16‐00361, 2016 WL 5922296, at
*1 (Bankr. D.D.C. Oct. 11, 2016) (“The debtor's loss of his right to possess the rented premises did not divest
the debtor of ownership of the items of personal property stored in the premises. The destruction of the
                                                                                                        EXHIBIT
                                                                                                                     exhibitsticker.com




                                                        1
                                                                                                            D
                                Case 20-14696-LMI                       Doc 204              Filed 07/27/21              Page 23 of 146

debtor's personal property was plainly an act “to exercise control over property of the estate” within the
meaning of § 362(a)(3).”).

We also direct your attention to the attached Confirmation Order, in which paragraph 98 enjoins any act
“creating, perfecting, or enforcing any Lien or encumbrance of any kind against such Entities or the property
or the estates of such Entities on account of or in connection with or with respect to any such claims or
interests.” (the “Discharge Injunction”) That paragraph also enjoins: asserting any right of setoff, subrogation,
or recoupment of any kind against any obligation due from such Entities or against the property of such
Entities on account of or in connection with or with respect to any such claims or interests unless such Entity
has timely asserted such setoff right in a document Filed with the Bankruptcy Court explicitly preserving such
setoff … .” The Vesting Provision of the Confirmation Order at paragraph 123 also provides that “all property in
each Estate … shall vest in each applicable Reorganized Debtor, free and clear of all Liens, Claims, charges,
Interests, or other encumbrances other than those specifically granted pursuant to the Plan or the
Confirmation Order.” MOA did not object to the Plan, and did not obtain any exception from these
provisions. Therefore, paragraph 85 of the Confirmation Order expressly overruled any objection to the
Vesting Provision. See p. 33. Finally, to the extent that it is not well known to you, section 545(3) of the
Bankruptcy Code expressly invalidates any lien, security interest or other right of possession of a debtor’s
personal property on account of any rental obligation.

Accordingly, the Debtors demand that MOA immediately allow the Debtors to access the premises to retrieve
all of their personal property, including the petty cash. If MOA refuses to do so, the Debtors will file pleadings
to enforce the automatic stay, Discharge Injunction, and Vesting Provision, and will seek contempt damages
(including attorneys’ fees, direct and consequential damages incurred in connection with enforcing the
automatic stay and the Bankruptcy Court’s Orders).

Please provide a few dates in the next two weeks to allow the Debtors to retrieve the equipment from the
MOA premises.




JEFFREY P. BAST

BAST AMRON LLP
Sun Trust International Center
One Southeast Third Avenue                                O:305.379.7904
Suite 1400                                           jbast@bastamron.com
Miami Florida 33131                                   www.bastamron.com

My LinkedIn Profile

 Please consider the environment before printing this email.
----------------------------------------------------------------------------------------------------------------------------
This message, together with any attachments, is intended only for the addressee. It may contain information that is legally privileged, confidential and exempt from disclosure.
If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution, use or any action or reliance on this communication is strictly
prohibited. If you have received this e-mail in error, please notify the sender immediately by telephone (305.379.7904) or by return e-mail and delete this message, along with
any attachments.



From: Kathy H. Hayden <kathy.hayden@moa.net>
Sent: Monday, June 14, 2021 5:02 PM
                                                                                         2
                    Case 20-14696-LMI               Doc 204           Filed 07/27/21   Page 24 of 146

To: Jeffrey Bast <jbast@bastamron.com>; Jane de Pina <jdepina@bastamron.com>
Cc: Kristen Peterson <Kristen.Peterson@moa.net>; Brian Spielman <brian.spielman@moa.net>
Subject: RE: Mall of America ‐ CMX Theatre

Jeff,

As I mentioned in a prior email, the personal property that was in the Premises (after one year of
abandonment) was shown in the photos Brian Spielman sent to you in his email on June 2, 2021. We also had
a cleaning company, who showed proof of a contract with CMX, come and pick up its property in accordance
with that agreement. Please note that pursuant to the lease, all property abandoned became the property of
Landlord. Legally, landlord could have disposed of the property 28 days after abandonment; however, landlord
reached out to tenant as a goodwill gesture to provide the opportunity to have CMX reclaim its abandoned
personal items. You are correct that there recently was some petty cash found in the safe ($9,198.29), only
after one year of abandonment was the safe opened. MOAC Mall Holdings LLC donated that petty cash to
non-profit charities.

We are continuing to hold the remaining personal items but really do need to have those items picked up within
ten (10) business days.


        Lease Provision: Section 9.3. Surrender of Premises.
                 At the expiration of the Lease Term (the date of such time, “Expiration Date”), Tenant shall
        surrender the Premises free of all occupants and personal property and generally good condition,
        reasonable wear and tear and damage by casualty excepted, and deliver keys for, and all combinations
        on locks, safes and vaults in, the Premises to Landlord at Landlord’s notice address as specified in
        Section 1.1 or, at Landlord’s option, to the office of the Center’s general manager. Tenant, at its expense,
        shall remove all personal property of Tenant no later than the Expiration Date or earlier termination of
        this Lease. In the event Tenant fails to surrender the Premises as aforesaid or to remove its personal
        property as aforesaid, Landlord shall have the right, but not the obligation, to remove therefrom all or any
        part of the personal property located therein and such personal property shall be deemed to have been
        abandoned by Tenant and to have become the property of Landlord, and may be retained or disposed of
        by Landlord, as Landlord shall desire. Tenant’s obligation to observe or perform the covenants set forth
        in this Section 9.3 shall survive the expiration of the Lease Term.

In addition, the MN Statute also supports Landlord’s right to retain in this situation.

        “The landlord may sell or otherwise dispose of the property 28 days after the landlord receives actual
        notice of the abandonment, or 28 days after it reasonable appears to the landlord that the tenant has
        abandoned the premises, whichever occurs last.” Minn. Stats. §504B.271(b). The notice requirements
        set forth in Minn. Stats. §504B.271(d) only apply when the landlord sets up a “sale” of abandoned
        personal property. MOAC Mall Holdings LLC did not set up such a sale so no statutory notice was
        required.

Please contact Brian to arrange the pick-up of the personal items.
Kathy


                       KATHLEEN H. HAYDEN
                       Corporate Counsel
                       kathy.hayden@moa.net
                       Phone: 952.883.8819
                       Mobile: 612.366.5727
                       Mall of America® Management Offices
                       2131 Lindau Lane - Suite 500 | Bloomington, Minnesota 55425
                       Website| Blog| Facebook| Twitter


CONFIDENTIALITY NOTICE:
                                                                  3
                              Case 20-14696-LMI                    Doc 204              Filed 07/27/21            Page 25 of 146
This e-mail transmission, and any documents, files or previous e-mail messages attached to it may contain confidential information. If you are not the intended
recipient, or a person responsible for delivering it to the intended recipient, you are hereby notified that you have received this message in error, and that any review,
                                                                                                                                              .
disclosure, copying, distribution or use of any of the information contained in or attached to this transmission is STRICTLY PROHIBITED If you have received this
transmission in error, please notify the sender immediately by reply e-mail, delete the message, and destroy any hard copy print-outs.
Thank you.




                                                                                    4
Case 20-14696-LMI   Doc 204   Filed 07/27/21   Page 26 of 146




                                                                EXHIBIT
                                                                          exhibitsticker.com




                                                                   E
Case 20-14696-LMI   Doc 204   Filed 07/27/21   Page 27 of 146
Case 20-14696-LMI   Doc 204   Filed 07/27/21   Page 28 of 146
                                  Case
                                  Case20-14695-LMI
                                       20-14696-LMI Claim
                                                    Doc 204
                                                          64-2 Filed
                                                                 Filed
                                                                     07/27/21
                                                                       07/09/20 Page
                                                                                 Page292of
                                                                                        of146
                                                                                           116


 -------------------------------
  Fi II in this information to identify the case:

     Debtor 1              Cinemex USA Real Estate Holdings, Inc.
                                                                                                                                       Jt;L - 9 202J
     Debtor 2
     (Spouse, if filing)




                                                                                                                                                                                                       I
     United States Bankruptcy Court for the        Southern District of Florida

     Case number           20-14695
                           - ----------------

 Official Form 41 O
 Proof of Claim                                                                                                                                                                             04/19

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



                   Identify the Claim


1. Who is the current
                                      MOAC Mall Holdings LLC
   creditor?
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor

2. Has this claim been
      acquired from
                                      0       No
      someone else?                   D       Yes. From w h o m ? - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
      and payments to the                                                                                         different)
      creditor be sent?
                                       Thomas J. Flynn, Larkin Hoffman Law Firm
      Federal Rule of                  Name                                                                       Name
      Bankruptcy Procedure
      (FRBP) 2002(9)                   8300 Norman Center Drive, Suite 1000
                                       Number             Street                                                  Number          Street
                                       Minneapolis                        MN              55437
                                       City                               State                  ZIP Code         City                              State                                   ZIP Code

                                       Contact phone     952-835-3800                                             Contact phone

                                       Contact email     tflynn@larkinhoffman.com                                 Contact email




                                       Uniform claim identifier for electronic payments in chapter 13 (if you use one):




4.    Does this claim amend           •       No
      one already filed?
                                      ~       Yes. Claim number on court claims registry (if known)~                                           Filed on     07/02/2020
                                                                                                                                                            MM                   / DD   I YYYY


5. Do you know if anyone              0       No
   else has filed a proof             D       Yes. Who made the earlier filing?
   of claim for this claim?



                                                                                                                                  EXHIBIT                                        695-121DD
                                                                                                                                                            exhibitsticker.com




     Official Form 410                                                            Proof of Claim                                                                                   page 1
                                                                                                                                           F
                           Case
                           Case20-14695-LMI
                                20-14696-LMI Claim
                                             Doc 204
                                                   64-2 Filed
                                                          Filed
                                                              07/27/21
                                                                07/09/20 Page
                                                                          Page303of
                                                                                 of146
                                                                                    116



•~ .. - - Give Information About the Claim as of the Date the Case Was Filed

6.   Do you have any number        0   No
     you use to identify the       D   Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor: __ __ _ ___
     debtor?



7.   How much is the claim?            $                    16,308,026.78 _*Does this         amount include interest or other charges?
                                                                               l!::f'   No
                                                                               D        Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                             charges required by Bankruptcy Rule 3001 (c)(2)(A).
     *Subject to limitation under 11 U.S.C. § 502 (see attached spreadsneet).
8. What is the basis of the        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
     claim?
                                   Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001 (c).

                                   Limit disclosing information that is entitled to privacy, such as health care information.

                                   Lease


9.   Is all or part of the claim   0   No
     secured?                      0   Yes. The claim is secured by a lien on property.

                                             Nature of property:
                                             0   Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim.
                                             0   Motor vehicle
                                             0   Other. Describe:



                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                             example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                             been filed or recorded.)



                                             Value of property:                                $ _ _ _ _ _ _ __

                                             Amount of the claim that is secured:              $ _ _ _ _ _ _ __


                                             Amount of the claim that is unsecured: $_ _ _ _ _ _ _ _ (The sum of the secured and unsecured
                                                                                                     amounts should match the amount in line 7.)



                                             Amount necessary to cure any default as of the date of the petition:                $ _ _ _ _ _ _ _ __



                                             Annual Interest Rate (when case was filed) _ _ _ %
                                             0   Fixed
                                             0   Variable



10. Is this claim based on a       0   No
    lease?
                                   0   Yes. Amount necessary to cure any default as of the date of the petition.                 $ _ _ _ _ 203,902.43
                                                                                                                                           _ _ _ __
     *See attached lease.                                                                                                                                      I
                                                                                                                                                               i
11. Is this claim subject to a     0   No
    right of setoff?
                                   D   Yes. Identify the property: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




 Official Form 410                                                    Proof of Claim                                                               page 2
                         Case
                         Case20-14695-LMI
                              20-14696-LMI Claim
                                           Doc 204
                                                 64-2 Filed
                                                        Filed
                                                            07/27/21
                                                              07/09/20 Page
                                                                        Page314of
                                                                               of146
                                                                                  116




12. Is all or part of the claim     D     No
    entitled to priority under
    11 U.S.C. § 507(a)?             [0' Yes.    Check one.                                                                                        Amount entitled to priority

   A claim may be partly                  D    Domestic support obligations (including alimony and child support) under
                                                                                                                                                 $ _ _ _ _ _ _ _ __
   priority and partly                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
   nonpriority. For example,
   in some categories, the                D    Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
                                               personal, family, or household use. 11 U.S C. § 507(a)(7).                                        $ _ _ _ _ _ _ _ __
   law limits the amount
   entitled to priority.
                                          D    Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
                                               bankruptcy petition is filed or the debtor's business ends, whichever is earlier.                 $_ _ _ _ _ _ _ __
                                               11 USC.§ 507(a)(4).                              .

                                          D    Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(B).                             $_ _ _ _ _ _ _ _ _

                                          D    Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                 $_ _ _ _ _ _ _ __

                                          1B' Other. Specify subsection of 11        U.S.C. § 507(a)(2 ) that applies.
                                                                                                                                                                 4
                                                                                                                                                 $__,.~_ _ __5_,1_7_2_._0_1
                                               *Administrative claim for post-petition rent. 11 U.S.C. § 503(b), et alia.
                                          • Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment




            Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                D       I am the creditor.
 FRBP 9011(b).                    ~       I am the creditor's attorney or authorized agent.
 If you file this claim           D       I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                                  D       I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                              I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                                  amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be        I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,            and correct.
 imprisoned for up to 5
 years, or both.
                                  I declare under penalty of perjury that the foregoing is true and correct.
 18 U.S.C. §§ 152, 157, and
 3571.
                                  Executed on date         07/02/2020
                                                           MM I   OD   I   YYYY




                                          Signature


                                  Print the name of the person who is completing and signing this claim:


                                  Name
                                                         Thomas J. Flynn, Larkin Hoffman Law Firm
                                                         First name                            Middle name                           Last name

                                  Title
                                                         Attorney for Creditor

                                  Company                Larkin, Hoffman, Daly & Lindgren, Ltd.
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address
                                                         8300 Norman Center Drive, Suite 1000
                                                         Number             Street
                                                         Minneapolis                                                  MN               55437
                                                         City                                                         State          ZIP Code

                                  Contact phone          952-835-3800




Official Form 410                                                            Proof of Claim                                                               page 3
                Case
                Case20-14695-LMI
                     20-14696-LMI Claim
                                  Doc 204
                                        64-2 Filed
                                               Filed
                                                   07/27/21
                                                     07/09/20 Page
                                                               Page321of
                                                                      of146
                                                                         116

Larkin
                                                                   Larkin Hoffman
 Hoffi.i!i!M                                                       8300 Norman Center Drive
                                                                   Suite 1000
                                                                   Minneapolis, Minnesota 55437-1060

                                                                  GENERAL,   952-835-3800
                                                                  FAX,       952-896-3333
                                                                  wEe,       www.larkinhoffman.com


July 2, 2020


Clerk's Office
U.S. Bankruptcy Court
C. Clyde Atkins U.S. Courthouse
301 North Miami Avenue
Room 150
Miami, Florida 33128

Re:      MOAC Mall Holdings LLC's Amended Proof of Claim
         In re Cinemex USA Real Estate Holdings, Inc.
         FLSB Ch. 11 Bankr. Case No. 20-14695

Dear Sir or Madam:

On behalf of Tom Flynn, please file into the above-referenced case the enclosed amended Proof
of Claim and attachments on behalf of creditor MOAC Mall Holdings LLC. The original filing is
Claim 64 filed July 2, 2020.

Please call or email me with any questions. Thank you for your assistance.

Respectfully,


~~
Gina M. Rice
Legal Assistant
Direct: (952) 896-3382
Email: grice@larkinhoffman.com

Enclosures
4841-0596-5761 , V. 1
                                                                   Case
                                                                   Case20-14695-LMI
                                                                        20-14696-LMI Claim
                                                                                     Doc 204
                                                                                           64-2 Filed
                                                                                                  Filed
                                                                                                      07/27/21
                                                                                                        07/09/20 Page
                                                                                                                  Page335of
                                                                                                                         of146
                                                                                                                            116




                                                               5/1/20 - 1/31/22               2/1/22 - 1/31/23                 2/1/23 - 1/31/24        2/1/24 - 1/31/25            2/1/25 - 1/31/26         _ 2/1/26 - 1/31/27                     -- ----------               -------•---




Minimum -
        Rent
          ----
                                                                     $157,319.87                       $160,444.71                   $163,677.31                  $166,963.79                 $170,304.14            $173,698.37                                                             -------

E_I_E,Ctr_ic C~rge
                                                 --        I              $12,000.00                     $12,000.00                   $12,000.00                   $12,000.00                  $12,000.00               $12,000.00                                                      ---·-------    ----

Gas Charge                                                                 $1,000.00                      $1,000.00                    $1,000.00                    $1,000.00                   $1,000.00                $1,000.00
HVAC Charge                                                               $13,469.17                     $13,469.17                   $13,469.17                   $13,469.17                  $13,469.17               $13,469.17
Trash                                                                      $2,080.00                      $2,080.00                    $2,080.00                    $2,080.00                   $2,080.00                $2,080.00
Water                                                                       $850.00                          $850.00                     $850.00                     $850.00                      $850.00                    $850.00
                                                                                                                                                                                                                                               I                                        I    -

Monthly Amount Due from Tenant                                       5186,719.04         I             5189,843.88        I          5193,076.48   j              $196,362.96                 $199,703.31            s203,091.s4               I
                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                          -- I
Number of Months Due                                                                21   I                           12                       12                           12                          12                                12 I

Balance Due for Time Period
   --------------
                                                                    $3,921,099.84        J          $2,278,126.56                  $2,316,917.76            $2,356,355.52                $2,396,439.72
                                                                                                                                                                                           ·---- ·-----·-
                                                                                                                                                                                                                  $2,437,170.48

                                                                                                                                                                         ------·-·~--------
Total Amount
-       -----
             Due from  5/1/20 - 1/31/27
                    ---- --· ·-
                                                                   S15,106,109_88        I


                                                      :f-___
                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                               I

[)E>_f<>rredR_ent __           __  __________                         $391,983.46 Deferred Rent from beginning of lease that was being paid back monthly@ $39,!_41:00_per_ m_c,_nt_h_. __fi_a~ l_0111o_n.ths]eit,
Amount Due from 4/1/20 - 4/24/20                                      $149,375.23                      I                       I
A~;;~~t Due f~om 4/25/20 - 4/3oi20 - - - - - - - . - - -               $37,343.81                                         I                        I
March Underpayment                                                            $2.00
                --   -   ·-                                           -   -·-----                         ---·--·------;------
Plus 2019 Year En_d_Gas Adjustm"_n_t___                                   $2,695.17
Plus 2019 Year End HVAC Adjustment                                        $3,879.08 .
Plus 2019 Ye_ar End_Electric Adju_s_tn1_e_rit                             $16,638.15 '


Total AmountDU"_thro_u_ghLeas_e Term            --    --+---       ~16,308,026.78        r                                I                        l
                                                                             - - - - - - l - - - - - - - - - .. ··------'---                              -----       - ---------------------------
Total Balance Due Prior to 4/24/20                                    $203,902.43 Includes 24 days of Monthly Rent of $186,719.04, 24 days of monthly deferred rent of $39,141.00, March's short payment of $2.00, and the 2019 year-end adJ.
Total Bala;;~~
---
                 o.;~
                 -f~;;:;;-4/25/20 - 4/30/20
                              ---·--·
                                                                       $45,172.01 Includes 6 days of April Monthly Rent and Deferred Rent. - --- .                                   .. - - ..     I           - -
                                                                                                                                                                                                                ----- ··------- · - - - - - - - - - - - r - - - - - - - - - - - - - -

Total Balance Due from 5/1/20 to End of Lease Term                 $16,058,952.34 Includes Rent from May 1, 2020 through Lease Expiration of 1/31/27 and the remaining Deferred Rent after 5/1/20. j

Total Balance Due                                      .   r·---   $16,308,026.78            ------                       I                        :                                . --------------------- --------·· -                       j                                  -
                    Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                      Doc 204
                                            64-2 Filed
                                                   Filed
                                                       07/27/21
                                                         07/09/20 Page
                                                                   Page346of
                                                                          of146
                                                                             116




                                                   LEASE

                                            BY AND BETWEEN

                                      MOAC MALL HOLDINGS LLC,

                                     a Delaware limited liability company

                                                    AND

                                           ClNEMEX MOA, LLC,

                                     a Delaware limited liability company




       (01727051.DOCX:I]


1700533-1.Hl
                     Case
                     Case20-14695-LMI
                          20-14696-LMI Claim
                                       Doc 204
                                             64-2 Filed
                                                    Filed
                                                        07/27/21
                                                          07/09/20 Page
                                                                    Page357of
                                                                           of146
                                                                              116




                                                                                          TABLE OF CONTENTS




             ARTICLE                                                                                                                                                                             PAGE

                              BASIC LEASE INFORMATION AND DEFINITIONS ......................... ..
                              Section 1. I Basic Lease Information . . . . . .. .. .. . . . .. .. . . .. . . .. . . . . . . . . . . . . . . . . . . . . . . ..                                   I
                              Section 1.2 Definitions .. . . . . . . . .. . . . .. . . . . . . . .. . . . . . . . . . . . .. . . .. . . . . . . . . . . . . .. . . . . .. .. . .                 6
                      II      LEASED PREMISES AND TERM . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     7
                              Section 2.1 Leased Premises .. . . . . . . . . . . . .. . . . . . . . . .. .. .. . . . . . . . .. . . .. . . . . . . . . . . . . . . ....                          7
                              Section 2.2 Roof and Walls.............................................................                                                                            8
                              Section 2.3 Lease Tenn . . .. . . . .. . . . . . . . . . . . . . . . .. . . . .. . . . . . . . . . . . . . . .. . . .. . . . . . . . . . .. ...                    8
                              Section 2.4 Lease Year Defined.......................................................                                                                              8
                              Section 2.5 Relocation of Premises Intentionally Deleted . . . . .. . . . . . .. . . . . . . . . . . .                                                             8
                              Section 2.6 Modifications to the Center . .. . . . ... . . . . . . . .. . . . . . . .. . . .. . . . . . . . . . .. . . . .                                         8
                     II I TENANT'S WORK . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                9
                              Section 3.1 Tenant's Work.............................................................                                                                             9
                              Section 3.2 Tenant's Obligations Before Commencement Date..................                                                                                        10
                              Section 3.3 Failure of Tenant to Perfonn ........... ..................................                                                                            10
                              Section 3.4 Condition of Premises.....................................................                                                                             11
                              Section 3.5 Certification . .. . . . . .. . ... . . .. . . .. .. . . . . . . . . . . . . . . . . . . . . . ... . . . . . . . . . . . .. . . ..                     11
                     IV       RENT......................................................................................                                                                         JI
                              Section 4.1 Gross Annual Rent and Percentage Rent . . . . . . . . . . . . . . . . . . . . . . . . . . . ... ..                                                     11
                              Section 4.2 Miscellaneous Rent Provisions..........................................                                                                                12
                              Section 4.3 Percentage Rent . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . ...                   12
                              Section 4.4 Gross Sales and Adjusted Gross Sales Defined........................                                                                                   13
                              Section 4.5 Taxes . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   14
                              Section 4.6 Additional Rent............................................................                                                                            14
                              Section 4.7 Sprinkler System . ... ........ .... ..... ........ .. .. ...... .... ... . . .. . ..... ...                                                           14
                              Section 4.8 Landlord's Expenses......................................................                                                                              14
                     V       PARKING AND COMMON AREAS AND FACILITIES........................                                                                                                     15
                              Section 5.1 Common Areas . . . .. . . . . . . . . .. . . .. . . . . . . . .. . . .. . . . . . . . . . . . . . . . . . . . .. .. .. . . .                           15
                              Section 5.2 Use of Common Areas .. .. . . . .. . ... . . . . . . . . . .. . . . . .. . . . .. . . .. . . . . . . . . . .. ..                                       15
                    VI        MAINTENANCE OF COMMON AREAS . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . .. . . . . . .                                                        16
                             Section 6. I Operation and Maintenance of the Common Facilities . . . . . . . .. . . . . . .                                                                        16
                             Section 6.2 Tenant's Fixed Rate Charge Intentionally Deleted . . . . . . . . . . . . . . . . . .                                                                    16
                    VII      UTILITIES AND SERVICES...................................... ........ .........                                                                                     16
                             Section 7.1 Utilities......................................................................                                                                         16
                             Section 7 .2 Air Conditioning of Premises .. . . . . . . .. . .. .. . .. .. . . . . . . . . . . . . . . . . .. . . . ...                                            17
                             Section 7.3 Enforcement and Tennination ......... .. . . .. . . . .. . . .. .. ... . . . .. .. . .. .. ..                                                           18
                   VIII      CONDUCT OF BUSINESS BY TENANT..........................................                                                                                             19
                             Section 8.1 Use of Premises . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 19
                             Section 8.2 Prompt Occupancy and Use . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                   I9



        (01727051 DOCX I)




1700533-2.1 ll
                      Case
                      Case20-14695-LMI
                           20-14696-LMI Claim
                                        Doc 204
                                              64-2 Filed
                                                     Filed
                                                         07/27/21
                                                           07/09/20 Page
                                                                     Page368of
                                                                            of146
                                                                               116
                                                                                                                                 I
                                                                                                                                 I
                              Section 8.3 Conduct of Business ...................................................... .
                              Section 8.4 Operation by Tenant ..................................................... .
                              Section 8.5 Emissions and Hazardous Materials ................................... .
                                                                                                                            20
                                                                                                                            20
                                                                                                                            21
                                                                                                                                 I
                              Section 8.6 Painting, Decorating, Displays, Alterations, Signage ............... .            7'
                                                                                                                            _J

                              Section 8.7 Tenant's Other Operations/Exclusive Use ............................ .            25
                              Section 8.8 Sales and Dignified Use ................................................. .       26
                              Section 8.9 Rules and Regulations ................................................... .       27
                      IX      MAINTENANCE OF PREMISES ...................................................... .              28
                              Section 9. I Maintenance by Landlord ............................................... .        28
                              Section 9.2 Maintenance by Tenant .................................................. .        28
                              Section 9.3 Surrender of Premises .................................................... .      29
                       X      AL TERA TIONS AND TENANT'S LIENS ......................................... .                  29
                              Section I 0. I Remodeling .............................................................. .    29
                              Section 10.2 Removal and Restoration by Tenant .................................. .           29
                              Section 10.3 Tenant's Liens ........................................................... .     29
                      XI      INSURANCE ............................................................................ .      32
                              Section 1 I. I By Landlord .............................................................. .   32
                              Section 11.2 By Tenant ................................................................. .    33
                              Section 11.3 Waiver of Subrogation Rights ......................................... .         34
                              Section 11.4 Waiver .................................................................... .    34
                              Section I 1.5 Insurance - Tenant's Operation ...................................... .         35
                              Section 11.6 Indemnification .......................................................... .     35
                              Section 11.7 Dramshop Insurance .................................................. .          36
                     XII      OFFSET STATEMENT, ATTORNMENT, SUBORDINATION ............... .                                 36
                              Section 12.1 Estoppe I Statement ...................................................... .     36
                              Section 12.2 Attomment .............................................................. ..      37
                              Section 12.3 Subordination ........................................................... ..     37
                              Section 12.4 Failure to Execute Instruments Intentionally Deleted ............ ..             38
                    XIII      ASSIGNMENT, SUBLETTING AND CONCESSIONS .......................... .                           38
                              Section 13.1 Consent Required ........................................................ .      38
                              Section 13.2 Change in Ownership ................................................. ..         40
                              Section 13.3 Sublease Recognition Agreement ................................... ..            40
                              Section 13.4 RightofRecapture ........................................................ .      41
                    XIV       MARKETING FUND AND ADVERTISING ...................................... .                       41
                              Section 14. l Provisions Relating to Marketing Fund Intentionally Deleted ...... .            41
                              Section 14.2 Advertising Intentionally Deleted .................................... ..        41
                              Section 14.3 Media Fund ............................................................... .     41
                              Section 14.4 Mall of America Servicemark ......................................... ..         42
                    XV        SECURITY DEPOSIT ................................................................. .          42
                              Section 15.1 Amount of Deposit .............................................. .               42
                   XVI        DAMAGE AND DESTRUCTION ................................................... .                  43
                              Section I 6.1 Damage and Destruction of Premises ................................ .           43
                              Section 16.2 Damage and Destruction of Center ................................... .           43
                              Section 16.3 Obligations of Landlord to Rebuild Conditional ....... ..                        43
                  XVII        EMINENT DOMAIN ............................................................... .              44


       IOI 727051 .DOCX; I}




1700533-3.lll
                      Case
                      Case20-14695-LMI
                           20-14696-LMI Claim
                                        Doc 204
                                              64-2 Filed
                                                     Filed
                                                         07/27/21
                                                           07/09/20 Page
                                                                     Page379of
                                                                            of146
                                                                               116




                              Section 17.1 Condemnation . .. . . .. . . . . .. . ... ... . . .. .. .. . . .. . . . . . . .. .. . .. ... .. .. .. . . . . ..                                    44
                              Section 17.2 Damages . . . .. . . . . . . . . .. . .. ... ..... .. . . . . . . .. . . . ... .. . . ... .. . .. . . .. . . . ... . ..                             44
                  XVIII       DEFAULTBYTENANT ...............................................................                                                                                  44
                              Section 18.1 Elements of Default/Right to Re-Enter................................                                                                               44
                              Section 18.2 Right to Rel et . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           45
                              Section 18.3 Default under Another Lease in Center . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                 47
                              Section 18.4 Counterclaim . . . . . . . . . . . . . . . .. . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ...                47
                              Section 18.5 WaiverofRightsofRedemption .......................................                                                                                  47
                              Section 18.6 Waiver of Trial by Jury . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                          47
                              Section I 8. 7 Bankruptcy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . ..          47
                              Section 18.8 Mitigation of Damages..................................................                                                                             49
                              Section 18.9 Alternative Remedy......................................................                                                                            50
                    XIX       TENANT'S REMEDIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                50
                              Section 19.1 Tenant's Remedies . . . . . . . . ... . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                       50
                     XX       TENANT'S PROPERTY...............................................................                                                                                 50
                              Section 20.1 Taxes on Leasehold . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      50
                              Section 20.2 Assets of Tenant . . . . . . . . . . . . . . . .. .. . . . . . . . . . . . . . . . . . . . . .. . .. . . . . . . . . . . . . ..                     50
                    XXI       ACCESS BY LANDLORD............................................................                                                                                   51
                              Section 21. l Right of Entry . . . . . . . . . . . .. . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               51
                   XXII       HOLDING OVER, SUCCESSORS . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . .                                     52
                              Section 22.1 Holding Over . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              52
                              Section 22.2 Successors . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . ..          52
                  XXIII       QUIET ENJOYMENT .............................. ,...................................                                                                              52
                              Section 23. I Landlord's Covenant . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        52
                  XXIV        MISCELLANEOUS.....................................................................                                                                               52
                              Section 24.1 Waiver . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ... . . .. . . . . . . . . .. .. . .. .. .. . . . . . . . .. . . . .             52
                              Section 24.2 Accord and Satisfaction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           52
                              Section 24.3 Entire Agreement . . . . . . . . ... . . . . . . . . . . . . . . . . . . . . .. ... . .. . . . . . . . . . . . . . . ....                           53
                              Section 24.4 No Partnership............................................................                                                                          53
                              Section 24.5 Force Majeure . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . .                 53
                              Section 24.6 Submission of Lease......................................................                                                                           53
                              Section 24. 7 Notices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . .   53
                              Section 24.8 Captions and Section Numbers . . .. . . . . . .. . .. . .. . . .. . . . .. .. . . .. .. . . .. ...                                                  54
                              Section 24.9 Number and Gender . .. . . .. .... .. . . .. . . . . . .. . . . . .. . . . . . . . . .. .. . . . . .. . . ....                                      54
                              Section 24. IO Objection to Statements Intentionally Deleted .. . . . . . . .. . . .. . . .. ....                                                                54
                              Section 24.11 Representation by Tenant . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  54
                              Section 24.12 Joint and Several Liability Intentionally Deleted...................                                                                               54
                              Section 24.13 Limitation of Liability..................................................                                                                          54
                              Section 24. 14 Broker's Commission ....... ........... .. .. . . . . . . .. . ... . .. .. ... . ..                                                               55
                              Section 24.15 Partial Invalidity . . . . . . . . . . . . .. . . . . . . . .. . . . . .. . . .. . . . . .. . . .. . . . . . . . . . . ...                         55
                              Section 24.16 Recording................................................................                                                                          55
                              Section 24.17 Applicable Law.........................................................                                                                            55
                              Section 24.18 Mortgagee·s Approval .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . ..                                55
                              Section 24. I 9 Reservation of Air Rights . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . .                               56
                              Section 24.20 Unrelated Business Taxable Income . . . . . . . . . . . . . . . . . . . . . . . . . .                                                              56

        ]01727051 .DOCX: I)




l 700533-4.111
                   Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                       Doc 204
                                            64-2 Filed
                                                  Filed07/27/21
                                                        07/09/20 Page
                                                                  Page38
                                                                       10ofof146
                                                                              116




                           Section 24.21 Anti-Terrorism Law....................................................                                                             56
                           Section 24.22 Certificates Intentionally Deleted . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . ....                             57
                           Section 24.23 Time of Essence Intentionally Deleted . . . . . . . . . . . . . . . . . . . . . . . . . . . ...                                    57
                           Section 24.24 Parties To Have No Liability If Center Not Open                                                                                    57
                                                                                                      Intentionally Deleted
                           Section 24.25 Digital Projection Equipment . . . . . . . . . . . . . .. . . . . . . . .. . . . . .. . . . . . . . . ..                           57
                           Section 24.26 Operating Co-Tenancy . . .... ...... .. .. ... . . .. . .. .. . . .. .. .. . .. . . . . .. .. .                                    57
                           Section 24.27 Option to Renew . . . .. . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . .. . .. . . . . . . . . . . . ...            58
                           Section 24.28 Rooftop Satellite . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ....   60
                           Section 24.29 Approvals................................................................                                                          61
                           Section 24.30 Right to First Offer for Theater Operation in
                                                  Phase II of Mall of America . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . .                              62




                           Guarantor - Cinemex Holdings USA, Inc.
                           Guarantor-Grupo Cinemex S.A. de C.V.



           EXHIBITS        Exhibit "A"                  Floor Plan of Premises
                           Exhibit "A-1"                No Kiosk Area
                           Exhibit "B"                 Description of Tenant's Work
                           Exhibit "C"                 Intentionally Deleted
                           Exhibit "D"                 Form of Tenant Estoppel Letter
                           Exhibit "E"                 Permitted Sign Locations
                           Exhibit "F"                 Exclusive Zone Phase II
                           Exhibit "L-1"               Form of Execution of Memorandum of Lease
                           Exhibit "L-2"               Form of Discharge of Memorandum of Lease




       (01727051 DOCX;!}




1700533-5.l U
                       Case
                        Case20-14695-LMI
                             20-14696-LMI Claim
                                           Doc 204
                                                64-2 Filed
                                                      Filed07/27/21
                                                            07/09/20 Page
                                                                      Page39
                                                                           11ofof146
                                                                                  116




                                                          MALL OF AMERICA@

                                                                    LEASE

                 THIS LEASE mad, this           13°B      day of    -;:b                         . 2016. by aod "'""'" MOAC
        MALL HOLDINGS LLC, a Delaware limited liability comp::, FEIN XX-XXXXXXX, ("Landlord"), and CINEMEX
        MOA, LLC, a Delaware limited liability company ("Tenant'");

                  WITNESSETH THAT, in consideration of the rents, covenants and agreements hereinafter set forth, such
        parties enter into the following agreement:

                                                                ARTICLE!

                                          BASIC LEASE INFORMATION AND DEFINITIONS

        Section 1.1.       Basic Lease Information.
                 This Article I is an integral part of this Lease and all of the terms hereof are incorporated into this Lease in all
        respects. In addition to the other provisions which are elsewhere defined in this Lease, the following, whenever used in
        this Lease, shall have the meanings set forth in this Section:

                 (a)     Center: Mall of America®, situated in the City of Bloomington, County of Hennepin, State of
                 Minnesota.

                 (b)      Premises: Space S401. Landlord shall have the right to change the Space S401 designation upon
                 written notice to Tenant. The Premises is more particularly shown on Exhibit "A"

                 (c)        Store Floor Area: 64,652 square feet.

                 (d)      Lease Term: Ten (10) Lease Years, commencing on the Commencement Date and continuing until the
                 last day of the Tenth ( I 0th) Lease Year. Tenant shall also have the option to renew this Lease for four (4)
                 additional terms of five (5) years each as provided in Section 24.27.

                 (e)        Commencement Date: The Commencement Date shall be the Delivery Date as defined in Section
                 1.1 (f).

                 (f)        Delivery Date, Required Completion Date and Security Deposit:

                            (i)     Delivery Date: The date that Landlord delivers possession of the Premises to Tenant ready
                                    for the commencement ofTenant"s Work ("Delivery Date"), which date shall be January 2,
                                    2017.

                                    If, for any reason other than Force Majeure, Landlord is unable to deliver possession of the
                                    Premises by May 1, 20 I 7, then Tenant may terminate the Lease prior to accepting delivery of
                                    the Premises from Landlord on thirty (30) days' written notice to Landlord given no later
                                    than June L 2017, and Landlord shall reimburse Tenant for all documented and reasonable
                                    out-of-pocket, third-party and arms-length costs in negotiating the Lease and preparing
                                    Tenant's Plans; provided further, if Landlord delivers the Premises to Tenant within said
                                    thirty (30) day notice period, then Tenant's right to terminate shall be null and void.

                                    Until the Delivery Date, Landlord will continue to operate the existing movie theater
                                    operation within the Premises as that movie theater operation has been operated prior to
                                    December 1, 2015, including (without limitation) continuing to book first run movies in each
                                    of its screening rooms.

                            (ii)    Required Completion Date: The date b) which Tenant is required to complete Tenant's
                                    Work in the Premises and re-open the Premises to the public for business. The Required


        {01727051 DOCX;!)                                           - 1-



1700533-6.l ll
                    Case
                     Case20-14695-LMI
                          20-14696-LMI Claim
                                        Doc 204
                                             64-2 Filed
                                                   Filed07/27/21
                                                         07/09/20 Page
                                                                   Page40
                                                                        12ofof146
                                                                               116




                                     Completion Date will be the 270th day atier the Delivery Date and the 270-day period shall
                                     be the "Build Out Period", plus the Extra Days (as defined below). Tenant shall commence
                                     Tenant's Work promptly after receipt of the following: (i) Landlord's written approval of
                                     Tenant's Plans· and Tenant shall sub_mit Tenant's Plans for Landlord's review pursuant to
                                     Section 3.2; and (ii) Tenant's receipt of the building permits required to perform Tenant's
                                     Work ("Tenant Permits") and Tenant shall apply for such demolition and building permits
                                     within 15 days after Tenant's receipt of Landlord's written approval of Tenant's Plans, and
                                     thereafter diligently and in good faith pursue issuance of such building permits, including
                                     promptly responding to any requests from the permitting authorities for information on or
                                     revisions to Tenant's Plans. Landlord shall assist Tenant with the permit application process,
                                     and assist in the coordination and signature if necessary for Tenant's applications and
                                     otherwise cooperate with Tenant for Tenant's Permit applications. If, for any reason other
                                     than delays caused by Force Majeure or Tenant's actions or inaction (including Tenant's
                                     failure to comply with the time requirements for submission of Tenant Permits), Tenant fails
                                     to obtain the Tenant Permits within 180 days following the date it submits its application,
                                     then either party shall have the right to terminate the Lease upon thirty (30) days' written
                                     notice to the other following the expiration of that 180 day period, provided, however,
                                     Landlord may notify Tenant that it will seek the Tenant Permits on behalf of Tenant, in
                                     which case Landlord shall have up to ninety (90) days to obtain the Tenant Permits after
                                     Tenant fails to obtain the Tenant Permits. "Extra Days", if applicable, means the sum of: (x)
                                     all days that events of Force Majeure delay Tenant; (y) the number of days Landlord takes to
                                     review Tenant's Plans beyond that allowed by this Lease; and (z) the number of days
                                     Landlord takes to obtain the Tenant Permits [as set forth above].

                             (iii)   Securitv Deposit/Landlord Right to Terminate: Landlord and Tenant acknowledge and agree
                                     that Tenant shall take possession of the Premises as of the Delivery Date and thereafter
                                     commence demolition of the Premises and construction of Tenant's Work. In order to ensure
                                     Tenant's timely compliance with the start of and the completion of Tenant's Work in the
                                     Premises and the timely re-opening to the public, Tenant shall deliver the Security Deposit to
                                     Landlord as provided in Article XV. The terms of the Security Deposit and remedies for
                                     Landlord are set forth in Article XV.

                                     In the event Tenant (i) fails to complete its Tenant Work in the Premises as defined in Article
                                     lll; and/or (ii) fails to timely complete its Tenant Work and reopen the Premises for business
                                     by the Required Completion Date set forth in Section I. I (f); both or either of which shall be
                                     deemed an event of Default, Landlord shall have the right, but not the obligation, to
                                     terminate the Lease upon thirty (30) days written notice to Tenant following the Required
                                     Completion Date. In addition to Landlord's right to terminate herein, Landlord shall be also
                                     be entitled to payment of the Security Deposit as liquidated damages for Tenant's failure to
                                     perform. Landlord's right to terminate and payment of the remaining Security Deposit shall
                                     be in addition to Landlord's remedies under Article XVIII. Landlord, at its sole option, may
                                     delay exercising its option to terminate for six (6) months from the Required Completion
                                     Date, in which case the Lease shall terminate thirty (30) days after Tenant's receipt of said
                                     notice, which shall be sent to Tenant on or before the end of said six (6) month period.

                (g)        Gross Annual Rent: A Gross Annual Rent of Twenty-Nine and 20/100 Dollars ($29.20) per square
                foot of Store Floor Area, or One Million Eight Hundred Eighty-Seven Thousand Eight Hundred Thirty-Eight
                and 40/100 Dollars($ I ,887,838.40) per annum (based on the Store Floor Area), payable in equal consecutive
                monthly installments ("Monthly Rent"), in advance commencing upon the Commencement Date and
                continuing thereafter on the first day of each and every month through and including the last day of the First
                ( I st) Lease Year of the Lease Tenn. Beginning on the first day of the Sixth (6th) Lease Year, Gross Annual




       {O 1727051.DOCX: I}                                                 -2-



1700533-7.lll
                       Case
                        Case20-14695-LMI
                             20-14696-LMI Claim
                                           Doc 204
                                                64-2 Filed
                                                      Filed07/27/21
                                                            07/09/20 Page
                                                                      Page41
                                                                           13ofof146
                                                                                  116




                 Rent shall be increased at Two Percent (2%) per annum and shall continue to increase annually on a
                 compounded basis at Two Percent (2%) on each subsequent anniversary thereafter as follows:

                                  Lease             Gross Annual                         Gross Annual
                                  Year           Rent Per Square Foot                        Rent
                                    2                   $29.20                           $1,887,838.40
                                    3                   $29.20                           $1,887,838.40
                                    4                   $29.20                           $1,887,838.40
                                    5                   $29.20                           $1,887,838.40
                                    6                   $29.78                           $1,925,336.56
                                    7                   $30.38                           $1,964,127.76
                                    8                   $30.99                           $2,003,565.48
                                    9                   $31.6 I                          $2,043,649.72
                                    IO                  $32.24                           $2,084,380.48

                 Notwithstanding anything in the foregoing to the contrary, Tenant's Gross Annual Rent for the first six (6)
                 months of the First (1st) Lease Year shall be deferred, and fifty percent (50%) of Tenant's Gross Annual Rent
                 for the last six (6) months of the First (1st) Lease Year shall be deferred (collectively "Deferred Gross Rent").
                 Tenant shall repay the Deferred Gross Rent over the next three (3) Lease Years of the Lease Term in
                 consecutive equal monthly installments. (By way of example: $962,668.28 (six (6) months of Year I Gross
                 Annual Rent)+ $481,334.14 (50% of six (6) months of Year I Gross Annual Rent)= $1,444,002.42 which
                 shall be repaid in 36 equal installments of $40,111.18 commencing as of the first month of the Second (2nd)
                 Lease Year and continuing through the last month of the Fourth (4th) Lease Year, which installments shall be
                 added to Tenant's monthly installment of Gross Annual Rent ). In the event Tenant elects to pay a portion of
                 the Gross Annual Rent during the First Lease Year instead of deferring the amount allowed to be deferred, the
                 Deferred Gross Rent and the monthly installment amount shall be adjusted accordingly.

                 (h)         Percentage Rent Rate:   Commencinf, on the Commencement Date and for each of the First (1st) and
                                                     Second (2°) Lease Years, Tenant shall pay Percentage Rent using a
                                                     Percentage Rent Rate of Six Percent (6%).

                                                     For the Third (3rd) Lease Year and for each Lease Year thereafter until the
                                                     expiration of the Lease Term, Tenant shall pay Percentage Rent using a
                                                     Percentage Rent Rate of Eight Percent (8%).

                (i)          Sales Breakpoint:       $20,000,000.00 per annum for each of the First (1st) and Second (2nd) Lease
                                                     Years.

                                                     $15,000,000.00 per annum for the Third (3rd) through the Fifth (5th) Lease
                                                     Years.

                             The Sales Breakpoint for Lease Years 6 - 10 are as set forth below:

                                                         Lease                          Sales Breakpoint
                                                         Year                             Per Annum
                                                           6                             $15,300,000.00
                                                           7                             $15,606,000.00
                                                           8                             $15,918,120.00
                                                           9                             $16,236,482.00
                                                           10                            $16.561,212.00

                             The Sales Breakpoint for a Panial Lease Year will be prorated on a 365 day basis.




       i01727051.DOCX; I J                                                  -   _,' -



1700533-8.111
                      Case
                       Case20-14695-LMI
                            20-14696-LMI Claim
                                          Doc 204
                                               64-2 Filed
                                                     Filed07/27/21
                                                           07/09/20 Page
                                                                     Page42
                                                                          14ofof146
                                                                                 116




                U)        Taxes: Not Applicable

                (k)       Sprinkler Charge: Not Applicable

                (I)       Fixed Rate Charge: Not Applicable

                (m)       Central Plant Charge: $2.50 per square foot of Store Floor Area per annum, subject to adjustment as
                set forth herein (Section 7.2).

                (n)      Trade Name: The existing theater's name or a name that includes "Cinemex" or such trade name as
                Tenant's parent company is generally using in the United States for movie theaters or such other trade name as
                Tenant is permitted to use in accordance with other provisions of this Lease.

                (o)       Permitted Use: The Premises shall be occupied and used by Tenant solely for the purpose of
                conducting therein a state of the art multi-screen theater of at least fourteen (14) screens with a minimum of
                 1,400 seats primarily showing first run full length motion picture features, with first quality luxury movie
                premium reclining stadium seating throughout (as measured by the then movie theater industry standards and
                approved by Landlord, however the reclining seating does not have to be motorized), as its primary use
                ("Primary Use"), and as incidental to such Primary Use, the exhibition of telecasts or recorded theatrical
                performances, second run features and closed circuit or satellite television broadcasts (such Primary Use and
                incidental use, hereinafter a "Movie Theatre"). As of the Required Completion Date and as part of the fourteen
                ( 14) screens with premium seating in all screening rooms, the Tenant will also operate at least one (I)
                YIP/Platinum screen and, as part of Tenant's Work in the Premises, with at least one (1) screen operating as a
                4D theatre and one (I) screen operating as a premium large format (PLF) theater similar to "!max" theaters.
                Tenant, at any time and from time to time, may upgrade its screening rooms to then movie theater industry
                standards. As an incidental use to the operation of a Movie Theatre, Tenant may use the Premises for: (a) a
                public auditorium for the exhibition of motion pictures (b) the retail sale from counters, bars, vending
                machines, theater seats, or by table service of food, beverages (including, without limitation, alcoholic
                beverages) and refreshments, and the preparation and cooking of such food, beverages and refreshments; (c)
                meetings, conventions and related uses; (d) in no more than five hundred (500) square feet of floor area, the
                incidental sale of books, magazines, records, toys and novelties sold in connection with any particular past,
                present or future movie presentation or any other theatrical or similar presentation; (e) in no more than five
                hundred (500) square feet of floor area, the incidental use of electronic game machines; (f) in no more than five
                hundred (500) square feet of floor area, the incidental sale or rental of video cassettes, DVDs, CDs and/or other
                similar audio/video items; and (g) storage, administrative, and general uses in support of all of the foregoing at
                the Premises, in no more than ten percent (10%) of the Premises (the foregoing uses, collectively, the
                "Permitted Use"). Notwithstanding the foregoing, the incidental items described in (d), (e) and (f) shall be
                accessible only to persons who have purchased an admission ticket to a particular presentation, or who are
                otherwise theater patrons attending a particular presentation, and shall not be situated within any openly
                accessible area that is within twenty-five feet (25') of the leaseline of the Premises unless shielded in a manner
                so that the areas dedicated to such uses are not readily available to persons passing by the leaseline. Landlord
                represents and warrants that there are no restrictions affecting the Center or Landlord's Tract that would bar
                Tenant from operating a movie theater or a restaurant that this Lease would otherwise permit to be operated
                within the Premises. Tenant's customers may not queue in the Common Areas other than within No-Kiosk
                Area (as shown on Exhibit "A-I"). and Tenant will be responsible for managing any queuing in the Common
                Areas.

                Notwithstanding anything to the contrary, Movie Theater shall not mean, and Tenant shall not be permitted, in
                all or part of the Premises, to present live entertainment, including, without limitation, musical performances,
                concerts, comedy shows, night clubs, dance clubs and magic performances; provided, however, Tenant may
                have live entertainment on not more than a total of five (5) days exclusively in connection with up to five (5)
                private non-ticketed events each Lease Year.

                Tenant may operate one (I) or more restaurants and other facilities that serve food or beverages or both, but
                only to patrons who are attending showings within the screening rooms of the mo\'ie theater or other private
                events that are permitted under the Lease within the screening rooms (as well as to employees and business


       {01727051DOCX.I:                                                  -4-



1700533-9.111
                       Case
                        Case20-14695-LMI
                             20-14696-LMI Claim
                                           Doc 204
                                                64-2 Filed
                                                      Filed07/27/21
                                                            07/09/20 Page
                                                                      Page43
                                                                           15ofof146
                                                                                  116




                 invitees of Tenant). For the avoidance of doubt, such restaurant(s) or other facilities that serve food or beverage
                 or both will not be open to the general public except as set forth above.

                 Tenant hereby acknowledges and agrees to serve at all times products of Landlord's selected brand sponsor as
                 its exclusive, carbonated and non-carbonated, non-alcoholic drink beverage provider ("Brand Sponsor"); at the
                 present time Landlord's selected Brand Sponsor is Pepsi®. Tenant wit! be obligated to use Brand Sponsor as
                                                                                                                                       I
                 its exclusive carbonated and non-carbonated, non-alcoholic drink beverage provider at the Premises. Tenant
                 shall use the products of that Brand Sponsor as its exclusive carbonated and non-carbonated, non-alcoholic
                 drink beverages at the Premises unless the Brand Sponsor does not have a Similar Product (as defined below),
                 in which case Tenant may serve a beverage for which the Brand Sponsor does not have a Similar Product (a
                 "Non-Brand Beverage"); provided, however, within thirty (30) days after Tenant receives notice that the Brand
                 Sponsor has a Similar Product to the Non-Brand Product, Tenant may no longer sell or serve that Non-Brand
                 Product. "Similar Products" are those that are either single beverages that are substantially similar or in the
                 same beverage category. Also, if the Brand Sponsor offers the same style, type or category of beverage as a
                 Non-Brand Beverage, in a variety of flavors, though not the same flavor or the same variation (e.g., regular,
                 sugar free, diet, or additive variations) as the Non-Brand Beverage, the Brand Sponsor's beverage offerings of
                 that style, type or category will be treated as a Similar Product to that Non-Brand Beverage. By way of
                 example, if the Non-Brand Beverage were lemon juice, the availability of just orange juice from the Brand
                 Sponsor would not be a Similar Product, but the availability of a variety of juices such as orange, grapefruit,
                 and mixed citrus juices would be a Similar Product. All carbonated sodas are Similar Products to all other
                 carbonated sodas. Therefore, no carbonated soda, whether "diet" or "regular,'' or other variation will be
                 permitted to be served as a Non-Brand Beverage. As to "waters," still water and carbonated waters shall not be
                 Similar Products. But, if the Brand Sponsor offers a variety of flavored waters, then any other flavor that would
                 fall within that variety would be a Similar Product. Juice flavored waters are Similar Products, but coconut
                 flavored water would not be a Similar Product to a variety of juice flavored beverages and vice versa. Frozen
                 or "slush" beverages are not Similar Products to pourable beverages, and vice versa, but where available from
                 the Brand Sponsor as a reasonable flavor substitute, Tenant will use the Brand Sponsor's flavored beverage
                 ingredient. Other than for carbonated sodas, "organic" beverages are not Similar Products to "non-organic"
                 beverages.

                 Tenant shall enter into a separate beverage agreement with Brand Sponsor for the sale of beverages on the
                 Premises {"Beverage Agreement") and Tenant, not Landlord, will be the beneficiary of any and all financial
                 and other incentives from the Brand Sponsor with respect to Tenant's sale and offering for sale of the Brand
                 Sponsor's brand or distributed beverages ("Pouring Payment") and Landlord acknowledges that this is an
                 important component of Tenant's revenues from the operation of a movie theater. Pouring Payment means all
                 monies, goods, equipment, incentives and the like paid by Brand Sponsor pursuant to the Beverage Agreement
                 based on the volume or type of beverages sold and offered for sale at and from the Premises as well as for the
                 fact that such beverages are sold or offered for sale from the Premises. Notwithstanding anything in the
                 foregoing to the contrary, Tenant's Pouring Payment shall in no way negatively or adversely affect the
                 sponsorship agreement between Landlord and the Brand Sponsor for the Center ("Pepsi Sponsorship
                 Agreement") and Tenant shall not be entitled or receive any revenue received by Landlord pursuant to its Pepsi
                 Sponsorship Agreement.            •

                 Tenant is entitled to sell advertising to the Brand Sponsor or to promote Brand Sponsor's branded or
                 distributed products and all revenue or other benefits arising out of the sale of such advertising or Tenant's
                 promotion of the Brand Sponsor will belong to Tenant.

                 Tenant is hereby specifically prohibited from selling, offering for sale, giving away or displaying Mall of
                 America® merchandise or any other merchandise or items that bear the Mall of America® name, trademark,
                 service mark or logo thereon without Landlord's prior written consent thereto which consent may be given or
                 withheld by Landlord in Landlord's sole and absolute discretion and Landlord's failure to give such consent
                 shall not be deemed unreasonable.

                 (p)       Insurance Charge: Not Applicable

                 (q)       Marketing Fund Charge: Not Applicable


       (01727051 DOCX I)                                                   - 5 -




1700533·10.lll
                        Case
                         Case20-14695-LMI
                              20-14696-LMI Claim
                                            Doc 204
                                                 64-2 Filed
                                                       Filed07/27/21
                                                             07/09/20 Page
                                                                       Page44
                                                                            16ofof146
                                                                                   116




                  (r)       Media Fund Charge: Not Applicable

                  (s)       Security Deposit: $2,000,000.00 cash as set forth in Article XV.

                  (t)       Notice Address:

                            Landlord                  MOAC MALL HOLDINGS LLC
                                                      60 East Broadway
                                                      Bloomington, Minnesota 55425-5550
                                                      Attn: Legal Department

                            Tenant                    CINEMEX MOA, LLC
                                                      Av . .Javier Barros Sierra #540
                                                      Col. Sante Fe, 01210
                                                      Mexico City, Mexico
                                                      Attn: Jaime Rionda Marin-Foucher

                            With a copy to            Dechert LLP
                                                      1095 Avenue of the Americas
                                                      New York, New York 10036-6797
                                                      Attn: Howard Kleinman

                  (u)       Remittance Address:       MOAC MALL HOLDINGS LLC
                                                      NW 5826
                                                      P.O. Box 1450
                                                      Minneapolis, Minnesota 55485-5826

                  (v)       Premises Address:         401 South Avenue
                                                      Bloomington, Minnesota 55425

                  (w)       Exclusive Use:            Tenant's Exclusive Use restriction is shown in Section 8.7.

        Section 1.2.      Definitions.
                 (a)      "Center" shall mean, as the same may be changed from time to time, the land and buildings and other
        improvements from time to time constituting a mixed use project which Landlord and others have constructed or caused
        to be constructed, consisting of a retail mall and entertainment center ("Retail Space") and a hotel or hotels ("Hotel
        Space"), as well as a parking deck or parking decks ("Parking Space").

                  (b)     "Landlord's Tract" shall mean that portion (or portions) of the land in the Center and the buildings
        and other improvements thereon which at any time in question Landlord owns or which Landlord leases as tenant under
        a sale leaseback or under a ground lease or sublease, it being understood that Landlord may not own or control portions
        of the Center. Landlord reserves unto itself the unlimited right to modify the configuration of Landlord's Tract at any
        time for the purpose of incorporating additional Major Tenants and other buildings within the Center. For purposes of
        this Lease, a "Major Tenant" is herein defined as a single tenant leasing at least 40,000 contiguous square feet of floor
        area.

                  (c)      ·'Legal Requirements" shall mean, collectively, all present and future laws, ordinances. orders, rules,
        regulations and requirements of all governmental and/or lawful authorities having jurisdiction, including, without
        limitation, all applicable building and safety codes and restrictions, health codes, signage restrictions, planning and
        zoning ordinances, and OSHA regulations. This Lease is subject and subordinate to all Legal Requirements.

                (d)       "Permitted Encumbrances" shall mean, collectively, all present and future easements, covenants,
       conditions, restrictions, agreements, encumbrances and other matters of record affecting or applicable to the Center, the
       Landlord's Tract and/or the Premises. This Lease is subject and subordinate to the Permitted Encumbrances; provided,
       however, that with respect to the Permitted Encumbrances and any future amendments thereto, (I) nothing contained
       therein shall have a material and unreasonable effect on the ability of Tenant to conduct its business at the Premises for

        (01727051 DOCX:!)                                                 -6-



l 700533-11.111
                   Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                       Doc 204
                                            64-2 Filed
                                                  Filed07/27/21
                                                        07/09/20 Page
                                                                  Page45
                                                                       17ofof146
                                                                              116
                                                                                                                                       I
       the Primary Use, and (2) nothing contained therein shall abrogate in any material manner an express right of Tenant or
       obligation of Landlord under this Lease.

                 (e)       "Tenant's Affiliates" means any person, corporation or other entity (i) which directly or indirectly
       through one or more intermediaries Controls, or is Controlled by, or is under common Control with, Tenant; (ii) which,
       directly or indirectly, beneficially owns or holds twenty-five percent (25%) or more of the ownership interest in Tenant;
       (iii) twenty-five percent (25%) or more of the direct or indirect ownership of which is beneficially owned or held by
       Tenant; or (iv) which directly or indirectly is a managing member, officer, director, trustee or employee of Tenant. For
       purposes of the definition "Tenant's Affiliate," "Control" shall mean with respect to any person, corporation or other
       entity, either (i) ownership directly or indirectly of fifty percent (50%) or more of all equity interests in such person,
       corporation or other entity, or (ii) the possession, directly or indirectly, of the power to direct or cause the direction of
       the management and policies of such person, corporation or other entity, through the ownership of voting securities, by
       contract or otherwise, and the terms Controlled, Controlling and common Control shall have correlative meanings.

                                                              ARTICLE JI

                                                  LEASED PREMISES AND TERM

       Section 2. I.       Leased Premises.
                  Landlord hereby leases to Tenant and Tenant hereby rents from Landlord the Premises as depicted on Exhibit
       "A" The Store Floor Area shall be measured to the center line of all party or adjacent tenant walls, to the exterior faces
       of all other walls and to the building line where there is no wall. Notwithstanding the immediate preceding sentence,
       within sixty (60) days following Tenant's opening for business the Premises to the retail public, Tenant shall have the
       right,.at its expense, to measure the Store Floor Area of the Premises, and if such re-measured floor area is more than or
       less than the Store Floor Area set forth in Section I. I (c), then the Gross Annual Rent and those Additional Rent (as
       Defined in Section 4.6) charges that are based on the Store Floor Area of the Premises shall be adjusted by multiplying
       each of the Gross Annual Rent and the Additional Rent(s) by a fraction, the numerator of which is the square foot floor
       area determined by their agreement, and the denominator of which is the square foot floor area originally set forth in
       Section 1.1, and Tenant shall be obligated to pay such Gross Annual Rent and Additional Rent (or receive a refund from
       Landlord), as adjusted, from the Commencement Date, subject to further adjustments as provided in this Lease. Each
       installment of Monthly Rent provided for in Section 4.1 shall be recomputed and shall be that dollar amount which
       results from dividing the adjusted Additional Rent by twelve (12).

                 If Landlord and Tenant do not agree on the Store Floor Area, the following procedure will be followed. A
       representative appointed by Tenant ("Tenant's Representative") shall, at Tenant's cost, re-measure the Premises within such
       time period. In the event that Landlord disputes such re-measurement, Landlord may elect to re-measure the Premises, in
       which event a representative appointed by Landlord ("Landlord's Representative") and the Tenant Representative (together,
       the "Remeasurement Representatives") shall at a mutually agreed date and time, within twenty (20) days following Tenant's
       receipt of notice from Landlord of its election to re-measure the Premises, jointly field measure the Premises to dete1mine
       such exact square footage. The Gross Annual Rent and those Additional Rent charges that are based on the Store Floor
       Area of the Premises shall be adjusted by multiplying each of the Gross Annual Rent and the Additional Rent(s) by a
       fraction, the numerator of which is the square foot floor area determined by the Tenant's Representative or the
       Remeasurement Representatives, as applicable, and the denominator of which is the square foot floor area originally set
       forth in Section 1.1, and Tenant shall be obligated to pay such Additional Rent (or receive a refund from Landlord), as
       adjusted, from the Commencement Date, subject to further adjustments as provided in this Lease. Each installment of
       Monthly Rent provided for in Section 4.1 shall be recomputed and shal I be that dollar amount which results from
       dividing the adjusted Additional Rent by twelve (12). Any and all references in this Lease to Additional Rent (or the
       monthly installments thereof) shall be deemed to be references to the Additional Rent, as computed by application of
       this Section 2.1, subject, however, to the adjustments set faith elsewhere in this Lease. In the event of a re-
       measurement of the Premises as provided in this Section 2. l(B), Tenant shall pay Tenant's Representative and Landlord
       shall pay the Landlord's Representative. In the event that the size of the Premises is determined to be more than one
       hundred five percent (105%) of the Store Floor Area contained in Section l.l(c) of this Lease, the Gross Annual Rent
       and the Additional Rent charges that are based on the Store Floor Area of the Premises shall only increase by five
       percent (5%) over that set forth in Section l. l(g).




       (017"7051 DOCX:1:                                                  -7-



1700533-12.111
               Case
                Case20-14695-LMI
                     20-14696-LMI Claim
                                   Doc 204
                                        64-2 Filed
                                              Filed07/27/21
                                                    07/09/20 Page
                                                              Page46
                                                                   18ofof146
                                                                          116                                                  I

Section 2.2.        Roof and Walls.
          Landlord shall have the exclusive right to use all or any part of the exterior surfaces of the side and rear walls
of the Premises and the roof for any purpose, including but not limited to (i) erecting signs or other structures on or over
all or any part of the same (without materially and unreasonably interfering with any exterior sign permitted to Tenant),
(ii) erecting scaffolds and other aids to the construction and installation of the same, and (iii) installing, maintaining,
using, repairing and replacing pipes, ducts, conduits and wires leading through, to or from the Premises and serving
other parts of the Center in locations which do not materially interfere with Tenant's use of the Premises. So long as
Tenant has opened and is operating the only permitted movie theater(s) at the Center (other than during Permitted
Closures) in compliance with all requirements herein (in all material respects), Landlord may not place any signs
advertising any competitor movie theater, other than that of Tenant, at any place at the Center or areas on Landlord's
Tract controlled by Landlord. Tenant shall have no right whatsoever in the exterior of exterior walls of the Premises or
the roof or any portion of the Center outside the Premises except for the permitted sign locations as provided in Exhibit
"E" hereof. Landlord shall locate such pipes, conduits, ducts and wires below the floor, above Tenant's finished ceiling
or abutting or adjoining dividing walls. All such facilities shall be concealed and in performing work in connection
therewith, Landlord shall use commercially reasonable efforts to complete such work as expeditiously as possible under
the circumstances and never during the show time of any affected screening room(s).

          If at any time during the term of this Lease it is Landlord's intention to demolish, redevelop, reconfigure or
substantially renovate all or part of the Center then, notwithstanding any other provision of this Lease, Landlord has the
right to change or modify the structure within the Premises in order to reinforce such structure (hereinafter "Landlord's
Work"), but only if such activities do not materially and unreasonably interfere with Tenant's business or with Tenant's
use of the Premises. Upon completion of Landlord's Work, Landlord will repair and restore any affected Tenant
Premises to be similar in design and quality, to the maximum extent possible, to that condition existing prior to
Landlord's Work. If, Landlord's Work in the Premises materially impairs Tenant's ability to operate its business in the
Premises, then upon Landlord's receipt of written notice from Tenant, Gross Annual Rent and other charges under the
Lease shall be abated until Tenant can once again operate its business in the Premises. In the event Tenant is unable to
operate its business in part of the Premises, then Gross Annual Rent and other charges under the Lease shall be
proportionately abated to the extent that Tenant is unable to operate its business in such part of the Premises until
Tenant can once again operate its business in the entire Premises.

         In connection with exercising its rights under this Lease within the Premises, including this Section 2.2,
Landlord will not place anything within the Premises or conduct any activities within the Premises (unless in response
to a condition that threatens imminent, serious harm to person or property), if such item or activity materially, adversely
and unreasonably interferes with Tenant's use of the Premises or Tenant's business, including, but not limited to, by
materially, adversely impairing access or visibility ofsignage or by materially, adversely interfering with the normal use
of the Premises by Tenant's customers.

Section 2.3.       Lease Term.
          The term of this Lease (hereinafter called "Lease Term") shall commence upon the Commencement Date and
shall thereafter end on the last day of the number of Lease Years set forth in Article I unless sooner terminated as herein
provided.

Section 2.4.       Lease Year Defined.
           "Lease Year", as used herein, means a period of twelve (I 2) consecutive months during the Lease Term. The
first full Lease Year shall commence on the Commencement Date if the Commencement Date is the first day of the
calendar month. If the Commencement Date is not the first day of a calendar month, then the first full Lease Year shall
commence on the first day of the first full calendar month immediately following the Commencement Date. The first
full Lease Year shall expire at the end of the twelfth ( 12th) full calendar month occurring on or after the
Commencement Date. "Partial Lease Year" means that portion of the Lease Term prior to the first full Lease Year or
following the last full Lease Year.

Section 2.5.         Relocation of Premises. Intentionally Deleted

Section 2.6.     Modifications to the Center.
         Notwithstanding anything contained in this Lease to the contrary, Landlord reserves the right to change,
modify and/or add to (including vertically, but not above the Premises) or subtract from the size and dimensions of the


iOI 72705\DOCX: I)                                                   -8-
                     Case
                      Case20-14695-LMI
                           20-14696-LMI Claim
                                         Doc 204
                                              64-2 Filed
                                                    Filed07/27/21
                                                          07/09/20 Page
                                                                    Page47
                                                                         19ofof146
                                                                                116




         Center (but not from the Premises) or any part thereof, the number, location and dimensions of buildings and stores, the
         size and configuration of the parking areas, entrances, exits and parking aisle alignments, dimensions of hallways, malls
         and corridors, the number of floors in any building (but not directly above the Premises), the location, size and number
         of tenants' spaces and kiosks which may be erected in or fronting on any mall or otherwise, the identity, type and
         location of other stores and tenants, and the size, shape, location and arrangement of Common Areas (hereinafter
         defined), including altering the boundaries of the Center by the addition or subtraction of land or the granting of
         easements or rights to renovate, re-merchandise, design and decorate any portion of the Center as it desires, but the
         general character of the Center and the approximate location of the Premises in relation to the existing major department
         stores shall not be substantially changed. Notwithstanding the foregoing, Landlord agrees not to construct or place, or
         allow others to construct or place, any kiosk, pushcart or retail merchandise cart (RMU), plantings, seating, mall
         directories, or other amenities, whether temporary or permanent, within the area marked as the ''No Kiosk Area" on the
         attached Exhibit "A-1 ".

                   In exercising its rights under this Section, Landlord shall use commercially reasonable efforts to minimize
         interference with Tenant's operations at the Premises and, if practical, shall not undertake such work during Tenant's
         business hours and, other than in exceptional circumstances no such work may be undertaken or continued if it would
         render or does render the Premises untenable (exceptional circumstances include response to a condition that threatens
         imminent, serious harm to a person or property, has structural implications for the Premises or is the only option for
         Landlord to complete certain work). If any such work renders the Premises or any material part of the Premises
         reasonably unusable for Tenant to conduct its business, Gross Annual Rent and all items of Additional Rent shall be
         abated until the earlier of the date Tenant reopens for business or the day after such impairment ceases; provided,
         however, if such repairs, alterations, improvements or additions are work which Tenant has covenanted herein to do and
         has failed so to do, then Gross Annual Rent and all items of Additional Rent shall in no manner be abated.

                  If at any time (a) Landlord is required by any laws, ordinances, rules or regulations of any governmental
         agency having jurisdiction over the Center to provide additional parking on Landlord's Tract, or (b) Landlord proposes
         to increase the total rentable floor area within the ce·nter which would require additional parking in the Center, Landlord
         may elect to provide such additional parking by constructing deck or elevated or subterranean parking facilities.

                                                               ARTICLE III

                                                           TENANT'S WORK

        Section 3.1.     Tenant's Work.
                 Tenant agrees to accept the Premises in its present "AS IS, WHERE IS" condition. Further alterations of the
        Premises will be at Tenant's sole expense and deemed to be Tenant's Work, including, but not limited to, all work
        designated as Tenant's Work in Exhibit "B", and Tenant shall do and perform all Tenant's Work diligently and
        promptly and in accordance with this Article Ill.

                  For purposes of further defining Tenant's Work as required by Landlord under this Article III and the
        provisions of this Lease, including the Permitted Use in Section l.l(o), Tenant shall be required to (i) fully renovate the
        Premises to a state of the art multi-screen theater ofat least fourteen (14) screens with a minimum of 1,400 seats with
        first quality luxury movie premium reclining stadium seating throughout (as measured by the then movie theater
        industry standards and approved by Landlord, however the reclining seating does not have to be motorized); (ii) for
        purposes of defining "state of the art" for Tenant's Work, the renovation, finishes and amenities, including the premium
        reclining stadium seating, shall be of a caliber at least comparable to if not exceeding the two (2) theaters currently
        operating in the Minneapolis/St. Paul area markets as "Shov,place Icon" and "Marcus Oakdale"; (iii) as part of the
        renovation of the fourteen (14) screens with premium seating in all screening rooms, the Tenant will also operate at
        least one (1) VIP/Platinum screen and at least one (I) screen operating as a 4D theatre; and (iv) Tenant shall spend a
        minimum of Five Million and 00/100 Dollars ($5,000,000.00) on the renovation, which $5,000,000 shall not include
        Tenant furniture, fixtures and equipment including A/V, theater seats, concessions, floor lighting, etc.; and all of the
        foregoing, which shall be completed in compliance with the Tenant Information Package and Tenant's Plans, shall
        collectively be referred to as "Tenant's Work".




        {0172705 JDOCX:I)                                                  -9-



l 700533-14.11 l
                    Case
                     Case20-14695-LMI
                          20-14696-LMI Claim
                                        Doc 204
                                             64-2 Filed
                                                   Filed07/27/21
                                                         07/09/20 Page
                                                                   Page48
                                                                        20ofof146
                                                                               116
                                                                                                                                     l
        Section 3.2.        Tenant's Obligations Before Commencement Date.
                  Prior to full execution of this Lease, Landlord has delivered the Tenant Information Package to Tenant and the
        same is a part hereof by this reference as Exhibit "B-1" (hereinafter referred to as "Tenant Information Package"').
        Within seventy-five (75) days after the date of this Lease or the date of receipt ofa drawing of the Premises, Tenant will
        electronically submit to Landlord in portable document format (.pdf) plans and specifications, prepared by a registered
        architect or engineer, of all Tenant's Work to be done within the Premises (hereinafter called "Tenant's Plans"),
        prepared in conformity with Exhibit "B" and the Tenant Information Package. Within twenty (20) days after receipt of
        Tenant's Plans, Landlord shall notify Tenant of any failures of Tenant's Plans to materially conform to Exhibit "B", the
        Tenant Information Package or otherwise to obtain Landlord's approval. Tenant, within twenty (20) days after receipt
        of any such notice, will cause Tenant's Plans to be revised to the extent necessary to obtain Landlord's approval and
        resubmitted for Landlord's approval. When Landlord has approved the original or revised Tenant's Plans, as
        applicable, Landlord shall sign and return (which signature and return may be transmitted electronically) one(!) set of
        approved Tenant's Plans to Tenant and the same shall become a part hereof by this reference as Exhibit "B-2".
        Approval of plans and specifications by Landlord shall not constitute the assumption of any responsibility by Landlord
        for their accuracy or sufficiency or conformity with applicable laws (including but not limited to the Americans with
        Disabilities Act of I 990 and the Williams-Steiger Occupational Safety and Health Act), and Tenant shall be solely
        responsible for such plans and specifications. Tenant shall not commence any of Tenant's Work until Landlord has
        approved Exhibit "B-2", unless prior Landlord approval has been obtained in writing.

                  If Tenant's Plans are not furnished by Tenant to Landlord within the required time period(s) set forth herein
        and in the Tenant Information Package and in form to reasonably permit approval by Landlord, then, in addition to
        Landlord's other rights and remedies hereunder, the Build Out Period (as described in Section 1. l(f)) shall be reduced
        by one ( !) day for each day of Tenant Delay (hereinafter defined). Landlord shall respond to Tenant's Plans pursuant to
        this Lease within thirty (30) business days following Landlord's receipt thereof from Tenant, provided, however that if
        Landlord needs to consult with an outside consultant or expert or other third party with respect thereto, Landlord shall
        respond to Tenant's Plans within a reasonable period of time thereafter. As used in this Lease, "Tenant Delay" means
        any delay caused by Tenant's failure to (i) submit Tenant's Plans or other information reasonably requested by Landlord
        to Landlord, Landlord's expeditor or any authority having jurisdiction within the time periods set forth in this Lease and
        in the Tenant Information Package, (ii) timely respond to comments on Tenant's Plans, provide revisions to Tenant's
        Plans or obtain approvals with respect to Tenant's Plans; or (iii) timely provide to Landlord any information that is
        required for Landlord to be able to perform any portion of Tenant's Work performed by Landlord at Tenant's expense,
        if any.

                  Tenant shall complete Tenant's Work in strict accordance with Exhibits "B" and "B-2", install all store and
        trade fixtures, equipment, stock in trade, merchandise and inventory, and open for business therein not later than the
        Required Completion Date. Tenant hereby releases Landlord and its contractors from any claim whatsoever for
        damages against Landlord or its contractors for any delay in the date on which the Premises shall be ready for delivery
        to Tenant. In the event possession of the Premises is not delivered to Tenant within two (2) years of the date of this
        Lease, then this Lease automatically shall become null and void and neither party shall have any liability or obligation
        to the other hereunder.

        Section 3.3.       Failure of Tenant to Perform.
                  Because of the difficulty or impossibility of determining Landlord's damages resulting from Tenant's failure to
        open for business fully fixtured, stocked and staffed on the Required Completion Date, including, but not limited to,
        damages from loss of Percentage Rent (hereinafter defined) from Tenant and other tenants, if, without Landlord's fault,
        Tenant fails to open for business fully fixtured, stocked and staffed on the Required Completion Date, Landlord may,
        without notice or demand, in addition to the right to exercise any other remedies and rights herein or at law provided,
        collect rent from the Commencement Date in an amount equal to the Gross Annual Rent and other Additional Rent and
        other amounts payable by Tenant hereunder, and, in addition thereto, Landlord shall be entitled to liquidated damages in
        an amount equal to fifty percent (50%) of l/365 of the Gross Annual Rent for each day that Tenant has failed to open
        for business on and after the Required Completion Date, which latter amount shall be in lieu of Percentage Rent that
        might have been earned had Tenant opened in timely fashion. All remedies provided in this Lease or at law shall be
        cumulative and not exclusive.




        {01727051 DOCX;!}                                                - IO -



l 700533-15.111
                    Case
                     Case20-14695-LMI
                          20-14696-LMI Claim
                                        Doc 204
                                             64-2 Filed
                                                   Filed07/27/21
                                                         07/09/20 Page
                                                                   Page49
                                                                        21ofof146
                                                                               116




       Section 3.4.       Condition of Premises.
                Tenant shall acknowledge taking possession of the Premises in writing. Tenant agrees that Landlord has made
       no representations as to conformance with applicable laws respecting the condition of the Premises or the presence or
       absence of Hazardous Materials (hereinafter defined) in, at, under or abutting the Premises or the environment. Tenant
       also agrees that no representations respecting the condition of the Premises, no warranties or guarantees, expressed or
       implied, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR
       FITNESS FOR A PARTICULAR PURPOSE, with respect to workmanship or any defects in material, and no promise
       to decorate, alter, repair or improve the Premises either before or after the execution hereof, have been made by
       Landlord or its agents to Tenant unless the same are contained herein or in a contemporaneous or later agreement
       between the parties.

       Section 3.5.        Certification.
                  Within forty-five (45) days after the date Tenant opens for business in the Premises, Tenant shall deliver to
       Landlord the following: (a) Tenant's affidavit stating that the work to be performed by Tenant pursuant to the terms of
       this Lease, to Tenant's belief, has been completed in accordance with all material aspects of Exhibit "B" and Tenant's
                                                                                                                                      I
       Plans, as approved by Landlord, it being intended that any such affidavit may be relied upon by Landlord and that any
       deliberate misstatement with the intent to deceive by Tenant shall constitute an event of default hereunder; (b) an
       affidavit of any general contractor performing Tenant's Work stating that all subcontractors, laborers and material men
       who have performed work on or furnished materials to the Premises in an amount in excess of Twenty-five Thousand
       and 00/100 Dollars ($25,000.00) (whose names and addresses shall be recited in the affidavit) have been paid in full and
       that all liens therefor that have or might be filed have been discharged of record or waived or, if not, then identify those
                                                                                                                                      I
       that have not together with an estimate of any known claim from that provider; (c) to the extent permitted by law, a
       complete release and waiver of lien with respect to the Premises from any general contractor and all subcontractors who
       have performed work on or furnished material to the Premises, or in lieu thereof, an attorney's certification that the lien
       period for the work performed on Tenant's behalf in the Premises has expired (if it has) and that no liens in connection
       therewith have been filed (or, if not, listing those known to the attorney that have or may be filed); (d) Tenant's written
       acceptance of the Premises stating that Tenant reserves no known claims, offsets or backcharges, or stating those known
       to be claimed; and (e) all by-then issued certificates and approvals with respect to the work performed by Tenant or on
       Tenant's behalf that may be required by any governmental authorities as a condition for the issuance of an occupancy
       certificate for the Premises together with a copy of any occupancy certificate issued by the proper governmental
       authority for the Premises.

                                                             ARTICLE JV



       Section 4.1.      Gross Annual Rent and Percentage Rent.
                Subject to the provisions of Section l. l(f)(iii), beginning on the Commencement Date and thereafter during the
       entire Lease Term, Tenant covenants and agrees to pay to Landlord, without notice or demand, at the Remittance
       Address, the Gross Annual Rent set forth in Article I, in advance upon the first day of each and every month of the
       Lease Term, which sum shall be payable as Monthly Rent. If the Commencement Date occurs on a day other than the
       first day of a month, then the first installment of Monthly Rent shall be prorated at a daily rate, using (i) as the
       numerator, the number of days in the month containing the Commencement Date from and after (i.e., including) the
       Commencement Date and (ii) as the denominator, thirty (30) days and such prorated amount shall be due and payable
       by Tenant on the Commencement Date.

                In addition to the payment of Gross Annual Rent, Tenant covenants and agrees to pay to Landlord, without
       notice or demand, at the Remittance Address, an amount, if any, equal to the applicable Percentage Rent Rate applied
       against that portion of Tenant's Adjusted Gross Sales during each Lease Year or Partial Lease Year in excess of the
       applicable Sales Breakpoint for such period (hereinafter referred to as "Percentage Rent").

                For the purposes of computing Percentage Rent for any Partial Lease Year, Adjusted Gross Sales made during
       such Partial Lease Year shap be added to Adjusted Gross Sales made during that number of days (including Sundays
       and holidays): (i) in the Lease Year immediately following the Partial Lease Year (in the case of a Partial Lease Year at
       the beginning of the Lease Term); or (ii) in the Lease Year immediately preceding such Partial Lease Year (in the case
       ofa Partial Lease Year at the end of the Lease Term) as shall be equal to the difference between three hundred sixty-


       :01727051 DOCX:!]                                                 - ll -



170053:3-16.111
                    Case
                     Case20-14695-LMI
                          20-14696-LMI Claim
                                        Doc 204
                                             64-2 Filed
                                                   Filed07/27/21
                                                         07/09/20 Page
                                                                   Page50
                                                                        22ofof146
                                                                               116




       five (365) and the number of days (including Sundays and holidays) in such Partial Lease Year (such aggregate
       Adjusted Gross Sales for such three hundred sixty-five (365) day period hereinafter called the "Aggregate Adjusted
       Gross Sales"). The Percentage Rent payable for such Partial Lease Year shall be equal to the Percentage Rent, if any,
       calculated on Aggregate Adjusted Gross Sales for such three hundred sixty-five (365) day period in accordance with the
       first sentence of this paragraph multiplied by a fraction of which the numerator shall be the number of days in the Partial
       Lease Year and the denominator shall be three hundred sixty-five (365). It is understood that Adjusted Gross Sales
       made in a period (during the Lease Te1m) which follows or precedes a Partial Lease Year, as the case may be, which are
       included in Aggregate Adjusted Gross Sales so as to allow computation of Percentage Rent payable for a Partial Lease
       Year in accordance with the preceding formula, shall also be included in Adjusted Gross Sales of the Lease Year (which
       occurs completely within the Lease Term) of which it is a part when computing Percentage Rent payable for such Lease
       Year.

       Section 4.2.       Miscellaneous Rent Provisions.
                 If Tenant shall fail to pay any installment of Gross Annual Rent, Percentage Rent or any item of Additional
       Rent within five (5) days after Tenant receives written notice from Landlord that the same is due and unpaid, then
       Tenant shall pay to Landlord a late payment service charge ("Late Charge") covering administrative and overhead
       expenses equal to the greater of (a) $250.00 or (b) 2.5¢ per each dollar so overdue, except that no such Late Charge
       shall accrue in respect of the first installment or payment that is past due in a Lease Year provided that such installment
       or payment is not past due for more than five (5) days after Tenant receives notice of such late payment, and if such
       installment or payment is past due for more than five (5) days after Tenant receives notice of such late payment, the
       Late Charge shall accrue. Further, Landlord shall only be required to provide Tenant with a written notice of a late rent
       payment only twice per calendar year. This provision herein for payment of the Late Charge shall not be construed to
       extend the date for payment of any sums required to be paid by Tenant hereunder or to relieve Tenant of its obligation
       to pay all such sums at the times herein stipulated. If the Commencement Date is other than the first day ofa calendar
       month, Tenant shall pay on the Commencement Date a prorated partial Monthly Rent for the period prior to the first day
       of the next calendar month, and thereafter Monthly Rent payments shall be made not later than the first day of each
       calendar month.

       Section 4.3.       Percentage Rent.




                                                                                                                                      I(
                 Tenant shall (i) not later than the twenty-fifth (25th) day after the close of each calendar month, deliver to
       Landlord at the Center office a written statement showing Gross Sales and Adjusted Gross Sales made in such calendar
       month; and (ii) not later than sixty (60) days after the end of each Lease Year or, if at the end of the Lease Term, Partial
       Lease Year, deliver to Landlord at the Center office a statement of Gross Sales and Adjusted Gross Sales for such Lease
       Year or Partial Lease Year the correctness of which is certified to by Tenant or an officer of Tenant and including
       copies of Tenant's non-consolidated sales tax records concerning the Premises only for such Lease Year (or Partial
       Lease Year). If Tenant fails to prepare and deliver any statement of Gross Sales and Adjusted Gross Sales required
       hereunder, within the time or times specified above, then Landlord shall have the right, in addition to the other rights
       and remedies set forth in this Lease, to estimate Tenant's Adjusted Gross Sales for any non-reported period and bill
       Tenant's Percentage Rent accordingly. Percentage Rent billings will be adjusted when actual Adjusted Gross Sales
       reports are received, and in the event Tenant owes additional Percentage Rent, such amount shall be due with the
                                                                                                                                      I
                                                                                                                                      I
       Adjusted Gross Sales report, along with interest at the Lease Interest Rate from the time such Percentage Rent was
       originally due until it is actually paid.

                Percentage Rent shall become due and payable in each Lease Year on the fifteenth (15th) day of the month
       immediately following the month during which Adjusted Gross Sales exceed the Sales Breakpoint for such Lease Year,




                                                                                                                                      !
       and thereafter shall be paid monthly on all additional Adjusted Gross Sales made during the remainder of such Lease
       Year, such payments to be made concurrently with the submission by Tenant to Landlord of the written statement of
       monthly Adjusted Gross Sales as provided for herein.

                Tenant will preserve for at least three (3) years a full and accurate set of all original books and records
       (physical or digital) disclosing Gross Sales and Adjusted Gross Sales and such other information respecting Gross Sales
       and Adjusted Gross Sales as Tenant is required to maintain for tax purposes including supporting data for permitted
       exclusions and non-consolidated sales tax records concerning the Premises only. Such books and records shall be kept
       in accordance with generally accepted accounting principles and practices. Landlord and its agents shall have the right,
       upon reasonable written notice to Tenant, to examine and audit such books and records preserved by Tenant at a
       location maintained by Tenant or a parent, sister or subsidiary company to Tenant in the lower 48 states of the United


       fOI 727051 DOCX: I)                                               - 12 -



1700533-17.111
                    Case
                     Case20-14695-LMI
                          20-14696-LMI Claim
                                        Doc 204
                                             64-2 Filed
                                                   Filed07/27/21
                                                         07/09/20 Page
                                                                   Page51
                                                                        23ofof146
                                                                               116




        States. If such examination or audit discloses a liability for Percentage Rent three percent (3%) or more in excess of the
        Percentage Rent paid by Tenant for any period and at least $5,000.00 of Percentage Rent is owed as the result of such
        audit, or if Tenant's Gross Sales and Adjusted Gross Sales cannot reasonably be verified due to the insufficiency or
        inadequacy of Tenant's records, or if Tenant intentionally underestimated Percentage Rent with the intent to deceive, or
        if Tenant shall have failed to furnish Landlord any monthly statement of Gross Sales and Adjusted Gross Sales during
        any Lease Year and fails to do so within thirty (30) days after Tenant's receipt of notice from Landlord that such report
        or reports are overdue, then, in addition to all other rights and remedies of Landlord under this Lease, Tenant shall
        promptly pay Landlord the reasonable out-of-pocket cost of Landlord's audit, if conducted, (including, without
        limitation, all reasonable travel expenses incurred by Landlord). Tenant shall, in any event, pay to Landlord the amount
        of any deficiency in rents which is disclosed by such audit plus interest at the Late Interest Rate. Tenant's obligation to
        preserve all original books and records shall survive the expiration of the Lease Term or the earlier termination of this
        Lease.

       Section 4.4.       Gross Sales and Adjusted Gross Sales Defined.
            A. As used herein, "Gross Sales" shall mean: (a) the revenue received by Tenant (including deposits not refunded
       to customers) on account of the sale prices of all goods, wares and merchandise sold and the charges for all services
       performed by Tenant or any other person or entity in, at, or from the Premises for cash, credit or otherwise, without
       reserve or deduction for uncollected amounts, including but not limited to sales, rentals and services (i) where the orders
       originate in, at or from the Premises, regardless from whence delivery or performance is made, (ii) pursuant to mail,
       telephone, telegraph, catalogue, facsimile, internet, electronic, mechanical, vending, wireless, video and computer
       orders, and orders by means of other technology-based systems including but not limited to terminals or consoles
       located within the Premises whether now existing or hereafter developed, and other orders received, placed or filled at
       or from the inventory of or from the Premises, regardless from whence delivery or performance is made, and (iii)
       resulting from transactions originating in, at or from the Premises; (b) if not already included in (a), the sale of
       admission tickets, lottery commissions (but excluding the sale of state sanctioned lottery tickets), event tickets, theater
       tickets, sporting tickets or other types of events; (c) if not already included in (a), the sale of edible and consumable
       items at the Premises; (d) the total price charged for all other goods, trade-ins, leased or licensed, gift certificates, gift
       cards and all services or other operations or items sold or rendered, at, in, on or from the Premises by Tenant or any
       concessionaire (provided, however, any gift certificate sold at the Premises which was previously included in Gross
       Sales shall not count towards Gross Sales again when utilized); (e) the greater of: (i) Tenant's receipts ofrevenue from
       concessionaires for any use of the Premises, and (ii) the sales revenue from the concessionaires that would be included
       in Gross Sales; and (f) if applicable, the Gross Sales of any competing business as described in Section 8.7. Tenant's
       receipts of revenue from concessionaires for any use of the Premises shall not be included in Gross Sales if the sales
       revenue from those concessionaires is included in Gross Sales. For purposes of determining Gross Sales and Adjusted
       Gross Sales, the Premises shall also include Tenant's kiosks and Landlord ticket selling locations, if any.

                A sale shall be deemed to have been consummated for purposes of this Lease, and the entire amount of the sale
       and/or admission price (and other applicable receipts and charges) shall be included in Gross Sales, at such time as (x)
       the transaction is initially reflected in the books or records of Tenant, or any sublessee, assignee or concessionaire of
       Tenant, or any other person or entity operating in the Premises, or (y) Tenant or such other entity receives all or any
       portion of the sales and/or admission price, or (z) the applicable goods or services are delivered or rendered to the
       customer, whichever first occurs, irrespective of whether payment is made in installments, the sale is for cash or credit
       or otherwise, or all or any portion of the sales price has actually been paid at the time of inclusion in Gross Sales or at
       any other time. Tenant and the other persons and entities occupying the Premises shall record at the time of each sale or
       transaction, in the presence of the customer, all receipts from such sale or other transaction, whether for cash, credit or
       otherwise.

            8. Excluded from Gross Sales in order to determine "Adjusted Gross Sales" shall be: (i) exchanges of
       merchandise between businesses owned by Tenant or any affiliate of Tenant made solely for the convenient operation of
       Tenant's business and not to consummate a sale made in, at or from the Premises, (ii) returns of goods or merchandise
       to shippers or manufacturers, (iii) refunds to customers (but only to the extent included in Gross Sales) for merchandise
       or tickets purchased at the Premises and returned or exchanged, (iv) sales of Tenant's fixtures. machinery and
       equipment after use in Tenant's business in the Premises, (v) gift certificates used at the Premises which were sold at the
       Premises and previously included in Gross Sales, (vi) sales of alcoholic beverages if applicable law does not permit
       Percentage Rent to be paid or other revenue sharing to be done with respect to such beverages; provided, however, if the
       sales of alcoholic beverages is not permitted to be included in Gross Sales, then Landlord and Tenant agree that the

       (01727051 DOCX;!)                                                  - 13 -



1700533-18.111
                   Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                       Doc 204
                                            64-2 Filed
                                                  Filed07/27/21
                                                        07/09/20 Page
                                                                  Page52
                                                                       24ofof146
                                                                              116




       Sales Breakpoint will be equitably reduced to take into consideration the loss of potential Percentage Rent with respect
       thereto, and (vii) sales, excise, luxury, gross receipts or similar tax, by whatever name called, imposed by governmental
       authority and collected from customers and paid by Tenant. No other taxes shall be deducted from Gross Sales.

            C. Notwithstanding the foregoing definition of Gross Sales, where auditoriums are rented to third parties for
       events or otherwise on a short term basis (commonly known as a' four wall deal'), Gross Sales shall include the amount
       of rental received by Tenant from such third party in connection with such four wall deal, but shall not include the
       revenues, if any, received by the third party.

       Section 4.5. , Taxes.
            A. Definition. Landlord shall pay or cause to be paid, upon the discretion of Landlord but before delinquent, all
       Taxes (as hereinafter defined) levied, assessed, imposed, become due and payable, or liens arising in connection with
       the use, occupancy or possession of or become due and payable out of or for, the Center or any part thereof during the
       Lease Term. As used in this Section 4.5 the term "Taxes" shall mean and include all property taxes, both real and
       personal, public and governmental charges and assessments, and all other taxes which Landlord is obligated to pay with
       respect to the development of the Center, including all extraordinary or special assessments or assessments against any
       of Landlord's personal property now or hereafter located in the Center, all costs and expenses including but not limited
       to consulting, appraisal and attorneys' fees incurred by Landlord in researching, reviewing, evaluating, contesting,
       appealing or negotiating with public authorities (Landlord having the sole authority to conduct such a contest or enter
       into such negotiations) as to any of the same and all sewer, water and other utility taxes and impositions, but shall not
       include taxes on Tenant's machinery, equipment, inventory or other personal property or assets of Tenant. For the
       avoidance of doubt, Tenant agrees to pay all taxes upon or attributable to such excluded property without
       apportionment.

               Taxes shall not include interest and penalties due on delinquent Taxes, but shall include interest on Taxes
       withheld by virtue of Landlord making partial payment under protest in the event such partial payment is permitted in
       connection with a tax appeal proceeding.

           8. Tenant's Share of Real Estate Taxes. Tenant has no obligation to pay all or any part of Real Estate Taxes;
       Tenant's share of Real Estate Taxes is included as part of Rent.

            C. Payment bv Tenant. Intentionally Deleted

            D. Other Taxes. Intentionally Deleted

            E. Larger Parcel. Intentionally Deleted

       Section 4.6.     Additional Rent.
                All amounts required or provided to be paid by Tenant to Landlord under this Lease other than Gross Annual
       Rent and Percentage Rent shall be deemed "Additional Rent." The term "Rent" means, collectively, Gross Annual Rent,
       Percentage Rent and Additional Rent.

       Section 4.7.     Sprinkler System.
                Landlord has provided, installed on a standard grid, and will maintain a sprinkler system in the Premises.

       Section 4.8.        Landlord's Expenses.
                 If Landlord pays any monies or incurs any expense to correct a breach of this Lease by Tenant or to do
       anything in this Lease required to be done by Tenant, or incurs any expense in each case after Landlord has the right to
       cure such a breach or do what it has done, or pays any monies (including, but not limited to, attorneys' fees and court
       costs), as a result of Tenant's failure to perform any of Tenant's obligations under this Lease by the end of the period
       allowed for Tenant to do so, all reasonable and necessary out-of-pocket amounts so paid or incurred shall, on notice to
       Tenant containing proper billing therefor, be considered Additional Rent payable as set forth in Section 4.6.




       (0172705!DOCX;l}                                                 - 14 -



1700533-19.111
                     Case
                      Case20-14695-LMI
                           20-14696-LMI Claim
                                         Doc 204
                                              64-2 Filed
                                                    Filed07/27/21
                                                          07/09/20 Page
                                                                    Page53
                                                                         25ofof146
                                                                                116




                                                               ARTICLE_v

                                        PARKING AND COMMON AREAS AND FACILITIES

        Section 5.1.        Common Areas.
                   All parking areas, access roads and facilities furnished, made available or maintained by Landlord in or near
        the Center, including employee parking areas, truck ways, driveways, loading docks and areas, delivery areas, multi-
        story parking facilities (if any), package pickup stations, elevators, escalators, pedestrian sidewalks, malls, including the
        enclosed mall and Food Court, if any, courts and ramps, landscaped areas, retaining walls, stairways, bus stops. light rail
        stops, first-aid and comfort stations, lighting facilities, sanitary systems, utility lines, water filtration and treatment
        facilities and other areas and improvements provided by Landlord for the general use in common of tenants and their
        customers and Major Tenants in the Center (all herein called "Common Areas") shall at all times be subject to the
        exclusive control and management of Landlord, and Landlord shall have the right, from time to time, to establish,
        modify and enforce reasonable rules and regulations with respect to all Common Areas. Such rules and regulations
        shall be nondiscriminatory towards Tenant in applicability or enforcement. No rule or regulation shall be applicable to
        Tenant if enforcement thereof would: (a) more than insignificantly increase Tenant's burdens; (b) more than
        insignificantly reduce Tenant's rights; (c) reduce Landlord's obligations pursuant lo this Lease; (d) increase Tenant's
        costs; or (e) more than insignificantly impair access to, direct visibility from Level 4 or usability of the Premises or
        Tenant's signage or parking on the same levels of the Center as the Premises. Tenant agrees to comply with all rules
        and regulations set forth in Section 8.9.

                  Except as this Lease elsewhere may expressly restrict or prohibit Landlord from doing so, Landlord shall have
        the right from time to time to: (a) change or modify and add to or subtract from the sizes, locations, shapes and
        arrangements of parking areas, entrances, exits, parking aisle alignments and other Common Areas, provided, however,
        that the size of parking areas on Landlord's Tract shall not be substantially reduced; (b) restrict parking by Tenant's
        employees to designated areas; (c) construct surface, sub-surface or elevated parking areas and facilities; (d) establish
        and from time to time change the level or grade of parking surfaces; (e) enforce parking charges (by meters or
        otherwise) with appropriate provisions for ticket validating; (e) add to or subtract from the buildings in the Center; and
        (f) do and perform such other acts in and to said Common Areas as Landlord in its sole discretion, reasonably applied,
        deems advisable for the use thereof by tenants and their customers provided such acts in the Common Areas do not
        significantly impair access to or direct visibility or usability of the Premises or Tenant's signage or parking on the same
        levels of the Center as the Premises.

        Landlord has the right to designate specific parking areas within the Center for Tenant's employee parking, such area or
        areas being subject to Tenant's prior reasonable approval. If such parking areas are: (a) adequate in capacity: (b)
        reasonably proximate to the Premises; (c) in good condition; and (d) adequately lit when natural lighting is not
        adequate, then Tenant will require its own employees to park in the parking area designated for Tenant's employees.

        Section 5.2.       Use of Common Areas.
                  Tenant and its business invitees, employees and customers shall have the nonexclusive right, in common with
        Landlord and all others to whom Landlord has granted or may hereafter grant rights, to use the Common Areas subject
        to such reasonable regulations as Landlord may from time to time impose and the rights of Landlord set forth above.
        Landlord may not impose or collect a parking or similar fee (no matter how described) on or from Tenant or on or from
        Tenant's employees, contractors or invitees. Tenant and its employees shall park their cars only in the areas specifically
        designated from time to time by Landlord for that purpose. Such parking area shall be lit as required by
        code/ordinance/regulation and will be conveniently located in reasonable proximity to the Premises. Tenant covenants
        that it will endeavor to cause the parking by its employees, concessionaires and agents to be in such designated areas.
        Tenant shall abide by all rules and regulations and reasonable efforts to cause its concessionaires, officers, employees,
        agents, customers and invitees to abide thereby, provided such rules and regulations are uniformly applicable to, and
        enforced against, all other similarly situated tenants on Landlord's Tract. Landlord may at any time close temporarily
        any Common Areas for a reasonable period of time based upon the extent of the repair and/or change to make repairs or
        changes, prevent the acquisition of public rights therein, discourage noncustomer parking, or for other reasonable
        purposes. Tenant shall furnish Landlord with license numbers and descriptions of cars used b) Tenant and its
        concessionaires, officers and employees within five (5) days after Landlord requests the same. Tenant shall not
        interfere with Landlord's or other tenants' rights to use any part of the Common Areas. Such rules and regulations shall
        be non-discriminatory towards Tenant in application or enforcement. No rule or regulation shall be applicable to Tenant


        (01727051 DOCX; I]                                                - 15 -



l 700533-20.11 l
                                                                                                                                        f
                                                                                                                                        I
                      Case
                       Case20-14695-LMI
                            20-14696-LMI Claim
                                          Doc 204
                                               64-2 Filed
                                                     Filed07/27/21
                                                           07/09/20 Page
                                                                     Page54
                                                                          26ofof146
                                                                                 116




       if enforcement thereof would: (a) more than insignificantly increase Tenant's burdens; (b) more than insignificantly
       reduce Tenant's rights; (c) reduce Landlord's obligations pursuant to this Lease; (d) increase Tenant's costs; or (e) more
       than insignificantly impair access to, direct visibility of the Premises or usability of the Premises or Tenant's signage or
       parking on the same levels of the Center as the Premises is located. Tenant agrees to comply with all rules and
       reg1.1lations set forth in Section 8.9.




       Section 6.1.
                                                             ARTICLE VI

                                               MAINTENANCE OF COMMON AREAS

                          Operation and Maintenance of the Common Facilities.
                                                                                                                                      I
                 Landlord will operate, manage, maintain repair and replace (where necessary) or cause to be operated,
       managed, maintained repaired or replaced (where necessary), the Common Areas of the Center to the extent the same is
       not done by any Major Tenant, and it will use its best efforts to cause each of those Major Tenants to do the same with
       respect to areas that are the primary responsibility of those Major Tenants. The maintenance obligations of Landlord
       shall include, the restriping of the Parking Space when required, cleaning and removal of ice and snow, repairing and
       replacing elements of Common Areas, keeping all Common Areas clean and adequate lighting of all developed exterior
       Common Areas during all hours of darkness during which the Center shall be open for business and for one (I) hour
       thereafter. The interior mall shall be adequately heated, ventilated, air conditioned and lighted. Landlord shall
       maintain, and repair all structural elements of the Center (which includes all parking structures), its roof, its exterior
       surface areas, and its floors, as well as all landscaped areas, roadways, curbs, and like within the Landlord's Tract.
       Landlord shall replace (when needed, and to the extent same is still being utilized), all structural elements of the Center
       (which includes all parking structures), its roof, exterior surface areas, and floors. Upon request of Tenant, Tenant shall
       be permitted to operate beyond the standard hours of the Center and Landlord shall keep the Common Areas, or
       portions thereof as reasonably necessary, open, lit, heated and/or cooled for as long after such standard hours as Tenant
       shall request, provided Tenant shall pay for a share of the cost of said requested additional operation after 12:30 am
       Monday thru Friday and after 2:30 am Saturday and Sunday, but before 8:00 am, which share shall be equal to the
       product of (i) such cost, and (ii) a fraction, the numerator of which shall be the Store Floor Area of the Premises and the
       denominator of which shall be the aggregate GLA within all premises in the Center (including the Premises) open
       during such extended hours after 12:30 am or 2:30 am, as applicable.

       Section 6.2.        Tenant's Fixed Rate Charge. Intentionally Deleted

                                                             ARTICLE VII

                                                     UTILITIES   AND    SERVICES

       Section 7 .1.      Utilities.
                Tenant shall not install any equipment which can exceed the capacity of any utility facilities and if any
       equipment installed by Tenant requires additional utility facilities, the same shall be installed at Tenant's expense in
       compliance with all code requirements and plans and specifications which must be approved in writing by Landlord,
       such approval not to be unreasonably withheld, delayed or conditioned. Tenant shall be solely responsible for and
       promptly pay all charges for use or consumption of sewer, gas, electricity, water and all other utility services. Landlord
       represents and warrants that the gas and electric utility providers are state regulated. Landlord must make electrical
       service available to the Premises, and so long as Landlord continues to provide such electrical service Tenant agrees to
       purchase the same from Landlord and pay Landlord for the electrical service (based upon meters installed and
       maintained by Landlord at Landlord's sole cost and expense), as Additional Rent, on the first day of each month in


                                                                                                                                      I
       advance (and prorated for partial months), commencing on the Commencement Date at the same cost that would be paid
       by Tenant had the services been directly metered to the Premises by the state regulated utility provider. Landlord must
       supply water or other utilities to the Premises, and so long as Landlord continues to provide water or such other utilities




                                                                                                                                      I
       Tenant shall pay Landlord at the same cost that would be paid by Tenant had the services been directly metered to the
       Premises by the state regulated utility provider. Subject to the applicable rules and regulations of the State Public
       Service Commission, Landlord may provide a shared tenant telephone service to the Premises and so long as Landlord
       provides such telephone service Tenant agrees to purchase the same from Landlord and pay Landlord for the telephone



                                                                                                                                      I
       service at the same cost that would be paid by Tenant had the services been directly provided to the Premises by the
       telephone service provider. Landlord shall have the right to designate an alternate third party utility company or


       (0l72705JDOCX;l l                                                 - I6 -


1700533-21.111                                                                                                                        f
                                                                                                                                      l
                        Case
                         Case20-14695-LMI
                              20-14696-LMI Claim
                                            Doc 204
                                                 64-2 Filed
                                                       Filed07/27/21
                                                             07/09/20 Page
                                                                       Page55
                                                                            27ofof146
                                                                                   116




       provider to provide any such utility service to the Premises and/or the Center so long as Tenant is not required to pay
       more for those services than Tenant would pay had Tenant been pe1mitted to use a utility provider of its own choice.
       Notwithstanding the foregoing, in the event utility service furnished by or through Landlord stops or is interrupted for
       24 or more hours due to the acts or omissions of Landlord or due to Landlord's failure to cooperate in the restoration of
       such services, and Tenant, in its reasonable business judgment, is unable to operate its business within the Premises as a
       result thereof, then Monthly Rent (or Interim Rent, if applicable) and Additional Rent will be abated beginning after the
       24th hour on a day-for-day basis until such time as Tenant, in its reasonable business judgment, is able to operate its
       business within the Premises.

                 Tenant shall be responsible for the installation, maintenance, repair and replacement of air conditioning,
       heating and ventilation systems within and specifically for the Premises. including all components such as air handling
       units, air distribution systems, motors, controls, grilles, thermostats, filters and all other components. Tenant shall
       contract for, in its own name, and shall pay for a qualified service contractor to periodically inspect, adjust, clean and
       repair such systems, including changing filters on at least a quarterly basis. Upon written request from Landlord,
       Tenant shall promptly furnish a copy of the most recent inspection and service report to the Center manager. Tenant
       shall operate ventilation so that the relative air pressure in the Premises will be the same as or less than that in the
       adjoining mall as required by Landlord. IfTenant's use of the Premises requires a grease trap, Tenant shall contract for,
       in its own name, and shall pay for a qualified service contractor to inspect, clean and repair such grease trap at such
       intervals as may be required by Tenant's use, but in no event less frequently than once a month. Upon written request
       from Landlord, Tenant shall promptly furnish a copy of its most recent inspection and service report to the Center
       manager. In the event such grease trap services Tenant and other tenants in the Center, Landlord may elect to perform
       such inspection, cleaning and repairing, and Tenant shall pay to Landlord its proportionate share of the reasonable and
       necessary out-of-pocket cost thereof based upon the number of tenants serviced by suoh grease trap. Tenant's
       proportionate share of such cost shall be due and payable within twenty (20) days after billings therefor are rendered to
       Tenant.

                Landlord shall have the right to make wired and wireless services including but not limited to local area
       network, voice, data, video, cellular, first responders, satellite TV, cable TV, operations radio, broadcast audio, systems
       monitoring, and internet services ("Data Services"), available to the Premises through a third party data service provider
       (the "Data Service Provider"). Tenant agrees not to remove, relocate or tamper with the devices (primarily wireless
       antennas) used or provided in connection with the Data Services. So long as such Data Services are made available,
       Tenant may, but will not be required to, purchase such Data Services from the Data Service Provider upon terms and
       conditions agreed to by and between Tenant and the Data Service Provider, at Tenant's sole cost and expense.

                Notwithstanding anything to the contrary in this Lease, Tenant may use any provider it chooses for the receipt
       and transmission of audio, video, and digital content for its business.

       Section 7 .2.     Air Conditioning of Premises.
                Landlord will provide and maintain a central plant and a system of chilled media to the Premises installed at a
       point determined by Landlord. Tenant agrees to purchase the chilled media services from Landlord and pay Landlord
       annually therefore, as Additional Rent, in equal monthly installments, in advance on the first day of each month the
       Central Plant Charge set forth in Article I increased in the manner hereinafter provided.

                 The Central Plant Charge shall be recalculated from time to time on dates selected by the Landlord (but no less
       often than annually and each time the Landlord's utility costs are changed or field verification indicates that Tenant's
       use of the system has changed.)

                The current Adjusted Central Plant Charge shall be calculated by multiplying the original Central Plant Charge
       by a series of adjusting multipliers as follows:

                           Adjusted Central Plant Charge= Central Plant Charge x M 1x M 2 x M 3 x M 4

                  (a)      M 1 = Capacity Multiplier

                           The Capacity Multiplier shall be the greater or I or the multiplier arrived at by applying the following
       formula:


       {01727051 DOCX;I)                                                  - 17 -




1700533~22.111
                         Case
                          Case20-14695-LMI
                               20-14696-LMI Claim
                                             Doc 204
                                                  64-2 Filed
                                                        Filed07/27/21
                                                              07/09/20 Page
                                                                        Page56
                                                                             28ofof146
                                                                                    116




                                     M 1 = I + [0.60[BTUH/33 - I]]

                 The factor "BTUH" shall mean Tenant's BTUH/per Sq. Ft. of Store Floor Area and shall be the calculated
        peak design total heat gain as determined in accordance with ASH RAE procedures. Tenant's outdoor air or exhaust that
        is derived via the Landlord's system, and total heat gain from the roof, lights, fan motors and other items, shall be
        included in calculating the BTUH/per Sq. Ft. factor of this section for purposes of determining the capacity multiplier.
        The peak total heat gain shall be calculated using the same sun time hour as is used by Landlord in determining the peak
        building heat gain; typically 1600 hours.

                   (b)      M 2 = Hours Multiplier

                            The Hours Multiplier shall be the greater of I or the multiplier arrived at by applying the following
        formula:

                                     M 1 = I + [Extra Hours/Regular Hours]

                           The term "Extra Hours" shall mean the hours of Tenant' use of the system during times other than the
        originally established regular weekly hours of the Center. The term "Regular Hours" shall mean originally established
        regular weekly hours of the Center.

                   (c}      M 3 = Utility Cost Multiplier

                         The Utility Cost Multiplier shall be the greater of I or the multiplier arrived at by applying the
        following formula:

                                     M3   = 1 + [0.50 [Current Cost/Original Cost - 1)]

                         The term "Current Cost" shall mean "Utility Cost" based on rates in effect on the selected date. The
       term "Original Cost" shall mean Utility Cost based on rates in effect in January 2016. The term "Utility Cost" shall
       mean the cost to Landlord of the utilities necessary for furnishing chilled media to the Premises, including all charges
       made to Landlord by the public utilities furnishing the same and based on the original consumption and demands
       estimated for the central HVAC system and building.

                   (d)      M 4 = Maintenance Cost Multiplier

                        The Maintenance Cost Multiplier shall be the greater of 1 or the multiplier arrived at by applying the
       following formula:

                                     M 4 =I+ [0.10 [Current CPI/Original CPI - I)]

                The term "Consumer Price Index" ("CPI") as used in this Section 7.2 herein shall mean "United States City
       Average All Items for All Urban Consumers (CPI-U, I 982-84= l00)" published by the Bureau of Labor Statistics of the
       U.S. Department of Labor. If the publication of the Consumer Price Index of the U.S. Bureau of Labor Statistics is
       discontinued, comparable statistics on the purchasing power of the consumer dollar published by a responsible financial
       periodical selected by Landlord shall be used for making such computations. The term "Current CPI" shall mean the
       CPI for August of the current calendar year. The term "Comparative CPI" shall mean the CPI for the August occurring
       one year prior to the Current CPI.

       Section 7.3.      Enforcement and Termination.
                Tenant shall endeavor to operate the Premises in such a way as shall not unreasonably waste fuel, energy or
       natural resources. Tenant shall cooperate with Landlord's reasonable directives to reduce energy consumption,
       including, if economically reasonable to Tenant, installation of new energy efficient equipment or the modification or
       replacement of existing equipment, as the case may be. If any governmental authority shall order mandatory energy
       conservation or if Landlord elects voluntarily to cooperate in energy conservation at the request of any governmental
       authority, then Tenant shall comply "ith such requirements unless, with respect to situations relating to Landlord


       {01727051D0CX;I}                                                     - 18 -



170053J..23.111
                   Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                       Doc 204
                                            64-2 Filed
                                                  Filed07/27/21
                                                        07/09/20 Page
                                                                  Page57
                                                                       29ofof146
                                                                              116




       electing voluntarily to cooperate in energy conservation, doing so materially and unreasonably affects Tenant's business
       or requires a reduction in operating hours or lighting usage,. Provided Landlord first either provides an alternate source
       or Tenant obtains an alternate source, Landlord may cease to furnish any one or more of said utilities or services to
       Tenant without liability for the same, and no discontinuance of any utilities or services shall constitute a constructive
       eviction.

                                                             ARTICLE VIII

                                               CONDUCTOFBUS™ESSBYTENANT

       Section 8.1.        Use of Premises.
                  A. The Premises shall be occupied and used by Tenant solely for the Permitted Use set forth in Article I.
       Other than as provided in Section 8.7 wherein Tenant has been granted certain exclusive use rights at the Center and
       those portions of the Landlord's Tract controlled by Landlord, Tenant expressly understands and acknowledges that its
       Permitted Use is nonexclusive, and that other tenants may sell items identical or similar to those sold by Tenant. Tenant
       hereby warrants that it has the full and unfettered right to use the Trade Name, set forth in Article I, for the entire Lease
       Term and that such use will not in any way infringe on the rights of others. The operation of the Premises as a movie
       theater by Tenant is a material consideration to Landlord entering into this Lease so as to permit Landlord to maintain
       an appropriate tenant mix, or balance, both to the quality and quantity of sales, within the Center and to assure the
       continued operation of a full service regional shopping center development. If any governmental license(s) or permit(s)
       shall be required for the proper and lawful conduct of Tenant's business or other activity carried on in the Premises, or
       if a failure to procure such a license or permit might or would in any way, materially, adversely affect Landlord or the
       Center, then Tenant. at Tenant's expense, shall duly procure and thereafter maintain such license(s) or permit(s).
       Tenant, at Tenant's expense, shall at all times, comply with the requirements of such license(s) or permit(s). Tenant
       shall provide Landlord with a copy of its license(s) and permit(s) within thirty (30) days of its receipt of a wTitten
       request for same from Landlord.

                 B. The Premises shall not be used, whether by Tenant or any other party, for any of the following activities:
       (a) operation of an automated teller machine (ATM) or any other machine or device performing any of the functions
       typically performed by ATM's, except that Tenant may have one (I) ATM, provided that: (i) such ATM is from the
       same financial institution as designated by Landlord, from time to time, as a sponsor of all or a part of the Center, (ii)
       the ATM is accessible only to persons who have purchased an admission ticket to a particular presentation, or who are
       otherwise theater patrons attending a particular presentations or event within the movie theater portion of the Premises,
       and (iii) Tenant shall be entitled to any and all revenue or fees from such ATM; (b) operation of one or more antennae
       or other transmission device which results in the distribution of wireless frequency into the Common Areas of the
       Center, except for ordinary Wi-Fi which might transmit to the Common Areas (but Tenant shall take such actions to
       minimize any transmission into the Common Areas that interferes with Landlord's Wi-Fi services for the Center, each
       party acknowledging that current technology is not able to create a sharp delineation between areas receiving Wi-Fi and
       adjacent areas that would not) and other devices that are approved in advance by Landlord; (c) display of signs,
       billboards or other advertising media not related to the conduct of Tenant's Permitted Use; (d) Intentionally Deleted; (e)
       any live "adult" entertainment or nudity in the Premises, or sales, distribution or display of any paraphernalia commonly
       used in the use of ingestion of illicit drugs, or any x-rated, obscene, or so-called "adult" newspaper, book, magazine,
       film, picture, video tapes, video disks or other similar obscene representations or merchandise of any kind; (f) storage,
       display, sales or distribution of cannabis, products containing cannabis or cannabis related products for any reason or
       purpose whatsoever; (g) for gambling, betting or wagering purposes, including, but not limited to sports betting and
       games of chance; or (h) any other activity that is not related to the conduct of the Permitted Use. By, "Wi-Fi" it is now
       commonly called Wi-Fi service and technological improvements and replacements to such service.

       Section 8.2.      Prompt Occupancv and Use.
                 Tenant will occupy the Premises upon the Commencement Date and thereafter continuously operate and
       conduct in one hundred percent (100%) of the Premises during each hour between noon and I 0:00 p.m. of the entire
       Lease Term (as more particularly set forth in Section 8.3) with a full staff and full stock of merchandise, using only such
       minor portions of the Premises for storage and office purposes as are reasonably required. The parties agree that:
       Landlord has relied upon Tenant's occupancy and operation in accordance ,1ith the foregoing provisions; because of the
       difficulty or impossibility of determining Landlord's damages which would result from Tenant's violation of such
       provisions, including but not limited to damages from loss of Percentage Rent from Tenant and other tenants. Landlord


       : 01727051.DOCX; I)                                                - 19 -



1700533-24.lll
                   Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                       Doc 204
                                            64-2 Filed
                                                  Filed07/27/21
                                                        07/09/20 Page
                                                                  Page58
                                                                       30ofof146
                                                                              116




       shall be entitled to liquidated damages if it elects to pursue such remedy; therefore for any day that Tenant does not
       fully comply with the provisions of this Section 8.2 the Gross Annual Rent, prorated on a daily basis, shall be increased
       by twenty-five percent (25%), such increased sum representing the damages which the parties agree Landlord will
       suffer by Tenant's noncompliance. In addition to all other remedies, Landlord shall have the right to obtain specific
       performance by Tenant upon Tenant's failure to comply with the provisions of this Section 8.2.

                 As used herein, the term "Permitted Closure(s)" shall mean (i) cessation of business due to damage by fire or
       other casualty in accordance with Article XVI, a taking by eminent domain in accordance with Article XVll, or an event
       of force majeure described in Section 24.5; (ii) cessation of business during alterations, repairs, renovations by Tenant
       or an assignee or subtenant, but in no event in excess of ninety (90) days in the aggregate in any five (5) year period,
       provided the Tenant, assignee or subtenant is diligently pursuing completion of such alterations, repairs or renovations
       in a reasonable manner to minimize the amount of time the Premises must be closed; (iii) cessation of business due to
       the acts or omissions of Landlord, its employees, agents or contractors; (iv) cessation of business due to any
       environmental condition; and (v) permitted cessation of business due to any other express provision of this Lease, where
       in each of the foregoing cases, Tenant must reasonably and diligently pursue re-opening in a manner to minimize any
       cessation of business. Tenant shall give Landlord written notice of any Permitted Closure, and with respect to the item
       (ii), such notice shall be at least thirty (30) days in advance of any cessation of business. Notwithstanding the foregoing,
       Tenant may close up to three (3) screening rooms at any time (for not longer than thirty (30) days at a time) for the
       purpose of renovating those rooms.

       Section 8.3.       Conduct of Business.
                 Such business shall be conducted under the Trade Name set forth in Article I unless another name is previously
       approved in writing by Landlord, exercising commercially reasonable judgment and in such manner as shall assure the
       transaction of a profitable volume of business in and at the Premises. Tenant's store shall be and remain open at least
       from noon until 10:00 p.m. each day of the week. Tenant shall not be required or permitted to open for business at or
       during times when it is not permitted to do so by law. Notwithstanding the foregoing, Tenant shall be permitted to close
       for business up to three (3) holidays in each calendar year. In addition, Tenant shall have the right to operate for the
       Permitted Use at any hour of any day even beyond the hours of operation of the Center that are designated by Landlord
       without the need for Landlord's consent, but in each case subject to paying its share (as among all others using the
       Center at the same time) of Landlord's incremental out-of-pocket costs for such additional operation as set forth in
       Section 6. I and in compliance with all reasonable rules and regulations for such additional hours, including but not
       limited to limited access points, Common Areas usage and parking areas.

       Section 8.4.       Operation by Tenant.
                 Tenant covenants and agrees that it will: (a) not place or maintain any merchandise, vending machines or other
       articles in any vestibule or entry of the Premises that is accessible to the general public other than ticket vending devices
       or outside the Premises; (b) store garbage, trash, rubbish and other refuse in rat-proof and insect-proof containers inside
       the Premises, and remove the same frequently and regularly and, if directed by Landlord, by such reasonable means and
       methods and at such reasonable times and intervals as are designated by Landlord, all at Tenant's costs, and if
       reasonably requested by Landlord, Tenant, at Landlord's request, shall provide a Waste Profile Sheet or equivalent
       information concerning contents of trash; (c) not permit any sound system audible or objectionable advertising medium
       visible outside the Premises; (d) keep all mechanical equipment free of vibration and noise audible outside of the
       Premises and in good working order and condition; (e) not commit or permit waste or a nuisance upon the Premises; (t)
       not permit or cause odors to reach outside of the Premises; (g) not solicit business in the Common Areas nor distribute
       advertising matter to, in or upon any Common Area; (h) not permit the loading or unloading or the parking or standing
       of delivery vehicles outside any area designated therefor, nor permit any use of vehicles which will interfere with the
       use of any Common Areas; (i) comply with all laws, ordinances. rules and regulations of governmental. public, private
       and other authorities and agencies, including those reasonably promulgated by private authorities over insurance rates,
       with respect to the use or occupancy of the Premises, and including but not limited to the Americans with Disabilities
       Act of 1990 (but, Tenant shall not be responsible for all other parts of the Center and the Landlord's Tract that are not
       inside the Premises) and the Williams-Steiger Occupational Safety and Health Act; U) light the entrance way of the
       Premises and all storefront signs each night of the year for not less than one ( l) hour after the Premises is permitted to
       be closed; (k) not permit any noxious, toxic or corrosive fuel or gas, dust. dirt or fly ash o·n the Premises; (I) not place a
       load on any floor in the Center which exceeds the floor load per square foot which such floor was designed to catT),
       such floor dead load limit in the Premises ranges from 50 lbs per square foot to l 00 lbs per square foot depending on the



       {01727051.DOCX; I J                                                - 20 -



1700533~25.111
                            Case
                             Case20-14695-LMI
                                  20-14696-LMI Claim
                                                Doc 204
                                                     64-2 Filed
                                                           Filed07/27/21
                                                                 07/09/20 Page
                                                                           Page59
                                                                                31ofof146
                                                                                       116




           location within the Premises; and (m) store in the Premises only merchandise which Tenant intends to sell at, in or from
           the Premises, within a reasonable time after receipt thereof.

                   Landlord shall make trash removal, and/or trash compactor, available to the Premises and, in such event,
           Tenant will use Landlord's trash removal and handling services at Tenant's expense.

           Section 8.5.         Emissions and Hazardous Materials.
                    A.          Emissions. Tenant shall not, without the prior \\1·itten consent of Landlord:

                     ( i)       make, or permit to be made, any use of the Premises or any portion thereof which emits, or permits
                                the emission of dust, sweepings, dirt, cinders, fumes or odors into the atmosphere, the ground or any
                                body of water, whether natural or artificial (including rivers, streams, lakes, ponds, dams, canals, or
                                flood control channels) which is in violation of any federal, state or local law, ordinance, order, rule,
                                regulation, code or any other governmental restriction or requirement;

                     (ii)       permit any vehicle on the Premises to emit exhaust which is in violation of any federal, state or local
                                law, ordinance, order, rule, regulation, code or any other governmental restriction or requirement;

                     (iii)      create, or permit to be created, any sound pressure level which will interfere with the quiet enjoyment
                                of any real property adjacent to the Premises, or which will create a nuisance or violate any federal,
                                state or local law, ordinance, order, rule, regulation, code or any other governmental restriction or
                                requirement;




l                    (iv)       transmit, receive, or pe1mit to be transmitted or received any electromagnetic, microwave or other
                                radiation which is generally recognized by health scientists to be harmful or hazardous to any person
                                or property in, on or about the Premises, or anywhere else, or which materially and unreasonably
                                interferes with the operation of any properly operating electrical, electronic, telephonic or other
                                equipment wherever located, whether on the Premises or anywhere else;

                     (v)        create, or permit to be created, any ground vibration that is discernible outside the Premises; or

                     (vi)      produce or permit to be produced any intense glare, light or heat except within an enclosed or
                               screened area and then only in such manner that the glare, light or heat shall not be discernible outside
                               the Premises.

                    B.        Hazardous Material.
                    Tenant shall not, without the prior written consent of Landlord, cause or permit, knowingly or unknowingly,
           any Hazardous Material (hereinafter defined) to be brought or remain upon, kept, used, discharged, leaked, or emitted in
           or about, or treated at the Premises. As used in this Lease, "Hazardous Material(s)" shall mean any hazardous, toxic or
           radioactive substance, material, matter or waste which is or becomes regulated by any federal, state or local law,
           ordinance, order, rule, regulation, code or any other governmental restriction or requirement, and shall include asbestos,
           petroleum products and the terms "Hazardous Substance" and "Hazardous Waste" as defined in the Comprehensive
           Environmental Response, Compensation and Liability Act ("CERCLA"), as amended, 42 U.S.C. § 9601 et seq., the
           Resource Conservation and Recovery Act ("RCRA"), as amended, 42 U.S.C. § 6901 et seq. "Hazardous Materials"
           shall not include substances which are used in the ordinary course of a business similar to Tenant's business as
           permitted pursuant to Section 1.1 of this Lease, provided, however, that such substances are used, handled, transported,
           stored and disposed of in strict compliance with any applicable federal, state or local law, rule, regulation, code,
           ordinance or any other governmental restriction or requirement. If such substances are so used, handled, transported,
           stored or disposed of then they shall not be deemed "Hazardous Materials" for purposes of this Lease. To obtain
           Landlord's consent for use of a Hazardous Material, Tenant shall have an "Environmental Audit'" prepared by a
           Qualified Engineer or Environmental Professional for Landlord's review to be relied upon by Landlord and for
           Landlord's use. Such Environmental Audit shall list: (I) the name(s) of each Hazardous Material and a Material Safety
           Data Sheet (MSDS) as required by the Occupational Safety and Health Act; (2) the volume proposed to be used, stored
           and/or treated at the Premises (monthly); (3) the purpose of such Hazardous Material; (4) the proposed on-premises
           storage location(s); (5) the type and description of such storage area{s); (6) the location of sanitary and storm drains; (7)
           the name(s) of the proposed off-premises disposal entity; and (8) an emergency preparedness plan in the event of a


           (0172705LDOCX;l)                                                     - 21 -



    1700533-26.111
                   Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                       Doc 204
                                            64-2 Filed
                                                  Filed07/27/21
                                                        07/09/20 Page
                                                                  Page60
                                                                       32ofof146
                                                                              116




       release. Additionally, the Environmental Audit shall include copies of all required federal, state, and local permits
       concerning or related to the proposed use, storage, or treatment of Hazardous Materials.at the Premises. Tenant shall
       submit a new Environmental Audit whenever it proposes to use, store, or treat a new Hazardous Material at the
       Premises or when the volume of existing Hazardous Materials to be used, stored, or treated at the Premises expands by
       ten percent (I 0%) during any thirty (30) day period. If Landlord in its reasonable judgment finds the Environmental
       Audit acceptable, then Landlord shall deliver to Tenant Landlord's written consent. Notwithstanding such consent,
       Landlord may revoke its consent upon: (I) Tenant's failure to remain in full compliance with applicable environmental
       permits and/or any other requirements under any federal, state, or local law, ordinance, order, rule, regulation, code or
       any other governmental restriction or requirement (including but not limited to CERCLA and/or RCRA), related to
       environmental safety, human health, or employee safety; (2) Tenant's business operations pose or potentially pose a
       human health risk to other tenants; or (3) Tenant expands its use, storage, or treatment of Hazardous Materials in a
       manner inconsistent with the safe operation of a shopping center. Should Landlord consent in writing to Tenant
       bringing, using, storing or treating any Hazardous Material in or upon the Premises, Tenant shall strictly obey and
       adhere to any and all federal, state or local laws, ordinances, orders, rules, regulations, codes or any other governmental
       restrictions or requirements (including but not limited to CERCLA and/or RCRA), which in any way regulates, governs
       or impacts Tenant's possession, use, storage, treatment or disposal of said Hazardous Material. In addition, Tenant
       represents and warrants to Landlord that: (I) Tenant shall apply for and remain in compliance with applicable RCRA
       and state permits; (2) Tenant shall report to applicable governmental authorities any release of reportable quantities of a
       hazardous substance(s) as mandated by Section 103(a) ofCERCLA; (3) Tenant, within five (5) days of receipt, shall
       send to Landlord a copy of any notice, order, inspection report, or other document issued by any governmental
       authorities relevant to Tenant's compliance status with environmental or health and safety laws; and, (4) Tenant shall
       remove from the Premises all Hazardous Materials at the termination of this Lease.

                  In addition to, and in no way Iimiting, Tenant's duties and obligations as set forth in Section I 1.6 of this Lease,
       should Tenant breach any of its duties and obligations as set forth in this Section 8.5 of this Lease, or if the presence of
       any Hazardous Material on the Premises by Tenant or by Tenant's sublessees, employees, agents or contractors results
       in contamination of the Premises, the Center, any land other than the Center, the atmosphere, or any water or waterway
       (including groundwater), or if contamination of the Premises or of the Center by any Hazardous Material otherwise
       occurs for which Tenant is otherwise legally liable to Landlord for damages resulting therefrom, Tenant shall
       indemnify, save harmless and, at Landlord's option and with attorneys approved in writing by Landlord (with Landlord
       acting reasonably), defend Landlord, and its contractors, agents, employees, partners, officers, directors, and
       mortgagees, if any, from any and all claims, demands, damages, expenses, fees, costs, fines, penalties, suits,
       proceedings, actions, causes of action, and losses of any and every kind and nature (including, without limitation,
       diminution in value of the Premises or the Center, damages for the loss or restriction on use of the rentable or usable
       space or of any amenity of the Premises or the Center, damages arising from any adverse impact on marketing space in
       the Center, and sums paid in settlement of claims and for attorney's fees, consultant fees and expert fees, which may
       arise during or after the Lease Term or any extension thereof as a result of such contamination) incurred by or against
       Landlord or the Premises to the extent: (i) resulting from Tenant's breach of any representation, warranty, or covenant
       contained in this Section; (ii) arising out of the operations or activities or presence of Tenant or any sublessee, agent,
       contractor, employee, or representative of Tenant at the Premises or elsewhere in the Center or on the Landlord's Tract;
       or (iii) arising from environmental conditions or violations of applicable environmental laws ("Environmental Laws") at
       the Premises including without limitation the presence of Hazardous Substances at, on, or under the Premises or the
       Release of Hazardous Substances from the Premises (collectively, "Claims"). This includes, without limitation,
       reasonable and necessary out-of-pocket costs and expenses, incurred in connection with any investigation of site
       conditions or any cleanup, remedial, removal or restoration work required by any federal, state or local governmental
       agency or political subdivision because of the presence of Hazardous Material on or about the Premises or the Center, or
       because of the presence of Hazardous Material anywhere else which came or otherwise emanated from Tenant or the
       Premises. Without limiting the foregoing, if the presence of any Hazardous Material on or about the Premises or the
       Center caused or permitted by Tenant results in any contamination of the Premises or the Center, Tenant shall. at its sole
       expense, promptly take all actions and expense as are necessary to return the Premises and/or the Center to the condition
       existing prior to the introduction of any such Hazardous Material to the Premises or the Center; provided, hm,ever, that
       Landlord's approval of such actions shall first be obtained in writing, such consent not to be unreasonably withheld,
       delayed or conditioned. If Tenant fails to commence doing so or should fail to diligently prosecute its work ,,ithin ten
       (JO) days after Tenant's receipt of written notice from Landlord of Tenant's failure, Landlord may, but shall not be
       obligated to, perform Tenant's obligations or perform the work herein and invoice Tenant for the necessary out-of-
       pocket costs of such work. plus an administrative fee of fifteen percent ( 15%) of the total of all such costs and expenses.

       /01727051.DOCX;I 1                                                  - 22 -



1700533-27.111
                   Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                       Doc 204
                                            64-2 Filed
                                                  Filed07/27/21
                                                        07/09/20 Page
                                                                  Page61
                                                                       33ofof146
                                                                              116




                  Tenant shall not be responsible for any removal or remediation to address any Hazardous Material first arising
        before the Delivery Date ("Pre-Existing Conditions" or later introduced to the Premises by other than Tenant or
        Tenant's sublessees, employees, agents or contractors ("Non-Tenant Conditions") except to the extent that action or
        inaction (where there was a duty to act) of Tenant or its sub lessees, employees, agents or contractors worsens any Pre-
        Existing Conditions or Non-Tenant Conditions known to Tenant. To the extent Tenant's compliance with
        Environmental Laws (A) relates to Pre-Existing Conditions which are not worsened by any action or inaction (where
        there was a duty to act) of Tenant, its sublessees, employees, agents or contractors, (B) arises as a result of the gross
        negligence or willful misconduct of Landlord, (C) results from a breach of Landlord's obligations under this Lease, or
        (D) results from the Release (as defined below) of any Hazardous Material from any portion of the Center other than the
        Premises and Tenant and its sublessees, agents, contractors, or employees did not cause such Release (the matters
        described in Section 8.5 (A) through Section 8.5 (D) are hereinafter collectively referred to as "Landlord's
        Responsibilities"), Landlord shall comply with the same, and remediate the Hazardous Materials, at its own cost and
        expense. With respect to the remediation of Hazardous Materials where the action or inaction (where there was a duty
        to act) of Tenant or its sub lessees, employees, agents or contractors worsens any Pre-Existing Conditions or Non-Tenant
        Conditions known to Tenant, Landlord may elect to either have Tenant be responsible for all required remediation at
        Tenant's sole cost and expense, or it may elect to perform such remediation and Tenant shall reimburse Landlord for all
        of Landlord's out-of-pocket costs and expenses related to such remediation.

                 Landlord represents and warrants that, to its reasonable knowledge as of the date this Lease is signed by
        Landlord, the Premises does not contain, and has not contained any: (a) underground storage tank; (b) asbestos-
        containing building material; (c) any landfills or dumps; (d) hazardous waste management facility as defined pursuant to
        RCRA or any other comparable state law; or (e) site on or nominated for the National Priority List promulgated
        pursuant to CERCLA or any state remedial priority list promulgated or published pursuant to any comparable state law.

                  Landlord shall not place any Hazardous Materials in the Premises after Tenant's occupancy, and if the
        presence of any Hazardous Materials in the Premises which were placed in the Premises by Landlord, its agents,
        employees and/or contractors results in contamination of the Premises, or if contamination of the Premises by any
        Hazardous Material otherwise occurs for which Landlord is otherwise legally liable to Tenant for damage resulting
        therefrom, Landlord shall indemnify and hold Tenant harmless, and, at Tenant's option, defend Tenant, and its agents,
        employees, officers and directors, if any, from any and all claims, demands, damages, expenses, fees, costs, fines,
        penalties, proceedings, actions, causes of action, and losses of any and every kind and nature, including, without
        limitation, diminution in value of the Premises, damages for the loss or restriction on use of the rentable or usable space
        or of any amenity of the Premises, and reasonable attorney's fees, thereof as a result of such contamination. This
        includes, without limitation, costs and expenses incurred in connection with any investigation of site conditions or any
        cleanup, remediation, removal or restoration work required by any federal, state or local governmental agency or
        political subdivision because of Hazardous Materials present on or about the Premises (excluding those Hazardous
        Materials that were caused or permitted, knowingly by Tenant to be brought or remain upon or kept or used in or about
        the Premises). Without limiting the foregoing, if the presence of any Hazardous Material on or about the Premises
        caused or permitted by Landlord results in any contamination of the Premises, Landlord shall, at its sole expense,
        promptly take all action as required by law to return the Premises to the condition existing prior to the introduction of
        any such Hazardous Materials to the Premises.

        Section 8.6.       Paintiniz. Decorating. Displavs. Alterations. Signaize.
                  Tenant wil I not paint, decorate or change the architectural treatment of any part of the exterior of the Premises
        nor make any structural alterations, additions or changes in the Premises without Landlord's written approval thereto
        (which approval shall not be unreasonably withheld, delayed or conditioned, provided Tenant's such action complies
        with the other terms of this Lease), and in all instances if the same involves structural or exterior changes or more than
        insignificantly adversely affects any utilities or building systems serving more than just the Premises (which, by way of
        example and not limitation, would include any increase in the capacity of Tenant's usage of any utility or base building
        system, or any change in the size of a sprinkler riser), Landlord may grant or withhold its consent in its sole discretion,
        and will promptly remove any paint, decoration, alteration, addition or changes requiring Landlord's approval applied
        or installed without Landlord's approval and restore the Premises to an acceptable condition or take such other action
        with respect thereto as Landlord directs.




        {01727051.DOCX.1)                                                 - 23 -



l 700533-28.111
                   Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                       Doc 204
                                            64-2 Filed
                                                  Filed07/27/21
                                                        07/09/20 Page
                                                                  Page62
                                                                       34ofof146
                                                                              116




               Notwithstanding the foregoing, Landlord's consent shall not be required for (a) painting or carpeting of the
      interior of the Premises, or (b) interior, non-structural alterations costing less than Four Hundred Thousand Dollars
      ($400,000.00) in the aggregate over a twelve (12) month period which do not (i) involve the use or distribution of
      Hazardous Materials other than common building materials that are used in compliance with Environmental Laws, (ii)
      involve or impact the fa;:ade, or (iii) affect any of the building systems or utilities serving the Premises (which, by way
      of example and not limitation, would include any increase in the capacity of Tenant's usage of any utility or base building
      system, or any change in the size of a sprinkler riser) or any of the structural components of the Center; provided, that,
      Tenant shall comply with the provisions of this Section ( except the requirement to obtain Landlord's consent) and comply
      with the Tenant Handbook and all Lease requirements with respect to the performance of such alterations. Upon
      Landlord's written request, Tenant agrees to provide to Landlord (for informational purposes only) a copy of any plans
      made in connection with such alterations, and Tenant shall be solely responsible for, and reimburse Landlord for, any
      damages or expenses incurred by Landlord in connection with Tenant's alterations, including but not limited to damage
      to any of the base building systems or loss of rent Landlord would have been entitled to collect from an occupant of the
      Center whose rent was abated due to the loss of a utility or building system impacted by Tenant's work.


                Tenant shall erect and maintain identification signage of a type, design and to specifications which comply with
      Signage Criteria established by Landlord from time to time and Landlord acknowledges and agrees that Tenant shall be
      permitted to replace the theatre signs existing as of the date of this lease with its own signs ("Tenant's Theater Sign(s)"),
      which Tenant's Theater Sign(s) may be placed where shown on Exhibit "E" - Permitted Sign Locations. Tenant does not
      need Landlord's approval to replace the graphic content, color or graphic design of any signs on the Tenant's storefront
      that constitute Tenant's trade name, logo or identification as a movie theater or that are display posters or similar signage
      advertising current movies or scheduled, future movies in backlighted movie poster cases if such signs were previously
      approved by Landlord. As to any signs on Tenant's storefront that are not Tenant's trade name, logo, identification as a
      movie theater or such movie posters or signage advertising current movies or future, scheduled movies in backlighted
      movie poster cases, then Tenant must have Landlord's approval as to such signs (such approval to be in Landlord's sole
      discretion; provided, however, such consent shall not be unreasonably withheld, delayed or conditioned if such signage
      is for the promotion of the movie theater or the food experience offered at the Premises and conforms to Landlord's
      signage criteria). Tenant, with the Landlord's consent, may also mount backlighted movie poster cases for the promotion
      of movies as part of Tenant's storefront signage.        Tenant's method of mounting of Tenant's Theater Sign(s) must be
      approved by Landlord, with Landlord not unreasonably withholding, delaying or conditioning its approval. All ofTenant's
      Theater Sign(s) must conform to all applicable Legal Requirements. Except as set forth above and as may be set forth in
      this Section and elsewhere in this Lease, Tenant's construction and installation ofTenant's signs, including but not limited
      to Tenant's Theater Sign(s) shall conform to the specifications and requirements contained in Landlord's signage criteria.
      In no event shall Tenant be permitted to or suffer the use of the storefront for third party advertising other than in the form
      of the backlighted movie poster cases for the promotion of movies.           Tenant shall keep its approved Tenant Theater
      Sign(s) lighted during all hours that the Center is open to the public and during such other hours as may be reasonably
      designated by Landlord but in no event more than one (I) hour after the close of the common areas on the fourth floor of
      the Center. Tenant shall pay for all costs in connection with such sign(s) and shall be responsible for the cost of proper
      installation, cleaning, repairing, and removal thereof and any damage caused to the Premises thereby. In the event of an
      emergency or a Lease-required Landlord alteration or repair wherein Landlord reasonably deems it necessary to remove
      such sign, then Landlord at its sole cost and expense, shall replace said sign as soon as diligently practicable. Except as
      mentioned above, Tenant shall not place or cause to be placed, erected or maintained on any exterior door, exterior wall
      or exterior window of the Premises, or the glass of any window or door of the Premises, or within any display window
      space in the Premises, or within five (5) feet of the front of the storefront lease line or opening, or within any entrance to
      the Premises or otherwise visible from the exterior of the Premises, any sign (flashing, moving, hanging, handwritten or
      otherwise), display, decal, placard, flashing, moving or hanging lights, lettering or any other advertising matter of any
      kind or description, except that the foregoing prohibition shall not apply to professionally prepared signs and displays that
      are of a first class manner and consistent with the kind of signs and displays found in other movie theaters and in
      compliance with Landlord's sign criteria. Any sign or display visible from the exterior of the Premises which does not
      meet the above criteria may be removed at any time by Landlord, upon five (5) days' notice to Tenant without Landlord
      incurring any liability therefor and at Tenant's expense, and without such removal constituting a breach of this Lease or
      entitling Tenant to claim damages on account thereof. In no event may Tenant display any signs, billboards or other
      advertising media not directly related to the conduct of Tenant's Permitted Use.           In the event Tenant has illuminated
      signs or illumination on static signs it must be operational during occupied hours.           Prior to Tenant's opening in the



                                                                  - 24 -
      {O 1727051.DOCX; I}

1700533-29.111
                  Case
                   Case20-14695-LMI
                        20-14696-LMI Claim
                                      Doc 204
                                           64-2 Filed
                                                 Filed07/27/21
                                                       07/09/20 Page
                                                                 Page63
                                                                      35ofof146
                                                                             116




       Center, Tenant shall have the right to have "coming soon" and other informational signage and banners on the exterior
       of its Premises in accordance with Landlord's criteria.

       Section 8. 7.      Tenant's Other Ooerations_/ Exclusive Use.
          A.    Other Operations. If during the Lease Term Tenant or any member of his/her immediate family, or if Tenant is
       a corporation, any current officer, current director, current shareholder or parent, subsidiary or affiliated corporation or
       franchisee or licensee of any of them (collectively "Tenant" for purposes of this Section 8.7), controls the operation or
       management of a Movie Theater within seven and one-half (7 ½) miles of any boundary line of the Center, it will injure
       Landlord's ability and right to receive Percentage Rent (such ability and right being a major consideration for this Lease
       and the construction of the Center). Accordingly, if Tenant operates, manages any such store or business within such
       area (a "Radius Violation"), then, in addition to any and all other remedies available to Landlord for breach of this
       covenant, it is specifically agreed that at Landlord's option, either (i) Tenant's Effective Rent (as defined below) shall
       be automatically increased by fifty percent (50%) calculated on a per diem basis for so long as the Radius Violation
       continues, such increase representing liquidated damages and not a penalty or (ii) one hundred percent ( I 00%) of all
       adjusted gross sales (calculated in the same fashion as Tenant is to calculate Adjusted Gross Sales) made from that other
       store or business shall be included in the computation of Adjusted Gross Sales for the purpose of determining
       Percentage Rent under this Lease as though such adjusted gross sales had actually been made at, in or from the
       Premises. "Effective Rent" shall be Tenant's Gross Annual Rent plus the highest Percentage Rent payable under the
       Lease by Tenant during the three (3) Lease Years immediately preceding the Radius Violation. Landlord shall have all
       rights of inspection of books and records with respect to such stores or businesses that are the subject of the Radius
       Violation as it has with respect to the Premises; and Tenant shall furnish to Landlord such reports with respect to
       Adjusted Gross Sales from such other store or business as it is herein required to furnish with respect to the Premises.
       Notwithstanding the foregoing, Tenant (as that word is used in this Section 8.7) may control the operation or
       management of any Movie Theater within the 7-1/2 mile "radius" if that Movie Theater had been operated by other than
       Tenant (as that word is used in this Section 8.7) prior to Tenant (as that word is used in this Section 8.7) had been
       operating or managing that Movie Theater before Tenant (as that word is used in this Section 8.7) begin to operate or
       Manage that Movie Theater, in each case without constituting a Radius Violation and the other provisions of this
       Section 8. 7A will be inoperative as to that Movie Theater.

          B.     Movie Theatre Exclusive. During the Tenn of this Lease, Landlord agrees that it will not execute a lease that
       would permit or suffer the use of any portion of the Center or Landlord's Tract (hereinafter for purposes of this Section
       8.7(B) Center and Landlord's Tract shall be defined as the area set forth on Exhibit "F" - "Exclusive Zone"), nor will it
       permit or suffer the use by any occupant of any po11ion of the Center or Landlord's Tract, or any other tenant, Major
       Tenant or occupant of any portion of the Center or Landlord's Tract to operate a movie theater for the presentation of
       motion pictures or to display first-run or second-run movies ("Movie Theatre Exclusive Use"), provided the foregoing
       shall not apply to sporting events, concerts or other non-motion pictures nor will it do so itself. The foregoing exclusive
       rights shall also not apply to: (i) special, limited runs (of three (3) days or less) displaying motion pictures with the total
       of any such runs held no more than five (5) days in any twelve (12) consecutive month period, (ii) any occupant of any
       portion of the Center or Landlord's Tract, (iii) any entertainment attraction that displays a movie or show as part of the
       attraction, including attractions located in Nickelodeon Universe (e.g. "Fly Over America"), or (iv) any occupant of any
       portion of the Center or Landlord's Tract that is permitted to do so as a result of an order or decision of a bankruptcy
       court, provided that Landlord at its own expense will, with diligence, object to the issuing of any such order. Landlord
       represents and warrants that as of the date this Lease is signed by Tenant, no other tenant or occupant of the Center or
       Landlord·s Tract is expressly permitted to operate as a movie theater. Further, notwithstanding the foregoing, Tenant
       acknowledges and agrees that nothing herein shall limit or prohibit the exhibition or display of a movie on an incidental
       basis in restaurants, bars, entertainment attractions or other establishments, provided: (x) no separate charge is imposed
       for the viewing of such; (y) it is shown after the earlier of: ( 1) the first anniversary of its original release date, or (2)
       when it has become generally available to the public (e.g., is shown on network television, cable or available on a pay
       per view basis to the general public]); and (z) the movie being shown is not one then being shown or has been
       announced as scheduled to be shown in one of Tenant's screening rooms, and for which Tenant is charging or will
       charge admission. Further, movies may be shown in electronics stores (for example) solely for the purpose of
       demonstrating televisions, or as part of general presentations (such as at fashion shows, etc.) where the exhibition of the
       motion picture or video is not the prime attraction, or in a single screen cinema for the viewing of short films or videos
       within an entertainment attraction. Nothing herein shall: (a) limit or prohibit the presentation or exhibition of films,
       movies or videos in hotel rooms (such as pay-per-view movies) or (b) limit the presentation of films, movies or videos
       in office space, conference centers and meeting rooms as an incidental part of the use of such location for the other\\ise


       101727051 DOCX.I)                                                   - 25 -



1700533-30.111
                  Case
                   Case20-14695-LMI
                        20-14696-LMI Claim
                                      Doc 204
                                           64-2 Filed
                                                 Filed07/27/21
                                                       07/09/20 Page
                                                                 Page64
                                                                      36ofof146
                                                                             116




       permitted use of that location. It is acceptable for any other tenant or occupant of the Center or Landlord's Tract or
       Landlord to use their premises or the Center or Landlord's Tract for the exhibition of movie trailers and/or previews.
       This exclusive right: (w) shall be null and void and no longer in effect in the event of a Radius Violation; (x) shall not
       create any liability from Landlord to Tenant for breach of this provision if the Movie Theater Exclusive Use is
       prohibited by law or during such time as a court order allows for or causes the breach of the Movie Theater Exclusive
       Use; and (y) shall no longer apply and shall become null and void if, at any time, Tenant's primary use and business is
       not the same as the Movie Theater Exclusive Use or if the Premises is not open and operating in accordance with
       Sections 8.2, 8.3, and 8.8 or during Permitted Closures for a period in excess of six (6) months. Notwithstanding
       anything to the contrary contained herein, Landlord shall not be in violation of the terms of this Section 8. 7 (and no
       violation of the exclusive shall be deemed to have occurred) for any period prior to the date which is thirty (30) days
       after Landlord has received written notice of the alleged violation unless Landlord fails to cure the same before the end
       of such thirty (30) day cure period, nor shall any liability accrue for any claims or damages resulting from an alleged
       violation of this Section 8. 7 until after expiration of such thirty (30)-day period.

                 Subject to Section 8.7 A and upon Tenant's request, Landlord agrees to make demand on such tenant or
       occupant for the cessation of activity or business in violation of Tenant's Movie Theatre Exclusive Use set forth in this
       Section 8.7, and if such tenant or occupant has not discontinued the activity or business in violation of Tenant's Movie
       Theatre Exclusive Use within forty-five (45) days after Landlord's receipt of notice of a violation of Tenant's Movie
       Theatre Exclusive Use, Landlord, at Landlord's sole cost and expense, shall commence an action or proceeding against
       such tenant or occupant to cause such tenant or occupant to discontinue violation of Tenant's Movie Theatre Exclusive
       Use, and thereafter diligently prosecute such action. In no event will Landlord be required to appeal any decision by a
       court beyond a trial court. For so long as Landlord commences and diligently prosecutes such action or proceeding in
       accordance with this Section 8.7B, Tenant shall not be entitled to any remedies, provided however, if such violation
       continues for a period in excess of six (6) months, Tenant shall have, as Tenant's sole and exclusive remedy: (i) the
       right to pay Interim Rent, in lieu of paying Gross Annual Rent, until the last day of the calendar month in which the
       violation of Tenant's Movie Theatre Exclusive Use ends, and (ii) the right, but not the obligation, to terminate this
       Lease upon ninety (90) days' notice to Landlord if the violation of Tenant's Movie Theatre Exclusive Use does not
       cease within eighteen (18) months after Tenant first sent Landlord written notice of the alleged violation. If the violation
       ceases within sixty (60) days after Landlord receives Tenant's termination notice, this Lease will not terminate as if
       Tenant had never sent such notice. Notwithstanding the foregoing, with respect to any breach of the Movie Theatre
       Exclusive Use by any tenant or occupant of the Center or Landlord's Tract acting in violation of the terms of its lease or
       occupancy agreement, for so long as Landlord commences and diligently prosecutes such action or proceeding in
       accordance with this Section 8.7B, Tenant shall not be entitled to any remedies set forth in this Section 8. 7B, provided
       however, if such violation continues for a period in excess of eighteen (18) months, Tenant may have as its exclusive
       right the ability to recover damages from Landlord directly related to the violation of Tenant's Movie Theatre Exclusive
       Use.

                 Notwithstanding that this Lease provides that Tenant's Movie Theater Exclusive Use is effective throughout
       the Lease Term (subject to the provisions of this Section 8.7), after the Tenth (10th) Lease Year of the Term, Landlord
       shall be permitted to open a Movie Theater in the proposed Phase II of Mall of America as more particularly set forth in
       Section 24.30 or other development areas of Landlord's Tract, and Tenant's Movie Exclusive Use will thereafter apply
       only to the Center as defined herein. For purposes of this Section 8.7(8), Phase II of Mall of America shall be defined as
       the area shown on Exhibit "F".

       Section 8.8.      Sales and Dignified Use.
                Tenant shall continuously and without interruption, throughout the Lease Term and in good faith, actively use,
       occupy and operate the Premises in accordance with the Permitted Use as a Movie Theater with al least fourteen (14)
       screening rooms and as otherwise required under this Lease, with fixtures and decor, an inventory of goods and
       merchandise and a staff of sales personnel adequate, sufficient and appropriate to operate the Premises as a "first-class",
       "high-quality", "fashionable·' Movie Theater. The foregoing description is intended only as a description of the general
       quality of the merchandise or services Tenant may sell and the general quality of customer service, merchandising,
       lixturing and decor Tenant must maintain in the operation of the Premises. The foregoing description is not intended by
       Landlord and will not be enforced to affect the retail selling price of Tenant's merchandise or services. Tenant shall
       operate its business at the Premises in a respectable, reputable, tasteful, competent and dignified manner in order to
       enhance the image of the Center as a whole and its reputation as a dignified and desirable place to shop. No public or
       private auction or any fire, "going out of business," bankruptcy or similar sales or auctions shall be conducted in or


       101727051 DOCX;l j                                                - 26 -



1700533-31.111
                  Case
                   Case20-14695-LMI
                        20-14696-LMI Claim
                                      Doc 204
                                           64-2 Filed
                                                 Filed07/27/21
                                                       07/09/20 Page
                                                                 Page65
                                                                      37ofof146
                                                                             116




       from the Premises and the Premises shall not be used in a disreputable or immoral manner or in violation of national,
       state or local laws.

       Section 8.9.       Rules and Regulations.
                 Tenant shall comply with the following rules and regulations and any amendments thereto as developed by
       Center management: (i) Tenant shall use commercially reasonable efforts to cause its vendors to deliver all merchandise
       before noon on Mondays through Fridays, not at other times, but it will not be a default by Tenant under this Lease if
       deliveries are made at other times and such deliveries do not materially and unreasonably interfere with proper use of
       the Center by Landlord, other tenants or patrons of the Center; (ii) all deliveries are to be made to designated service or
       receiving areas and Tenant shall request delivery trucks to approach their service or receiving areas by designated
       service routes and drives; (iii) tractor trailers which must be unhooked or parked must use steel plates under dolly
       wheels to prevent damage to the asphalt paving surface. In addition, wheel blocking must be available for use. Tractor
       trailers are to be removed from the loading areas after unloading. No parking or storing of such trailers will be
       permitted in the Center; (iv) except for small parcel packages, no deliveries will be pennitted through the Common
       Areas of the mall unless Tenant does not have a rear service door (it being understood that carriers like UPS and FedEx
       often make deliveries through customer entrances). In such event, prior arrangements must be made with the Mall
       Manager for delivery. Merchandise being received shall immediately be moved into Tenant's Premises and not be left
        in the service or receiving areas; (v) Tenant is responsible for storage and removal of its trash, refuse and garbage.
       Tenant shall not dispose of the following items in sinks or commodes: plastic products (plastic bags, straws, boxes);
       sanitary napkins; tea bags; cooking fats, cooking oils; any meat scraps or cutting residue; petroleum products (gasoline,
       naphtha, kerosene, lubricating oils); paint products (thinner, brushes); or any other item which the same are not
       designed to receive. All Store Floor Area of Tenant. including vestibules, entrances and returns, doors, fixtures,
       windows and plate glass, shall be maintained in a safe, neat and clean condition; (vi) other than as permitted under the
       provisions of the Lease, except for the signage permitted to Tenant under this Lease. Tenant shall not permit or suffer
       any advertising medium to be placed on mall walls, on Tenant's mall or exterior windows, on standards in the mall, on
       the sidewalks or on the parking lot areas or light poles. Except as set forth herein, no pennission, expressed or implied,
       is granted to exhibit or display any banner, pennant, sign, and trade or seasonal decoration of any size, style or material
       within the Center, outside the Premises; (vii) Tenant shall not permit or suffer the use of any advertising medium which
       can be heard or experienced outside of the Premises, including, without limiting the generality of the foregoing, flashing
       lights, searchlights, loud speakers, phonographs, radios or television. No radio, television, or other communication
       antenna equipment or device is to be mounted, attached, or secured to any part of the roof, exterior surface, or anywhere
       outside the Premises, unless Landlord has previously given its written consent; (viii) Tenant shall not permit or suffer
       merchandise of any kind at any time to be placed, exhibited or displayed outside its Premises, nor shall Tenant use the
       exterior sidewalks or exterior walkways of its Premises to display, store or place any merchandise. No sale of
       merchandise by tent sale, truck load sale or the like, shall be permitted on the parking lot or other Common Areas; (ix)
       Tenant shall not permit or suffer any portion of the Premises to be used for lodging purposes, nor conduct or permit any
       unusual firing, explosion or other damaging or dangerous hazard within the Premises or the Common Areas; (x) Tenant
       shall not permit or suffer any portion of the Premises to be used for any warehouse operation, or any assembling,
       manufacturing, distilling, refining, smelting, industrial, agricultural, drilling or mining operation, adult bookstore or
       peepshow, entertainment or sale of products of an X-rated or obscene nature; (xi) Tenant shall not, except as set forth
       herein, in or on any part of the Common Areas: (a) vend, peddle or solicit orders for sale or distribution of any
       merchandise, device, service, periodical, book, pamphlet or other matter whatsoever; (b) exhibit any sign, placard,
       banner, notice or other written material, except for activities as approved in writing by Landlord; (c) distribute any
       circular, booklet, handbill, placard or other material, except for activities as approved in writing by Landlord; (d) solicit
       membership in any organization, group or association or contribution for any purpose; (e) create a public or private
       nuisance; (f) use any Common Areas (including the enclosed mall) for any purpose when none of the other retail
       establishments within the Center is open for business or employment unless Tenant is open for business at the Premises,
       except for activities as approved in writing by Landlord; (g) throw, discard or deposit any paper, glass or extraneous
       matter of any kind except in designated receptacles, or create litter or hazards of any kind; or (h) deface, damage or
       demolish any sign, light standard or fixture. landscaping materials or other improvement within the Center, or the
       property of customers, business invitees or employees situated within the Center: and (xii) all food tenants or tenants
       serving food shall comply with the Food Tenant Rules and Regulations and any amendments thereto. All related rules
       and regulations must be applied and enforced by Landlord in a non-discriminatory manner to all similarly situated
       tenants.




       :01127051.DOCX; I}                                                - 27 -



1700533-32.111
                   Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                       Doc 204
                                            64-2 Filed
                                                  Filed07/27/21
                                                        07/09/20 Page
                                                                  Page66
                                                                       38ofof146
                                                                              116




                                                            ARTICLE IX

                                                  MAINTENANCE OF PREMISES

       Section 9. I.      Maintenance by Landlord.
                 Landlord shall maintain, repair, replace (when needed, to the extent the same is still being utilized), keep or
       cause to be kept the Common Areas, foundations, roof, roof deck, subfloors and structural portions of the walls of the
       Center (including the Premises), and plumbing, electrical and other utility systems serving the Premises (other than such
       utility systems within and/or exclusively serving the Premises) in good order, repair and condition except for damage
       thereto due to the acts or omissions (where there was a duty to act) of Tenant, its agents, employees or invitees.
       Landlord shall commence required maintenance, repairs or replacements as soon as reasonably practicable after either
       independently becoming aware of the need therefor or receiving written notice from Tenant thereof. Except as provided
       in this Section 9.1, Landlord shall not be obligated to make repairs, replacements or improvements of any kind upon the
       Premises, or to any equipment, merchandise, stock in trade, facilities or fixtures therein, all of which shall be Tenant's
       responsibility, but Tenant shall give Landlord prompt written notice of any accident, casualty, damage or other similar
       occurrence in or to the Premises or the Common Areas of which Tenant has knowledge.

                 If Landlord fails to commence any required repairs or replacements to the inside of the Premises and diligently
       complete the same, and such failure threatens imminent, serious harm to person or property, Tenant may take such
       actions as are reasonable under the circumstances to remediate the threatening condition. If Tenant has advised
       Landlord of such condition or threat in a time and means as is reasonable under the circumstances, Landlord shall,
       within thirty (30) days after demand therefor, pay Tenant for the reasonable third party costs incurred. If Landlord fails
       to commence any required repairs or replacements to the inside of the Premises and diligently complete same, but such
       failure does not threaten imminent, serious harm to person or property, Tenant must give Landlord a notice to
       commence such repairs or replacements and diligently prosecute the same until completion. If Landlord does not either
       commence such work or continue such work, as the case may be, within fifteen (15) days after Landlord's receipt of
       Tenant's notice, then Tenant may give Landlord a "Repair Reminder Notice" stating in capitalized letters that if
       Landlord does not commence the required repair within three (3) days after receipt of the Repair Reminder Notice,
       Tenant has the right (but not the obligation) to make the repair or replacement for Landlord, provided that such cure is
       not structural in nature and does not adversely impact the structural integrity of any portion of the Center or any of the
       building or utility systems in the Center and Landlord shall, within thirty (30) days after demand therefor, pay Tenant
       for the reasonable third party cost incurred. In the event Landlord, within fifteen (15) days after receipt of notice of
       Landlord's failure to make any required repair or replacement, or within three (3) days after receipt of the Repair
       Reminder Notice, disputes either the necessity of the repair or the obligation to make the same, or within fifteen (15)
       days after receipt of Tenant's demand for reimbursement Landlord disputes the cost thereof, Landlord and Tenant shall,
       promptly after Tenant's receipt of Landlord's dispute notice, meet and endeavor to resolve the dispute. All payments
       required from Landlord to Tenant under this Section shall also include interest at the Late Interest Rate from the date
       Tenant paid the charges to the date Tenant receives Landlord's payment.

               This Section 9. I shall not apply in case of damage or destruction by fire or other casualty or condemnation or
       eminent domain, in which events the obligations of Landlord shall be controlled by Articles XVI and XVII.

       Section 9.2.       Maintenance by Tenant.
                 Tenant shall at all times, at Tenant's sole cost and expense, keep the Premises (including all entrances and
       vestibules) and all partitions, window and window frames and moldings, glass, store fronts, doors, door openers,
       fixtures, equipment and appurtenances thereof (including lighting, heating, electrical, plumbing, waterproofing,
       ventilating and air conditioning fixtures and systems and other mechanical equipment and appurtenances) and all parts
       of the Premises, and parts of Tenant's Work not on the Premises, not required herein to be maintained by Landlord, in
       good order, condition and repair and clean, orderly, sanitary and safe, damage by unavoidable casualty excepted,
       (including but not limited to doing such things as are necessary to cause the Premises to comply with applicable laws,
       ordinances, rules, regulations and orders of governmental and public bodies and agencies, such as but not limited to the
       Americans with Disabilities Act of 1990 and the Williams-Steiger Occupational Safety and Health Act). If replacement
       of equipment, fixtures and appurtenances thereto is necessary, Tenant shall replace the same with new or completely
       reconditioned equipment, fixtures and appurtenances, and repair all damages done in or by such replacement.




       101727051.DOCX; I)                                               - 28 -



1700533-33.111
                  Case
                   Case20-14695-LMI
                        20-14696-LMI Claim
                                      Doc 204
                                           64-2 Filed
                                                 Filed07/27/21
                                                       07/09/20 Page
                                                                 Page67
                                                                      39ofof146
                                                                             116




                 If repairs to any part of the Center are necessitated as a result of any act or omission (where there was a duty to
       act), negligent or otherwise, of Tenant or any of Tenant's sublessees, agents, employees, or contractors or business
       invitees (while on the Premises), or by the failure of Tenant to perform any of its obligations under this Lease, at
       Landlord's option, Tenant shall (a) at its expense, promptly make any and all such necessary repairs or (b) reimburse
       Landlord for Landlord's reasonable and necessary out-of-pocket costs in making any such necessary repairs to the
       Center on behalf of Tenant, in addition to an administrative fee equal to fifteen percent (15%) of the total of all such
       permitted costs and expenses. Further, in the event that any act or omission (where there was a duty to act) of Tenant or
       any of its agents or contractors causes any warranty held by Landlord to be voided or limited, Tenant shall be
       responsible for the cost of any repair, maintenance, or replacement that would have been covered by the applicable
       warranty but for that act or omission by Tenant or its agents or contractors causing such warranty to be voided or
       limited. Notwithstanding any contrary provision of this Article, Tenant, at its expense, shall make any and all repairs to
       the Premises as may be necessitated by any break-in, forcible entry or other trespass into or upon the Premises,
       regardless of whether or not such entry and damage is caused by the negligence or fault of Tenant or occurs during or
       after business hours. Tenant, at its expense, shall change all air conditioning filters at least five (5) times each year and
       shall have the air conditioning system professionally inspected and generally serviced at least twice each year. If Tenant
       fails to perform its obligations in this Section 9.2, Landlord upon thirty (30) days' notice (in an emergency, reasonable
       notice under the circumstances shall suffice) may, but shall not be obligated to, perform Tenant's obligations or perform
       work resulting from Tenant's acts, actions or omissions and add the reasonable out-of-pocket cost of the same, in
       addition to an administrative fee equal to fifteen percent (15%) of the total of all such costs and expenses, to the
       installment of Monthly Rent that first becomes due more than twenty (20) days after Tenant receives Landlord's proper
       billing therefor (including reasonable evidence of the work done and the costs thereat).
                              '
       Section 9.3.        Surrender of Premises.
                 At the expiration of the Lease Term (the date of such time, "Expiration Date"), Tenant shall surrender the
       Premises free of all occupants and personal property and generally good condition, reasonable wear and tear and
       damage by casualty excepted, and deliver keys for, and all combinations on locks, safes and vaults in, the Premises to
       Landlord at Landlord's notice address as specified in Section 1.1 or, at Landlord's option, to the office of the Center's
       general manager. Tenant, at its expense, shal I remove all personal property of Tenant no later than the Expiration Date
       or earlier termination of this Lease. In the event Tenant fails to surrender the Premises as aforesaid or to remove its
       personal property as aforesaid, Landlord shall have the right, but not the obligation, to remove therefrom all or any part
       of the personal property located therein and such personal property shall be deemed to have been abandoned by Tenant
       and to have become the property of Landlord, and may be retained or disposed ofby Landlord, as Landlord shall desire.
       Tenant's obligation to observe or perform the covenants set forth in this Section 9.3 shall survive the expiration of the
       Lease Term.

                                                              ARTICLEX

                                              AL TERA TIONS AND TENANT'S LIENS

       Section 10.1.      Remodeling.
                  The Premises snail be·maintained in a first-class condition throughout the Lease Term and in keeping with a
       first class movie theater.

       Section 10.2.     Removal and Restoration by Tenant.
                On the Expiration Date or upon earlier termination of this Lease, all real property alterations, changes and
       additions and all real property improvements, including leasehold improvements, made by Tenant whether part of
       Tenant's Work or not, shall become Landlord's property.

       Section 10.3.      Tenant's Liens.
            A. Tenant shall not suffer any mechanic's or materialmen's lien to be filed against the Premises or the Center by
       reason of work, labor, services or materials performed or furnished to Tenant or anyone holding any part of the
       Premises under Tenant. If any such lien shall at any time be filed as aforesaid, Tenant may contest the same in good
       faith, but, notwithstanding such contest, Tenant shall, within thirty (30) days after it has notice of the filing thereof by
       either Landlord or a third pa11y (the parties agreeing that constructive notice does not constitute "notice" for these
       purposes). cause such lien to be released of record by payment, bond, order of a court of competent jurisdiction, or
       otherwise. In the event ofTenant·s failure to release of record any such lien within the aforesaid period, Landlord may


       (01727051.DOCX: I)                                                - 29 -



1700533-34.111
                       Case
                        Case20-14695-LMI
                             20-14696-LMI Claim
                                           Doc 204
                                                64-2 Filed
                                                      Filed07/27/21
                                                            07/09/20 Page
                                                                      Page68
                                                                           40ofof146
                                                                                  116




       remove said lien by paying the full amount thereof or by bonding or in any other manner Landlord deems appropriate,
       without investigating the validity thereof, and irrespective of the fact that Tenant may contest the propriety or the
       amount thereof, and Tenant, upon demand, shall pay Landlord the amount so paid out by Landlord in connection \\ith
       the discharge of said lien, together with interest thereon at the rate of twelve percent (12%) per annum and reasonable
       expenses incurred in connection therewith, including reasonable attorneys' fees, which amounts are due and payable to
       Landlord as Additional Rent on the first day of the next following month. Tenant shall replace any bonds posted by
       Landlord pursuant hereto with a suitable bond of equivalent amount within twenty (20) days after Landlord's demand
       therefor. Nothing contained in this Lease shalt be construed as consent on the part of Landlord to subject Landlord's
       estate in the Premises to any lien or liability under the lien laws of Minnesota. Tenant's obligation to observe and
       perform any of the provisions of this Section 10.3 shall survive the expiration of the Lease Term or the earlier
       termination of this Lease.

            B. All trade fixtures, equipment, and other property owned by Tenant shall remain the property of Tenant without
       regard to the means by which, or the person by whom, the same are installed in or attached to the Premises, and
       Landlord agrees that Tenant shall have the right at any time, and from time to time, to remove any and all of its trade
       fixtures, equipment, and other property, including but not limited to, projectors, screens, counters, shelving, showcases,
       mirrors, slides, and signs, except Tenant shall not remove in connection with the expiration or earlier termination of the
       Lease any screens or movie theater seating, which shall remain in the Premises and become the property of Landlord.

            C. Notwithstanding the terms of this Lease to the contrary, Tenant may mortgage its interest in this Lease
       pursuant to one (I) first Leasehold Mortgage (as hereinafter defined) held by an Institutional Investor (as hereinafter
       defined), subject to and in accordance with the following provisions:

                 (i)        The maturity date of the Leasehold Mortgage shall be on or before the Expiration Date of the Lease.

                 (ii)       There shall not be more than one (1) Leasehold Mortgage in effect at any time.

                 (iii)      No Leasehold Mortgage or any extension, modification or amendment thereof shall extend to, and
                            affect or become a lien or encumbrance upon the estate or interest of Landlord in and to the Premises,
                            the Landlord's Tract, the Center or any portion thereof.

                 (iv)       The Lease securing Leasehold Mortgagee's interest shall be subject to each and all of the covenants,
                            conditions and restrictions set forth in this Lease and to all rights and interests of Landlord herein,
                            none of which covenants, conditions, rights interests or restrictions is or shall be waived by Landlord
                            by reason of the right given to so mortgage Tenant's leasehold interest in this Lease, except as
                            expressly provided in Section 10.3.

                 (v)        All proceeds of any Leasehold Mortgage financing shall belong solely to Tenant.

                 (vi)       In addition lo the foregoing, the Leasehold Mortgage shall contain the following provisions:

                                  (a) No purchaser at any foreclosure sale shall acquire any right, title or interest in or to the Lease
                            hereby mortgaged unless such purchaser shall, prior to taking possession of the Premises, cure all
                            outstanding defaults under this Lease and assume and agree in writing to perform all of the terms,
                            covenants and conditions of the Lease hereby mortgaged on Tenant's part to be performed and unless
                            a duplicate original of said assumption agreement in form satisfactory to Landlord is delivered to
                            Landlord promptly after the consummation of such sale (or in the alternative, upon the agreement of
                            both Landlord and Leasehold Mortgagee execute a new lease for the Premises setting forth all of the
                            provisions of this Lease except that the term of such new lease shall be for the balance of the Lease
                            Term), and, further, upon taking possession of the Premises utilizes an "Experienced Movie Theater
                            Operator" (as defined herein). An "Experienced Movie Theater Operator" shall mean an operator
                            who, together with affiliates of that operator, manages: (i) theaters of the same or better quality, and
                            (ii) a minimu,m offive hundred (500) screens.

                                (b) The Leasehold Mortgagee waives all right and option to retain or apply the proceeds of any
                            insurance or the proceeds of any condemnation award toward payment of the sum secured by the

       {01727051 DOCX: I)                                                    - 30 -



1700533~35.111
                  Case
                   Case20-14695-LMI
                        20-14696-LMI Claim
                                      Doc 204
                                           64-2 Filed
                                                 Filed07/27/21
                                                       07/09/20 Page
                                                                 Page69
                                                                      41ofof146
                                                                             116




                           Leasehold Mortgage to the extent such proceeds are payable to the Landlord or are required to be used
                           for the repair or restoration of the Premises in accordance with the provisions of the Lease, but
                           Landlord will not be relieved of its obligation (if any) to apply those proceeds to the repair and
                           restoration of the Premises as provided in the Lease. Any provision in the Leasehold Mortgage to the
                           contrary shall be null and void.

                                (c) The Leasehold Mortgage and all rights of the Leasehold Mortgagee are subject and
                           subordinate to the Lease and to any mortgage and other encumbrances placed on the Premises and/or
                           the Center by Landlord, and to which the Lease is or shall become subject and subordinate.

                               (d) In connection with the event of a foreclosure of the Leasehold Mortgage, no sublease,
                           permitted pursuant to the Lease and in good standing shall, without the prior written consent of the
                           Landlord, be terminated, cut off or foreclosed.

                               (e) Unless Landlord otherwise agrees in writing, a Leasehold Mortgage which violates Section
                           I0.3C(vi)(c) shall be null and void.

            D. If Tenant executed a Leasehold Mortgage and provided that such Leasehold Mortgage fully complies with the
       provisions of this Section 10.3 and further provided that the Tenant shall, within thirty (30) days of its execution, send
       to Landlord (pursuant to Section 24.7) a true copy thereof (together with any documents referenced therein, upon
       Landlord's request), together with updating Section I. l(t) with the name and address of the Leasehold Mortgagee
       (pursuant to Section 24.7) and the pertinent recording date with respect to such Leasehold Mortgage, Landlord agrees
       that so long as Tenant has so updated the notice provisions any such Leasehold Mortgage shall remain unsatisfied of
       record ,or until written notice of satisfaction is given by the Leasehold Mortgagee to Landlord, Landlord shall, upon
       serving Tenant with any notice of default, simultaneously serve a copy of such notice upon the Leasehold Mortgagee.
       Each such Leasehold Mortgagee shall have the rights set forth in Section J0.3E, below, and Landlord shall accept such
       performance by or at the instigation of such Leasehold Mortgagee as if the same had been done by Tenant; provided,
       however, the foregoing shall not grant the Leasehold Mortgagee any rights in and to this Lease unless and until such
       party assumes same in accordance with this Section 10.3. Leasehold Mortgagee may redact all financial information
       from any document furnished to Landlord.

            E. In the case of a Default by Tenant in the performance or observance of any obligation of Tenant beyond
       applicable notice and cure periods, Landlord must, subject to Section I 0.3D, send notice of such Default to such
       Leasehold Mortgagee, provided Tenant has updated the notice provision as set forth in Section I0.3D, ("Leasehold
       Mortgagee's Cure Notice"). Such Leasehold Mortgagee will have the right, but not the obligation, to cure or remedy the
       Default in accordance with the following. If a Leasehold Mortgagee intends to cure the Default, it must send notice
       agreeing to cure the Default ("Intent To Cure Notice") to Landlord within ten (10) days after its receipt of the Leasehold
       Mortgagee's Cure Notice; failing which Landlord shall have the right to terminate the Lease and the provisions of this
       Section I0.3E, shall be null and void. If a Leasehold Mortgagee sends an Intent To Cure Notice, it must cure all
       monetary Defaults set forth in the Leasehold Mortgagee's Cure Notice within fifteen (15) days after it received the
       Leasehold Mortgagee's Cure Notice, failing which Landlord shall have the right to terminate the Lease and the
       provisions of this Section 10.3E. shall be null and void. If a Leasehold Mortgagee sends an Intent To Cure Notice, it
       must cure all non-monetary Defaults set forth in the Leasehold Mortgagee's Cure Notice within thirty (30) days after it
       received the Leasehold Mortgagee's Cure Notice, but if such non-monetary cure cannot reasonably be cured by the
       Leasehold Mortgagee for any reason, including by reason of the need to obtain possession of the Premises, then the
       Leasehold Mortgagee, provided that it is using its best effort to cure (including pursuing possession, if applicable, and
       an operator for the Premises), may have such time as is reasonably needed to cure the non-monetary Default.
       Notwithstanding the foregoing, a Leasehold Mortgagee will have no more than one (I) year from when it received the
       Leasehold Mortgagee's Cure Notice to have the Premises open and operating as a movie theater; failing which Landlord
       shall have the right to terminate the Lease and the provisions of this Section 10.3E, shall be null and void. If there is a
       Leasehold Mortgagee, Landlord may not, on account of a Default, remove Tenant from possession of the Premises or
       terminate the Lease until fifteen ( I 5) days after such Leasehold Mortgagee has received the Leasehold Mortgagee's
       Cure Notice, and then only if a Leasehold Mortgagee has not sent a timely Intent to Cure Notice or, if a timely Intent to
       Cure Notice was sent, the sending Leasehold Mottgagee fails to cure the stated Defaults within the time periods allowed
       for that Leasehold Mortgagee to cure those Defaults. If a Leasehold Lender sends an Intent To Cure Notice, Landlord
       may not, on account of a Default, remove Tenant from possession of the Premises or te1minate the Lease unless the


       [01727051.DOCX;I}                                                 - 31 -



1700533-36.111
                    Case
                     Case20-14695-LMI
                          20-14696-LMI Claim
                                        Doc 204
                                             64-2 Filed
                                                   Filed07/27/21
                                                         07/09/20 Page
                                                                   Page70
                                                                        42ofof146
                                                                               116
                                                                                                                                      I
        Leasehold Mortgagee fails to cure the monetary or non-monetary Default(s) in accordance with the foregoing. All
        Defaults cured by a Leasehold Mortgagee will be treated as if the Tenant has effectuated the cure.

             F. The term "Leasehold Mortgage," as used in this Lease, shall encumber solely and exclusively Tenant's interest
        under this Lease and shall include whatever security instruments are used in the locale of the Premises, such as, without
        limitation, collateral assignments of lease, mortgages, deeds of trust, security deeds and conditional deeds, as well as
        financing statements, security agreements and other documentation required pursuant to the Uniform Commercial Code,
        and shall also include any instruments required in connection with a sale-leaseback (or an assignment of lease and
        sublease) transaction. The Leasehold Mortgage shall in no event encumber all or any portion of Landlord's interest in
        the Center. Any such mortgagee pursuant to a Leasehold Mortgage, is hereinafter referred to as a "Leasehold
        Mortgagee." The term "Institutional Investor" as used in this Lease shall refer to a savings bank, savings and loan
        association, investment bank, investment fund, a governmental or quasi-governmental entity, commercial bank, trust
        company, credit union, insurance company, real estate investment trust, and a pension fund; all of which must be
        actively engaged in commercial real estate financing and have assets in excess of Five Hundred Million and 00/100
        Dollars ($500,000,000.00) and capital/statutory surplus or shareholder equity in excess of Two Hundred Fifty Million
        and 00/100 Dollars ($250,000,000.00) at the time the Leasehold Mortgage is made. and subsidiaries of any of the
        foregoing that are regularly engaged in the business of making real estate mortgage loans.

            G. So long as all monetary defaults have been cured by the Leasehold Mortgagee, Leasehold Mortgagee has
       delivered an Intent to Cure Notice, and Leasehold Mortgagee is using its best effort to cure, this Lease may upon thirty
       (30) days' prior written notice to Landlord be assigned or transferred by the Leasehold Mo1tgagee to an Experienced
       Movie Theater Operator, without Landlord's consent and without triggering Landlord's recapture and termination rights
       under Section 13.3 hereof, as a result of foreclosure or deed in lieu of foreclosure of the Leasehold Mortgage; provided,
       however, any subsequent assignment or sublease or any initial assignment as a result of a foreclosure or deed in lieu of
       foreclosure of the Leasehold Mortgage to any party other than the Leasehold Mortgagee shall be subject to the
       provisions of Article 13 of this Lease.

               H.       Landlord may rely upon any notice received from a Leasehold Mortgagee without a requirement to
       perform any inquiry and without incurring any liability.

                                                             ARTICLE XI

                                                             INSURANCE

       Section I 1.1.    By Landlord.
                Landlord agrees to obtain and maintain during the Lease Term (either through the purchase of insurance or a
       self-insurance plan that conforms with then insurance industry standards for formal, written self-insurance plans), to the
       extent the same is available, (a) Special Causes of Loss property insurance (formerly known as "all risk"), in amounts
       and coverage as Landlord shall determine from time to time (but in no event less than the amount required by any
       mortgagee of the Landlord), insuring the building in which the Premises are located and the improvements to the
       Premises provided by Tenant pursuant to this Lease (exclusive of Tenant's merchandise, trade fixtures, furnishings,
       equipment, plate glass, signs and personal property of Tenant); and (b) Commercial General Liability insurance
       protecting against any and all claims for injury to persons or property occurring in or about the common areas and other
       portions of the Center not leased to tenants, with limits not less than One Million Dollars ($1,000,000) combined single
       limit per occurrence for bodily injury, personal injury and property damage and Two Million Dollars ($2,000,000) in
       the aggregate, with umbrella policy in the amount of at least Five Million Dollars ($5,000,000) to apply as excess
       coverage over the commercial general liability primary coverage. Such insurance policies may be provided pursuant to
       a blanket policy covering other properties of Landlord and its affiliates but if by way of a blanket policy, then the limits
       must be on a per location basis.

                Landlord, acting commercially reasonably, shall determine all policy terms including deductibles and may take
       out and maintain other insurance as it considers advisable, but Landlord shall not be required to take out or maintain any
       insurance with respect to any loss, injury or damage required to be insured against b~ Tenant or with respect to Tenant's
       personal proper!).




       {0172705 I .DOCX;!)                                               - 32 -



1700533-37.111
                  Case
                   Case20-14695-LMI
                        20-14696-LMI Claim
                                      Doc 204
                                           64-2 Filed
                                                 Filed07/27/21
                                                       07/09/20 Page
                                                                 Page71
                                                                      43ofof146
                                                                             116




       Section 11.2.       Bv Tenant.
          A.     Tenant, at Tenant's sole cost and expense, shall obtain and maintain in effect, commencing with the Delivery
       Date and continuing throughout the Lease Term, insurance policies providing for the following coverage: (i) Special
       Causes of Loss property insurance (formerly known as "all risk") insuring Tenant's merchandise, trade fixtures,
       furnishings, trade equipment and all items of personal property of Tenant and of anyone claiming by, through or under
       Tenant located on or in the Premises, in an amount equal to one hundred percent (l 00%) of the full replacement value
       thereof without deduction for depreciation, and with a deductible amount of not more than Fifty Thousand Dollars
       ($50,000), provided, however, any and all proceeds of such insurance, so long as this Lease shall remain in effect, shall
       first be used only to repair or replace or pay for or reimburse Tenant for paying for the items so insured; (ii)
       Commercial General Liability insurance protecting against any and all claims for injury to persons or property,
       commonly covered by Commercial General Liability insurance policies, occurring in or about the Premises and
       protecting against assumed or contractual liability(to the extent covered by a Commercial General Liability policy,
       under this Lease with respect to the Premises and the operations of Tenant and any subtenant of Tenant in, on or about
       the Premises, with limits not less than One Million Dollars ($1,000,000) per occurrence and Two Million Dollars
       ($2,000,000) in the aggregate for bodily injury, personal injury and property damage, including products liability and
       liquor liability, provided that if any acts of Tenant shall be subject to any Dram Shop laws, then a Liquor Legal Liability
       policy shall be procured with limits equal to the combined limits of the Commercial General Liability policy and the
       Umbrella Liability policy stated herein; (iii) Worker's Compensation insurance as required by law, including Employers
       Liability in the amount of One Million Dollars ($1,000,000) for each accident, One Million Dollars ($1,000,000) per
       person for disease and One Million Dollars ($1,000,000) policy limit for disease; (iv) with respect to alterations,
       improvements and the like required or permitted to be made by Tenant hereunder if not covered by (i) above, completed
       value Builder's Risk insurance; (v) Automotive Liability insurance in an amount not less than One Million Dollars
       ($1,000,000) per occun-ence and One Million Dollars ($1,000,000) in the aggregate, combined single limit bodily injury
       and property damage liability; (vi) Umbrella Liability policy in a minimum amount of not less than Ten Million Dollars
       ($10,000,000) per occurrence to apply as excess coverage over the Commercial General Liability, Automotive Liability
       and, if required, Liquor Liability primary coverages; and (vii) the insurance required under Exhibit "B". The minimum
       limits of the insurance required hereunder shall be subject to increase at any time and from time to time if Landlord in
       the exercise of its reasonable judgment shall deem same necessary for adequate protection. In addition, Tenant shall
       obtain any such other insurance coverage, limits, endorsements, and or deductibles as Landlord or any construction
       lender, ground or land lessor, mezzanine lender, permanent lender, additional lender, replacement lender or other lender
       with respect to the Center from time to time and their respective successors and assigns (collectively "Lenders" and
       each individually a "Lender") may reasonably require from time to time, provided that substantially all other Tenants at
       the Center are required to obtain such other insurance coverage, limits, endorsements, and or deductibles as well.

                  If Tenant after obtaining Landlord's prior written consent, not to be unreasonably withheld, delayed or
       conditioned with respect only to those items customarily used in the operation ofa movie theater or restaurant, so long
       as such items are used, stored and transported in compliance with all Legal Requirements, does or intends to bring,
       possess, use, store, treat or dispose any Hazardous Material (herein defined) in or upon the Premises or Center,
       Landlord shall have the right, as a condition to such consent, to require Tenant (and/or Tenant's contractor) to purchase
       additional Commercial General Liability insurance with coverage of no less than Five Million and 00/100 Dollars
       ($5,000,000.00) and to purchase Environmental Impairment Liability insurance with coverage of no less than Five
       Million and 00/100 Dollars ($5,000,000.00) with a commercially reasonable deductible of no greater than Fifty
       Thousand and 00/100 Dollars ($50,000.00) to insure that anything contaminated with or by the Hazardous Material be
       removed from the Premises and/or the Center, and that the Premises and/or the Center be restored to a clean, neat,
       attractive, healthy, sanitary and non-contaminated condition. The foregoing coverage, if required, shall remain in place
       at least three (3) years after such Hazardous Materials are removed from the Premises and/or Center, as applicable.

                If any lender to Landlord does not agree that the proceeds of Landlord's commercial property insurance is to
       be used for repairing, restoring or replacing the real property improvements made to and inside the Premises, including
       equipment and installations outside the Premises (such as HVAC equipment) if such equipment and installations
       exclusively serve the Premises (collectively, "Insured Leasehold Improvements"). Tenant. at its option, may obtain and
       maintain commercial property insurance covering the replacement value of the Insured Leasehold Improvements and
       Landlord will reimburse Tenant for sixty percent (60%) of the cost of such insurance premiums only [up to a
       reimbursement from Landlord of twenty-five thousand dollars ($25,000.00) in any Lease Year], and such payment by
       Landlord to Tenant must be made within thirty (30) days after Landlord receives billing therefor from Tenant (together
       with a copy of the premium bill and reasonable evidence that the coverage is in force). All insurance proceeds shall be


       :0l727051.DOCX,I:                                                - 33 -



1700533-38.111
                       Case
                        Case20-14695-LMI
                             20-14696-LMI Claim
                                           Doc 204
                                                64-2 Filed
                                                      Filed07/27/21
                                                            07/09/20 Page
                                                                      Page72
                                                                           44ofof146
                                                                                  116




           placed in escrow with an escrow agent reasonably agreed upon by the parties and released to Landlord to directly pay
           for any cost in repairing, restoring or replacing the Insured Leasehold Improvements prior to when such cost is due.

              B.      All insurance policies herein to be procured by Tenant shall (i) be issued by insurance companies (x)
           reasonably satisfactory to Landlord, (y) duly licensed and admitted to do business in Minnesota or authorized to do
           business in Minnesota, and (z) having an A.M. Best rating of A-, XII or better (or the equivalent of such rating if there
           is a change in the basis of the rating, or any successor publication of comparable standing), and (ii) be written as
           primary policy coverage and non-contributing with respect to any coverage which Landlord may carry, including any
           deductible of up to fifty thousand dollars ($50,000.00). Each and every insurance policy required to be carried
           hereunder by or on behalf of Tenant shall include Landlord, MOAC Mall Holdings, LLC, MOA Management LLC,
           MOA Entertainment Company LLC, any mortgagee of Lender previously identified to Tenant by notice to Tenant, the
           ground lessor of the Landlord's Tract, and any other parties in interest designated in writing to Tenant by Landlord as
           additional insureds, including, but not limited to, the entities listed as additional insureds in Exhibit "B" attached hereto.
           Neither the issuance of any insurance policy required hereunder, nor the minimum limits specified herein with respect
           to Tenant's insurance coverage, shall be deemed to limit or restrict in any way Tenant's liability arising under or out of
           this Lease. With respect to each and every one of the insurance policies herein required to be procured by Tenant, on or
           before the Delivery Date and as soon as practicable before any such insurance policy shall expire, Tenant shall deliver
           to Landlord a certificate of insurance providing evidence that such policy has been issued, indicating the coverage
           required by this Section and containing provisions specified herein. Any insurance required to be carried hereunder
           may be carried under a blanket policy covering the Premises and other locations of Tenant, provided that each such
           policy (w) complies in all respects with this Article, (x) specifies that the portion of the total coverage of such policy
           that is allocated to the Premises is in the amounts required pursuant to this Section, (y) specifies any sub limits in such
           blanket policy, and (z) also specifies, or Tenant shall furnish Landlord a written statement from the insurer under such
           policy stating, that the protection afforded Tenant under any such blanket policy shall be no less than that which would
           have been afforded under a separate policy relating only to the Premises. Each and every insurance policy required to
           be carried hereunder by or on behalf of Tenant shall provide (and any certificate evidencing the existence of each such
           insurance policy shall provide) that, the issuer will endeavor to give Landlord at least ten (I 0) days' prior written notice
           before the insurer will cancel or fail to renew the coverage provided by such insurance policy. In the event that Tenant
           shall fail to promptly furnish any insurance coverage hereunder required to be procured by Tenant. Landlord, at its sole
           option, shall have the right after ten (10) days' prior Notice to Tenant to obtain the same and pay the premium therefor
           for a period not exceeding one (1) year in each instance, annually renewable, and the premium so paid by Landlord shall
           be immediately due and payable by Tenant to Landlord as Additional Rent. The term insurance policy as used herein
           shall be deemed to include any extensions or renewals of such insurance policy.

           Section 11.3.      Waiver of Subrogation Rillhts.
                    Tenant and all parties claiming, by, through or under them release and discharge Landlord, Managing Agent
           and their respective agents, employees and representatives from all claims and liabilities arising from or caused by any
           casualty or hazard covered or required hereunder to be covered in whole or in part by property insurance on: (a) the
           Premises; or (b) in connection with property on or activities conducted on the Premises, and agrees that those property
           insurance policies will include waivers of any right of subrogation which might otherwise exist in or accrue to the
           insurer on account thereof and further agree to evidence such waiver by endorsement to the required insurance policies,
           provided that such release shall not operate in any case where the effect is to invalidate such insurance coverage. Tenant

I          agrees that its property insurance policies will expressly include such waiver of subrogation.

                      Landlord and all parties claiming, by, through or under them release and discharge Tenant and its agents,
           employees and representatives from all claims and liabilities arising from or caused by any casualty or hazard covered
           or required hereunder to be covered in whole or in part by property insurance for: (a) the Center or the Landlord's Tract;
           or (b) in connection with property in the Center or the Landlord's Tract, and agrees that those property insurance
           policies will include waivers of any right of subrogation which might otherwise exist in or accrue to the insurer on
           account thereof and further agree to evidence such waiver by endorsement to the required insurance policies, provided
           that such release shall not operate in any case where the effect is to invalidate such insurance coverage. Landlord agrees
           that its property insurance policies will expressly include such waiver of subrogation.

           Section 11.4.     Waiver.
                    Landlord, its agents and employees, shall not be liable for, and Tenant wai\ es all claims for. loss or damage,
           including but not limited to consequential, special or punitive damages, to Tenant's personal property or that of any


           {01727051 DOCX;!)                                                  - 34 -



    1700533~39.lll
                  Case
                   Case20-14695-LMI
                        20-14696-LMI Claim
                                      Doc 204
                                           64-2 Filed
                                                 Filed07/27/21
                                                       07/09/20 Page
                                                                 Page73
                                                                      45ofof146
                                                                             116
                                                                                                                                        I
       person claiming through Tenant resulting from any accident, casualty or occurrence in or upon any part of the Center
       including, but not limited to, claims for damage resulting from: (a) any equipment or appurtenances becoming out of
       repair; (b) Landlord's failure to keep any part of the Center in repair; (c) injury done or caused by wind, water, or other
                                                                                                                                        I
       natural element; (d) any defect in or failure of plumbing, heating or air conditioning equipment, electric wiring or
       installation thereof, gas, water, and steam pipes, stairs, porches, railings or walks; (e) broken glass; (f) the backing up of
       any sewer pipe or downspout; (g) the bursting, leaking or running of any tank, tub, washstand, water closet, waste pipe,
       drain or any other pipe or tank in, upon or about the Premises; (h) the escape of steam or hot water; (i) water, snow or
       ice upon the Premises; U) the falling of any fixture, plaster or stucco; (k) damage to or loss by theft or otherwise of
       property of Tenant or others; (I) acts or omissions of persons in the Premises, other tenants in the Center, occupants of
       nearby properties, or any other persons; (m) any act or omission of owners of adjacent or contiguous property, or of
       Landlord, its agents or employees; and/or (n) any other cause whatsoever. Al I property of Tenant kept in the Premises
       shall be so kept at Tenant's risk only and Tenant shall hold Landlord harmless from claims arising out of damage to the
       same, including subrogation claims by Tenant's insurance carrier.

                Neither Tenant nor any of its agents and employees shall be liable to Landlord for, and Landlord waives all
       claims for, loss or damage, including but not limited to consequential, special or punitive damages, to the personal
       property of Landlord or of any person or entity claiming through Landlord resulting from any accident, casualty or
       occurrence whatsoever in or upon any part of the Center or the Landlord's Tract (including the Premises) regardless of
       the cause of such damage even if Tenant or its agents or employees are the sole cause of such damage.

       Section 11.5.     Insurance - Tenant's Operation.
                 Tenant will not do or suffer to be done anything which will contravene Landlord's insurance policies or
       prevent Landlord from procuring such policies in reasonable amounts and companies reasonably selected by Landlord.
       If anything done, omitted to be done or suffered to be done by Tenant in, upon or about the Premises shall be the sole
       cause of the rates of any insurance effected or carried by Landlord on the Premises or other property to be increased
       beyond the regular rate from time to time applicable to the Premises for use for the purpose permitted under this Lease,
       or such other property for the use or uses made thereof, Tenant will pay the amount of such increase promptly upon
       Landlord's demand and, upon thirty (30) days' notice to Tenant, Landlord shall have the right to correct any such
       condition at Tenant's expense. Tenant, in connection with its preparation of food or packaged foods or the use, sale or
       storage of inflammable or combustible material, Tenant shall install chemical extinguishing devices (such as ansul)
       approved by Underwriters Laboratories and Factory Mutual and the installation thereof must be approved by the
       appropriate local authority. Tenant shall keep such devices under service as required by such organizations. If gas is
       used in the Premises, Tenant shall install gas cut-off devices (manual and automatic).

       Section I I .6.    Indemnification.
                 Tenant hereby indemnifies and agrees to hold harmless and, at Landlord's option, defend Landlord, its officers,
       directors, partners, members, employees and agents and any mortgagee, other Lender or master lessor of the Center,
       from and against any and all claims, actions, damages, liabilities, costs and expenses, including reasonable attorneys'
       fees, to the extent that they: (a) arise from or are in connection with Tenant's possession, use, occupancy, management,
       repair, maintenance or control of the Premises or any portion thereof, (b) arise from or are in connection with any act or
       omission (where there was a duty to act) of Tenant or Tenant's sublessees, agents, employees, contractors, licensees or
       invitees (but, as to invitees, only when inside the Premises), (c) result from any default, breach, violation or
       nonperformance of this Lease or any provision hereof by Tenant, (d) result from injury to person or property or loss of
       life sustained in or about the Premises, or (e) result from the violation of applicable Legal Requirements or the
       Permitted Encumbrances by Tenant, its sublessees, agents, employees, contractors, licensees or invitees. Tenant shall,
       at its own cost and expense, defend any and all actions, suits and proceedings which may be brought against Landlord
       or any mortgagee, other Lender or master lessor of the Center with respect to the foregoing. Tenant shall pay, satisfy
       and discharge any and all judgments, orders and decrees which may be received against Landlord or any such
       mortgagee, other Lender or master lessor in connection with the foregoing. In the event Landlord or any other party so
       indemnified, shall, without fault, be made a party to any litigation commenced by or against Tenant, or if Landlord or
       any such party shall reasonably intervene in such litigation to protecl ils interest hereunder, then Tenant shall protect
       and hold them harmless and shall pay all reasonable and necessary cosls, expenses and attorneys' fees incurred or paid
       by such party(ies) in connection with such litigation. Tenant shall indemni f)·, defend and hold harmless Landlord from
       and against any and all loss, cost damage, liability and expense (including reasonable attorney's fees) suffered or
       incurred by Landlord or any of its officers, directors. contractors, agents or employees as a result of or arising from the
       operations of Tenant or any of its sublessees, contractors, agents or employees in 1he Premises. including, without


       {01727051DOCX;I}                                                   - 35 -



1700533-40.111
                          Case
                           Case20-14695-LMI
                                20-14696-LMI Claim
                                              Doc 204
                                                   64-2 Filed
                                                         Filed07/27/21
                                                               07/09/20 Page
                                                                         Page74
                                                                              46ofof146
                                                                                     116




              limitation, claims arising from the vending and consumption of beverages, including alcoholic beverages, if applicable,
              food or food products in the Premises, whether well-founded or unfounded, but only to the extent so arising. Landlord
              shall endeavor in good faith to promptly notify Tenant of any claim for indemnification.

                        Landlord hereby indemnifies and agrees to hold harmless and, at Tenant's option, defend Tenant, its officers,
              directors, partners, members, employees and agents and any Leasehold Mortgagee, from and against any and all claims,
              actions, damages, liabilities, costs and expenses, including reasonable attorneys' fees, to the extent that they: (a) arise
              from or are in connection with Landlord's possession, use, occupancy, management, repair, maintenance or control of
              the Center or the Landlord's Tract or any portion thereof, (b) arise from or are in connection with any act or omission
              (where there was a duty to act) of Landlord or Tenant's agents, employees or contractors, (c) result from any default,
              breach, violation or nonperformance of this Lease or any provision hereof by Landlord, (d) result from injury to person
              or property or loss of life sustained in or about the Center or the Landlord's Tract (other than inside the Premises), or (e)
              result from the violation of applicable Legal Requirements or the Permitted Encumbrances by Landlord, its agents,
              employees or contractors. Landlord shall, at its own cost and expense, defend any and all actions, suits and proceedings
              which may be brought against Tenant or any Leasehold Mortgagee with respect to the foregoing. Landlord shall pay,
              satisfy and discharge any and all judgments, orders and decrees which may be received against Tenant or any such
              Leasehold Mortgagee in connection with the foregoing. In the event Tenant or any other party so indemnified, shall,
              without fault, be made a party to any litigation commenced by or against Landlord, or if Tenant or any such party shall
              reasonably intervene in such litigation to protect its interest hereunder, then Landlord shall protect and hold them
              harmless and shall pay all reasonable and necessary costs, expenses and attorneys' fees incurred or paid by such
              party(ies) in connection with such litigation. Landlord shall indemnify, defend and hold harmless Tenant from and
              against any and all loss, cost, damage, liability and expense (including reasonable attorney's fees) suffered or incurred
              by Tenant or any of its officers, directors, contractors, agents or employees as a result of or arising from the operations
              of Landlord or any of its contractors, agents or employees in the Center or the Landlord's Tract, whether well founded
              or unfounded, but only to the extent so arising. Tenant shall endeavor in good faith to promptly notify Landlord of any
              claim for indemnification.

              Section 11. 7.     Dramshop Insurance.
                       Tenant agrees that it will purchase and maintain so-called "dramshop" insurance insuring both Landlord and
              Tenant in the event the State of Minnesota now has, or hereafter enacts a statute which provides that a judgment
              obtained against a retailer, or any other person or entity, who dispenses alcoholic beverages to unauthorized persons, as
              defined by said statute, shall be a lien against the real estate from which said alcoholic beverages were illegally
              dispensed (sometimes referred to as a dram shop act). Such dramshop insurance shall have limits of not less than
              $1,000,000.00 covering the Tenant and naming the Landlord, MOAC Mall Holdings LLC, MOA Management LLC,
              MOA Ente11ainment Company LLC, as additional named insureds with terms and companies satisfactory to Landlord.
              The minimum limits of such dramshop insurance shall in no way limit or diminish Tenant's liability under this Section
              11.7 or under Section 11.6 above.

                                                                    ARTICLE XII

                                          OFFSET STATEMENT. ATTORNMENT. SUBORDINATION

             Section 12. I .      Estoppel Statement.
                       Tenant shall, without charge therefor, at any time and from time to time, within twenty (20) days after request
             therefor by Landlord or Lender, execute, acknowledge and deliver to Landlord a written estoppel certificate, in
             reasonable form, certifying to Landlord, any mortgagee, other Lender or any purchaser of the Center or any other person
             designated by Landlord, as of the date of such estoppel certificate, but only to the extent true: (i) that Tenant is in
             possession of the Premises and has unconditionally accepted the same; (ii) that this Lease is unmodified and in full force
             and effect ( or if there has been modification, that the same is in full force and effect as modified and setting forth such
             modifications); (iii) whether or not Tenant is aware of then existing any set-offs or defenses against the enforcement of
             any right or remedy of Landlord, or any duty or obligation of Tenant, hereunder (and, if so, specifying the same in
             detail); (iv) that Rent is paid currently without.any offset or defense thereto (or, if not, specifying the nature of any
             offset or defense in detail); (v) the dates, if any, to which any Rent has been paid in advance; (vi) whether or not Tenant
             is aware of an existing claim of Landlord's default under this Lease and if so, specifying the same in detail; (, ii) that



lj
             Tenant has no knowledge of any event having occurred that authorized the termination of this Lease by Tenant (or if
             Tenant has such knowledge, specifying the same in detail); and (viii) any other matters relating to the status of this


             {01727051 DOCX;l)                                                  - 36 -




I    1700533-4 I .111




I
                   Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                       Doc 204
                                            64-2 Filed
                                                  Filed07/27/21
                                                        07/09/20 Page
                                                                  Page75
                                                                       47ofof146
                                                                              116




       Lease that Landlord or its mortgagee or other Lender reasonably may request be confirmed, provided that such facts are
       accurate and ascertainable. Only persons and entities to whom such \\Titten estoppel certificates are directly addressed
       shall be entitled to rely upon them.

                 Landlord, without charge therefor, at any time and from time to time (but no more than one (I) time in a
       calendar year), within twenty (20) days after request therefor by Tenant or any leasehold lender, shall execute,
       acknowledge and deliver to Tenant a written estoppel certificate, in form and substance reasonably acceptable to
       Landlord, certifying to Tenant, any leasehold mortgagee, assignee, prospective assignee, subtenant or prospective
       subtenant or any other person designated by Tenant, as of the date of such estoppel certificate, but only to the extent
       true: (i) that Landlord owns or is the sole ground tenant of the Center and the Landlord's Tract; (ii) that this Lease is
       unmodified and in full force and effect (or if there has been modification, that the same is in full force and effect as
       modified and setting forth such modifications); (iii) that Rent is paid currently (or, if not, specifying the nature of any
       deficiency); (iv) the dates, if any, to which any Rent has been paid in advance; (v) whether or not Landlord is aware of
       an existing claim of Tenant's default under this Lease and if so, specifying the same in detail; (vi) that Landlord has no
       knowledge of any event having occurred that authorized the termination of this Lease by Tenant (or if Landlord has
       such knowledge, specifying the same in detail); and (vii) any other matters relating to the status of this Lease that
       Tenant or its leasehold mortgagee or other lender to Tenant reasonably may request be confirmed, provided that such
       facts are accurate and ascertainable. Only persons and entities to whom such written estoppel certificates are directly
       addressed shall be entitled to rely upon them.

       Section 12.2.     Attornment.
                Tenant shall, in the event of a sale or assignment of Landlord's interest in the Premises or the building in which
       the Premises is located or this Lease or Landlord's Tract, or if the Premises or such building comes into the hands of a
       mortgagee, ground lessor or any other person whether because of a mortgage foreclosure, exercise of a power of sale
       under a mortgage, termination of the ground lease, or otherwise, attorn to the purchaser or such mortgagee or other
       person and recognize the same as Landlord hereunder. Within twenty (20) days after request, Tenant shall execute, at
       Landlord's request, any attornment agreement required by any mortgagee, ground lessor or other such person to be
       executed, containing such provisions as such mortgagee, ground lessor or other person requires.

       Section 12.3.     Subordination.
                A.       Mortgage. This Lease shall be secondary, junior and inferior at all times to the lien of any mortgage
       and to the lien of any deed of trust or other method of financing or refinancing (hereinafter collectively referred to as
       "mortgage") now or hereafter existing against all or a part of Landlord's Tract, and to all renewals, modifications,
       replacements, consolidations and extensions thereof, and Tenant shall execute and deliver all documents requested by
       any mortgagee or security holder to effect such subordination. Tenant shall execute, at Landlord's request, any
       subordination agreement required by any mortgagee, ground lessor or other such person to be executed, containing such
       provisions as such mortgagee, ground lessor or other person requires. Notwithstanding anything to the contrary
       contained in this Section, Tenant's obligation to subordinate its rights hereunder shall be conditioned upon Landlord
       obtaining from any party seeking such superior position a subordination, non-disturbance and attornment agreement in a
       form reasonably acceptable to Tenant to the effect that so long as Tenant is not in default of this Lease beyond
       applicable notice and cure periods, Tenant's occupancy hereunder shall not be disturbed. Absent such a subordination
       agreement, this Lease will be superior to the lien of any mortgage not of record at the time Tenant signed this Lease.

                Tenant acknowledges that Landlord has provided Tenant with the form subordination agreement from the
       holder of the mortgage of record applicable to the Premises ("SNDA'') and Tenant requires that said SNDA be executed
       by Tenant and lender concurrently with the Lease. and in form and content acceptable to Tenant and mortgagee. Tenant
       shall work directly with the mortgagee's counsel to arrive at an SNDA in a form and content acceptable to Tenant, and
       Tenant agrees to provide timely, reasonable comments to the mortgage holder or ground lessor and work diligently
       toward execution of the SNDA. If the SNDA is not executed by July 15, 20 I 6, then Tenant shall notify Landlord in
       writing by August 1, 2016 that it shall waive the requirement that an SNDA be executed in connection with this Lease.

                 B.       Construction. Operation and Reciprocal Easement Agreements. This Lease is subject and subordinate
       to one (I) or more construction. operation, reciprocal easement or similar agreements (hereinafter referred to as
       "Operating Agreements") entered into or hereafter to be entered into between Landlord and other owners or lessees of
       real estate (including but not limited to owners and operators of department stores) within or near the Center (which
       Operating Agreements have been or will be recorded in the official records of the County ,,herein the Center is located)


       (01727051.DOCX;I}                                                - 37 -



1700533-42.111
                       Case
                        Case20-14695-LMI
                             20-14696-LMI Claim
                                           Doc 204
                                                64-2 Filed
                                                      Filed07/27/21
                                                            07/09/20 Page
                                                                      Page76
                                                                           48ofof146
                                                                                  116




        and to any and all easements and easement agreements which may be or have been entered into with or granted to any
        persons heretofore or hereafter, whether such persons are located within or upon the Center or not, and Tenant shall
        execute such instruments as Landlord requests to evidence such subordination. Landlord represents that the Operating
        Agreements do not prevent the execution of this Lease nor shall they impair or impede either party hereto from
        performing its obligations hereunder or impede Tenant's rights under this Lease.

                  C.      Avi1rntion and Clearance Easements A!!:reement for Mall of America®. This Lease is subject to and
        subordinate to a certain Avigation and Clearance Easements Agreement (the "Avigation Agreement") entered into or
        hereinafter to be entered into between Landlord (and/or Landlord's predecessor-in-interest) and the Metropolitan
        Airports Commission (the "MAC"). In accordance with such Avigation Agreement, Tenant shall not permit or cause in,
        upon or about the Premises or the Center any electronic, visual or other interference with the operation of the
        Minneapolis-St. Paul Airport including, but not limited to, flight approaches thereto. In addition, Landlord, MAC, their
        agents and employees, shall not be liable for, and Tenant waives all claims for damage, including but not limited to
        consequential damages, to person, property or otherwise, sustained by Tenant or any person claiming through Tenant
        resulting from any accident or occurrence arising out of or as the result of such airport operations by MAC.

                 Development Agreement. This Lease is subject to and subordinate to Section I of that certain Development
        Agreement (the "Development Agreement") dated the 4th day of August, 1992 by and between the City of Bloomington
        and Mall of America Company, including any subsequent amendments thereof. In accordance with the Development
        Agreement, Tenant shall not permit or cause in, upon or about the Premises or the Center any electronic, visual or other
        interference with the City of Bloomington's communication system within the Center including, but not limited to, the
        Retail Space, Parking Space, Hotel Space, amusement park, Major Tenant Spaces, Common Areas, and utility and
        storage areas. In addition, Landlord, the City of Bloomington, their agents and employees, shall not be liable for, and
        Tenant waives all claims for damage, including, but not limited to consequential damages, to person, property or
        otherwise, sustained by Tenant or any person claiming through Tenant resulting from any accident or occurrence arising
        out of or as a result of the City of Bloomington's use and operation of such radio system in the Center. No such
        agreement or declaration executed or modified thirty (30) days before the Effective Date (as hereinafter defined) shall
        decrease Tenant's rights or increase Tenant's obligations under this Lease beyond a de minimis extent.

        Section 12.4.           Failure to Execute Instruments. Intentionally Deleted

                                                                  ARTICLE XIII

                                              ASSIGNMENT, SUBLETTING AND CONCESSIONS

        Section 13.1.      Consent Reguired.
                  A.       Except as otherwise expressly provided in this Article, Tenant shall not (i) sell, assign, or in any other
        manner transfer this Lease or any interest therein, in whole or in part, by express assignment or by operation of law or
        by any other means, or (ii) sublet all or any part of the Premises, by express sublet or by operation of law or by any
        other means, or (iii) license concessions or lease departments therein, or (iv) permit the Premises to be occupied by any
        other person or entity other than Tenant (any of the foregoing events in clauses (i) through (iv) being referred to herein
        as a "Transfer" or derivatives thereof), without Landlord's prior written consent in each instance, which consent may be
        given or withheld in Landlord's sole discretion. Except as otherwise permitted by this Lease, under no circumstances
        shall Tenant mortgage, pledge, encumber, hypothecate or otherwise collaterally transfer its interest in this Lease (any of
        the foregoing being referred to herein as a "pledge" or derivatives thereof), without Landlord's prior written consent
        which may be given or withheld in Landlord's sole discretion. Consent by Landlord to any Transfer shall not waive the
        necessity for consent to any subsequent Transfer. Any attempted or purported Transfer of this Lease in violation of this
        Article, whether voluntar) or involuntary or by operation of law or otherwise, shall be null and void and shall not confer
        any rights upon any purported assignee. sublessee, licensee, pledgee, occupant or other transferee (each, a
        "Transferee"). If this Lease is Transferred or occupied by anybody other than Tenant, Landlord may collect rent from
        such Transferee and apply the same to the rent herein reserved. but unless the Transfer to a Transferee was permitted by
        this Lease, no such Transfer or collection of rent shall: (a) be deemed a waiver of any restrictive covenant contained in
        this Section 13.1; or (b) constitute acceptance of the Transferee as the Tenant.




        iO 172705 I DOCX; I i                                                 - 38 -



l 700533-43.111
                   Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                       Doc 204
                                            64-2 Filed
                                                  Filed07/27/21
                                                        07/09/20 Page
                                                                  Page77
                                                                       49ofof146
                                                                              116




                 If Tenant desires to assign this Lease or to sublet all or any portion of the Premises or otherwise Transfer this
        Lease, Tenant shall follow the process and submit the documents set forth in Section 13.4 hereof, upon which Landlord
        shall have the right to recapture the Premises pursuant to such Section 13.4.

                 Any Transfer: (a) as to which Landlord has consented; or (b) which is required by reason of a final
        nonappealable order of a court of competent jurisdiction; or (c) which is made by reason of and in accordance with the
        provisions of any law or statute, including, without limitation, the laws governing bankruptcy, insolvency or
        receivership; or (d) is permitted without the need for Landlord's consent shall be subject to all terms and conditions of
        this Lease, and shall not be effective or deemed valid unless, at the time of such Transfer:

                           I.      Each Transferee shall agree, in a written agreement satisfactory to Landlord, to assume and
                                   abide by all of the terms and provisions of this Lease, including those which govern the
                                   Permitted Uses of the Premises as described in Article I herein;

                           2.      Each Transferee, other than one by reason of a Permitted Transfer (as defined below) has
                                   submitted a current financial statement, prepared, reviewed or audited by a certified public
                                   accountant, showing a net worth and working capital in amounts reasonably determined by
                                   Landlord to be sufficient to assure the future performance by such Transferee of Tenant's
                                   obi igations hereunder;

                           3.      Each Transferee has submitted, in writing, evidence reasonably satisfactory to Landlord of
                                   substantial experience in operating for the Permitted Use in a shopping center;

                           4.      The business reputation of each Transferee shall meet or exceed generally acceptable
                                   commercial standards;

                           5.      The use of the Premises by each Transferee shall not violate, or create any potential violation
                                   of applicable laws, codes or ordinances, nor violate any other agreements affecting the
                                   Premises, Landlord or other tenants in the Center; and

                           6.     Tenant is not in default under any of the terms or prov1s1ons of this Lease; provided,
                                  however, with respect to non-monetary defaults, if within ten (I 0) days after Tenant's written
                                  request therefor, Landlord gives notice to Tenant with a detailed list of non-monetary
                                  defaults alleged by Landlord, Tenant may provide a certification from Transferee (in form
                                  and substance satisfactory to Landlord and its Lender(s)) agreeing to perform all of the
                                  unperformed terms, covenants and conditions of this Lease within the time periods provided
                                  under this Lease, commencing on the date of the assignment and the existence of those actual
                                  non-monetary defaults in Landlord notice will not bar or invalidate Landlord's consent to the
                                  Transfer. Nothing in this Section 13.IA.6. should be construed as to extend any of Tenant's
                                  cure periods under this Lease for a default nor serve as estoppel in the event Landlord does
                                  not identify any non-monetary default of a continuing nature. With respect to any non-
                                  monetary default identified on Landlord's list, the commencement date of any cure or notice
                                  period shall be the later of the date the Transferee receives notice of the non-monetary
                                  default from Landlord or the date Transferee takes possession of the Premises pursuant to the
                                  Transfer.

                8.        ln the event of each and every Transfer, except for a Permitted Transfer to any of Tenant's Affiliates,
       the Minimum Annual Rent shall increase by ten percent ( I 0%) commencing on the date of such Transfer without any
       further action required by any party. Such increase shall occur for each applicable Transfer.

                 C.       Tenant shall be permitted, without Landlord's consent, but with prior notice to Landlord. to enter into
       the following transactions (each a '·Permitted Transfer"): the assignment of this Lease or sublet of the entire Premises:
       (a) to any of Tenant's Alliliate, (b) a1ier the Commencement Date, to an Experienced MO\ ie Theater Operator, or (c) as
       part or a sale of a minimum of ten ( I0) movie theater 1·enues having an aggregate total of at least sixty-live (65) movie
       screens, operated and owned by Tenant in the United States. provided that: (i) on the effective date of the Permitted
       Transfer there is no uncured non-monetary Default, but if at least fifteen ( J 5) days prior to the effective date of the


       (01727051 DOCX;!:                                                 - 39 -



1700533-44.111
                    Case
                     Case20-14695-LMI
                          20-14696-LMI Claim
                                        Doc 204
                                             64-2 Filed
                                                   Filed07/27/21
                                                         07/09/20 Page
                                                                   Page78
                                                                        50ofof146
                                                                               116




       Permitted Transfer, Tenant made a written request to Landlord for a written list of aHeged uncured non-monetary
       defaults by Tenant under the Lease, and either Landlord fails to respond within ten (I 0) days after receipt of Tenant's
       written request with a written list of alleged non-monetary defaults or if Landlord does respond within ten ( 10) days
       after receipt of Tenant's written request with a vvritten list of alleged non-monetary defaults and the Transferee under
       the Permitted Transfer represented to Landlord, in writing, that it would cure the non-monetary default underlying the
       Default within the time periods provided under this Lease, calculated from the effective date of the assignment as if the
       Transferee under the Permitted Transfer had first received notice from Landlord on that date, it will be as if there were
       no uncured non-monetary Default on the effective date of the Permitted Transfer, (ii) the Premises continues to be used
       for the Permitted Use, (iii) the Transferee under the Permitted Transfer (but only if an assignee) agrees in writing (in
       form and substance reasonably satisfactory to Landlord and its Lender(s)) to perfo1m all of the unperformed terms,
       covenants and conditions of this Lease, (v) after consummation of the Transfer, the Transferee (if an assignee) shall
       have a net worth of at least forty million dollars ($40,000,000.00), and (vi) Tenant shall provide to Landlord an
       executed copy of the document effectuating the Transfer within ten (I 0) days following execution. Further, Tenant, at
       any time and from time-to-time may allow concessionaires typically found in first class movie theaters to sell goods or
       services permitted herein within any part of the Premises not generally open to the public other than to those who have
       paid admission or otherwise are pe1mitted to view motion pictures within the Premises. The dollars amount of gross
       sales in the aggregate, by such concessionaires may not exceed ten percent (10%) of Tenant's Gross Sales at the
       Premises, provided, however, any amount in excess of IO% shall still be included in determining Tenant's Gross Sales.

                D.        Upon a Permitted Transfer to an assignee, but not to a subtenant, Tenant will have no liability or
       further obligation to Landlord pursuant to this Lease or arising out of Tenant's use or occupancy of the Premises or the
       Center other than with respect to third-party claims made against Landlord arising out of Tenant's prior use or
       occupancy of the Premises or Center.

                 E.       Notwithstanding anything in this Lease to the contrary, any change in use from the Permitted Use
       shall be subject to Landlord's written consent, such consent to be granted or withheld in Landlord's sole discretion.

       Section I 3.2.     Change in Ownership.
                 If Tenant, is a corporation the stock of which is not traded on any national securities exchange (as defined in
       the Securities Exchange Act of I 934, as amended), then the following shall constitute a Transfer of this Lease for all
       purposes of this Article XIII: (i) the merger, consolidation or reorganization of such corporation; and/or (ii) the sale,
       issuance, or transfer, cumulatively or in one transaction, of any voting stock, by Tenant or the stockholders of record of
       either as of the date of this Lease, which results in a change in the voting control of Tenant, except any such transfer by
       inheritance or testamentary disposition to Tenant's heirs at law. If Tenant is a joint venture, partnership or other
       association, then for all purposes of this Article XIII, the sale, issuance or transfer, cumulatively or in one transaction, of
       either voting control or of a twenty-five percent (25%) interest, or the termination of any joint venture, partnership or
       other association, shall constitute a Transfer, except any such transfer by inheritance or testamentary disposition to
       Tenant's heirs at law. Notwithstanding the foregoing, any such action that would result in Tenant being a Permitted
       Transferee under Section 13.ID is permitted.

       Section 13.3.       Sublease Recognition Agreement.
                 Upon request of Tenant, Landlord agrees to execute and deliver to any sublessee of the entire Premises, an
       agreement confirming that, in the event this Lease is terminated for any reason, if such sublessee shall observe and
       perform all of the obligations of such sublessee to be performed pursuant to such sublease, then and in that event such
       sublease and the rights of the sublessee thereunder shall not be disturbed by Landlord but shall continue in full force and
       effect so long as such sublessee shall continue to observe and perform all of its obligations under such sublease. Such
       sublessee shall attorn to Landlord, including the payment to Landlord of minimum or base rent, percentage rent (if any)
       and additional rent in the amounts provided for in such sublease, but not less than the Minimum Annual Rent,
       Percentage Rent and Additional Rent provided for in this Lease. Such sublease shall become a direct lease between
       Landlord and such sublessee and those parties will execute and deliver any further reasonable documents at such time to
       more fully effectuate the foregoing. Notwithstanding the foregoing. in the event of any such attornment, Landlord shall
       not be: (i) liable for any previous act or omission by Tenant under any such sublease (unless a default of a continuing
       nature which is curable by Landlord); (ii) subject to any offset of rent that shall thereunto have accrued to any such
       sublessee against Tenant; (iii) bound by any previous prepayment of rent made by any such sublessee to Tenant for
       more than the current month; or (iv) liable to any such sublessee for any security deposit made by any such sublessee to
       Tenant unless Tenant pays such security deposit over to Landlord.


       (017::705 IDOCX; I]                                                 - 40 -



1700533-45.111
                    Case
                     Case20-14695-LMI
                          20-14696-LMI Claim
                                        Doc 204
                                             64-2 Filed
                                                   Filed07/27/21
                                                         07/09/20 Page
                                                                   Page79
                                                                        51ofof146
                                                                               116




        Section 13.4.      Right of Recapture.
                  If Tenant desires to assign this Lease or to sublet all of the Premises to an assignee or subtenant that is a
        Transferee qualifying as a Transferee under a Permitted Transfer to an Experienced Movie Theater Operator (item (b) in
        Section 13.lC), other than part ofa transaction involving the sale, assignment or subletting (with respect to subletting it
        must be for the entire leased space and for a term of at least until the day before the expiration date of the governing
        lease or occupancy agreement) of four (4) or more movie theaters operated by Tenant or of Tenant's Affiliates in the
        United States, Tenant shall notify Landlord at least forty-five (45) days before the proposed effective date of the
        Transfer (the "Transfer Effective Date") and provide the following: (i) the full particulars of the proposed Transfer,
        including its nature, proposed effective date, terms and conditions (including the rents and other consideration to be
        paid), and copies of any offers, draft agreements, subleases, letters of commitment or intent and other documents
        pertaining to the proposed Transfer; (ii) a description of the identity, net worth and previous business experience of the
        proposed Transferee, including, without limitation, copies of the proposed Transferee's latest income, balance sheet and
        changes in financial position statements (with accompanying notes and disclosures of all material changes thereto) in
        audited form, if available, and certified as accurate by the proposed Transferee; (iii) the amount of the Recapture
        Payment (as defined below) accompanied by reasonable evidence of Tenant's claimed Recapture Payment; and (iv) any
        further information relevant to the proposed Transfer which Landlord may request after receipt of Tenant's request for
        consent. Landlord shall have the right to terminate this Lease on the Transler Effective Date as if such date were the
        expiration date of the Lease Term.

                If Landlord terminates this Lease in accordance with the paragraph above, Landlord may thereafter lease the
        Premises or any portion thereof to Tenant's proposed Transferee, as the case may be, without any liability to Tenant. If
        Landlord does not exercise its rights under this Section 13.4 within such thirty (30) day period, such rights shall be
        deemed waived, but Tenant shall nevertheless be required to fulfill all of the other requirements of this Lease, including
        Tenant's obligation, if any, to obtain Landlord's consent to such proposed Transfer pursuant to this Article XIII.
        Landlord's rights under this Section 13.4 shall apply to any further such subletting or assignment notwithstanding
        Landlord's consent to any proposed assignment or sublease or other Transfer.

                  Notwithstanding anything to the contrary contained in this Section 13.4, in the event Landlord elects to
        terminate this Lease, pursuant to this Section, Tenant shall have the right, upon written notice to Landlord given not
        later than ten ( 10) days following receipt of Landlord's notice of termination, to nullify Landlord's notice of termination
        by advising Landlord that Tenant has elected to rescind its proposed notice of Transfer, in which event Landlord's
        notice of termination shall be void and this Lease shall continue in full force and effect pursuant to its terms.

                  Upon termination of this Lease pursuant to this Section 13.4, Landlord must pay Tenant an amount equal to
        Tenant's unamortized cost for any all improvements made by Tenant to the Premises, whenever made (the "Recapture
        Payment"). Tenant's unamortized cost is to be calculated based on an amortization period that runs, as to each item of
        cost, to the shorter of: (a) eighteen (18) years after Tenant first places the improvement in service at the Premises; or (b)
        the useful life of the improvement. Notwithstanding ar:iy termination of this Lease, such payment from Landlord is due
        and payable within thirty (30) days after Landlord first receives billing therefor from Tenant accompanied by reasonable
        evidence of Tenant's claimed Recapture Payment.

                                                              ARTICLE XIV

                                                MARKETING FUND AND ADVERTISING

        Section 14.1.        Provisions Relating to Marketing Fund. Intentionally Deleted

        Section 14.2.        Advertisine. Intentionally Deleted

        Section I 4.3.   Media Fund.
                 Tenant hereby authorizes Landlord to use Tenant's Trade Name and a brief description of Tenant's business in
        connection with any media advertising purchased pursuant to this Section. Landlord hereby authorizes Tenant to use
        "Mall of America" in Tenant's advertising for the purpose of identifying the location of the Premises.




                                                                                                                                        I
        101727051 DOCX; 1]                                                - 41 -



I 700533-46.l ll                                                                                                                        t
                                                                                                                                        I
                                                                                                                                        I
                    Case
                     Case20-14695-LMI
                          20-14696-LMI Claim
                                        Doc 204
                                             64-2 Filed
                                                   Filed07/27/21
                                                         07/09/20 Page
                                                                   Page80
                                                                        52ofof146
                                                                               116




       Section 14.4.      Mall of America Service Mark.
                 Tenant shall not use the term "Mall of America" or any other trade name, symbol, design, mark, insignia,
       corporate name, or other business name adopted by Landlord to identif)· the Center or to identify Landlord's business at
       the Center ( each, a "Landlord's Protected Mark"), as a part of any trademark or service mark, or for any other purpose;
       provided, however, Tenant may indicate in one or more truthful descriptive statements during the Lease Term that
       Tenant's store is located at the Center. Other than as permitted by the provisions of Section 14.3, Tenant shall not use,
       register, or apply for the registration of, any name or mark which incorporates the term "Mall of America" or any
       Landlord's Protected Mark, or any other word having a simi Jar sound or appearance including, but not limited to, the
       term "MOA". If Tenant, in violation of the foregoing, uses the term "Mall of America", or any Landlord's Protected
       Mark, in any way other than a truthful descriptive statement regarding the location of Tenant's store, then any such use
       of the term "Mall of America" or any Landlord's Protected Mark, shall inure to the benefit of Landlord. Tenant
       recognizes and acknowledges the validity of the "Mall of America" mark and the value of the "Mal I of America" mark
       to Landlord, and that the "Mall of America" mark and its associated goodwill belong exclusively to Landlord. Tenant
       shall not at any time represent or claim that Tenant has any ownership interest in the "Mall of America" mark, or any
       Landlord's Protected Mark, and Tenant shall not do or cause to be done, or assist others in doing or causing to be done,
       any act or thing contesting or in any way impairing Landlord's rights to the "Mall of America" mark, or any Landlord's
       Protected Mark. Notwithstanding anything contained herein to the contrary, and without limitation to anything
       contained herein, Tenant may not put the "Mall of America" name or any other Landlord's Protected Mark or any
       variation thereof, on any merchandise, such as (but not limited to) t-shirts, coffee mugs, caps or hats. Landlord may not
       make Tenant's name(s), brand(s), logo(s) or distinguishing graphics into a Landlord's Protected Mark. Neither Landlord
       nor Tenant waives its respective rights to enforce its own trademarks against the other.

                                                              ARTICLE XV

                                                          SECURITY DEPOSIT

       Section I 5. l.    Amount of Deposit.
                A.         Within Twenty (20) days after the Effective Date, Tenant must pay the amount set forth in Section 1.1
       as a security deposit (the "Security Deposit") to Landlord via wire transfer to the bank designated by Landlord. Time is
       of the essence with respect to Tenant's delivery of the Security Deposit. In the event Tenant fails to timely pay the
       Security Deposit, Landlord shall have the right to terminate the Lease on fifteen ( 15) days written notice to Tenant, in
       addition to all of Landlord's remedies for default under Article XYlll.

                 B.      The Security Deposit is to be considered as security for (i) the performance by Tenant of Tenant's
       Work in the Premises as required by the provisions of the Lease and specifically Section 1.1 (f), 1.l(o) and Article III;
       and (ii) the timely completion of Tenant's Work and reopening of the Premises to the public in accordance with the
       provisions of the Lease and specifically Section 1.1 (f), l .l(o) and Article III.

                C.       In the event Tenant (i) fails to complete Tenant's Work in the Premises in accordance with the
       obligations, conditions, and agreements set forth in Section 1.1 (f), l.l(o) and Article III of the Lease; and/or (ii) fails to
       timely complete the Tenant's Work and reopen the Premises for business as a Movie Theater in accordance with the
       timeframes set forth in Section I. I (f), 1.l(o) and Article Ill of the Lease; both or either of which shall constitute a
       "Draw Event" then Landlord will have the right, to draw upon the Security Deposit in an amount to the full remaining
       amount of the Security Deposit to compensate Landlord for Tenant's failure to complete its obligations.

                D.       No right or remedy available to Landlord as provided in this Section 15.1 will preclude or extinguish
       any other right to which Landlord may be entitled, including Landlord's right to terminate for Tenant's failure to
       complete its renovation and reopening requirements, nor shall Landlord's draw upon the Security Deposit cure or waive
       the underlying Default or excuse Tenant from continuing in full, faithful and punctual performance of any and all of its
       obligations under the Lease. In furtherance of the foregoing, it is understood that in the event Tenant fails to perform its
       obligations hereunder, any amounts recovered from the Security Deposit will be deemed liquidated damages. Landlord
       may apply such sums to reduce Landlord's damages but such application of funds will not in any way limit or impair
       Landlord's right to seek or enforce any and all other remedies otherwise available to Landlord to the extent allowed
       hereunder, at law or in equity. Tenant hereby expressly acknowledges that except as expressly provided in Section 18.9,
       the amount of the Security Deposit is not a measure of the damages that Landlord may suffer or a limit upon the


       {01727051 .DOCX: I)                                                 - 42 -



1700533-47.111
                   Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                       Doc 204
                                            64-2 Filed
                                                  Filed07/27/21
                                                        07/09/20 Page
                                                                  Page81
                                                                       53ofof146
                                                                              116




       damages Landlord may recover in the event of any failure or breach by Tenant with respect to any or all of the
       covenants, conditions and agreements of this Lease.

                 E.     Tenant shall not mortgage, assign, encumber or otherwise transfer any rights, title or interest in the
       Security Deposit without the prior consent of Landlord in its sole discretion, and any such mortgage, assignment,
       transfer or encumbrance shall be without any force or effect and shall not be binding upon Landlord in any event.

                                                             ARTICLE XVI

                                                   DAMAGE AND DESTRUCTION

       Section 16.1.       Damage and Destruction of Premises.
                 If the Premises are hereafter damaged or destroyed or rendered partially untenable for their permitted use by
       fire or other casualty insured under the coverage which Landlord is obligated to carry pursuant to Section 11. 1 hereof,
       Landlord shall promptly repair the same to substantially the condition which they were in immediately prior to the
       happening of such casualty (excluding stock in trade, fixtures, furniture, furnishings, carpeting, floor covering, wall
       covering, drapes and equipment), and from the date of such casualty until the Premises are so repaired and restored,
       only the Monthly Rent payments payable hereunder shall be abated in such proportion as the part of the Premises thus
       destroyed or rendered unusable by Tenant for its business therein (in Landlord's good faith business judgment) bears to
       the total Premises; provided, however, that Landlord shall not be obligated to repair and restore if such casualty is not
       covered by the insurance which Landlord is obligated to carry pursuant to Section 11.1 hereof or is caused directly or
       indirectly by the negligence of Tenant, its agents, and employees and in either of such events, no portion of the Monthly
       Rent and other payments payable hereunder shall be abated; provided, further,, that Landlord shall not be obligated to
       expend for any repair or restoration an amount in excess of the insurance proceeds received by Landlord therefor; and
       provided, further, that if the Premises be damaged, destroyed or rendered unusable for Tenant's business therein by fire
       or other casualty to the extent of more than fifty percent (50%) of the cost to replace the Premises during the last three
       (3) years of the Lease Term, then Landlord shall have the right to terminate this Lease effective as of the date of such
       casualty by giving to Tenant, within sixty (60) days after the happening of such casualty, written notice of such
       termination. If such notice be given, this Lease shall terminate and Landlord shall promptly repay to Tenant any rent
       theretofore paid in advance which was not earned at the date of such casualty. Any time that Landlord repairs or
       restores the Premises after damage or destruction, Tenant shall then promptly commence and diligently repair or replace
       its stock in trade, fixtures, furnishings, furniture, carpeting, wall covering, floor covering, drapes, equipment and other
       personal property as is needed for Tenant to operate a Movie Theater within the Premises and if Tenant has closed its
       business, Tenant shall reopen the whole of the Premises for business promptly after Tenant has completed the
       foregoing, but in no event later than ninety (90) days after Tenant is required to commence its repair and replacement.

       Section 16.2       Damage and Destruction of Center.
                Notwithstanding anything to the contrary set forth herein, in the event (a) all or any portion of the Center shall
       be damaged or destroyed by fire or other cause (notwithstanding that the Premises may be unaffected thereby), to the
       extent the cost of restoration thereof would exceed fifteen percent ( 15%) of the amount it would have cost to replace the
       Center in its entirety at the time such damage or destruction occurred, or (b) twenty-five percent (25%) or more of the
       leasable area of the Center or the area of the Common Areas shall be damaged, whether or not the Premises are affected
       by such casualty; or (c) the estimated cost of repairing or rebuilding the damage, shall, by Landlord's reasonable
       estimate, exceed the proceeds of insurance available to Landlord for the purpose; or (d) [Intentionally Deleted] or (e) if
       a Mortgagee of the Center refuses to allow insurance proceeds recoverable in the event of such damage to be applied to
       the repair or rebuilding of the Center; then Landlord may terminate this Lease by giving Tenant thirty (30) days' prior
       notice of Landlord's election to do so, which notice shall be given, if at all, within ninety (90) days following the date of
       such occurrence. In the event of the termination of this Lease as aforesaid, this Lease shall cease thirty (30) days after
       such notice is given, and the rent and other charges hereunder shall be adjusted as of that date.

       Section 16.3       Obligations of Landlord to Rebuild Conditional
                 The obligation of Landlord to repair and rebuild pursuant to this Article is conditional upon the damage arising
       from a casualty fully insured against by Landlord pursuant to Article XI, and for which Landlord fully recovers from its
       insurers (subject to any deductible agreed to by Landlord), and upon Landlord obtaining all necessary permits and other
       regulatory approvals required for such repairing and rebuilding. Landlord covenants to use reasonable commercial
       efforts to obtain all such necessary permits and approvals. In the making of any such repairs and rebuilding Landlord

       :Dl727051.DOCX.1}                                                 - 43 -



1700533-48.111
                       Case
                        Case20-14695-LMI
                             20-14696-LMI Claim
                                           Doc 204
                                                64-2 Filed
                                                      Filed07/27/21
                                                            07/09/20 Page
                                                                      Page82
                                                                           54ofof146
                                                                                  116




        shall be entitled to make changes in the buildings and structures being repaired or rebuilt and shall be entitled not to
        rebuild portions of the Center.

                                                              ARTICLE X.Yll

                                                           EMINENT DOMAIN

       Section 17. I.     Condemnation.
                 If any portion of the Premises or fifteen percent (15%) or more of the Center shall be acquired or condemned
       by right of eminent domain or transferred by agreement in lieu of condemnation for any public or quasi-public use or
       purpose, or if an Operating Agreement is terminated as a result of such an acquisition or condemnation, then Landlord
       at its election may terminate this Lease by giving notice to Tenant of its election, and in such event rentals shall be
       apportioned and adjusted as of the date of termination. If the Lease shall not be terminated as aforesaid, then it shall
       continue in full force and effect, and Landlord shall within a reasonable time after possession is physically taken
       (subject to delays due to shortage of labor, materials or equipment, labor difficulties, breakdown of equipment,
       government restrictions, fires, other casualties or other causes beyond the reasonable control of Landlord) repair or
       rebuild what remains of the Premises for Tenant's occupancy; and a just proportion of the Gross Annual Rent shall be
       abated, according to the nature and extent of the injury to the Premises until such repairs and rebuilding are completed,
       and thereafter for the balance of the Lease Term.

       Section I U.      Damal!es.
                Except as set forth below, Landlord reserves, and Tenant assigns to Landlord, all rights to damages on account
       of any taking or condemnation or any act of any public or quasi-public authority for which damages are payable.
       Tenant shall execute such instruments of assignment as Landlord requires, join with Landlord in any action for the
       recovery of damages, if requested by Landlord, and turn over to Landlord any damages recovered in any proceeding.
       However, Landlord does not reserve any damages payable for Tenant's stock, trade fixtures installed by Tenant at its
       own cost which are not part of the realty, nor to any award specifically designated as compensation for the unamo11ized
       cost of Tenant's leasehold improvements for which Tenant shall be entitled to make a claim.

                                                             ARTICLE XVIII

                                                         DEFAULT BY TENANT

       Section   18.1. Elements of Default/Right to Re-Enter.
               The following shall be considered for all purposes to be defaults under and breaches of this Lease (each a
       "Default"):

                  (a)      any failure of Tenant to pay any Rent or any other amount when due to Landlord hereunder more than
       ten ( I 0) days after Tenant's receipt of notice from Landlord that such sums are due and unpaid, provided that only one
       such notice is due within a Lease Year, and that no such Default shall occur in respect of the first installment or
       payment that is past due in a Lease Year provided that such installment or payment is not past due for more than ten
       (10) days after Landlord shall give Tenant notice of such late payment;

                 (b)      failure by Tenant to perform or observe any other of the terms, provisions, conditions and covenants
       of this Lease for more than thirty (30) days after Tenant's receipt of written notice from Landlord of such failure
       detailing the nature of the alleged failure, provided that such thirty (30)-day period shall be extended in the event that
       Tenant commences cure within the thirty (30)-day period and its completion cannot reasonably be accomplished within
       the thirty (30) day period, then it will not be a Default if Tenant, thereafter, uses its best efforts to prosecute its cure
       until completion;

                 (b)       failure to take possession of the Premises within thirty (30) as required hereunder;

                 (d)       failure to be open for business in the Premises as required hereunder;

                 (e)       Tenant has submitted an) false report required to be furnished hereunder with the intent to decei,e;




                                                                                                                                      I
       i01727051 DOCX:!]                                                  - 44 -



1700533-49.111




                                                                                                                                      I
                     Case
                      Case20-14695-LMI
                           20-14696-LMI Claim
                                         Doc 204
                                              64-2 Filed
                                                    Filed07/27/21
                                                          07/09/20 Page
                                                                    Page83
                                                                         55ofof146
                                                                                116




                (f)       Tenant shall: file, or have filed against them, any bankruptcy petition or other document to initiate an
       insolvency proceeding or an assignment for the benefit of creditors, and in the case such action or filing is involuntary,
       such involuntary action or filing is not dismissed within sixty (60) days thereafter; shall be liquidated or dissolved; shall
       begin any other liquidation, proceedings toward such liquidation or dissolution and such liquidation or proceedings is
       not ceased or dismissed within sixty (60) days thereafter; or, shall in any manner permit the divestiture of all, or any
       substantial part of Tenant's assets;

               (g)     Tenant abandons or vacates or does not continuously operate its business in the Premises in
       compliance with Sections 8.2 and 8.3 of this Lease, subject to Permitted Closures and Section 2.2B., and Articles VII,
       XVI and XVII;

                (h)      any writ of execution, levy, attachment or other legal process of law shall occur upon Tenant's assets,
       merchandise, fixtures, or Tenant's estate or interest in the Premises and Tenant does not cure such failure ,vithin thirty
       (30) days after Tenant is aware of same;

                (i)      the Premises come into the hands of any person other than expressly permitted under this Lease
       ("Unauthorized Occupancy") and Tenant fails to rectify the Unauthorized Occupancy within thirty (30) days after
       written notice from Landlord provided that, such thirty (30) days shall be reduced to ten (10) days in the event that the
       Unauthorized Occupancy was voluntarily caused by Tenant; or

                  U)        any claim or lien is asserted or recorded against the interest of Landlord in the Premises or Center, or
       any portion thereof, on the account of Tenant's actions, or extending from any improvement or work done by or at the
       instance, or for the benefit of Tenant, or any person claiming by, through or under Tenant or from any improvement or
       work the cost of which is the responsibility of Tenant and in each case the same is not removed or bonded within the
       later of: (i) fifteen ( 15) days after Tenant has received notice thereof sent by Landlord, and (ii) the time frame specified
       in Section I 0.3 above.

                 In any such event, Landlord, in addition to all other rights or remedies it may have (subject to any notice or
       cure period or limitation on remedy set forth herein), shall have the right thereupon or at any time thereafter to terminate
       this Lease by summary eviction or other judicial process, and upon such termination, to re-enter and take possession of
       the Premises, to remove all persons and property from the Premises, and to store such property at Tenant's expense,
       without being deemed guilty of trespass or becoming liable for any loss or damage occasioned thereby. Nothing herein
       shall be construed to require Landlord to give any notice before exercising any of its rights and remedies provided for in
       Section 3.3 of this Lease.

       Section 18.2.      Right to Relet.
                 If Landlord re-enters the Premises as above provided, or ifit takes possession pursuant to legal proceedings or
       otherwise, it may either terminate this Lease, and/or Tenant's right to possession (but in either event Tenant shall
       remain liable as hereinafter provided) by summary eviction and pursue any other remedies available to Landlord at law
       or in equity. Upon the termination of this Lease or termination of Tenant's right to possession, it shall be lawful for
       Landlord to re-enter the Premises by summary dispossession proceedings but Tenant shall remain liable for all
       obligations arising during the balance of the original stated term as hereafter provided as if this Lease had remained in
       full force and effect, or it may, from time to time, without terminating this Lease, make such alterations and repairs as it
       deems advisable to relet the Premises, and relet the Premises or any part thereof for such term or terms (which may
       extend beyond the Lease Term) and at such rentals and upon such other terms and conditions as Landlord in its sole
       discretion deems advisable; upon each such reletting all rentals received by Landlord therefrom shall be applied, first, to
       any indebtedness other than rent due hereunder from Tenant to Landlord; second, to pay any costs and expenses of
       reletting, including brokers and attorneys' fees and costs of alterations and repairs; third, to rent due hereunder, and the
       residue, if any, shall be held by Landlord and applied in payment of future rent as it becomes due hereunder. If the
       Premises are relet for a term that extends beyond the Lease Term, all such costs and expenses shall be allocated on a
       time basis between the unexpired portion of the Lease Term and the balance of the term of the replacement tenant's
       lease.

               If rentals received from such reletting during any month are less than that to be paid during that month by
       Tenant hereunder, Tenant shall immediate!: pa) any such deficiency to Landlord. No re-entry or taking possession of



       {OJ 727051 DOCX. I l                                              - 45 -



1700533-50.111
                   Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                       Doc 204
                                            64-2 Filed
                                                  Filed07/27/21
                                                        07/09/20 Page
                                                                  Page84
                                                                       56ofof146
                                                                              116




       the Premises by Landlord shall be construed as an election to terminate this Lease unless a written notice of such
       termination is given by Landlord.

                  Notwithstanding any such reletting without termination, Landlord may at any time thereafter terminate this
       Lease or Tenant's right to possession for any prior breach or default that would have allowed Landlord to terminate this
       Lease. If Landlord terminates this Lease or Tenant's right to possession for any breach, or otherwise takes any action
       on account of Tenant's breach or default hereunder, in addition to any other remedies it may have, it may recover from
       Tenant in addition to all Gross Annual Rent and Additional Rent due from Tenant from the date of such termination
       until the end of the Term which shall be paid as and when due under this Lease, (i) all Rent accrued hereunder to the
       date of such termination and (ii) all out-of-pocket damages incurred by reason of such breach or default, including the
       cost of recovering the Premises, brokerage fees and expenses of placing the Premises in rentable condition, attorneys'
       fees, (i) and (ii) are referred to as "Default Costs"). In lieu of collecting the Gross Annual Rent and Additional Rent as
       when due, Landlord shall, at any time, have the right to demand payment of and an amount equal to the Gross Annual
       Rent and all Additional Rent reserved hereunder for the period which otherwise would have constituted the balance of
       the Lease Term, both discounted in accordance with accepted financial practice to the then present worth, at three
       hundred (300) basis points more than the average rate established and announced for United States Treasury Bills, with
       a maturity of thirteen ( 13) weeks at the four (4) weekly auctions held immediately prior to the date of such termination
       [the four (4) week average bill rate], all of which shall immediately be due and payable by Tenant to Landlord ("Rent
       Deficiency"). The Default Costs and the Rent Deficiency (if such option is elected by Landlord) shall immediately be
       due and payable by Tenant to Landlord.

                Landlord has the obligation to mitigate Tenant's damages in accordance with Section 18.8, but never with less
       obligation than that required by law.

                 Tenant's obligation to reimburse Landlord for attorneys' fees as referred to in this Lease shall include all out-
       of-pocket legal costs, fees and expenses arising out of (i) Tenant's default in the performance or observance of any of
       the terms, covenants, conditions or obligations contained in this Lease beyond applicable notice and grace periods and
       Landlord places the enforcement of all or any part of this Lease, the collection of any rent due or to become due or the
       recovery of possession of the Premises in the hands of an attorney or (ii) Landlord's incurring any fees or out of pocket
       costs in any litigation, negotiation or transaction in which Tenant causes Landlord to be involved or concerned, in either
       event regardless of whether or not suit is actually filed.

               In the event of any breach or threatened breach by Tenant of any of the terms and provisions of this Lease,
       Landlord shall have the right to injunctive relief as if no other remedies were provided for herein for such breach.

                Any rights and remedies reserved by, or granted to, Landlord under this Lease, at law or in equity, are distinct,
       separate and cumulative, and the exercise of any one of them shall not be deemed to preclude, waive or prejudice
       Landlord's right to exercise any or all others.

               Tenant expressly waives any right to assert a defense based on merger and agrees that neither the
       commencement of any action or proceeding, nor the settlement thereof, nor the entry of judgment therein, shall bar
       Landlord from bringing any subsequent actions or proceedings from time to time.

               Wherever in this Lease Landlord has reserved or is granted the right of "reentry" into the Premises, the use of
       such word is not intended. nor shall it be construed, to be limited to its technical legal meaning.

               Tenant waives and releases any claim arising out of or related to the payment of Percentage Rent by any
       successor tenant in the Premises, to whom Landlord may relet the Premises.

                 Any action, suit or proceeding relating to, arising out of or in connection with the terms, conditions and
       covenants of this Lease may be brought by Landlord against Tenant in the state courts of Minnesota (the "Court").
       Tenant hereby waives any objection to _jurisdiction or venue in any proceeding before the Court. Nothing contained
       herein shall affect the right of Landlord to bring any action, suit or proceeding against Tenant in the courts of any other
       jurisdictions.




       {Ol 72705LDOCX; I]                                                - 46 -



1700533-51.111
I                       Case
                         Case20-14695-LMI
                              20-14696-LMI Claim
                                            Doc 204
                                                 64-2 Filed
                                                       Filed07/27/21
                                                             07/09/20 Page
                                                                       Page85
                                                                            57ofof146
                                                                                   116
IJ

!                     Notwithstanding anything in this Article XVIII or any other provision of this Lease, Tenant will never have any
i
!
           liability to Landlord for any punitive, indirect or consequential damages such as, but not limited to, lost profits, except
           where the parties have agreed upon a specific remedy that explicitly includes such measure of damages. Further, where

II         this Lease provides for an agreed-upon monetary remedy or agreed-upon monetary damages, such as in Sections 3.3, 4.2,
           8.2, 8.6A., 8.7, 18.9 and 22.1 and Article XV, Tenant waives any and all claims and defenses that such agreed-upon
           monetary remedy or agreed-upon monetary damages includes or constitutes punitive, indirect or consequential damages
I          or lost profits. Where this Lease uses such expressions as "all damages," such damages will not include punitive, indirect

I'         or consequential damages or lost profits. The parties acknowledge that the provisions of this Lease requiring the payment
           of liquidated damages to Landlord or otherwise providing for an agreed upon monetary remedy or agreed upon monetary

I
I
I
           damages are bona fide, have been fairly determined by the parties and do not constitute a penalty, it being acknowledged
           and agreed to that Landlord will have sustained damages which are not capable of determination with mathematical
           precision.

I!         Section 18.3.     Default under Another Lease in Center.
                    This Section shall apply in the event Tenant has a Lease for another location in the Center in addition to this
           Lease. As a material consideration of Landlord's agreement to enter into and execute this Lease, Tenant agrees that should
           Tenant commit a default under this Lease which results in a termination of this Lease, then Landlord, at Landlord's option,
           may deem such default of this Lease as a default of Tenant's other lease in the Center. In such event, and notwithstanding
           anything in this Lease or in Tenant's other lease which may be to the contrary, Landlord shall have the right to terminate
           Tenant's other lease upon written notice to Tenant but without any further right by Tenant to cure, correct or remedy the
           material, monetary default that resulted in the termination of this Lease. The parties acknowledge and agree that the terms,
           conditions and provisions of this Section 18.3 are deal specific to this Lease and shall not be deemed, construed or
           interpreted or otherwise serve as a precedent setting basis for conforming language with respect to any other leases by
           and between Landlord and Tenant or their respective affiliates, subsidiaries or parents.

           Section 18.4.      Counterclaim.
                     If Landlord commences any proceedings for non-payment of rent (Gross Annual Rent, Percentage Rent or
           Additional Rent), Tenant will interpose any compulsory or mandatory counterclaim required by the applicable procedural
           rules of the Court. The covenants to pay rent and other amounts hereunder are independent covenants and, except as may
           be provided otherwise in this Lease, Tenant shall have no right to hold back, offset or fail to pay any such amounts for
           default by Landlord or any other reason whatsoever.

           Section 18.5.      Waiver of Rights of Redemption.
                    To the extent permitted by law, Tenant waives any and all rights ofredemption granted .by or under any present
           or future laws if Tenant is evicted or dispossessed for any cause, or if Landlord obtains possession of the Premises due to
           Tenant's default hereunder or otherwise.

           Section J 8.6. Waiver of Trial by Jurv.
                    TO THE EXTENT PERMITTED BY APPLICABLE LAW, LANDLORD AND TENANT HEREBY WAIVE
           TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
           PARTIES HERETO AGAINST THE OTHER ON, OR IN RESPECT OF, ANY MATTER WHATSOEVER ARISING
           OUT OF OR IN ANYWAY CONNECTED WITH THIS LEASE, THE CENTER, THE LANDLORD'S TRACT, THE
           RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, TENANT'S USE OR OCCUPANCY OF THE
           PREMISES AND/OR ANY CLAIM OF INJURY OR DAMAGE. THE FOREGOING W AIYER IS A MATERIAL
           INDUCEMENT TO LANDLORD MAKING, EXECUTING AND DELIVERING THIS LEASE, AND TENANT'S
           W AIYER OF ITS RIGHT TO A JURY TRIAL IS DONE SO KNOWINGLY, INTELLIGENTLY AND
           VOLUNTARILY.

           Section 18.7.    Bankruptcy.
                    A.      Assumption of Lease. It is understood and agreed that this Lease is a lease of real property in a
           "shopping center" as such lease is described in Section 365(b )(3) of the Bankruptcy Code ( 11 USC § 10 I et seq.), as the
           same may be amended from time to time (the "Code").

                   8.       Becoming a Debtor.      In the event Tenant shall become a debtor, either voluntarily or involuntarily,
           under Chapter 7 of Title 11 of the Code, or Tenant files a petition for reorganization or adjustment of debts under
           Chapter 11 of the Code, or a case is filed, either voluntarily or involuntarily, under Chapter 7 and is converted to


                                                                      - 47 -
           (01727051.DOCX; I)


     1700533-52.111
                         Case
                          Case20-14695-LMI
                               20-14696-LMI Claim
                                             Doc 204
                                                  64-2 Filed
                                                        Filed07/27/21
                                                              07/09/20 Page
                                                                        Page86
                                                                             58ofof146
                                                                                    116




         Chapters 11, then the Trustee or Tenant, as debtor and as debtor-in-possession, may not elect to assume this Lease
         unless, at the time of such assumption, the Trustee or Tenant has:

                            I.       Cured or provided Landlord with "adequate assurance" that any monetary default will be
                                     promptly cured pursuant to the applicable subsections of Code 9365(b), which cure includes:

                                     (a)      Within ten (IO) days from the date of such assumption the Trustee or Tenant will
                                              cure all monetary defaults under this Lease and compensate Landlord for any actual
                                              pecuniary loss resulting from any existing monetary default, including without
                                              limitation. accrued interest and Landlord's reasonable expenses and attorneys' fees
                                              incurred as a result of the default to the extent that the Landlord's entitlement to
                                              such interest, expenses and/or fees are payable by Tenant under a separate section of
                                              this Lease;

                                     (b)      Within thirty (30) days from the date of such assumption the Trustee or Tenant will
                                              cure all non-monetary defaults under this Lease, except to the extent not required
                                              under the Code or the Code permits otherwise; and

                                     (c)      The assumption will be subject to all of the provisions of this Lease except to the
                                              extent not required by the Code or the Code permits otherwise.

                            2.       For purposes of this Section 18.7, Landlord and Tenant acknowledge that this is a lease in a
                                     "shopping center," and that in the context of a bankruptcy proceeding or Tenant, "adequate
                                     assurance of future performance•· includes adequate assurance:

                                     (a)      of the source of Rent and other consideration payable under this Lease shall
                                              continue under this Lease;

                                     (b)      that, in the case of an assignment, that the financial condition and operating
                                              performance of the proposed assignee and its guarantors, if any, shall be similar to
                                              the financial condition and operating performance of the debtor and its guarantors,
                                              if any, as of the time the debtor became the lessee under the Lease;

                                     (c)      that any percentage rent due under the Lease will not decline substantially;

                                     (d)      that assumption or assignment of the Lease is subject to all the provisions thereof,
                                              including (but not limited to) provisions such as a radius, location, use, or
                                              exclusivity provision, and will not breach any such provision contained in any other
                                              lease, financing agreement, or master agreement relating to such shopping center;

                                     (e)      that assumption or assignment of the Lease will not disrupt any tenant mix or
                                              balance in the shopping center; and

                                     (f)      that Tenant, Trustee or assignee shal I deposit a sum equal lo one ( 1) month's rent lo
                                              be held by Landlord (without any allowance for interest thereon) to secure Tenant's
                                              future performance under the Lease.

                 C.       Additional Bankruptcv Provisions. During any bankruptcy case of Tenant under the Code, Tenant, as
        debtor and as debtor-in-possession, or any Trustee who may be appointed, agree to:

                   (I)      Except to the extent not required under the Code or the Code permits otherwise, perform each and
                            every obligation of Tenant under this Lease until such time as this Lease is either rejected or assumed
                            by Orde1· of the Bankruptcy Court;




        i01727051DOCX;l)                                                   -48-



l 700533-53.11 l
                        Case
                         Case20-14695-LMI
                              20-14696-LMI Claim
                                            Doc 204
                                                 64-2 Filed
                                                       Filed07/27/21
                                                             07/09/20 Page
                                                                       Page87
                                                                            59ofof146
                                                                                   116




                  (2)        Except to the extent not required under the Code or the Code permits otherwise, pay al I monetary
                             obligations required under this Lease, including any delinquent "stub rent" as an administrative
                             expense of the estate to the extent required under Code ~503(b)( I);

                  (3)        Provide Landlord a minimum thirty (30) days prior written notice, unless a shorter period is agreed to
                             in writing by the parties, or is required under the Code or by Order of the Bankruptcy Court, of any
                             proceeding relating to any assumption or rejection of this Lease, or of any intent to abandon the
                             Premises, which abandonment shall be deemed a rejection of this Lease; and

                  (4)        Perform to the benefit of Landlord as required under any applicable provisions of the Code.

                 D.       Accumulative Rights. The rights, remedies and liabilities of Landlord and Tenant set forth in this
        Section 18.7 shall be in addition to those which may now or hereafter be accorded by, or imposed upon, Landlord and
        Tenant by any applicable provisions of the Code. The term "Tenant" as used in this Lease includes the Tenant named in
        this Agreement and also any trustee, debtor in possession, receiver, custodian or other similar officer.

        Section 18.8.      Mitigation of Damages.
                   A.      Landlord shall use reasonable efforts to obtain a replacement for Tenant (a "Substitute Tenant") and
        avoid, mitigate and or minimize the damages Landlord may suffer as the result of any Default by Tenant, provided,
        however, Landlord shall have no obligation to solicit or entertain negotiations with any Substitute Tenant until Landlord
        obtains full and complete possession of the Premises including, without limitation, the final and unappealable legal right
        to relet the Premises tree of any claim of Tenant.

                 B.       Landlord shall not be obligated to offer the Premises to a Substitute Tenant when other premises in
        the Center suitable for that tenant's use are (or soon will be) available.

                C.       Landlord shall not be obligated to lease the Premises to a Substitute Tenant for less than a rental
        amount equal to the current fair market rental then prevailing for similar retail uses in comparable shopping centers in
        the same market area as the Center (including concessions and allowance then being given in the market area), nor shall
        Landlord be obligated to enter into a new lease under other terms and conditions that are unacceptable to Landlord
        under Landlord's then current leasing policies for comparable space in the Center.

                 D.        Landlord shall not be obligated to enter into a lease with any Substitute Tenant whose use would: (i)
        disrupt the tenant mix or balance of the Center; (ii) violate any restriction, covenant, or requirement contained in the
        lease of another tenant of the Center or any other agreement to which Landlord is a party; or (iii) be incompatible with
        the operation of the Center as a first-class shopping center.

                E.       Landlord shall not be obligated to enter into a lease with any Substitute Tenant that does not have, in
        Landlord's reasonable opinion, sufficient financial resources or operating experience to operate the Premises in a first-
        class manner.

                F.       Landlord shall not be required to expend any amount of money to alter, remodel or otherwise make
       the Premises suitable for use by a Substitute Tenant unless: (i) Tenant pays any such sum to Landlord in advance of
       Landlord's execution of a lease with such Substitute Tenant (which payment shall not be in lieu of any damages or other
       sums to which Landlord may be entitled as a result of Default by Tenant); or (ii) it is reasonably (financially) _justifiable
       to make such expenditure(s) in connection with entering into any such lease.

                  G.        Landlord must negotiate in good faith with all persons and entities showing a bona fide interest in
        leasing all or part of the Premises.

                H.       Upon compliance with the above criteria regarding the releasing of the Premises after a Default,
       Landlord shall be deemed to have fully satisfied Landlord's obligation to mitigate damages under this Lease and under
       any law. and Tenant waives and releases, to the fullest extent legally permissible, any right to assert in any action by
       Landlord to enforce the terms of this Lease, any defense, counterclaim, or rights of setoff or recoupmenl respecting the
       mitigation of damages by Landlord, unless and to the extent Landlord maliciously or in bad faith fails to act in
       accordance with the requirements of this Section. No such reletting shall be construed as an election on the pa1t of


        (Ol 72705IOOCX, I)                                                 - 49 -



l 700533-54.111




                                                                                                                                       I
                        Case
                         Case20-14695-LMI
                              20-14696-LMI Claim
                                            Doc 204
                                                 64-2 Filed
                                                       Filed07/27/21
                                                             07/09/20 Page
                                                                       Page88
                                                                            60ofof146
                                                                                   116




1           Landlord to terminate this Lease unless Landlord gives Tenant a notice of such intention. Notwithstanding any such
            reletting without termination, Landlord may at any time thereafter elect to terminate this Lease for such previous breach.




l           Section 18.9.       Alternative Remedy.
                      Anything herein to the contrary notwithstanding, in the event: (a) Tenant voluntarily surrenders this Lease; (b)
            Tenant delivers possession of the Premises to Landlord in accordance with the terms and conditions of this Lease tsuch
            date that Landlord actually so obtains possession of the Premises shall be known as the "Surrender Date"); and, (c) the


I
I
            Tenant has complied with all requirements of Article XV, then, as Landlord's sole remedy, Landlord shall have the
            absolute right as liquidated damages to the amount that equals one (1) year of Gross Annual Rent, in addition to the
            ability to draw on the Security Deposit, and Tenant shall be released and discharged from any and all obligations arising
            from and after the Surrender Date, however the parties agree that Tenant shall continue to remain liable to Landlord for:
I           (x) any amount owed by Tenant in connection with any obligations that accrued or would have accrued but for the
            expiration of any notice or cure period prior to the Surrender Date, even if such amounts are not due and owing until
            after the Surrender Date; (y) any liability of Tenant arising out of a breach of any warranty or representation of Tenant
            in connection with the Surrender Date, and (z) any legal fees incurred by Landlord in collecting any amounts dues under
            (x) or (y). In the interest of clarity, the Security Deposit shall not be applied towards any liability that relates to liability
            arising prior to the Surrender Date, but shall be considered liquidated damages for Tenant's failure to open and operate
            for the Term as required herein.

                                                                   ARTICLE XIX

                                                              TENANT'S REMEDIES

            Section 19.1.     Tenant's Remedies.
                     If Landlord fails to comply with the provisions of this Lease and such failure materially, adversely affects the
            Premises and the condition is not one that is causing. or threatening to cause imminent serious harm to person or
            property, Tenant may give notice of such failure to Landlord. If Landlord does not remedy that condition within thirty
            (30) days after Tenant gives such notice, Tenant may do so at Landlord's sole cost and expense and, within twenty (20)
            days after Landlord's receipt of demand therefor, Landlord must pay Tenant the reasonable cost incurred by Tenant in
            doing so. If Landlord fails to comply with the provisions of this Lease and such failure is causing or is threatening
            imminent serious harm to person or property, Tenant may remedy the condition without first notifying Landlord and
            within twenty (20) days after Landlord's receipt of demand therefor, Landlord must pay Tenant the reasonable cost
            incurred by Tenant in doing so. In the event Landlord disputes either the necessity of the expense or repair, the
            obligation to make the same or the cost thereof, Tenant's remedy, shall be an action at law and Tenant shall not be
            permitted any offsets or deductions from rent. In no event shall Tenant be permitted to make structural repairs to the
            Premises or the Center.

                                                                    ARTICLE XX

                                                              TENANT'S PROPERTY

            Section 20.1.     Taxes on Leasehold.
                     Tenant shall be responsible for and shall pay, before they become delinquent, all municipal, county, federal or
            state taxes coming due during or after the Lease Term against Tenant for Tenant's interest in this Lease or against
            personal property of any kind owned or placed in, upon or about the Premises by Tenant.

            Section 20.2.      Assets of Tenant.
                               To secure the performance of Tenant's obligations under this Lease, in addition to the statutory
            landlord's lien (if any), Tenant hereby grants to Landlord a first priority security interest in and an express contractual
            lien upon all of Tenant's equipment, furniture, furnishings, appliances. goods, trade fixtures and personal property
            which will be brought upon the Premises by Tenant, and all after-acquired property. replacements and proceeds
            ("Tenant Asset"). Such property shall not be removed without the consent of Landlord. In addition to all rights or
            remedies of Landlord under this Lease and the law, including the right to a judicial foreclosure, Landlord shall have all
            the rights and remedies of a secured party under the Uniform Commercial Code of Minnesota.




            {01727051.DOCX; I}                                                  - 50 -




    I 700533~55.1 ll
1                       Case
                         Case20-14695-LMI
                              20-14696-LMI Claim
                                            Doc 204
                                                 64-2 Filed
                                                       Filed07/27/21
                                                             07/09/20 Page
                                                                       Page89
                                                                            61ofof146
                                                                                   116
1


                      Upon request by Landlord, Tenant agrees to execute and deliver to Landlord a financing statement in form
            sufficient, or to take any other action necessary, to perfect the security interest of Landlord in the aforementioned
            property and proceeds thereof under the provisions of the Uniform Commercial Code in force in the State of Minnesota.
            This security agreement and the security interest hereby created shall survive the termination of this Lease if such
            termination results from Tenant's default. The above-described security interest and lien are in addition to and
            cumulative of any applicable statutory Landlord's lien provided by the laws of the State of Minnesota.

                     Landlord agrees to release its lien in the event of the normal replacement of any Tenant Asset with a Tenant
I           Asset of equivalent value and functionality (unless such Tenant Asset is obsolete or Tenant reasonably determines the
            same is not desirable, in which case the same need not be replaced), or other removal, sale, demolition or alteration



I
            undertaken in the ordinary course of business; provided, however, nothing in this Lease should be construed to require
            Landlord to release or subordinate its lien in order to allow Tenant to encumber any Tenant Asset or for the removal of
            any Tenant Asset that Tenant is obligated to maintain in the Premises. Notwithstanding anything to the contrary in this
            Lease, the Tenant Asset shall always be free and clear of all liens and encumbrances other than in favor of Landlord.
I           Provided Tenant is not in default, the Premises have been surrendered to Tenant in the condition required under this


I
I
            Lease and the Lease has not expired before the end of the stated Lease Term, Landlord agrees that its lien will
            automatically be extinguished on the day after the last day of the Lease Term.

                                                                 ARTICLE XX!
l
                                                           ACCESS BY LANDLORD

            Section 21.1.     Right of Entry.
                              Landlord, its agents, and employees may enter upon the Premises, any portion thereof and any
            appurtenance thereto (with men and materials, if required) for the purpose of: (a) inspecting the same; (b) making such
            repairs, replacements or alterations which Landlord may be required to perform as herein provided; and (c) showing the
            Premises to prospective purchasers, lenders or lessees. Such entry shall be permitted without written notice if made
            during any time the Center is open to the public if only areas accessible to the public are entered but, in all cases other
            than in response to a condition that threatens immediate, serious harm to person or property, such entry shall be only at
            a reasonable time, upon prior written notice to Tenant or oral notice to the highest rank manager of Tenant at the
            Premises at the time (except in response to a condition that threatens immediate, serious harm to person or property, in
            which event no notice shall be required). Landlord agrees that, except in the event of an emergency or if Tenant is in
            default, and provided Tenant shall make an employee of Tenant available to accompany Landlord following Landlord's
            notice to Tenant of the necessity therefor, Landlord shall not enter any non-public area of the Premises without an
            employee of Tenant accompanying Landlord's representative. Landlord's right of entry into the Premises other than in
            response to a condition that threatens imminent, serious harm to person or property, is expressly conditioned on
            Landlord not materially and unreasonably interfering with Tenant's use of the Premises or its conduct of business
            therein.

                     Provided Landlord does not materially and unreasonably interfere with Tenant's use of the Premises or its
            conduct of business therein, rent shall not abate while any such repairs, alterations, improvements, or additions are
            being made. During the last six (6) months of the Lease Term, Landlord may exhibit the Premises to prospective
            tenants and maintain upon the Premises notices deemed advisable by Landlord. In addition, during any apparent
            emergency, Landlord or its agents may enter the Premises forcibly without liability therefor and without in any manner
            affecting Tenant's obligations under this Lease. Nothing herein contained, however, shall be deemed to impose upon
            Landlord any obligation, responsibility or liability whatsoever, for any care, maintenance or repair except as otherwise
            herein expressly provided. In the exercise of its rights under this A11icle, except to cure an imminent threat of serious
            harm to persons or property, Landlord shall not materially and unreasonably interfere with the operation of Tenant's
            business within the Premises.




            [0172705LDOCX;l)                                                 - 51 -




    I 700533•56.111
                    Case
                     Case20-14695-LMI
                          20-14696-LMI Claim
                                        Doc 204
                                             64-2 Filed
                                                   Filed07/27/21
                                                         07/09/20 Page
                                                                   Page90
                                                                        62ofof146
                                                                               116




                                                            ARTICLE XXJl

                                                   HOLDING OVER. SUCCESSORS

        Section 22.1.     Holdine Over.
                 If Tenant holds over or occupies the Premises beyond the Lease Tenn (it being agreed there shall be no such
        holding over or occupancy without Landlord's written consent and that any failure to surrender the Premises as required
        in Section 9.3 shall be considered holding over), no tenancy or interest in the Premises shall result therefrom but such
        holding over shall be subject to immediate eviction and removal, and Tenant Shall pay Landlord for each day of such
        holding over a sum equal to the greater of(a) (i) for the first sixty (60) days, one hundred fifty percent (150%) of the
        Monthly Rent prorated for the number of days of such holding over, and (ii) thereafter, two hundred percent (200%) of
        the Monthly Rent prorated for the number of days of such holding over; or (b) Gross Annual Rent plus Percentage Rent
        prorated for the number of days of such holding over, plus, whichever of (a) or (b) is applicable, a prorata portion of all
        other amounts which Tenant would have been required to pay hereunder had this Lease been in effect.

        Section 22.2.      Successors.
                 All rights and liabilities herein given to or imposed upon the respective parties hereto shall bind and inure to
        the several respective heirs, successors, administrators, executors and assigns of the parties and if Tenant is more than
        one (I) person, they shall be bound jointly and severally by this Lease except that no rights shall inure to the benefit of
        any assignee or subtenant of Tenant unless the assignment or sublease was approved by Landlord in writing as provided
        in Section I 3.1 hereof. Landlord, at any time and from time to time, may make an assignment of its interest in this
        Lease and, in the event of such assignment, Landlord and its successors and assigns (other than the assignee of
        Landlord's interest in this Lease) shall be released from any and all liability thereafter accruing hereunder.

                                                            ARTICLE XXlll

                                                         OUJET ENJOYMENT

        Section 23.1.      Landlord's Covenant.
                  If Tenant pays the rents and other amounts herein provided, observes and perfonns all the covenants, terms and
        conditions hereot: Landlord agrees that Tenant shall peaceably and quietly hold and enjoy the Premises for the Lease
        Term without interruption by Landlord or any person or persons claiming by, through or under Landlord, subject,
        nevertheless, to the terms and conditions of this Lease and to any ground lease, mortgage or deed of trust to which this
        Lease shall be subordinate and to all other restrictions and encumbrances to which the Center may be or may become
        subject from time to time.

                                                            ARTICLE XXJV

                                                          MISCELLANEOUS

        Section 24. l.     Waiver.
                  No waiver by Landlord or Tenant of any breach of any tenn, covenant or condition hereof shall be deemed a
        waiver of the same or any subsequent breach of the same or any other term, covenant or condition. The acceptance of
        rent by Landlord shall not be deemed a waiver of any earlier breach by Tenant of any term, covenant or condition
        hereof, regardless of Landlord's knowledge of such breach when such rent is accepted. No covenant, term or condition
        of this Lease shall be deemed waived by Landlord or Tenant unless waived in writing.

        Section 24.2.      Accord and Satisfaction.
                  Landlord is entitled to accept, receive and cash or deposit any payment made by Tenant for any reason or
        purpose or in any amount whatsoever, and apply the same at Landlord's option to any obligation of Tenant and the same
        shall not constitute payment of any amount owed except that to which Landlord has applied the same. No endorsement
        or sta\ement on any check or letter of Tenant shall be deemed an accord and satisfaction or otherwise recognized for any
        purpose whatsoever. The acceptance of any such check or payment shal I be without prejudice to Landlord's right to
        recover any and all amounts owed by Tenant hereunder and Landlord"s right to pursue any other available remedy.




        (01727051 DOCX;!)                                                - 52 -



I 700533-57 .111



                                                                                                                                      l
                         Case
                          Case20-14695-LMI
                               20-14696-LMI Claim
                                             Doc 204
                                                  64-2 Filed
                                                        Filed07/27/21
                                                              07/09/20 Page
                                                                        Page91
                                                                             63ofof146
                                                                                    116




            Section 24.3.      Entire Agreement.
                     This Lease together with the Exhibits attached hereto and incorporated herein contain, together with any

I           contemporaneously executed agreements signed by both Landlord and Tenant, constitutes the entire agreement between
            the parties hereto, and there are no representations, covenants, warranties, promises, agreements, conditions or
            undertakings, oral or written, between Landlord and Tenant other than herein set forth or in such contemporaneously



I
            signed agreements. Except as herein otherwise provided, no subsequent alteration, amendment, change or addition to
            this Lease shall be binding upon Landlord or Tenant unless in writing and signed by them. Tenant acknowledges that it
            has independently investigated the potential for the success of its operations in the Center and has not relied upon any
            inducements or representations on the part of Landlord or Landlord's representatives, other than those contained in the


I
            Lease. Tenant also acknowledges and agrees that, to the extent any projections, materials or discussions have related to
            Tenant's projected or likely sales volume, customer traffic or profitability, Tenant understands that any and all such
            projections, materials and discussions are based solely upon Landlord's experiences at other properties or upon
I           standardized marketing studies, and that such projections, materials and discussions shall not be construed as a promise
¾
            or guarantee that Tenant will realize the same or similar results.
I
i           Section 24.4.    No Partnership.
                     Notwithstanding the fact that a portion of the Rent reserved hereunder may be a percentage of Tenant's Gross

I           Sales, and notwithstanding anything else to the contrary, Landlord does not, in any way or for any purpose, become a
            partner, employer, principal, master, agent or joint venturer of or with Tenant. The only relationship created under this


II
            Lease between Landlord and Tenant is that of Landlord as landlord and Tenant as tenant with respect to the Premises.

            Section 24.5.       Force Majeure.
                      If either party hereto shall be delayed or hindered in or prevented from the performance of any act required
            hereunder by reason of strikes, lockouts, labor troubles, inability to procure material, failure of power, restrictive
            governmental laws or regulations, terrorism, acts of God, riots, insurrection, war, environmental remediation work
            whether ordered by any governmental body or voluntarily initiated, or for any other reason of a like nature not the fault
            of the party delayed in performing work or doing acts required under this Lease, the period for the performance of any
            such act shall be extended for a period equivalent to the period of such delay and the delaying party will not be liable for
            losses or damages caused by such delays .. Notwithstanding the foregoing, the provisions of this Section 24.5 shall at no
            time operate to excuse Tenant or Landlord from timely paying monetary obligations owed by one to the other.

            Section 24.6.    Submission of Lease.
                     Submission of this Lease to Tenant does not constitute an offer to lease; submission of proposed versions of
            this Lease by Tenant to Landlord does not constitute an acceptance of this Lease; this Lease shall become effective only
            upon execution by, and delivery thereof to, Landlord and Tenant. Upon execution of this Lease by Tenant, Landlord is
            granted an irrevocable option for ten (10) days to execute this Lease within said period and thereafter return a fully
            executed copy to Tenant. The effective date of this Lease ("Effective Date") shall be the date filled in on Page I hereof
            by Landlord, which shall be the date of execution by the last of the parties to execute the Lease.

            Section 24.7.      Notices.
                      No notice given under this Lease shall be effective uuless the same is in writing (except as otherwise provided
            herein), addressed to the party intended to be notified at the address set forth in Article I, and is (i) delivered in person,
            (ii) mailed by registered or certified mail, return receipt requested, first class, postage prepaid, or (iii) delivered by
            Federal Express or a comparably reliable national air courier service (i.e., one which delivers service in at least 48
            states) provided that any such courier service provides written evidence of delivery. Either party may, at any time, or
            from time to time, notify the other in writing of a substitute address for that above set forth, and: (a) within the ten (I 0)
            days after the notice is received, notices may be sent to either the former or substitute address(es); and (b) thereafter
            notices shall be directed to such substitute address. Notice shall only be given in the manner set forth above and shall,
            for all purposes, be deemed given and received as follows: if given by registered or certified mail, hand delivered or by
            overnight courier service (as described above), upon delivery or refusal of delivery. If notice is tendered under the
            provisions of this Lease, has been presented for delivery to the recipient on a business day, and is refused by the
            intended recipient of the notice, the notice shall nonetheless be considered to have been given and shall be effective as
            of the date provided above (provided the foregoing in no event shall be construed to extend to service of process in legal
            actions).

                      A duplicate copy of all notices from Tenant shall be sent to an) mortgagee as prO\ ided for in Section 19.2


            {01727051.DOCX: I)                                                 - 53 -



     1700533~58.111
                     Case
                      Case20-14695-LMI
                           20-14696-LMI Claim
                                         Doc 204
                                              64-2 Filed
                                                    Filed07/27/21
                                                          07/09/20 Page
                                                                    Page92
                                                                         64ofof146
                                                                                116




        Section 24.8.    Captions and Section Numbers.
                 This Lease shall be construed without reference to titles of Articles and Sections, which are inserted only for
        convenience of reference.

        Section 24.9.      Number and Gender.
                  The use herein of a singular term shall include the plural and use of the masculine, feminine or neuter genders
        shall include all others.

        Section 24. I 0.       Objection to Statements. Intentionally Deleted

        Section 24.11.    Representation bv Tenant.
                 If Tenant is or will be a corporation, the persons executing this Lease on behalf of Tenant hereby covenant and
        warrant that Tenant is a duly qualified corporation authorized to do business in the State of Minnesota and the person
        signing this Lease on behalf of the corporation is an officer of Tenant, and is duly authorized to sign and execute this
        Lease.

                 Tenant hereby represents and warrants that: (a) there are no proceedings pending or so far as Tenant knows
        threatened before any court or administrative agency that would materially adversely affect the financial condition of
        Tenant, the ability of Tenant to enter into this Lease or the validity or enforceability of this Lease; (b) there is no
        provision of any existing mortgage, indenture, contract or agreement binding on Tenant which would conflict with or in
        any way prevent the execution, delivery or performance of the terms of this Lease; (c) the financial statement of Tenant
        provided to Landlord in connection with this Lease is complete and correct and fairly presents the financial condition of
        Tenant as of the date and for the period referred to therein and has been prepared in accordance with generally accepted
        accounting principles consistently applied; and (d) there has been no material adverse change in the financial condition
        of Tenant since the date of such financial statement and to the knowledge of Tenant, no such material adverse changes
        are pending or threatened. Tenant acknowledges that Landlord is executing this Lease in reliance upon the foregoing
        representation and warranty and that such representation and warranty is a material element of the consideration
        inducing Landlord to enter into and execute this Lease.

        Section 24.12.         Joint and Several Liabilitv. Intentionally Deleted

        Section 24.13.    Limitation of Liability.
        A. Tenant Limitation of Liability.
                  Except with respect to the Guarantor of the Lease, Landlord agrees to look solely to Tenant for the fulfillment
        of Tenant's obligations hereunder and shall not, under any theory, seek any recovery against Tenant's Affiliates or any
        of a Tenant's Affiliace's officers, directors, stockholders, partners or members except pursuant to a written agreement
        executed by the party against whom such recovery is sought. None of Tenant, Tenant's Affiliates or any of Tenant's or
        Tenant's Affiliate's orficers, directors, stockholders, partners or members will ever have any liability to Landlord for
        any punitive, indirect or consequential damages such as, but not limited to, lost profits, except where those parties have
        agreed upon a specific remedy that explicitly includes such measure of damages. Further, where this Lease provides for
        an agreed-upon monetary remedy or agreed-upon monetary damages, such as in Sections 3.3, 4.2, 8.2, 8.7, I 8.2, and
        22.1, Tenant waives any and all claims and defenses that such agreed-upon monetary remedy or agreed-upon monetary
        damages includes or constitutes punitive, indirect or consequential damages or lost profits. Where this Lease uses such
        expressions as "all damages,'· such damages will not include punitive, indirect or consequential damages or lost profits.
        The parties acknowledge that the provisions of this Lease requiring the payment of liquidated damages to Landlord or
        otherwise providing for an agreed upon monetary remedy or agreed upon monetary damages are bona fide, have been
        fairly determined by the parties and do not constitute a penalty, it being acknowledged and agreed to that Landlord will
        have sustained damages which are not capable of determination with mathematical precision.

        B. L.andlord Limitation of'Liabilitv.
                 Anything to the contrary herein notwithstanding, no general or limited partner of Landlord. or any general or
        limited partner of any partner of Landlord, or any shareholder of any corporate partner of any partner of Landlord, or
        any other holder of any equity interest in Landlord. or in any entit~ comprising Landlord or its partners. shall be
        personally liable with respect to any of the terms. covenants, conditions and provisions of this Lease, or the performance
        of Landlord's obligations under this Lease, nor shall Landlord or any of said constituent parties have any liability to


        {0172705 i .DOCX, I}                                                  - 54 -



l 700533-59.111
                            Case
                             Case20-14695-LMI
                                  20-14696-LMI Claim
                                                Doc 204
                                                     64-2 Filed
                                                           Filed07/27/21
                                                                 07/09/20 Page
                                                                           Page93
                                                                                65ofof146
                                                                                       116




              Tenant for any punitive, indirect or consequential damages such as, but not limited to, lost profits meaning, among other
              things, that such expressions as "all damages" do not include punitive, indirect or consequential damages. The liability
              of Landlord for Landlord's obligations under this Lease shall be limited to Landlord's interest in the Center, and Tenant
              shall look solely to the interest of Landlord, its successors and assigns, in the Center. for the satisfaction of each and
              every remedy of Tenant against Landlord. Tenant shall not look to any of Landlord's other assets seeking either to
              enforce Landlord's obligations under this Lease, or to satisfy any money or deficiency judgment for Landlord's failure
              to perform such obligations, such exculpation of personal liability is and shall be absolute and without any exception



II
              whatsoever.

                        The term "Landlord" shall mean only the owner at the time in question of the present Landlord's interest in the
              Center. In the event of a sale or transfer of the Center (by operation of law or otherwise) or in the event of the making
              of a lease of all or substantially all of the Center, or in the event of a sale or transfer (by operation of law or otherwise)
!             of the leasehold estate under any such lease, the grantor, transferor or lessor, as the case may be, shall be and hereby is
I             (to the extent of the interest or portion of the Center or leasehold estate sold, transferred or leased) automatically and

I             entirely released and discharged, from and after the date of such sale, transfer or leasing of all liability with respect of
              the performance of any of the terms of this Lease on the part of Landlord thereafter to be perfonned; provided that the
              purchaser, transferee or lessee (collectively, "Landlord Transferee") shall be deemed to have assumed and agreed to
t             perform, subject to the limitations of this Section (and without further agreement between the other parties hereto, or
              among such parties and the Landlord Transferee) and only during and in respect of the Landlord Transferee's period of


I
I
              ownership of Landlord's interest under this Lease, all of the terms of this Lease on the part of Landlord to be performed
              before or during such period.

              Section 24.14.    Broker's Commission.
                       Landlord agrees to pay all fees and commissions for bringing the execution and delivery of this Lease, and

I             agrees to indemnify, defend, and save Tenant harmless of and from any and all claims for such fees and commissions.
              Each of Tenant and Landlord represents and warrants to each other that it has not dealt with any broker in connection
              with this Lease other than Newmark Grubb Knight Frank ("NGKF" or "Broker"). Landlord shall pay any fee or
              commission due Broker pursuant to a separate agreement between Landlord and Broker. Each party agrees to indemnify
              and hold the other harmless against any claims, fees, costs, expenses and liabilities, including attorneys' fees and costs,
              arising by reason of a breach by the indemnifying party of its own representations and warranties in this paragraph and
              for any claim for other compensation by a broker with whom the indemnifying party, but not the indemnified party, has
              dealt with.

              Section 24.15.    Partial Invalidity.
                       If any provision of this Lease or the application thereof to any person or circumstance shall to any extent be
              invalid or unenforceable, the remainder of this Lease, or the application of such provision to persons or circumstances
              other than those as to which it is invalid or unenforceable, shall not be affected thereby and each provision of this Lease
              shall be valid and enforceable to the fullest extent permitted by law; provided, however, if Tenant's obligation to pay
              Percentage Rent is deemed invalid or unenforceable as determined by Landlord based upon the then applicable statutes
              or case law, then Landlord and Tenant agree that the Minimum Annual Rent shall be equitably increased to take into
              consideration the loss of potential Percentage Rent (based on the prior year's Gross Sales).

              Section 24. I 6.  Recording.
                       Landlord and Tenant shall join in the execution of a memorandum of lease for the purposes of recordation in
              the form attached hereto as Exhibit "L-1", which may be recorded by either party at such party's sole cost and expense,
              provided that Tenant shall deliver to Landlord a discharge of such memorandum in the form attached hereto as Exhibit
              "L-2", which shall be held in escrow until the expiration or earlier termination of the Lease. This Lease shall not,
              otherwise be recorded without the express written consent of Landlord and Tenant, which consent may be withheld in
              Landlord·s and Tenant"s sole and absolute discretion.

              Section 24.17.   Applicable Law.
                       This Lease shall be construed under the laws of the State of Minnesota.

              Section 24.18.   Mor1J2agee ·s Approval.
                       If any mortgagee of the Center requires. as a condition to financing, modifications to this Lease and submits a
              written amendment to Tenunt. b) notice to Tenant, for that purpose, then, provided such modifications do not material!)


              (0 I 72705 I DOCX, I l                                             - 55 -



     1700533.(i0. l ll
                      Case
                       Case20-14695-LMI
                            20-14696-LMI Claim
                                          Doc 204
                                               64-2 Filed
                                                     Filed07/27/21
                                                           07/09/20 Page
                                                                     Page94
                                                                          66ofof146
                                                                                 116




       alter the approved working plans and do not (a) change the Gross Annual Rent, Additional Rent or Percentage Rent
       payable by Tenant, (b) change the Permitted Use, (c) change the size, dimensions or location of the Premises, (d)
       change the length or the Lease Tenn, (e) change Landlord's construction obligations, (f) change the conditions
       precedent as to Tenant's initial opening requirements, (g) place a lien on Tenant's assets, (h) more than immaterially
       reduce Tenant's rights under this Lease, (i) more than immaterially increase Tenant's obligations under this Lease; U)
       more than immaterially increase Landlord's rights under this Lease, or (k) more than immaterially reduce Landlord's
       obligations under this Lease, then Tenant shall execute and return such amendment within thirty (30) days after
       Landlord's notice is received by Tenant.

       Section 24. I 9.  Reservation of Air Rights.
                 There has been no representation or warranty by Landlord and Tenant acknowledges that there is no
       inducement or reliance to lease the Premises on the basis that the existing access to light, air and views from the
       Premises would continue unabated. Tenant acknowledges and understands that it shall have no rights to the airspace
       above the Retail Space (other than with respect to permitted antennae and rooftop equipment) and those rights shall be
       the sole property of Landlord.

       Section 24.20.     Unrelated Business Taxable Income.
                 A.       If at any time and from time to time during the Lease Term, Landlord is advised by its counsel or
       counsel to a tax exempt partner of the managing partner of Landlord that any provision of this Lease, including without
       limitation the provisions relating to the payment of Rent and Additional Rent, or the absence of any provision might
       give rise to unrelated business taxable income within the meaning of section 512 of the Internal Revenue Code of 1986,
       as amended, or the regulations issued thereunder, or may jeopardize the tax-exempt status of any partner in Landlord or
       any partner in a partnership that is a partner in Landlord, or may prevent any such partner from obtaining such tax-
       exempt status, then this Lease may be unilaterally amended by Landlord in such manner as shall meet the requirements
       specified by counsel for Landlord and Tenant agrees that it will execute all documents or instruments necessary to effect
       such amendments, provided that no such amendment shall result on an estimated basis in Tenant having to pay sooner
       or in the aggregate more on account of its occupancy of the Premises than it would be required to pay under the terms of
       this Lease, or having to receive fewer services or services of lesser quality than it is presently entitled to receive under
       this Lease.

                B.        Any services which Landlord is required to furnish pursuant to the provisions of this Lease may, at
       Landlord's option, be furnished from time to time, in whole or in part, by employees of Landlord or the managing agent
       of the Center or its employees or by one or more third persons hired by Landlord or the managing agent of the Center.
       Tenant agrees that upon Landlord's written request it will enter into direct agreements with the managing agent of the
       Center or other parties designated by Landlord for the furnishing of any such services required to be furnished by
       Landlord herein, in form and content approved by Landlord, provided, however, that no such contract shall result on an
       estimated basis in Tenant having to pay sooner or in the aggregate more money on account of its occupancy of the
       Premises under the terms of this Lease, or having to receive fewer services or services of a lesser quality than it is
       presently entitled to receive under this Lease. Notwithstanding any such direct agreements, Landlord will remain
       primarily responsible for the furnishing of any such services required to be furnished by Landlord herein.

       Section 24.21.        Anti-Terrorism Law.
                 A.          Tenant represents and warrants to Landlord as follows:

                 (I) Neither Tenant, its constituents or affiliates nor any of their respective agents (collectively, the "Tenant
                      Parties") is in violation of any law relating to terrorism or money laundering, including, but not limited to,
                      Executive Order No. 13224 on Terrorist Financing, the U.S Bank Secrecy Act, as amended by the Patriot
                      Act, the Trading with the Enemy Act, the International Emergency Economic Powers Act and all
                      regulations promulgated thereunder, all as amended from time to time (collectively, "Anti-Terrorism
                      Law").

                 (2) No action, proceeding, investigation, charge, claim, report, or notice has been tiled, commenced, or
                     threatened against any of the Tenant Parties alleging any violation of any Anti-Terrorism Law.

                 (3) None of the Tenant Parties has, after due inquiry. knowledge of any fact, event, circumstance. situation or
                     condition which could reasonabl) be expected to result in any action, proceeding. investigation, charge,


       {0172705JDOCX;I   J                                                 - 56 -




1700533-61.111
I                           Case
                             Case20-14695-LMI
                                  20-14696-LMI Claim
                                                Doc 204
                                                     64-2 Filed
                                                           Filed07/27/21
                                                                 07/09/20 Page
                                                                           Page95
                                                                                67ofof146
                                                                                       116




                             claim, report, notice or penalty being filed, commenced, threatened or imposed against any of them
                             relating to any violation of or failure to comply with any Anti-Terrorism Law.

                     (4) None of the Tenant Parties is a "'Prohibited Person". A Prohibited Person means any of the following:

                                 (a)     A person or entity that is "specially designated" on the most current list published by the
                                         U.S. Treasury Department Office of Foreign Asset Control or which is owned, controlled by
                                         or acting for or on behalf of any such person or entity;

                                (b)      A person or entity with whom Landlord is prohibited from dealing by any Anti-Terrorism
                                         Law;

                                (c)      A person or entity that commits, threatens, or conspires to commit or supports "terrorism", as
                                         defined in any Anti-Terrorism Law.

                     (5) None of the Tenant Parties knowingly:

                                (a)      Conducts any business or transactions or makes or receives any contribution of funds, goods,
                                         or services in violation of any Anti-Terrorism Law;

                                (b)      Engages in or conspires to engage in any transaction that evades or avoids, has the purpose
                                         of evading or avoiding or attempts to violate any of the prohibitions of any Anti-Terrorism
                                         Law.

                     B.         Tenant covenants that it shall:

                     ( l)       Not knowingly conduct any business or transaction or make or receive any contribution of funds,
                                goods, or services in violation of any Anti-Terrorism Law;

                     (2)        Not knowingly engage in or conspire to engage in any transaction that evades or avoids, has the
                                purpose of evading or avoiding or attempts to violate any of the prohibitions of any Anti-Terrorism
                                Law.

                     (3)        Tenant agrees promptly to deliver to Landlord (but in any event within ten (10) days of Landlord's
                                written request) any certification or other evidence reasonably requested from time to time by
                                Landlord, in its reasonable discretion, confirming Tenant's compliance with the foregoing.

           Section 24.22.       Ce11ificates. Intentionally Deleted

           Section 24.23.       Time of Essence. Intentionally Deleted

           Section 24.24.       Parties To Have No Liability If Center Not Open. Intentionally Deleted

           Section 24.25.     Digital Projection Equipment.
                    The parties acknowledge that Tenant and CanAm Theatres MOA, LLC ("CanAm"), the entity currently
           operating the theater in the Premises, shall enter into a separate Purchase and Sale Agreement and accompanying
           Escrow Agreement (collectively the "Agreement") for the digital projection equipment located in the Premises and as
           fully described in the Agreement ("Equipment"). In accordance with the terms of the Agreement, Tenant shall purchase
           the Equipment for the sale price of Seven Hundred Thousand ($700,000.00), and Can Am shall deliver the Equipment as
           of the Delivery Date. The Agreement shall be executed simultaneously with this Lease.

           Section 24.26.     Operating Co-Tenancv.
                    If (a) less than sixty percent (60%) of the gross leasable floor area of the Retail Space is open and doing
           business in the Retail Space (hereinafter referred to as the "Co-Tenancy Condition'"), and (b) such Co-Tenancy
           Condition continues for a period of six (6) consecuti, e months (hereinafter referred to as the "Measuring Period .. ) then
           Tenant may thereafter elect lo pa) "Interim Rent" in an amount equal to the greater of: (i) twelve percent (12%) of its


           (01727051DOCX.1 \                                                  - 57 -




    1700533-62.111




                                                                                                                                          I
l                      Case
                        Case20-14695-LMI
                             20-14696-LMI Claim
                                           Doc 204
                                                64-2 Filed
                                                      Filed07/27/21
                                                            07/09/20 Page
                                                                      Page96
                                                                           68ofof146
                                                                                  116




          Adjusted Gross Sales monthly, twenty (20) days in arrears, in lieu of Monthly Rent and Percentage Rent, or (ii) fifty
          percent (50%) of the Monthly Rent as set forth in Article I hereof until the Co-Tenancy Condition is satisfied (subject to
          the following provision of this Section 24.26), provided Tenant remains open and operating in the Premises in accordance
          with Article VIII and is not in monetary default beyond applicable notice and grace periods under the Lease. Despite
          Tenant's right to pay "Interim Rent" pursuant to this Section, Tenant shall continue to pay all Additional Rent charges
          payable hereunder as and when due. If such Co-Tenancy Condition continues for an additional period of twelve ( 12)
          consecutive months, then Tenant shall thereafter have the right to terminate this Lease by notice to Landlord given no
          more than sixty (60) days after the expiration of said twelve ( 12) consecutive month period, and this Lease shall terminate
          as of the three hundred sixty-fifth (365th) day after Landlord's receipt of Tenant's termination notice. Despite any such
          election to terminate this Lease pursuant to this Section, Tenant shall be and remain liable for the performance of each
          and every term, covenant, condition and provision of this Lease and Tenant shall continue to pay Interim Rent through
          and including the effective date of termination except as otherwise herein specified. If Tenant is entitled to so terminate
          this Lease pursuant to this Section and fails to notify Landlord of its election to terminate this Lease within said sixty (60)
          day period, then Tenant shall be deemed to have waived such right of termination. In addition, Tenant's obligation to pay
          Gross Annual Rent and Percentage Rent shall recommence on the first (1st) day of the first (1st) full calendar month
          following the expiration of said sixty (60) day period.

                   Notwithstanding the foregoing, if Tenant elects to exercise the Co-Tenancy termination option but, prior to
          expiration of the 365-day period referenced above, the Ongoing Co-Tenancy Condition is satisfied, or Tenant is in
          monetary Default of the Lease or fails to be open and operating for business as required herein (other than during Permitted
          Closures), and Landlord notifies Tenant of same, then, upon delivery of such notice from Landlord to Tenant, Tenant's
          notice of termination shall be null and void and ofno further force and effect. Tenant will have no obligation to be open
          and operating within the last five (5) days of the three hundred sixty-five (365) day period.

                    Landlord, within thirty (30) days after receipt of notice from Tenant requesting such, must furnish Tenant with
          a certification as to the percentage of gross leasable area of the Retail Space at the Center that is open for business with
          the public as of the date specified in Tenant's notice. Such notice may be given by Tenant, at any time and from time to
          time, but no more than twice in any calendar year. If the actual size of the Retail Space falls below that number, then for
          the purposes of this Section, the size of the Retail Space will be deemed to be the same as the Initial Floor Area. If Tenant
          has paid Gross Annual Rent during any period when it had the right to pay Interim Rent instead of Gross Annual Rent, it
          may apply any overpayment against any future obligation to pay Rent until the entire overpayment has been recouped.

                   Each payment of Interim Rent must be accompanied by a written certification from a manager or higher of
          Tenant's accounting department of Tenant's Adjusted Gross Sales during the applicable month (or partial) month,
          including an unaudited statement of Tenant's Adjusted Gross Sales for that period and for the Lease Year to date. Landlord
          may require that Tenant submit a certified statement of Adjusted Gross Sales for any period for which Interim Rent was
          payable, but not more frequently than once in any Lease Year unless Tenant is then in monetary default beyond the
          expiration of any applicable grace or cure period under this Lease. If any unaudited or audited statement shows a
          deficiency in Tenant's payments oflnterim Rent, Tenant shall pay such deficiency to Landlord within twenty (20) days
          after receiving written notice of the deficiency from Landlord. Except as permitted for Permitted Closures (as defined
          below), Tenant is obligated to be open and operating in the Premises from and after the Commencement Date through the
          Expiration Date or the earlier termination of this Lease; such obligation shall not be excused or affected by Tenant's
          payment of Interim Rent or Landlord's failure to satisfy the Ongoing Co-Tenancy Condition.

          Section 24.27.     Option to Renew.
                    Landlord hereby grants to Tenant the option to extend the Lease Term for four (4) additional term(s) of
          five (5) years each ("Renewal Term(s)"), which Renewal Terms shall commence upon the expiration of the initial Lease
          Term or the First Renewal Term, or the Second Renewal Term, or the Third Renewal Term as the case may be, provided
          (a) Tenant is not then in monetary default under this Lease, and (b) Tenant is not in default under any material, non-
          monetary provision of this Lease beyond any applicable notice and cure period. Such option, with respect to any
          Renewal Term, shall only be exercised by Tenant mailing to Landlord (ATTN: Vice President of Leasing), at Landlord's
          Notice Address, by United States mail, postage prepaid, certified or registered, return receipt requested, with a copy
          to the attention of Corporate Counsel, notice of the exercise of such option, not later than three hundred sixty-five
          (365) days prior to the expiration of the initial Lease Term, or the end of the applicable Renewal Term, as the case
          may be. No exercise of any option herein granted shall be effective if Tenant is in monetary default of the Lease or is not
          then open and operating in the Premises as required herein (other than during Permitted Closures), either at the time


                                                                      - 58 -
          {0172705 IDOCX;I J


    1700533-63.111
                   Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                       Doc 204
                                            64-2 Filed
                                                  Filed07/27/21
                                                        07/09/20 Page
                                                                  Page97
                                                                       69ofof146
                                                                              116




        Tenant provides its notice exercising its rights with respect to the Renewal Term or at the time the Renewal Term is to
        begin. In the event such notice is not received by Landlord within the time period provided above, the option to renew
        shall be null and void.

                 In the event any such option is effectively exercised with respect to any Renewal Term, all terms and
        conditions of this Lease shall be applicable to such renewal term except the Gross Annual Rent during the Renewal
        Term shall be determined as follows:

                 The first option to renew shall be for Five (5) years (the "First Renewal Term") and upon the same terms,
        conditions and provisions of this Lease except that the Gross Annual Rent and the Sales Breakpoint for the First
        Renewal Term shall be increased as follows:

                  First Renewal Term     Gross Annual Rent      Gross Annual Rent        Sales Breakpoint
                       Lease Year         Per Square Foot          Per Annum
                           11                 $32.88              $2,125,757.76          $16,892,436.00
                           12                 $33.54              $2,168,428.08          $17,230,285.00
                           13                  $34.21             $2,211,744.92          $17,574,891.00
                           14                  $34.89             $2,255 708.28          $17,926,389.00
                           15                 $35.59              $2,300,964.68          $18,284,917.00

                 The second option to renew shall be for Five (5) years (the "Second Renewal Term") and upon the same terms,
        conditions and provisions of this Lease except that the Gross Annual Rent and the Sales Breakpoint for the Second
        Renewal Te1m shall be increased as follows:

                   Second Renewal        Gross Annual Rent      Gross Annual Rent        Sales Breakpoint
                   Term Lease Year        Per Square Foot          Per Annum
                         16                   $36.30              $2,346,867.60          $18,650,615.00
                         17                    $37.03             $2,394,063.56          $19,023,627.00
                         18                    $37.77             $2,441,906.04          $19,404, I 00.00
                         19                    $38.53             $2,491.041.56          $19,792,182.00
                         20                   $39.30              $2,540,823.60          $20,188,026.00

                 The third option to renew shall be for Five (5) years (the "Third Renewal Term") and upon the same terms,
        conditions and provisions of this Lease except that the Gross Annual Rent and the Sales Breakpoint for the Third
        Renewal Term shall be increased as follows:

                  Third Renewal Term     Gross Annual Rent      Gross Annual Rent        Sales Breakpoint
                       Lease Year         Per Square Foot          Per Annum
                           21                 $40.09              $2 591 898.68          $20,591,787.00
                           22                  $40.89             $2,643,620.28          $21,003,623.00
                           23                  $41.71             $2,696,634.92          $21,423 695.00
                           24                  $42.54             $2,750,296.08          $21,852,169.00
                           25                  $43.39             $2,850,250.28          $22,289,212.00

                 The fourth option to renew shall be for Five (5) years (the "Fourth Renewal Term") and upon the same terms,
        conditions and provisions of this Lease except that the Gross Annual Rent and the Sales Breakpoint for the Fourth
        Renewal Term shall be increased as follows:

                    Fourth Renewal       Gross Annual Rent      Gross Annual Rent        Sales Breakpoint
                   Term Lease Year        Per Square Foot          Per Annum
                          26                   $44.26             $2,861,497.52          $22,734,996.00
                          27                   $45.15             $2,919,037.80          $23,189,696.00
                          28                   $46.05             $2,977,224.60          $23,653,490.00
                          29                   $46.97             $3,036.704.44          $24,126,560.00,
                          30                  $47.91              $3,097,477.32          $24,609.091.00



        {01727051DOCX; I)                                              - 59 -




1700533-64.1 ll
                   Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                       Doc 204
                                            64-2 Filed
                                                  Filed07/27/21
                                                        07/09/20 Page
                                                                  Page98
                                                                       70ofof146
                                                                              116




                Notwithstanding anything to the contrary in this Lease contained, the term "Lease Tenn" whenever used in this
       Lease, shall be defined to include the original term and all renewals and extensions thereof.

       Section 24.28.      Rooftop Satellite.
                  Tenant shall have the right, at Tenant's sole cost and expense, to connect to Landlord's DBX or other similar
       cable or satellite provider servicing the Center. Only if such connection, in Tenant's sole business judgment, is not
       adequate to serve Tenant's reasonable requirements may Tenant instead install, operate, and maintain a lawfully
       permitted satellite dish not to exceed 18'. in diameter on the roof of the Center. Such satellite usage shall be subject to
       all of the other provisions of this Lease regarding utilities and to the following:

                  (a)     The satellite connection or satellite dish shall be used to receive reception and transmission incident to
       the use of the Premises and shall not be used for any other purpose, including the transmission of any signals. Use of the
       satellite connection or satellite dish is restricted solely to Tenant and its permitted subtenants of the Premises. The right
       to use the satellite connection or satellite dish may not be sold, assigned, leased, or otherwise made available to any
       third party except as may be incident to that third party's permitted use of the Premises.

                 (b)      Tenant's installation of the satellite dish shall be in accordance with a full set of engineering plans and
       specifications for the installation of the proposed satellite dish, which plans shall be submitted to Landlord for
       Landlord's approval. Tenant's plans shall include, without limitation, details regarding the size, weight, appearance,
       dimensions, shape, color, amperes and power of the satellite dish and frequency bands to be used by the satellite dish, a
       description of the proposed location and method of installation of the satellite dish, specifications regarding the
       operation of the satellite dish, a description of the necessary conduit or cable required to connect Tenant's equipment in
       the Premises and the satellite dish and the building systems, the proposed locations of the conduit or cable, and such
       other information that Landlord may reasonably require. Without limiting the foregoing, the satellite dish must be
       securely affixed to the roof so as to prevent its dislodging in high winds, and the satellite dish must not be visible from
       the ground level of any parking lot or street on the Landlord's Tract. All wires and cable between the sate II ite dish and
       the Premises must be installed in an existing building conduit or in an alternative conduit reasonably approved by
       Landlord and must be property shielded. No satellite dish shall be permitted if its installation will void or materially
       adversely affect any warranty of the roof or if its installation and/or operation would otherwise materially adversely
       affect the Center. After installation of Tenant's satellite dish, Tenant shall not make any alterations to the satellite dish
       (including, but not limited to, any change of frequency bands) without Landlord's prior consent, which consent will not
       be unreasonably withheld, delayed or conditioned.

                (c)      Upon request of Tenant for a location for the satellite dish pursuant to the plans and specifications
       outlined above, Landlord shall deliver a location on the roof designated by Landlord in its sole discretion. At any •time
       thereafter, Landlord shall have the right to relocate the satellite dish and related equipment at Landlord's expense to
       another location reasonably determined by Landlord, provided, however, that if such relocation is required by Legal
       Requirements, the cost thereof shall be borne by Tenant.

                  (d)     Tenant shall bear all of the cost and expense of designing, purchasing, installing, operating,
       maintaining, repairing, removing and replacing the satellite dish, including any reinforcement costs and expenses, and
       for repairing and restoring any damage to the Center or to Landlord's or any other person's or entity's property arising
       therefrom. Landlord shall have the right to supervise Tenant's work referenced in the foregoing sentence and to
       approve any vendors, suppliers and contractors performing such work. Landlord may, at its option, require that the
       satellite dish being installed on the roof be installed, maintained, repaired, removed and/or replaced at Tenant's expense
       by Landlord's contractors (provided that the rates charged by such contractors shall be competitive) or that Tenant
       utilize contractors reasonably approved by Landlord for such purpose.

                 (e)      Tenant shall be responsible for obtaining any and all federal, state, county and municipal
       governmental permits, approvals, licenses and certificates necessary for the installation and operation of the satellite
       dishes, and shall comply with all Legal Requirements and Permitted Encumbrances. The satellite dish shall be new and
       first quality.

                 (f)        No satellite dish shall be permitted if it or an~ related equipment unreasonably or materially
       interferes \\ ith transmissions to or from any other satellite communications dish, antenna, other transmitting equipment,
       telecommunications system, or other computer or electronic equipment on, in or near tht: Center at the time that


       \01727051 .DOCX,!\                                                 - 60 -




1700533-65.111
                   Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                       Doc 204
                                            64-2 Filed
                                                  Filed07/27/21
                                                        07/09/20 Page
                                                                  Page99
                                                                       71ofof146
                                                                              116




       Tenant's satellite dish and equipment are installed. Tenant shall be afforded a reasonable opportunity to avoid,
       ameliorate or cure any such interference problem, but if such problem persists, Tenant shall instead use the cable or
       satellite system provided by Landlord for the Center, in which event Landlord shall deliver a connection therefor to the
       Premises.

                 (g)     Tenant shall be granted reasonable access to the roof and to any cable or conduit connecting a satellite
       dish to the Premises for the purpose of maintaining and repairing the same. Nothing herein grants Tenant any right to
       access the roof of the Center unless accompanied by an employee or other representative of Landlord, except that access
       shall be permitted in emergencies. If any overtime or other similar cost is incun-ed by Landlord in making access
       available to Tenant, such cost shall be additional rent payable by Tenant.

                (h)      Tenant shall maintain such insurance on the satellite dish as Landlord may reasonably require from
       time to time. Such insurance shall name Landlord and its agents and any other parties designated by Landlord as
       additional insureds. Tenant shall pay any increase in rates for insurance which Landlord is required to carry under this
       Lease resulting from the installation and use of the satellite dish by Tenant. Landlord shall not be liable under any
       circumstances for the destruction, loss, or damage to the satellite dish unless caused by the willful misconduct of
       Landlord, or Landlord's agents, contractors, or employees.

                 (i)      In addition to any other remedy available to Landlord under this Lease, (i) Landlord shall have the
       right to cure any failure by Tenant to comply with the terms and conditions of this Section if such failure continues for
       more than thirty (30) days after written notice to Tenant, and all of Landlord's costs incurred in connection therewith
       shall be payable by Tenant as additional rent upon demand, and (ii) if Tenant's failure to comply continues for more
       than thirty (30) days after written notice to Tenant, Landlord may require Tenant to remove the satellite dish and related
       equipment and, if Tenant does not promptly do so, Landlord may do so at Tenant's expense as additional rent payable
       upon demand.

                 O)       Tenant agrees that if Landlord needs access to the roof of the building for purposes of roof repair or
       replacement, then Tenant shall promptly remove the satellite dish, if necessary, so as not to interfere with Landlord's
       repair or servicing of the roof, except that if the satellite dish is used for furnishing digital content for the movie theater,
       Landlord shall not require the satellite dish to be removed until an alternate satellite dish is installed and operating. The
       cost to remove and replace the existing satellite dish and the alternate satellite dish shall be borne by Landlord.

                 (k)     Notwithstanding any provision of this Lease to the contrary, unless agreed to by Landlord and Tenant
       at the time Tenant installs the satellite dish, the satellite dish and related equipment shall remain the property of Tenant
       during and after installation and shall be removed by Tenant at its expense at the expiration or earlier termination of the
       Lease Term or at any other time Tenant is required to remove the satellite dish pursuant to this Section. Tenant shall
       repair any damage to the Premises or to the Center occasioned by such removal.

                 (I)      Tenant shall indemnify and hold Landlord harmless from and against any claims, demands, liabilities,
       suits at law or in equity, or expenses (including, but not limited to, court costs and attorneys' fees) resulting from the
       erection, maintenance, operation, existence, or removal of the satellite dish or any accident, injury, or death of any
       person, or damage or destruction to any property in connection therewith, unless caused by the willful misconduct of
       Landlord or Landlord's agents, contractors or employees. This indemnification shall survive the termination of this
       Lease.

                (m)      Except as set forth in this Section, no rent, fee or other charge shall be payable by Tenant to Landlord
       in connection with the satellite connection or the satellite dish equipment; provided however that Tenant shall be
       responsible for any fees charged by any third party service providers.

       Section 24.29.    Approvals.
                Wherever any provision of this Lease calls for the obtaining of Landlord's or Tenant's approval or consent and
       that provision does not expressly say otherwise, such consent or approval will not be unreasonably withheld, delayed or
       conditioned. Though some provisions of this Lease expressly say that consent or approval wi II not be unreasonable
       withheld, delayed or conditioned, it does not mean that the others are not governed by this Section.




       /01727051.DOCX;I}                                                   - 6I -




17005334>6.111
                   Case
                   Case20-14695-LMI
                        20-14696-LMI Claim
                                     Doc 204
                                           64-2 Filed
                                                  Filed
                                                      07/27/21
                                                        07/09/20 Page
                                                                  Page100
                                                                       72of
                                                                          of146
                                                                            116




       Section 24.30.     Ri1e.ht to First Offer for Theater Operation in Phase ll of Mall of America.
                 Provided: (a) Tenant is open and operating a Movie Theater in the Premises adhering to the Permitted Use set
       fo11h in Section 1.1 (o); (b) no uncured Default then exists; and (c) Landlord develops the proposed Phase II of Mall of
       America; Landlord shall grant to Tenant a one-time first right ("First Right") to be offered by Landlord the opportunity
       to lease approximately 50,000 square feet of leaseable space of the proposed Phase II of Mall of America for uses
       similar to the Permitted Use of the Premises. For purposes of this Section 24.30, Phase II shall be the area defined as the
       Phase II as depicted on Exhibit "F". Landlord shall offer the New Premises to Tenant at the then-current "Market
       Terms" for such space. "Market Terms" for purposes of this Lease shall mean the rental rates, including all tenant
       incentives or allowances and all other economic terms which Landlord is then offering or would then offer to another
       tenant, of a size and use similar to that of Tenant, for Phase II of the Center. Provided this First Right is in effect,
       Landlord shall submit a written lease proposal to Tenant with respect to the proposed new premises ("New Premises").
       All other terms of the proposed lease that are not directly economic (i.e., the payment of money) will be the same as in
       this Lease except for factual changes necessitated by the difference in location.

                If Tenant does not exercise its rights with respect to the First Right within thirty (30) days after its receipt of
       the written lease proposal the First Right shall be deemed null and void. Notwithstanding anything in the foregoing
       sentence to the contrary, if Landlord does not sign a letter of intent with another prospective tenant (i) within six (6)
       months of after the end of said thirty (30) day period; and (ii) with economics equal to or greater than ninety-five
       percent (95%) of the Market Terms offered to Tenant; then Tenant shall thereafter have a new First Right to be
       exercised in accordance with the terms herein.

                If Tenant desires to lease the New Premises for the Market Terms, it shall notify Landlord in writing within the
       time periods designated in the written lease proposal ("Acceptance Notice"). For a period of thirty (30) days after
       Tenant's delivery of the Acceptance Notice, Landlord and Tenant shall meet with each other and negotiate in good faith
       to agree upon the Market Terms for the New Premises. If the parties have negotiated in good faith, but are unable to
       agree upon the Market Terms during such thirty (30) day period, the Tenant shall be deemed to have waived its First
       Right which shall thereupon be null and void and Landlord may market and lease the New Premises to other prospective
       tenants as Landlord deems appropriate. Notwithstanding anything in the foregoing sentence to the contrary, if Landlord
       does not sign a letter of intent with another prospective tenant (i) within six (6) months of after the end of said thirty
       (30) day period; and (ii) with the present value (discounted at 4%) of at least ninety-five percent (95%) of the Market
       Terms offered to Tenant; then Tenant shall thereafter have a new First Right to be exercised in accordance with the
       terms herein and Landlord may not execute a lease for the New Premises with that prospective tenant who would be
       paying less than ninety-five percent (95%) of the Market Terms.




                             !SIGNATURES TO FOLLOW ON ATTACHED SIGNATURE PAGEi




        :01727051 DOCX;I)                                                - 62 -




I 700533-67.111
                     Case
                     Case20-14695-LMI
                          20-14696-LMI Claim
                                       Doc 204
                                             64-2 Filed
                                                    Filed
                                                        07/27/21
                                                          07/09/20 Page
                                                                    Page101
                                                                         73of
                                                                            of146
                                                                              116




                 IN WITNESS WHEREOF, Landlord and Tenant have signed and sealed this Lease as of the day and year first
         above written.

         (LANDLORD)

         MOAC MALL HOLDINGS LLC,
                                  t
                        t</ ----1~ ,,(__
         a Delaware limited liability company
                        ~                    ;-.   ✓   "




         By:             .c{            ,✓
                    j
         Its:           f;:i/ ;tJ     cPEIZ~T__t11,,if~

         (TENANT)

         CINEMEX MOA, LLC,
         a Delaware limited Iiabili




         {01727051.DOCX;I)                                         - 63 -



l 700533--68.111
                     Case
                     Case20-14695-LMI
                          20-14696-LMI Claim
                                       Doc 204
                                             64-2 Filed
                                                    Filed
                                                        07/27/21
                                                          07/09/20 Page
                                                                    Page102
                                                                         74of
                                                                            of146
                                                                              116




                                                                GUARANTY

                                                          GUARANTY OF LEASE

                                                                                                  vJ        ~
                     THIS GUARANTY OF LEASE ("Guaranty"), is made as of the .2Qcfay of✓ v-t~ 2016 by
            CINEMEX HOLDINGS USA, INC., a Delawai'e corporatioh (whether one or more, collectively, jointly and
            severally referred 10 as "Guarantor''), in favor of MOAC MALL HOLDINGS LLC, a Delaware limited liability
            company, its successors and assigns (''Beneficiary").

                                                               WITNESSETH:

                      WHEREAS, CING\4.EX MO;\, LLC, a Delaw11re limited liability company ("Tenant") has entered. into that
            certain [ease, of eveh or approximate date herewith (as it may hereafter be amended from time to time, the "Lease"},
            with Beneficiary for retail space in the entertainment and retail facility known as Mall of America located in
            Bloomington, Minnesota. All capitalized terms not otherwise defined herein shall have !he· meaning as\:ribed to
            them in the Lease.

                     WHEREAS, Guarantor .is an affiliate of Tenant and will receive material benefit from the Lease.

                     WHEREAS, it is a material inducement and condition precedent to Beneficiary's entering into the Lease
            that Guarantor guarantee Tenant's obligations under the Lease.

                      NOW, THEREFORE, in consideratioh of the foregoing, One Dollar($ 1.00), the terms hereinafter set forth,
            artd dther good and val.uable consideration, Guarantor agrees as follows:

                              1.        Guar11ntor hereby absolutely, unconditionally and irrcvoqably guarantees to Beneliciijry
            the foll and prompt payment and performance and obsetvance of all ihe monetary and nohmoneta:ry covenants,
            dbligations, conditions and agreements in and pursuant to the Lease provided to iie pe1fotmed and observed by
            Tenant, its successors and assigns, together with the full and prompt payment of all damages that may arise or be
            ipcurred by Beneficiary in conseqllepce of Tenant's failure to perfonn such <,1oven.a11Js and agreements (all such
            Qbligations herein colfectively referred lo as, the "Guaranteed Obligations'').

                              2.        Guarantor expressly agrees that the validity of this Guar~ty and the Guaranteed
            Obligations shall not be terminated, or in any way affected or impaired, (a) by reason of the assertion by Beneficiary
            against Tenant of any of the rights or remedies reserved to Beneficiary pursuant to the provisions of the Lease
            (whethet in full or in part); (b) by reasbfl of the waiver by Benefieiary, or the failure of Beneficiary, to enforce any
            of the terms, covenant&, or conditions of the Lease, or the granting of any indulgence or extension ·10 Tenqnt, or the
            rekase of any other guarantor (or surety) or any other security or collateral granted for the performance of the
            obligations hereby guaranteed, all of which may be given or do11e without notice to Guarantor; or (c) by reasofl of
            the bankruptcy or insolvency of Tenant and whether or not the term of the Lease shall terminate by reason of said
            bankruptcy or insolvency; provided, that the Beneficiary shall not in any event be entitled to duplicate ,perfonnance
            unger the Lense.

                               3.       Guarantor hereby waives (a) notice of nonpayment of Rent (a:s defined ih the Lease) or
             nny other amounts to be paid by Tenant under the Lease, (b) notice of default or non-performance of any of Tenant's
            other covenants, conditions and agreements contained in the Lease, (c) notice of acceptance of this Guaranty, (d)
            notice of the existence, creation, amount, modification, amendment, alteration or extension of the Lease or all or any
            of the Guaranteed Obligations, whether or not such notice is required to be given to Tenant under the terms of the
            Lease, (e) presentment, demand, notice of dishonQr, protest, and all other notices whatsoever, (f) any rights. which
            may accrue to Guarantor should Tenant be involved in any bankruptcy, insolvency, or t'eorgonization proceeding,
            (g) any benefit of valuation, nppraisement, homestead or other exemption law, now or hereafter in effect in any
            jurisdiction in which enforcement of this Guaranty is sough~ and (h) all diligence in collection, perfection or
            protection of or realization upmi the G1mranteed Obligations or any plllt thereof, any qbligation hereunder, or aoy
            security for any ofthc foregoing.




            {01727053.DOCX; I)




1700533..(j9.111
I                      Case
                       Case20-14695-LMI
                            20-14696-LMI Claim
                                         Doc 204
                                               64-2 Filed
                                                      Filed
                                                          07/27/21
                                                            07/09/20 Page
                                                                      Page103
                                                                           75of
                                                                              of146
                                                                                116

I
                                4.       Guarantor further agrees that its liability under this Guaranty for the Guaranteed
               Obligations shaU be primary and direc\, and not just a guaranty of collection, and that in any right of action which
               shall accrue to Beneficiary undet· the Lease, Beneficiary may, at its option, proceed against Guarantor without
               having provided any notice to Tenant, commenced any action, or having obtained any judgment, against Tenant, or
               having proceeded against Tenant or any collateral posted as security under the Lease; provided that Beneficiary shall
               not proceed against Guarantor under this Guaranty .until the expiration of any applicable grace periods afforded
               Tenant under the Lease to cure a default

                                 5.       Beneficiary may, in its sole discretion and with or without consideration, release any
               collateral securing the obligations of Tenant or release any party liable therefor. The defenses of impairment of
               collateral and impairment of recourse and any requirement of diligence on Landlord's part in pe1fecting or enforcing
               any lien granted in the Lease or in collecting the obligations under the Lease are hereby waiveq.

                                   6.       Guarantor's liability under this Guaranty shall not be reduced on account of any
               lirtiitations iinposcd by bankruptcy law or other applicable laws on Beneficiary's ability to collect its full damages
               under the Lease against Tenant. In the event of the death, incqmpctepcy, dissolution, bankruptc-y or insolvency of
               Tenant, or the inability of Tenant to pay qebts as they mature, or an assignment by Tenant for the oenefit of creditors
               or the institution of any bankruptcy or other proceedings by or against Tenant alleging that Tenant is ihsolvent or
               unable 1o pay debts as they mature (which, in the case of a proceeding against Tenant, shal I not have been dismissed
               within 60 days of being commenced), or Tenant's default under the Le.ase, and if such event shall occur at a time
               when any of the Guar;mteed Obligations may not then be due and payable, Guarantor agrees to pay to Beneficiary
               promptly after written demand, the full amount which would he payable hereutlder by Guarantor if all Guaranteed
               Obligations were then due and payable.

                                   7.     Gµarantor represent_s and warrams that:

                                                  (a)     Guarantor has the right, power and authority (without the consent of
                       any other person, entity or governmental authority) to enter into, and to perform its obligations under, this
                       Guaranty (and that, if Guarantor is a partnersrnp, limited liability company, corporatiQn or other entity,
                       Guarantor has taken a!l requisite action to approve the execution, delivery and performance of this
                       Guaranty; that the person signing on behalf of Guarantor is authorized and empowered to do so, and that
                       the execution and delivery of this Guaranty are not in contravention of its charter, bylaws or other
                       governing d,ocuments, and have been authorized by its partners, members and/or its boar(! of directors);

                                                 (b)       this Guaranty constitutes a valid and binging obligation of Guarantor,
                       enforceable in accordance with its terms;

                                                    (c)     the statements set forth in the "Whereas" clauses of this Guaranty are
                       tr11e and correct and are incorporated into the text of this Guw1mty by this reference;

                                                   (d)      Guarantor is not in material default under any material agreement to
                       which it is a party or by which it is bound, or bound by any decree, ruling, judgment, order or injunction
                       which (together or singly) would materially and 11dversely affect its ability to perform under this Guaranty,
                       and there is no action, proceeding or investigation pending or threatened against Guarantor which (togetbei"
                       or singly) could materially and adversely affect its ability to pe1form under this Guaranty;

                                                  (e)      neither the execution and delivery of this Guaranty nor its performance
                       hereunder shall result in a breach of or default under any agreement, decree, ruling, judgment, order or
                       injunction to which Guarantor is a party or by which it may be bound;

                                                   (f)      Guarantor is not insolvent nor will it, as a result of this Guaranty, be
                       rendered insolvent; and

                                                (g)     all financial data, including (without limitation) the balance sheets,
                       statements of income and expense, and statements of cash flow, if any, regarding Guarantor delivered to



               (01727053 DOCX;l)




    1700533-70.111




                                                                                                                                         I
                      Case
                      Case20-14695-LMI
                           20-14696-LMI Claim
                                        Doc 204
                                              64-2 Filed
                                                     Filed
                                                         07/27/21
                                                           07/09/20 Page
                                                                     Page104
                                                                          76of
                                                                             of146
                                                                               116


I
I
I                       Beneficiary are (i) n·ue, correct and complete in all material respects, (ii) are the most current financial data
                        in Guarantor's possession or control, (iii) accurately represent the financial condition of Guarantor as of the
                        date of such reports, and (iv) except as may be stated therein, have been prepared in accordance with
                        generally accepled accounting principles. Since the date of said financial data, there has been no ml!terial
                        adverse change in the financial condition (including, without limitation, cummt liquid assets, amount of
                        debt, results from opetations, or ownership structure) of Guarantor. Guarantor does not have any
                        contingent liabilities, liabilities for taxes, unusual forward or long-term commitments, or unrealized or
                        anticipated losses from any commitments thut are known to Guarantor and reasonably likely to have a
                        material adverse effect on the financial condition of Guarantor, except as disclosed in said financial data or
                        as otherwise disclosed in writing to Beneficiary, nor does said financial data omit any other fact or
                        circumstance necessary to make the information therein or the representations herein not misleading in any
                        material respect.

                                   7.      No assignment, transfer1 sublet, renewal, extension or amendment of the Lease, whether
               with or without notice to or the consent of Guarantor, shall .operate to extinguish or diminish the liability of
               Guarantor under this Guaranty; provided that Beneficiary shall release Guarantor from its obligations hereunder if
I              Beneficiary receives one or more substitute guaranties substantially in the form of this Guaranty from one or more



I
               owners of the legal and beneficial interests of any assignee, which substitute guarantor(s) shall haven net worth and
               liquidity satisfactory to Beneficiary using objectively reasonable business judgment.

                                  8.       If Beneficiary callli upon Guarantor in writing to honor, pay or perform all or part of any
               obligation of Tenant, and Guarantor fails to honor such demand, the debt or obligation owed Beneficiary pursuant to
               this Guaranty shall bear interest to the extent unpaid al the lesser of the Late Interest Rent or the highest rate
               permitted under applicable law. Guarantor further agrees to be responsible to Beneficiary for any and all expenses,
               including reasonable and documented attorneys' fees and expenses, paid or incurred by Beneficiary in endeavoring
               to collect or enforcing the Guaranteed Obligations or -any part thereof and in enforcing this Guaranty in accordance
               with its terms.



I                                 9.       Guarantor covenants: (a) to deliver .to Beneficiary (i) a copy of Guarantot's then most-
               recent quarterly financial statements, which shall be current as of a date within the preceding three months,
               including a statement of assets, liabilities; and capital, a balance sheet, and n .statement of income and expenses, on
               the first day of each of January, April, July and October during the term of the Lea~. such statements to be ce11ificd
               by the Guarantor as accur&te and complete in all material respects as ofthe date thereon, and (Ii) an audited annual
               financial statement for the prior calendar year on or before May I of each calendar year; and (b) to execute and
               deliver estoppel certificates regarding the Lease and this Guaranty substantially similar in fotm and substance as
               those Tenant is obligated to execute ancl deliver under the Lease.

                                 10.       All notices and communications under this Guaranty shall be made in writing and may be
               delivered by hand (including overnight courier), by telecopier, 01· by first-class certified or registered mail (return
               receipt requested) to the following addresses:                ·

                        Ifto BENEFICIARY:                             MOAC MALL HOLDINGS LLC
                                                                      60 East Broadway
                                                                      Bloomington, Minnesota 55425c55S0
                                                                      Attn: Legal Department

                        Ifto GUARANTOR:                               CJNEMEX MOA, LLC
                                                                      Av. Javier Bim-os Sierra #540
                                                                      Col. Sante Fe, 01210
                                                                      Mexico City, Mexico
                                                                      Attn: .Jaime Rionda Marin-Foucher

               With a mandatory, contemporaneous copy to              Deche1t LLP
                                                                      I 095 A venue of the Americas
                                                                      New York, New York 10036-6797




l
                                                                      J\ttm Howard Kleinman



               (01727053.DOCX;I]




l
l   1700533-71.H l
                     Case
                     Case20-14695-LMI
                          20-14696-LMI Claim
                                       Doc 204
                                             64-2 Filed
                                                    Filed
                                                        07/27/21
                                                          07/09/20 Page
                                                                    Page105
                                                                         77of
                                                                            of146
                                                                              116




                            11.      Either party may change its address (or its addressee) by notice to the other. All notices
            and communications shall be effective upon receipt (or refusalto accept delivery).

                              12.        This Guaranty is a continuing Guaranty and shall (a) (i) remain in full force and effect
            during the entire Lease Term, and any renewal or extension thereof, for so long as any Guaranteed Obligations
            remain due and payable or outstanding even though the demised Lease Term or any renewal or extension thereof
            shall have expired, until all of Tenant's obligations under-the Lease and all of the Guaranteed Obligations shall have
            been paid, performed or discharged in 1:411 (wi(hout duplication) and (ii) continue to be effective or be reinstated ( as
            the case may be) if Tenant's performance under the Lease or Gµarantor's performance hereunder is rescinded or
            revoked in the event of insolvency, bankruptcy or reorganization, (b) be binding upon Guarnntor and Guarantor's
            heirs, successors and assigns, and (c) inure to the benefit of and be enforceable by Beneficiary and its heirs,
            successors and assigns. Guarantor waives any right of indemnification, subrogation or reimbursement that it may
            have against Tenant and Guararitor agrees that it is not made a creditor ofTenant by virtue of this Guaranty prior to
            the payment of the Guaranteed Obligations in full. This Guaranty shall survive the expiration or termination of the
            Lease to the extent the obligations of Tenant thereunder likewise survive,

                               13.      If Guarantor consist of more thllll one J)erson and/or entity, their obligations shall be joint
            and several and each agreement, represehtation or warranty shall be tleem·ed to have also been made separately on its
            own behalf by each person or entity comprising Guarantor. Beneficiary may release any one or more Guarantors at
            any time without notice to or consent by the remaining Guarantors and without affecting the continuing liability of
            the remaining Guarantors. Beneficiary shall not be required to p11rsue any remedy against any other person or party
            that shall have executed any agreement of guaranty with Beneficiary. Beneficiary may elect, in its sole and absolute
            discretion, to seek lo recover from any one or more of such persons or p11rties and no sqch election shal I constitute
            any defense or any other bar or limitation to the enforcement of G11arantor's obligations set forth herein.

                             The plural shall include the singular (and vice versa) and the use of any gender shall include all
            other genders whenever used in this Guar:anty.

                              14.     This Guaninty shall be governed by, and construed in accordance with, the laws of the
            State of Minnesota without regard to conflicts of laws. GUARANTOR WAIVES TRIAL BY JURY IN ANY
            ACTION, SUJT OR PROCEEDING RELATING TO OR ARISING UNDER THiS GUARANTY. At the election
            of Beneficiary, this Guaranty may be enforced in the State or Fed_e111,t courts having jurisdiction over the State of
            Minnesota and Guarantor hereby consents to jurisdiction and venue in those COl\rts,

                          15.   GUARANTOR DOES HEREBY DESIGNATE AND APPOINT /MlNNESOTA
            REGISTERED AGENT/, AS .ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS
            BEHALF SERVICE OF ANY AND ALL PROCESS WHfCJI MAY BE SERVED IN ANY SUCH SUIT,
            ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN MINNESOTA, AND AGREES
            THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF
            SAID SERVICE OF SUCH GUARANTOR: MAILED OR DELIVERED TO SUCH GUARANTOR IN THE
            MANNER PROVIDED HEREIN SHALL BE :OEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
            PROCESS UPON SUCH GUARANTOR (UNLESS LOCAL LAW REQUIRES ANOTHER METHOD OF
            SERVICE), IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF MINNESOTA. EACH
            GUARANTOR (i) SHALL GIVE PROMPT NOTICE TO BENEFICIARY OF ANY CHANGED ADDRESS
            OF ITS AUTHORIZED AGENT HEREUNDER,, (ii) MA\' AT ANY TJME AND FROM TIME TO TfME
            DESJGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN MINNESOTA (WHICH
            OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF PROCESS), AND (iii) SHALL
            PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE
            AN OFFICE IN MINNESOTA OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

                             16.     Al I remedies afforded to Beneficiary hereunder or under the Lease are separate and
            cumulative remedies and not exclusive. Beneficiary shall also have all remedies afforded by law.




            [0 I 727053 .DOCX; 1]




l 700533-72.111
                   Case
                   Case20-14695-LMI
                        20-14696-LMI Claim
                                     Doc 204
                                           64-2 Filed
                                                  Filed
                                                      07/27/21
                                                        07/09/20 Page
                                                                  Page106
                                                                       78of
                                                                          of146
                                                                            116




                            17.       if any provision of this Guaranty or the application of any provision shall to any extent be
           void, unenforceable or invalid, then sucti provision shall be reinterpreted to the greatest extent possible to make it
           enforceable and valid and the rest of this Guaranty shall be unaffected thereby and continue in full force and effect.

                             18.       No waiver or modification of any provision of this Guaranty shall be effective unless in
           writing and signeq by Beneficiary and Guarantol~ -and no waiver by Beneficiary or Guarantor shall be applicable
           except in the specific instance for which it is given. This Guaranty is the full and complete agreement of the parties
           and Beneficiary has made no promises or representations to Guarantor except as set forth herein.

                                                  [signature page immediately follows]




           (01727053.DOCX;l l




1700533•73.111
                       Case
                       Case20-14695-LMI
                            20-14696-LMI Claim
                                         Doc 204
                                               64-2 Filed
                                                      Filed
                                                          07/27/21
                                                            07/09/20 Page
                                                                      Page107
                                                                           79of
                                                                              of146
                                                                                116




                       IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty under seal as of the date
             first above written.

                                                                   GUARANTOR:

                                                                   CINEMEX HOLDINGS USA, INC.,
                                                                   a Delaware corporation




                                                                   "~-
                                                                   Title:   -~\~f_.f_________



             ACKNOWLEDGMENT OF ENTITY GUARANTOR



             STATE OF      :FL
                                                                              ss.
             cITYtcoUNTY oF         M·,om', ~ !.))de
                          --~~Z-~-_..;, 20-"9before me
                                               personally
                                                                        .An0\¼oJ~,1~Ja
                                                               appeared~'~
                                                                                                      NotpY Public in and for said
                                                                                               _t;l)(l ¢,1.Q,             ,     as
                                                                                                                                of
                                           ,~                                                                                       a
             --bo'¥-t11.A'o_""-L....,__~..,....F-"'~4-l~,.-,..,.rsonal y known to me (or pr9yed-t9 me---ffl\ the basis of satisfactory
             evi nee) to be the person(s whose name(s) is/are subscribed to the withlJ! instru!!l~nt and acknowledged to me that
             he/she/they executed the same in his/her/their authorized capacity(ies), and that -by his/her/their signature(s) on the
             instrument the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

                                                                                    '1(-1          (i
                                    ANGELA LANDRY
                            Notary Public • Slate of Florida
                                                                                1_:¼k,u w>l               f\V\vi,\c \ _QY\~ 4
                          • Comml11lon # FF 230095
                                                                             Notary ~~~lie_
                                                                             My Corrtt111ss1on exp1tes:   \,J~l K\; ,LD\ ~               ,!




l
                          • My Comm. Expires May 12, 2019                    [Notarial Seal]                       I
                         ~ Banded throu;I ~ ~wy Assn.


i
l
l
             {01727053.DOCX;l}

I

I   l 700533~74.111
                      Case
                      Case20-14695-LMI
                           20-14696-LMI Claim
                                        Doc 204
                                              64-2 Filed
                                                     Filed
                                                         07/27/21
                                                           07/09/20 Page
                                                                     Page108
                                                                          80of
                                                                             of146
                                                                               116




                                                                  GUARANTY

                                                           GUARANTY OF LEASE


                        THlS GUARANTY OF LEASE ("Guaranty"), is made as of the           n.:~t
                                                                                      of ;f\A.V\~ 2016 by GRUPO


I
               CINEMEX, S.A. de C.V., a ~ ( J z , ' - COTr~J::to"' ____ (whether one or more, collectively, jointly and
               severally referred to as "Guarantor"), in favorf MOAC MALL HOLDINGS LLC, a Delaware limited liability
               company, its successors and assigns ("Beneficiary").

                                                                 WITNESSETH:

                         WHEREAS, CINEMEX MOA, LLC, a Delaware limited liability company ("Tenant") has entered into that
               certain lease, of even or approximate date herewith (as it may hereafter be amended from time to time, the "Lease"),
               with Beneficiary for retail space in the entertainment and retail facility known as Mall of America located in
               Bloomington, Minnesota. All capitalized terms not otherwise defined herein shall have the meaning ascribed to
               them in the Lease.

                       WHEREAS, Guarantor is an affiliate ofTenant and will receive material benefit from the Lease.

                        WHEREAS, it is a material inducement and condition precedent to Beneficiary's entering into the Lease
               that Guarantor guarantee Tenant's obligations under the Lease.

                       NOW, THEREFORE, in consideration of the foregoing, One Dollar ($1.00), the terms hereinafter set forth,
               and other good and valuable consideration, Guarantor agrees as follows:

                                 I.       Guarantor hereby absolutely, unconditionally and irrevocably guarantees to Beneficiary
               the full and prompt payment and perfonnance and observance of all the monetary and nonmonetary covenants,
               obligations, conditions and agreements in and pursuant to the Lease provided to be performed and observed by
I              Tenant, its successors and assigns, together with the full and prompt payment of all damages that may arise or be
               incurred by Beneficiary in consequence of Tenant's failure to perform such covenants and agreements/or the initial



I              te11 (10) year Term of the Lease (all such obligations herein collectively referred to as, the "Guaranteed
               Obligations'').

                                 2.         Guarantor expressly agrees that the validity of this Guaranty and the Guaranteed
               Obligations shall not be terminated, or in any way affected or impaired, (a) by reason of the assertion by Beneficiary
               against Tenant of any of the rights or remedies reserved to Beneficiary pursuant to the provisions of the Lease
               (whether in full or in part); (b) by reason of the waiver by Beneficiary, or the failure of Beneficiary, to enforce any
               of the terms, covenants, or conditions of the Lease, or the granting of any indulgence or extension to Tenant, or the
               release of any other guarantor (or surety) or any other security or collateral granted for the 'performance of the
               obligations hereby guaranteed, all of which may be given or done without notice to Guarantor; or (c) by reason of
               the bankruptcy or insolvency of Tenant and whether or not the term of the Lease shall tenninate by reason of said
               bankruptcy or insolvency; provided, that the Beneficiary shall not in any event be entitled to duplicate performance
               under the Lease.

                                  3.       Guarantor hereby waives (a} notice of nonpayment of Rent (as defined in the Lease) or
               any other amounts to be paid by Tenant under the Lease, (b) notice of default or non-performance of any of Tenant's
               other covenants, conditions and agreements contained in the Lease, (c) notice of acceptance of this Guaranty, (d}
               notice of the existence, creation, amount, modification, amendment, alteration or extension of the Lease or all or any
               of the Guaranteed Obligations, whether or not such notice is required to be given to Tenant under the terms of the
               Lease, (e) presentment, demand, notice of dishonor, protest, and all other notices whatsoever, (£} any rights which
               may accrue to Guarantor should Tenant be involved in any bankruptcy, insolvency, or reorganization proceeding,
               (g) any benefit of valuation, appraisement, homestead or other exemption law, now or hereafter in effect in any
               jurisdiction in which enforcement of this Guaranty is sought, and (h) all diligence in collection, perfection or
               protection of or realization upon the Guaranteed Obligations or any part thereof, any obligation hereunder, or any
               security for any of the foregoing.


               !01727055.DOCX; I}




    1700533-75.111
I
t
I
                      Case
                      Case20-14695-LMI
                           20-14696-LMI Claim
                                        Doc 204
                                              64-2 Filed
                                                     Filed
                                                         07/27/21
                                                           07/09/20 Page
                                                                     Page109
                                                                          81of
                                                                             of146
                                                                               116




l
l

                                    4.      Guarantor further agrees that its liability under this Guaranty for the Guaranteed
                  Obligations shall be primary and direct, and hot just a guaranty of collection, and that in any rigl1t of action which
                  shall accrue to Beneficiary under the Lease, Beneficiary may, at its option, proceed against Guarantor without
                  having provided any notice to Tenant, commenced any action, or having obtained any judgment, against Tenant, or
                  having proceeded against Tenant or any collateral posted as security under the Lease; provided that Beneficiary shall
                  not proceed against Guarantor under this Guaranty until the expiration of any applicable grace periods afforded
                 'Tenant under the Lease to cure a default.

                                    5.       Beneficiary may, in its sole discretion nnd ),Yith or without consider11tion, release any
                 collaten).I securing the obligations of Tenant or release any party liable therefor. The defenses of impairment of
                 collateral and impainnent of recourse and any requirement of diligence on Landlord's part in pe1fccting or enforcing
                 any lien granted in the Lease pr in collecting the oblig{ltions under the Lease are hereby waived.

                                    6.       Guarantor's liability under this Guaranty shall not be reduced on account of ahy
                 limitations imposed by ban!Q·uptcy law or other applicable laws on Beneficiary's ability to collect its full damages
                 under the Lease against Tenant. In the e.vent of the death, incompetem;y, dissolution, bankruptcy or insolvency or
                 Tenant, or the inability ofTenant to pay debts as \hey niat\)re, or an assignment by Tenant for the benefit of creditors
                 or the institution of any bankruptcy or other proceedings by or against Tenant alleging that Tenant is insolveht or
                 unable to pay debts as they mature (which, in the case of a proceeding against Tenant, shall nol have been dismissed
                 within 60 days of being commenced), or Tenant's default under the Lease, and if such event shall occ\]r at a time
                 when any of the Guaranteed Obligations m~y not then be due and payable, Guarantor agrees to pay to Beneficiary'
                 promptly after written dem;md, the full amount which would be payab1e hereunder by Guarantor if all Guaranteed
                 Ob]igations were then due and payable.

                                       7.    G\l~llntor represents and warrants that:

                                                     (a)     Guarantor has the right, power aiid authority (without the consent ut
                          any other person, entity br governmental authority) to enter into, and to perform its obligations under, this
                          Guaranty (and that, if Guarantor is a partnership, limited liability company, corporation or other entity,
                          Guarantor has taken all requisite action to approve the execution, delivery and performance 'Of this
                          Guaranty, that the perSon signing bn behalf of Guarantor is authorized and empowered to clo so, and that
                          the execution and delivery of this Guaranty are not in contravention or its charter, bylaws· or other
                          gqverning documents, and have bee11 authorized by its partners, members and/or i\~ board of directors);

                                                     (b)        this Guaranty constitutes u valid and binuiiJg obligation of Guarantor,
                          enforceable in acc01·dance with its terms;

                                                       ( c)    the statements set forth in the "Whereas" clause~ of this Guaranty .are
                           true and con-ect and are incorporated into..the text of this Guaranty by this reference;

                                                      (d).     Guarantor is not in material default under nny material agreement to
                          which it is a party or by which it is bound, or bound by any dc;cree, ruling, judgment, ot·der or iitjunction
                          which (together or singly) would materially and adversely affect its ability to pe1form under this Guaranty,
                          and there is ho action, proceeding or investigation pending or threatened against Guarantor which (together
                          or singly) could materially and adversely affect its ability to peiform under this Guacanty;

                                                      (e)     neither the execution and delivery of this Guaranty nor its performance
                          hereunder shall i"esult in a breach of or default under any agreement, decree, rnling, judgment, order or
                          injunction to which Guarantor is a party or by which it may be bound;

                                                     (f)       Guarantor is not insolvent nor will it, as a result oi this Guaranty, be
                          rendered insolvent; and

                                                   (g)     all financial data, including (without limitation) the balance sheets,
                          statements of income and expense, and statelllents of cash flow, if any, regarding Guarantor delivered to



                 (01727055. DOCX; I)



    1700533-76.111
                  Case
                  Case20-14695-LMI
                       20-14696-LMI Claim
                                    Doc 204
                                          64-2 Filed
                                                 Filed
                                                     07/27/21
                                                       07/09/20 Page
                                                                 Page110
                                                                      82of
                                                                         of146
                                                                           116




                      Beneficiary are (i) true, correct and complete in all material respects, (ii) arc the most cun'ent financial data
                      in Guarantor's possession or control, (iii) accurately represent the financial condition of Guarantor as of the
                      date of such repmts, and (iv) except as may be stated therein, have been prepared in accordance with
                      generally accepted accounting principles. Since the d11te of said financial data, there has been no material
                      adverse change in the financial condition (including, without lilhitation, current liquid assets, amo4nt of
                      debt, results from operations, or ownership structure) of Guarantor. Guarantor does ,not have any
                      contingent liabilities, liabilities for taxes, um1sual forward or long-term commitments, or unrealized or
                      anticipated losses from any commitments that are known to Guarantor and reasonably likely to have a
                      material adverse effect on the financial condition of Guarantor, except as disclosed in said financial data or
                      as otherwise disclosed in writing to Beneficiary, nor does said .financial data omit any other fact ,or
                      circumstance necessary to make the information therein or the representations hereJil not tnisleading in any
                      material respect.

                                 7.      No assignment, transfer, sublet, renewal; extension or amendment of the Lease, whether
             with or without notice to or the consent of Guarantor, shall operate to extinguish or dimipish .the liability of
             Guarantor under this Guaranty; provided that Beneficiary shall rele11se Guarantor fro1!1 its obligations hereunder if
             Beneficiary receives one or more substitute guaranties substantially iii the fmin oflhis Guaranty from one 01· more
             owners of the legal und beneficial interests of any assignee, which substitute guarantor(s) shall hav.c a net worth and
             liquidity satisfactory to Beneficiary using objectively reasonable buslne.ss judgment.

                                8.       !f Beneficiary calls upon Guarantor in writing lo honor; pay or perform all or part of nny
             obligation of Tenant, and Guarantor fails to honor such demand, the debt or obligation owed Beneficiary pursuant to
             this Guaranty shall bear interest to the extent unpaid at the lesser of the Late Interest Rent or the .highest rate
             pe1mitt~d under applicable law. Guarantm• fi.Jrther agrees to be )"el!ponsi\:lle to Beneficiary for 1111y ~n4 all expenses,
             including reasonable and documented attorneys' fees and expenses, paid or incurred by Benefi~1ilry in endeavoring
             tQ collect or enforcing the Guaranteed Obligations or any part thereof and in enforcing this Guaranty in accordance
             with its terms.                                                                                            ·

                                9.       Guarantor .covenants; (a) to deliver IQ Beneficiary (i) a copy of Quarantor's then most-
             recent quarterly financial statements, which shall be current as of a dale within the: preceding three months,
             including n statement of assets, liabilities, and capit!II, a balanc;e sheet, and a.statement of income and expenses, •On'
             the first day of each of January, April, July and October during the term of the Lease, such statements to be certified
             by the Guarantor as accurate and complete in all material respects as of the. date thereon, Blid (ii) ail audited annual
             financial statement for the prior calendar year on or before May 1 of each calendar year; and (b) to execute and
             deliver estoppel certificates regarding the Lease and this Guaranty substantially similar in fonn and substance as
             those Tenant is obligated to execute and deliver under the Lease.

                                IO.      All notices and communications under this Guaranty shall be made in writing and may be
             delivered by hand (including overnight courier), by telecopier, or by first-class certified or registered mail (retum
             receipt requested) to the following addresses:

                      lfto BENEFJCIARY:                              MOAC MALL HOLDINGS LLC
                                                                     60 East Broadway
                                                                     Bloomington, Minnesota 55425-5550
                                                                     Attn; Legal Department


                      Ifto GUARANTOR:                                CINEMEX MOA, LLC
                                                                     Av. Javier Barros Sierra #540
                                                                     Col. Sante Fe, 01210
                                                                     Mexico City, Mexico
                                                                     Altn: Jaime Rionda Marin-Foucher

             With a mandatory, contemporaneous copy to               DechertLLP
                                                                     109 5 Avenue of lhe Americas
                                                                     New York, New York 10036-6797


             {01727055 DOCX:1)



1700533-77.111
                  Case
                  Case20-14695-LMI
                       20-14696-LMI Claim
                                    Doc 204
                                          64-2 Filed
                                                 Filed
                                                     07/27/21
                                                       07/09/20 Page
                                                                 Page111
                                                                      83of
                                                                         of146
                                                                           116




                                                                  Attn: Howard Kleinman

                           11.      Either party may change its address (or its addressee} by notice to the other. All notices
           and communications shall be effective upon receipt (or refusal to accept delivery).

                             12.        This Guaranty is a continuing Guaranty and shall (a) (i) remain in full force and effect
           during the entire Lease Term, and any renewal or extension thereof, for so long as any Guaranteed Obligations
           remain due and payable or outstanding even though the demised Lease Tertn or any renewal or extension thereof
           shall have expired, until all of Tenant's obligations under the Lease and all ofthe,Guaranteed Obligations shall have
           been paid, pedormed or discharged in full (without duplication) and (ii) (lontinue to be effective .or be reinstated (as
           the case may be) if Tenant's performance under the Lease or Guarantor's performance hereunder is rescinded or
           revoked in the event of insolvency, bankruptcy or reorganization, (b) be binding upon Guarantor and Guarantor's
           heirs, successors and assigns, and (c) inure to the benefit of and be enforceable by Beneficiary and its heirs,
           successors and assigns. Guarantor waives any right of indemnification, s1,1broga,tion or reimbursement that it may
           have against Tenant and Guarantor agrees that it is not made a creditor of Tenant by virtue of this Guaranty ptior to
           the payment of the Guaranteed Obligations in full. This Guaranty shall survive the expiration or termination of the
           Lease to the exlent the obligations of Tenant thereunder likewise survive.

                              13.      If Guarantor consist of more than ohe person and/or entity, their oblig11tions shall be joint
           and several and each agreement, representation or warranty shall be deeme4 to have also been made separately on its
           own behalf by eMch person or entity comprising Guarantor. Beneficiary may release any one or more Guarantors at
           any time without notice to or consent by the remaining Guarantors and without affecting the continuing liability of
           the remaining Guarantors. Beneficiary shall not be required to pursue any remedy against any other person or party
           that shall have executed any agreement of guaranty with Beneficiary. Beneficiary may elect, in its sole and absolute
           discretion, to seek to recover from any one or more of such persons or parties and no such election shall constitute
           any defense or any other bar or limitation to the .enforcement of Guarantor's obligations set forth herein.

                            The plural shall include the singull\i" (and vice versa) and the use ofany gender shall include all
           other genders whenever used in this Guaranty.

                             14.     This Guaranty shall be governed by, and construed in iu:oord.ance with, the laws of the
           State of Minnesota without regard to conflicts of laws. GUARANTOR WAIVES TRIAL BY JURY IN ANY
           ACTION, SUIT OR PROCEEDING RELATING TO OR ARISING UNDER THTS GUARANTY. At the election
           of Beneficiary, this Guaranty may be enforced in the State or Federal courts having jurisd_iction over the State of
           Minncsotn and Guarantor hereby consents to jurisdiction and ven1.1e in those courts.

                         15.   GUARANTOR DOES HEREBY DESIGNATE AND APPOINT [MINNESOTA
           REGISTER.ED AGENT/, AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS
           BEHALF SERVICE OF ANY AND ALL PROCESS WHlCH MAY BE SERVED IN ANY SUCH SUIT,
           ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT l!'f MINNESOTA, AND AGREES
           THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF
           SAID SERVICE OF SUCH GUARANTOR MAILED OR DELIVERED TO SUCH GUARANTOR IN THE
           MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
           PROCESS UPON SUCH GUAMNTOR (UNLESS LOCAL LAW REQUIRES ANOTHER METHOD OF
           SERVICE), IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF MINNESOTA. EACH
           GUARANTOR (i) SHALL GIVE PROMPT NOTICE TO BENEFICIARY OF ANY CHANGED ADDRESS
           OF ITS AUTHORIZED AGENT HEREUNDER, (ii) MAY AT ANY TIME AND FROM TIME TO TIME
           DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE lN MINNESOTA (WHICH
           OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF PROCESS), AND (iii) SHALL
           PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT Clr,ASES TO HAVE
           AN OFFICE IN MINNESOTA OR rs DISSOLVED WITHOUT LEAVING A SUCCESSOR.

                            16.     All remedies afforded lo Beneficiary hereunder or under the Lease are separate and
           cumulative remedies and not exclusive. Beneficiary shall also have all remedies afforded by law.




           {01727055.DOCX;I   l




1700533-78.111
                        Case
                        Case20-14695-LMI
                             20-14696-LMI Claim
                                          Doc 204
                                                64-2 Filed
                                                       Filed
                                                           07/27/21
                                                             07/09/20 Page
                                                                       Page112
                                                                            84of
                                                                               of146
                                                                                 116




                                   I 7.     If any provision of this Guaranty or the application of any provision shall to any extent be
                 void, unenforceable or invalid, then such provision shall be reinterpreted to the greatest extent possible to make it
                 enforceable and valid and the rest of this Guaranty shall be unaffected thereby and continue in full force and effect.

                                   18.       No waiver or modification of any provision of this Guaranty shall be effective unless in
                 writing and signed by Beneficiary and Guarantor, and no waiver by Beneficiary or Guarantor shall be applicable
                 except in the specific instance for which it is given. This Guaranty is the full and complete agreement of the parties
                 and Beneficiary has made no promises or representation& to Guarantor e}(cept as set fmth herein.

                                                         (signature page immediately follows]




i
I
'
ii




                 {01727055.DOCX;J}




     170053J..79.lll
                   Case
                   Case20-14695-LMI
                        20-14696-LMI Claim
                                     Doc 204
                                           64-2 Filed
                                                  Filed
                                                      07/27/21
                                                        07/09/20 Page
                                                                  Page113
                                                                       85of
                                                                          of146
                                                                            116




                    IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty under seal as of the date
          first above written.

                                                                          GUARANTOR:

                                                                          GRUPO CINEMEX, S.,(\. de C.V.
                                                                          a Ml/.:f-\lCll(I Lo-· F•iho.,...


                                                                          By:<~
                                                                                :::;>"

                                                                          Name:          _J.,41 ~                          )2_   L vt.   cJ....c,.
                                                                          Title:         Ve

          ACKNOWLEDGMENT OF ENTITY GUARANTOR




          STATE OF     4==-\or,dCA                                          )
                                                                                         ss.
          CITY/COUNTY OFµ \Q\.-,\. \              \ \J._ \Q._l,-\1
                                                   1
                                                                      --mclo~
                   on:S-\K\{J          d-3             ,2ofu before me f\yy~ \_Q                           ( C\w).ru~otary (rlic in and for said
          j,~\"f"           afol'X]"~\j_ ,"""'"'IIY                   appeared             ',       I()\\ U.1 ~T 1(j:O /.(                                      ,      :}
             (;!·i~~c£ c·, \~                 t:C1x
          _ _ _ _ _ _ _ _ _ _ _ ___, personally known to me (or prov~-t0-..me on the basis of satisfactory
                                                                                                                                  .                                    a

          evidence) to be the person(s) whose name(s) is/are subscribed to the withi~trumen~d acknowledged to me that
          he/she/they executed the same in his/her/their authorized capacity(ies), and thafby his/her/their signature(s) on the
          instrument the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.




                                       ANGELA LANDRY
                                                                                                   () {~ w4·
                                                                                                          ~··--__._...A·. . . . .
                                                                                         -"'"-../=-~---'t......,_(A-'-='
                                                                                         Notary i{tjbli~ ~                                     0 \Q
                                                                                                                                                       1
                                                                                                                                          ,_1,J{l-'--"\u,.,._   LQndrt...i
                                                                                                                                                                            0
                                •
                                   Notary Public - State of Florkla
                                     Commission I FF 230095
                                                                                         My Comrhission expilJ.:                  Lieu, l\                 -,   I   20\ 9
                                                                                         [Notarial Seal]
                               ./ My Comm. Expires May 12, 2019                                                                              ,j
                   ,,'f,,,. • \ Bonded ttnuc,I Nallorlll Natay Aan.




          {01727055.DOCX;l}



l 700533--80.111
                              Case
                              Case20-14695-LMI
                                   20-14696-LMI Claim
                                                Doc 204
                                                      64-2 Filed
                                                             Filed
                                                                 07/27/21
                                                                   07/09/20 Page
                                                                             Page114
                                                                                  86of
                                                                                     of146
                                                                                       116


                                                                                      EXHIBIT"A"

                                                                        FLOOR PLAN OF PREMISES




                                                                                         60 EAST BROADWAY
                                                                                         BLOOMINGTON, MN SS42S




                                 ,,.. ___________ ........, ......... ~- ... -........                                        ..... ____ ~-........ ...,......
                                 ...... , . __,,__,____._     .......
                                 . c--.~--------.....---------~"----
                                 __ ....,.....,~,..._ ..... .,._..,._...,...._.,.,.,     __
                                                                         ....... .,_ ........... ._
                                                                                                   ...._,........,
                                                                                                   _._........    ......--......_.--.,.
                                                                                                               _________
                                                                                         .,.,.e.._•-""•-..-............
                                                                                                                            __.
                                                                                                                                     ~'---''-·---·---,..,.~
                                                                                                                                         _ _ __.,,,._.. _.__,._.,..
                                                                                             •11 . . _....,_.._.. .. , . . . , . _.............. - . ... , ......... . . _

                                  DBA Namt:      ~                                                                                         Dat• 10-22-2015
                                  Unit No.       5401                                          Exhibit "A"                                 Seal•- I•      ~   80'



l
i
      l017270:il.DOC'-::l f                                                           EXHIBIT ''A"
t                                                                                         Page · I -
:I
j    1700533-81.111




I
                          Case
                          Case20-14695-LMI
                               20-14696-LMI Claim
                                            Doc 204
                                                  64-2 Filed
                                                         Filed
                                                             07/27/21
                                                               07/09/20 Page
                                                                         Page115
                                                                              87of
                                                                                 of146
                                                                                   116




I
l
J
                                                          /
                                                      <
                                                                                    #
                                                                         ~    / ; ,...._       _.,,,<P


                                                                        - f                \              60 EAST BROADWAY

1                                                                          ~       ,.                     BLOOMINGTON. MN 55425
                                                                              "
j
I



                           ........... ...,. _....,.... _______ ,,..,.......... ··------------.                                    . .----0,,.~. ......
                           "°"--...111-....-.1t....,_ .... ,,,.___, ..... _ _ . . , _ ~ ~ - - • .. ...._ ......... ,......, • ..._....,._,__,.....,....   l ...... ..tll•Ail,w,,t• ...........
                           ...,.,...,.,._.,..,.......,. •• ._,.. • .....,....,.,.. ... ,_,.,,c .......,..,..,.~~...,........,...._._.._u.a... ...,._,. _ _ .......,~,-..-.. ..
                           .. c...., ....... _ . . ....... _..._ ................... _......._ ••            _._,.....,,,,1--.,-~--------~-..     ~
                                                                                                                                                       ...........
                                                                                                                                                                 I'll • •. . - - . . . . . . . . . . . . . . . . .
                                                                                                                                                                      a.4,_,__

                            DBA Nam-,: CINEMEX                                                                                                  Dat• 10-22-2015
                            Uait No.   S401                                                                  Exhibit "A"                        Sea.lo: l" = 80'




     \lll727051DOC\;1 l                                                                                  EX! IIBIT "A"
                                                                                                           Page - 2 -


    I 700533-82.111
                        Case
                        Case20-14695-LMI
                             20-14696-LMI Claim
                                          Doc 204
                                                64-2 Filed
                                                       Filed
                                                           07/27/21
                                                             07/09/20 Page
                                                                       Page116
                                                                            88of
                                                                               of146
                                                                                 116




                                                                      ,,-,
                                                             //
                                                            \             1-_':.::.·'
                                                                 ~           -~

                                                                                                         60 EAST BROADWAY
                                                                                                        BLOOMINGTON, MN 55425




                        .. ~'"'-• ........ la~-.,......., .... _.,.,._i.-,-.................. ... ................ ...........
                                                                                                                     ~               ~             ~
                                                                                                                                                  1 . . - . ....................... ......
                        ......................... -. ........~-11•••.,u-,4:..... ..,,,111,-..... .,.._ ....................... ....,_ ... __,.., ___ ' - ' i : : I I , ~ -
                        ..............,..-~ ....... -..-.,,,..,. ...           .... ___.,... _.,.,1,1,_.,. ___ ...,.._ ............... \.Ila.... - ......_ . . . . . . . . . . . . . . . . . ...
                                                                                               ~

                        ll-,<;f_., . . , _ . . , . . . . ~ - -. . . . . . . ~ ...   :a· ............. ..,._.._.. .......__...,,.,.... ... ,,..-~..... --..,..~··-"--··----
                         OBA N~m•: aNa,1£1(                                                                                                         0~1., 10-22-2015
                         Unit No.  $401                                                                        Exhibit "A"                          s~ale: 1 • = 80'




 jO 1727051.DOC.\; I:                                                                                  EX!Ill:llT "A"
                                                                                                           Page - 3 -


l 700533-83.111
                                Case
                                Case20-14695-LMI
                                     20-14696-LMI Claim
                                                  Doc 204
                                                        64-2 Filed
                                                               Filed
                                                                   07/27/21
                                                                     07/09/20 Page
                                                                               Page117
                                                                                    89of
                                                                                       of146
                                                                                         116




                                                                                •·
                                                                                      ,~-• -. o0EASTBROADWAY
                                                                                     l
                                                                                     .}    ,,,   1,        BLOOMINGTON. :MN 55425




l
l
li
                                 tw1~hllift......-,III....,.__,._...,._._,,, ..             ~         ..........................,............................_._~ ......................................
                                .-. .. --.~,_._....., •....,,....,. •.• ..._...,t1_••'4a,c.,,a.,.-_,.,a...,.......,.-. • ...,.--......_.,.. ..-.....,..... _           _, .... .._. ...,.._._
                                -----.u.-----..-..,...,.
                                •CMw...........
                                                         ....,.,__,_, .....,_ .. ..,,... _.,__..._ .....          dtt ....
                                                            _._,r._r.,._.i111_.,_._. •~-.,........ i,1M•••r.. ..,._,..__
                                               - - - . . i •• , . . ,. . .
                                                                                                                                    ~
                                                                                                                                ............ -'i.atl ....        ~
                                                                                                                                                                . . . . . . . , , ~ . . . . . .-
                                                                                                                                               _,,...,...,___.. •• ,.il..,,..,...,__
                                                                                                                                                                                                 . . .""'




                                 OBA Name: CIND-IEX                                                                                                           D:itt:    10-22-20 IS
                                 Unit No.  5401                                                                    Exhibit A"             11
                                                                                                                                                              Seal.,- I" = 80'




       {O 172705 I .DOC.\; I}                                                                            EXHIBIT".-\"
                                                                                                             Page - 4 -


     l 700533-84.111
                      Case
                      Case20-14695-LMI
                           20-14696-LMI Claim
                                        Doc 204
                                              64-2 Filed
                                                     Filed
                                                         07/27/21
                                                           07/09/20 Page
                                                                     Page118
                                                                          90of
                                                                             of146
                                                                               116


                                                                                    EXHIBIT ''A-I"

                                                                                    NO KIOSK AREA



                                                                                                60 EAST BROADWAY
                                                                                                BLOOMINGTON, MN 55425




                                                                   ,:.:.:.:1J---I--c-!'.!                                     1·····




                                                                  f;:~;~:~l NO KI (J SK i\REi\.



                                    •          tne11l}ralrWlljl           \Jc       •          citt                   o                .......                           •   •        -,
            ---~~rctl[IIIW .... Ht•Jht ..... ~...... ,,, • .,c, .. 1'a..CN11tt1:f11'fdtll~~_....,.... h ........ UQU.tMP1-•·t:aftalllllU . . . . . . ~ - - - -.....
            ... .._... .... u.. .....,.••. ..-_--.-,-..e,•ffl11J,_.t,,,...,.,.._~   n.,~..._.,.. ......,...,.-..:1 ......... btr._~                1.a...   .,,__.n.,......_,.cr..,.........,.""1
            . . -c.-a., . . ,---.CPlltffllll>..WIIJ..,•--.....dlM_,_.•...._,llll•k........_   • 11: . . ,.......,"11_,;,iH ........ ...,_,,..,...,.,..,......... (llq. . . Mif----

          DBA Name: CINEMA.'\                                                                                                                        Om: OJ-03-2016
          UnrtNo,   5401                                                    EXHIBIT A-1                                                              Sea: NOT TO SCALE




 f017c705LDOCX;I;                                                                   EXHIBJT "A-I"
                                                                                              Page -1-



1700533-85.111
                    Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                      Doc 204
                                            64-2 Filed
                                                   Filed
                                                       07/27/21
                                                         07/09/20 Page
                                                                   Page119
                                                                        91of
                                                                           of146
                                                                             116




                                                               EXHIBIT "8''

                                                 DESCRIPTION OF TENANT'S WORK

         l.        TENA"lT'S WORK - Unless otherwise specifically identified as Landlord's \\'ork. Tenant shall complete
                   all work required to place the Premises in a finished condition ready to open for business at Tenant"s own
                   expense. Tenant's Work includes, but is not limited to. the following:

                   A.           GENERAL PROVISIONS: All work done by Tenant shall be governed in all respects by, and be
                                subject to the following:

                                l      Pavment und Performance Bonds. Landlord shall hm e the right to require Tenant to
                                       furnish payment and performnnce bonds or other security in form satisfactory to Landlord
                                       for the prompt and faithful performance of Tenam's Work, assuring completion of
                                       Tenant"s Work and conditioned that Landlord will be held harmless from payment of any
                                       claim either by way of damages or liens on account of bills for labor or material in
                                       connection with Tenant's Work. Tenant's Work shall at all times be conducted consistent
                                       with the Project Labor Agreement for the Center and in such manner so that Tenant shall
                                       not be in violation of Section 18.l of the Lease.

                                2.     Tenant's Work Standards. All Tenant's \Vork shall conform 10 the more stringent of
                                       applicable statutes, ordinances, regulations, codes, all requirements of Landlord's
                                       insurance carrier, all rating bureaus. and the Tenant Information Package (Exhibit ·'B-1 ")
                                       which contains the basic architectural, electrical and mechanical information necessary
                                       for the preparation of Tenant's Plans, and which by this reference is incorporated into and
                                       made a pan of this Lease. Landlord reserves the right to require changes in Tenant's
                                       Work when necessary by reason of the aforementioned standards. No approval by
                                       Landlord shall be deemed valid unless in writing and signed by Landlord.

                                3.      Insurance Requirements. Prior to commencement of Tenant's Work and until completion
                                       thereot: or commencement of the Lease Term, whichever is the last to occur, Tenant shall
                                       effect Builder's Risk Insurance covering Landlord. Landlord's general contractor,
                                       Tenant. Tenant's contractors and Tenant's subcontractors, as their interest may nppear
                                       against loss or damage by fire, vandulism and nmlicious mischief and such mher risks as
                                       are customarily covered by a srnndurd "All Risk'" policy of insurance protecting against
                                       all risk of physical loss or damage to all Tenam·s Work in place and all materials stored
                                       at the site of Tenant's Work, and all materials, equipment, supplies and temporary
                                       structures of all kinds incidental to Tenant's Work, and equipment, all while fonning a
                                       part of or contained in such improvements or temporary structures. or while on the
                                       Premises or within the Center, all to the actual replacement cost thereof at all times on a
                                       completed value basis. In addition. Tenant agrees to indemnify and hold Landlord
                                       harmless against any and all claims for injury to persons or damage 10 property by reason
                                       of the use of the Premises for the performance of Tenant's Work, and claims, fines, and
                                       penalties arising out of any failure of Tenant or its agents, contractors and employees to
                                       comply with any law, ordinance, code requiremt!nl, regulations or other requirement
                                       applicable to Tenant's Work und Tenant agrees to require all contractors and
                                       subcontractors engaged in the performance of Tenant's Work to effect and maintain and
                                       deli,er to Tenant and Landlord, certitic,1tes evidencing the existence ol~ and covering
                                       Landlord. MOA Management LLC. MOAC Mall Holdings LLC, MOA Entertainment
                                       Company LLC, Landlord's mortgage company, City of Bloomington, Minnesota, Pon
                                       Authority of 1he City of Bloomington, Tenant and Tenant's contractors. prior to
                                       co111111ence111en1 or Tenant's Work and until completion thereot~ the folio,, ing insurance
                                       coverages:




         :017270; I.DOCX: I l                                  EXHIBIT "8'"
                                                                 Page -1-



1700533-86.111
                    Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                      Doc 204
                                            64-2 Filed
                                                   Filed
                                                       07/27/21
                                                         07/09/20 Page
                                                                   Page120
                                                                        92of
                                                                           of146
                                                                             116




                                    a.       Workmen's Compensation and Occup,nional Dise::ise insurance in accordance
                                             with lu11s of the State of Minnesota and Employer's Li,1bility Insurance with
                                             limits ofnot less than S 1,000,000.00 per occurrence.

                                    b.       Commerci,tl General Liability lnsuram:e affording protection for bodily i11jury,
                                             death. personal injury and property damage, and including coverage for
                                             contractual liability. independent contractors, completed operations and products
                                             liability \\ ith limits of not less than $3,000,000.00 combined single limit per
                                             occurrence.

                                    c.       Comprehensive Automobile Liubility Insurance, including CO\erage for "non-
                                             owned" automobiles. for property damage, bodily injury, including death
                                             resulting therefrom with limits of not less than S 1,000.000.00 for any one
                                             occurrence combined single limit.

                                    d.       0\1 ners and contractors protective liability coverage for an amount not less than
                                             S3.000,000.00.

                               4.   Reasonable Easement. Landlord specifically reserves the right (and Tenant shal1 permit
                                    Landlord or its employees, agents or contractors reasonable access to the Premises for the
                                    purpose of exercising such rights), to install, m~intain, repair and replace in the ceiling '
                                    space and'or under the concrete slab in the Premises. all such electrical, plumbing,
                                    HY AC and other system components that nrny be required to service the Common Areas
                                    or other tenants in the Center. Adequ,1te access panels or doors shall be incorporated into
                                    Tenant Work for inspection. ser\ ice and replacement of both Landlord and Tenant
                                    equipment.

                               5.   Tenant agrees that the contract of every contractor. subcontractor. mechanic. journeyman.
                                    laborer. material supplier or other person or entity perfonning labor upon, or furnishing.
                                    materials or equipment to, the Premises in connection with Tenant's Work shall contain
                                    the following provision:

                                    "Contractor acknowledges thlll this prov1s1on is required under Tenant's lease of the
                                    Premises to be improved under this Contract ('·Premises'') from MOAC Mall Holdings
                                    LLC (Leuse). ln consideration of Ten,1nt's engagement of Contractor to perfonn the
                                    work hereunder. and as an inducement to Tenant to enter into this Contract with
                                    Contractor, Contractor acknowledges, covenants und agrees that any mechanic's lien
                                    which it may hereatier file. claim. hold or assert 11 ith respect to the work hereunder (i)
                                    shall atlach only to Tenant's interest in the Premises under the Lease and (ii) shall be
                                    subject, subordinate and inferior to the lien of any mortgage(s) now or hereatter held
                                    upon and against the Mall of America by any lender(s) no\\ or hereafter providing funds
                                    for the financing for the Mall of America. notwithstanding that any such mortgage(s) may
                                    be recorded after the commencement of the work hereunder and that Contractor's
                                    mechanic's lien otherwi~e might be entitled to priority over any such mortgage(s). For
                                    such purposes. Contractor also shall e.\ecute. acknowledge and deliver a separate
                                    subordination agreement upon request by Tenant, MOAC Mall Holdings LLC, or any
                                    such lender(s), prior to making any application or request for payment hereunder and as a
                                    condition precedent to Contractor's right to receive any paymen1 hereunder. Contrac1or
                                    likewise shall cause the liens and lien rights of all sut->contrnctors. sub-subcontrnctors.
                                    materialmen. suppliers, laborers and all other persons furnishing work, labor, mnterials,
                                    equipment and services on or in connection "ith the Premises to be limited to Tenant's
                                    interest in the Premises under the Lease and 10 be subordinated to such mong:1ge(s). and
                                    Contractor shall obtain and deliver to Tenant a similar subordination ,1greement duly
                                    executed nnd acknowledged by each such subcontractor. sub-subcomrnctor, muterialmnn,
                                    supplier, laborer and other person prior to making any application or request for payment
                                    hereunder and as u condition precedent to Contractor·s right to receive any payment
         l0172705 I .DOCX:I:                                EXHlBJT --s·•
                                                              Page -2-



1700533-87.lll
                     Case
                     Case20-14695-LMI
                          20-14696-LMI Claim
                                       Doc 204
                                             64-2 Filed
                                                    Filed
                                                        07/27/21
                                                          07/09/20 Page
                                                                    Page121
                                                                         93of
                                                                            of146
                                                                              116




                                          hereunder. Contractor shall inJemnify, defend anJ holJ harmless Tenant, MOAC i\lall
                                          Holdings LLC, and ~uch lender(s) from and ag,1inst an:i, and all loss, costs, damage,
                                          expense (including, without limitation. reasonable nttorney fees), liability, suits, actions
                                          and judgments arising cH resulting from Contractor's failure to cause all such mechanic· s
                                          and rnaterialmen's liens to be limited to Tenant's interest in the Premises under the Lease
                                          and to be subordinated to said mongage(s) as herein prO\ided. in addition to all other
                                          indemnities contained herein with respect to such liens."

                                          Tenant shall indemnify, defend and hold hurmless Landlord and such lender(s) from and
                                          against any and all loss. costs, damage, expense (including, without limitation. reasonable
                                          attorney fees), liabilit). suits, action and judgments arising or resulting from Tenant's
                                          failLtre 10 cause all such mechanic"s and ma1erialmen·s liens to be limjted to Tenant's
                                          interest in the Premises under this Lease and to be subordinated to said mortgage(s) as
                                          herein pro\·ided, in addition to all other indemnities contained herein wi1h respect to such
                                          liens.

                                          From the commencement of Tenant"s Work through the dnte Tenant obtains its certiticate
                                          of occupancy, Tenant shall submit and Landlord shall receive lien waivers no later than
                                          the fifth (5th) day of each month for all work. material. sen ices or machinery furnished
                                          by Tenunt's general contractor, subcontractors, materialmen or suppliers in connection
                                          11 ith Tenam ·s Work during the preceding month. The failure of Tenant to submit such
                                          lien waivers in accordance with this provision sh:111 constitute a default under Section
                                          I 8.1 of this Lease.

                    B.           TENANT'S PLANS. Tenant shall. at Tennnt's ex1,ense, prepare and submit to Landlord for
                                 Landlord's approval, all dru1\'ings required (including signage) for the completion of the Premises
                                 llS provided for herein ("Tenant"s Plans"). Tenant·s Plans shall indicate all proposed demolition,
                                 modification or reuse of existing jn,provements or equipment (if applicable). delineate all
                                 proposed new improvements or equipment, delineate a minimum of one (I) toilet room if required
                                 b:, applicable building codes. be to scale, be prepared. stamped and signed by an architect or
                                 engineer licensed to do business in the state in which the Center is located and be in accordance
                                 with: the Federal Occupational Safety and Health Act (OSHA) and regulations promulgateJ
                                 thereunder; all laws, ordinances and regulutions of governing authorities having jurisdiction over
                                 the premises and utility comp:mies; the overall design nncl construction standards of the Center
                                 contained in Exhibit '·B-1 "; and the requirements of Landlord's fire anJ casualty insurer andior the
                                 criteria of this Exhibit. whichever is more stringent.

                                 Tenant shall not submit pluns. shop drawings or specifications which have been prepared by
                                 contractors, subcontractors or suppliers (unless otherwise specifically required in b.hibit ·'B-l '')
                                 JS such plans. shop drnwings or specifications sh(tll not be given consideration by Landlord and
                                 shall not serve to su1isfy the obligations of Tenant provided for hert:in.

                                 I.       Landlord ·s Approval ofTeuunt's Plans.
                                          a. Approval of plans and specifications by Landlord shall not constitute the assumption
                                              of any responsibility by Landlord for their accuracy or surliciency or conformity
                                              with applicable laws (including but not limited to the Americans 11 ith Disabilities
                                              Act of I 990 and the Williams-Steiger Occupational Safety and Health Act), and
                                              Tenant shall be solely responsibl~ for such plnns anJ specificmions. Tenant shull
                                              indemnify ,111d hold Landlord harmless from and against ,rny und till errors and
                                              omissions contained in Tenanl·s Plans. and any losses, costs, damages or claims of
                                              whatever nature (including, but not li111i1ed lo :tllorneys· fees and costs of any kind),
                                              arising out of or in connection with such compliance. Landlord shall nor be linble
                                              for any lo,s to Tem1111 's prope11y or the property or ,my other person during
                                              construction.


           lDI 7~7051.DOCX:I j                                     EXHIBIT "B"
                                                                     Page -3-



l 700533-88.11 l
                   Case
                   Case20-14695-LMI
                        20-14696-LMI Claim
                                     Doc 204
                                           64-2 Filed
                                                  Filed
                                                      07/27/21
                                                        07/09/20 Page
                                                                  Page122
                                                                       94of
                                                                          of146
                                                                            116




                                   b.   Should any contlict arise bet11ee11 any of Tenant's Plans and the Lease such that, in
                                        Landlord's sole opinion. the integrity or code comrliance of any e:-..isting Landlord or
                                        adjacent tenant impro1 ements and construction is jeopardized, the applicable
                                        portion(s) of the Lease shall be detenninative. Any modification of such existing
                                        impro,ements or construction must recei, e the prior written apprm al of Landlord
                                        and all work shall be srecitically stated in writing. Landlord's aprroval of Tenant's
                                        Plans 1dll in no ll"ay alter, amend or \\aive the requirements or criteria of this
                                        Exhibit.
                              ,    Existing Conditions.
                                   a. Prior to the preparation of Tenant's Plans, Tenant shall 1isit the Premises to 1erify
                                       existing condittons and construction to ensure thht none of Tenant's Work shall be in
                                       conflict 11 ith any existing Landlord or adjacent tenant improvements and
                                       construction. ln addition, if the Premises' concrete slab is not on grade (compacted
                                       soil). Tenant shall remove all previous tloor penetrations not intended to be re-used
                                       and patch and repair the floor to original condition and re-seal all lloor penetrations
                                       to be re-used utilizing Landlord's waterproofing specifications.

                                   b.   In the event Tenant's store design requires revisions to Lundlord's building,
                                        mechanical, electrical or HV.-\C system(s). Tenant shull request, in writing. approval
                                        for such revision(s) and, if approved by Landlord, Landlord shall perform the
                                        necessar:, work to accommodate Tenant's request. Tenant shall reimburse Landlord
                                        for the cost or such \\Ork as prm ided herein.

                              3.   Utilitv Services. All utility services are subject to the limitation and capacities of existing
                                   Center facilities and equipment and the availability of service from the local ser,ing
                                   utilities. Tenant shall, at Tenant's expense and subject to Landlord's prior written
                                   approval. provide and install any equipment necessary to adapt such existing services to
                                   Tenant's re4uiremen1s.

                              4.   Roof. Tenant shall provide any required supports. blocking. temporary llnshing,
                                   countertlashing or other work necessary to complete installation of Tenant's equipment
                                   on Landlord's roof. Cant strips and weatherproofing shall be done only by contractor
                                   desigmtted by Landlord. Tenant will be required to supplement existing construction to
                                   achieve assembly ratings, thermal values or addition:tl criteria as required by Tenant's
                                   Work.

                              5.   Fire Protection. Modifications to Tenant's automatic lire sprinkler system shall be
                                   performed by u contr:Jctor designated by Landlord. The work shall conform to
                                   Landlord's requirements and may include. but not be limited to, the cost of preparing
                                   engineered sprinkler shop drawings and the submission of such drawings to Landlord's
                                   fire insurance underwriter for approval. the relocating, re-sizing. and adding sprinkler
                                   piping or he(lds, drnining the system and fire watch during system uO\\n-time.

                              6.   HY AC Criteria.
                                   a. Restaurants, food se1·vice. pet shops, beauty snlons. barber shops and any other
                                        occupancies which. in the sole opinion of Landlord, produce odors or produce a high
                                        level of humidity, shall provide an exhaust system which will prevent such odors or
                                        moisture from entering the enclosed mull, other tenant spaces or any other portion of
                                        the Center. If. in the sole opinion of Landlord, any of Tenant's roof mounted
                                        equipment nccumulates grease, Tenant shall. at Tenant"s expense. furnish and install
                                        grease collection and elim111ation facilities in accordance with Landlord's
                                        require111e11b (which may include the use ofu Grease Guard collection pan).

                                   b.   In the event that Tenant eleds to reuse all or a portion of any existing 1-1\'AC
                                        system(s). Tenant shall indicate same on Tenant's dra,dngs for Landlord's revie11.
         t01727ll~I.DOCX:I}                                 E:\I IIBIT "B"'
                                                               Page -4-



1700533-89.111
                         Case
                         Case20-14695-LMI
                              20-14696-LMI Claim
                                           Doc 204
                                                 64-2 Filed
                                                        Filed
                                                            07/27/21
                                                              07/09/20 Page
                                                                        Page123
                                                                             95of
                                                                                of146
                                                                                  116




                                               In the event Landlord permits Tenant to reuse said systems, Tenant shall employ a
                                               qualified contractor to \erify, by \1Titten confirmation to Landlord, that such H\'AC
                                               system(s) is fully opernble and in conformance with Landlord's design criteria as
                                               provided in Landlord·s dra\\·ings (said written confirmation shall include, but not be
                                               Iimited to, an air balance report completed by an AABC certified air balance
                                               contractor and shall indicate, at a minimum, any discrepancies between design
                                               quantities and tested quantities). If any portion of Tenant's HVAC system(s) is not
                                               fully operable or does not conform to LandlonJ's design criteria, Tenant shall. at
                                               Tenant's expense, ha\e its contractor repair or replace same to comply therewith and
                                               thereafter provide Landlord with written confirmation thereof

                                     7,    Construction Deposit. Prior to commencement of construction in the Premises, Tenant"s
                                           contractor shall deliver a damage deposit in the form of a cashier's check in the amount
                                           of $5,000.00 made payable to Landlord. Landlord shall have the right to use all or any
                                           pan of said damage deposit as reimbursement for any debris clean-up or damage caused
                                           by Tenant's contractor(s) to any Common Areas.

                                     8,    Materials and Services: Prior to commencement of construction in the Premises,
                                           Tenant's contractor shall deliver a cashier's check. made payable to Landlord, as
                                           payment for materials issued to or sen·ices provided for Tenant's contractor by Landlord
                                           or for work performed by Landlord for Tenant's contractor at the request of Tenant's
                                           contractor. Such items are itemized in the Tenant Information Package and may include
                                           (blll not be limited to): temporary utilities; temporary sprinkler system (standard existing
                                           grid); temporary toilets; dumpster and tr:.ish removal; dock usage; housekeeping: security:
                                           facility maintenam:e; and testing of Landlord·s fire system.

                                     9,    Construction Rules. Tenant wi.11 abide by and cause its contractors, subcontractors,
                                           agents and employees to abide by rules and regulations published by Landlord from time
i                                          to time, including. but not limited to, those pertaining to parking, toilet facilities. safety
                                           conduct, delivery of materials and supplies, employee egress to the Center. trash storage
i;                                         or collection or removal. and cooperation with Lundlord·s architect, general contractor
                                           and subcontractors or other agents.

                                     10.   Storefront Barricade. 11: in the sole opinion of Landlord, a temporary storefront barricade
                                           is required for the Premises, Lundlord shull install sume at Tenant's expense.

                                     IL    Sium1ue. Tenant shall provide and inswll a storefront identification sign for the Premises
                                           which may include, at Landlord's discretion. multiple signs (depending upon Tenant's
                                           storefront configuration) and Tetrnnt's ~stublished national logo or insigniu. if any.
                                           Storefront identiticution signs sh.ill be limited to Tenanrs Trade Name as approved in
                                           this Lease or as otherwise approved in writing by Landlord. The storefront sign shall be
                                           illuminated (unless otherwise specifically approved, in writing. by Landlord). Landlord·s
                                           approval of Tenant's storefrorn signage shall be bused on the size and style of the sign
                                           and lettering. the location of the sign within the storefront. and the cohesive integration of
                                           the sign imo the overall storefront design. Prohibited storefront signage includes, but is
                                           not limited to, signage \1'hich ndvenises or describes products. ser\'ices, vendors, or
                                           departments or is informational or direcrional in nature. regardless if such signage is
                                           am1ched as u tagline to. or is included as part or, Tennnfs Trade Name.

                                     12    Waterproofing. If the Premises· co11crete slab is not on grnde (compacted soil}. Tenant
                                           shall install a waterproofing hurrier membrane. in accordance \\ ith Landlord ·s
                                           specifications. in all areas that Illa) be e.xposeJ to 11uids or liquids including, but not
                                           limited to, restrooms, fooJ preparation and servi-:e areas: shampoo and wash areas,
                                           laundry and dry cleaning areas, and photo processing ureas.



              [017"7051,DOC'.\;t l                                  EXHIBIT "ff'
                                                                      Page -5-



     1700533-90.111
                         Case
                         Case20-14695-LMI
                              20-14696-LMI Claim
                                           Doc 204
                                                 64-2 Filed
                                                        Filed
                                                            07/27/21
                                                              07/09/20 Page
                                                                        Page124
                                                                             96of
                                                                                of146
                                                                                  116




                        C             CLOSE-OUT REQUIREMENTS. Tenant's Work shall be Jeemed completed at such time as
                                      Tenant, al its sole expense and without cost to Landlord, shall provide:

                                      I.     Proof of Payment. Furnish evidence satisfactory to Landlord that all of Tenant's Work
                                             has been completed and paid for in full (and that such work has been accepted by
                                             Landlord), including the costs for Tenant's Work that may have been done by Landlord
                                             and the costs for any other work done by Landlord which Landlord may be emitled to
                                             payment in accon.Jance with the provisions of this Exhibit "B", the Ten.mt Information
                                             Package, or elsewhere in the Lease. that any and all liens therefor that lune been or might
                                             be filed have been discharged of record or waived, and that no ,ecuri1y interests relating
                                             thereto are outstanding.

                                      2.     Tenant's Affidavit. Furnish an affidavit from Tenant listing all contractors and any
                                             material suppliers in the employ of said Tenant who have provided goods or sen ices for
                                             the completion of Tenant's Work in the Premises.

                                      3.     Tenant Contractor's Affidavit. Furnish an at'lid:1Vit from Tenant's general 1:ontractor
                                             listing all parties who have furnished materials or labor or services to that contractor for
                                             completion ofTennnt's Work in the Premises.

                                      4.     Certificate uf Occupancv. Furnish all certificates and other approvals 1\ith respect to
                                             Tenant's Work that may be required from any governmentnl authority and any'board of
                                             tire underwriter's or similar body for the use and occupancy of the Premises.

                                      5.     Record Drawings. Furnish Landlord with one set of reproducible record drawings of the
                                             Premises showing any changes made during construction.

                                      6,     Estoppel Certificate. Furnish a Tenant-executed estoppel certificate as may be required
                                             by Landlord or Landlord's mortgagee.

                        D.            CONSTRUCTION ACHVITIES

                                      I.     During Premises interior construction, Tenant shall use rear opening to Premises for
                                             moving in/out of materials, for those premises that contain a rear door.

'                                     2.    If :1ny roof' cuts or penetrations are required by Ten:mt. all curbs, supports. blocking,
I                                           temporary flashing, counterflashing or other work necessary for installation shall be



I
                                            provided and installed by Tenant at its expense. Tenant slrnll promptly notify LandlorJ,
                                            in advance. of the need for such cuts or penetrations and shall utilize Lundlorcl's
                                            designated roofing contractor for this work. Tenant's contractor shall be responsible for
                                            contracting with Landlord ·s roofing contractor to perform this work.


I                                     3.

                                      4.
                                             During construction, Tenant's use of the service elevators shall be at Tenant·s e"pense.

                                            Tenant acknowledges that its construction activities in the Premises and the Center are
                                            subject to a certain Project L;lbor Agreement for Construction of the !\fall of America
                                            e:-.ecuted on or about the 19th day of November, I 985, by and among Triple Five
                                            Corporntion, P.C.L. Construction Services, Inc., and The t--1 inneapoli, Building and
                                            Construction Trades Council. Such Project Labor Agreemenl is fully incorpornted herein
                                            by reterence. As a material consideration of Landlord entering into and executing this
                                            Le,1se with Tenant, Tenant agrees to abide by the terms, conditions and provisions of the
                                            Project Labor Agreement as such Project Labor Agreement affects Tenant's construction
                                            activities in the Premises and the Center. Tenant's failure 10 abide by the same may be
                                            deemed a default of this Lease if such failure results, either directly or indirectly. in a
                                            work stoppage or interference or the threat of the same in the construction activities in the
                                            Center or any other ten;\nt's space. Landlord or Landlord's authorized rerresentative
             i0I 7~705 I .DOC.\. 11                                  EXHIBIT "B"
                                                                       Page -6-



    1700533~91.111
                    Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                      Doc 204
                                            64-2 Filed
                                                   Filed
                                                       07/27/21
                                                         07/09/20 Page
                                                                   Page125
                                                                        97of
                                                                           of146
                                                                             116




                                may take such action as Landlord or its authorized represemati\ c deems necessary in
                                order to immediately enforce the terms of the Project bbor Agreement and in order to
                                prevent. a1oid or terminate any interference or work stoppage (or the threat thereof) in
                                connection with the construction of any part of the Center or an~ other tenant's space.
                                Such action may include. but shall not be limited ro, the issuance of a cease and desist
                                directive to Tenant. Tenant shall reimburse Landlord or any other tenant in the Center for
                                any losses. tees, expenses or damages suffered or incurred by Landlord or such other
                                tenant in the Center as a result of Tenant's failure to comply with the Project Labor
                                Agreement.




         :017:'70~ I.DOCX: I;                           EXHIBIT "ff'
                                                           Page -7-



1700533-92.111
                       Case
                       Case20-14695-LMI
                            20-14696-LMI Claim
                                         Doc 204
                                               64-2 Filed
                                                      Filed
                                                          07/27/21
                                                            07/09/20 Page
                                                                      Page126
                                                                           98of
                                                                              of146
                                                                                116




                                                EXHIBIT ·•C"

                                          INTENTION ALL\' DELETED




I
             {01727051.DOC\;I l                 EXI-IIBIT"C




    1700533~93.111
                    Case
                    Case20-14695-LMI
                         20-14696-LMI Claim
                                      Doc 204
                                            64-2 Filed
                                                   Filed
                                                       07/27/21
                                                         07/09/20 Page
                                                                   Page127
                                                                        99of
                                                                           of146
                                                                             116




                                                            EXHIBIT "D"

                                            FORM OF TENANT ESTOPPEL LETTER




                                                                                                                       [DATE]
        MOAC Mall Holdings LLC,
        together with its successors and/or assigns
        60 East Broad11ay
        Bloomington, MN

                             Re:   :'\lall of America - Bloomington, Minnesota

        Ladies and Gentlemen:

                  ln light or the contemplated financing of the Property (as hereinafter de lined), the undersigned certities to
        (i) any lender providing financing for the Property (as hereinafter defined), including, withOLtt limitation, any
        mortgage or mezzanine financing, together with their re;pecti1 e successors and/or assigns (collectively. "Lender"),
        and (ii) Landlord (as hereinafter de lined), as of the dme hereoi as follows:

                  I.      It is the tenant under a lease dated ________ , ___ (collectively, with all documents,
        if any. listed on Exhibit "A" hereto. '·Lease") between MOAC Mall Holdings LLC, as landlord (together with its
        successors and assigns, "Landlord"). and the undersigned, as tenant (''Tenant"), covering approximately
        _____ square feet of space known us Room No. _ _ _ (the "Leased Premises") at Landlord's property
        known as Mall of America and located at 60 East Broadw~1y, Bloomington MN 55425 ("Property").

                 2.       The Lease is in foll force and effect. The Lease ha~ no1 been amended, modified or supplemented
        except as set forth on Exhibit "A". There are no other material agreements or understandings. whether written or
        oral, between Tenant and Landlord with respect to the Lease, the Leased Premises or the Property.

                 3.        The monthly lixed. minimum or basic rent under the Lease is$__________ and hus
        been paid through the month of______ . All AJditional Rent. Percentage Rent, Tenant's proportionate
        share of real estate taxes and insurance, common urea maintenance charges and all other sums or charges due and
        payable under the Lease by Tenant have been paiJ through the month of _ _ _ _ _ _ _ and no such Additional
        Rents. Percentage Rents or other amounts or charges have been paid for more than one (I) month in advance of the
        due date thereof. The amount of the secu1·ity deposit is S_ _ _ _ _ _ _ . There is no remaining free rent period
        or any unexpired concession in or abatement of rent. except as expressly set forth in the Lease.

                  -1.     Tem111t has accepted possession or and occupie;. the entire Leased Premises under the Lease. The
        term of the Lease commenced on ________ , ___ . and expires on _______ , ___ , subject
        to the renewal op1ions. if any, expressly set fonh in the Lease.

                  5.        Tenunt and, to Tenant's knowledge without any duty or investigu1ion, Landlord have performed all
        of their respective obligntions under the Lease, nnd Tenant, ha\ ing no duty of investigation, is unaware of any
        uncured defaults or claims or default under the Le:1se except as set forth i11 Exhibit "A''. and Tenant, having no duty
        of investigation, has no knowledge of any e\·ent which with the giving of notice, the passage of time or both would
        constitute :1 default by Landlord under the Lease except as set forth in Exhibit "A". To Tenant's knowledge, without
        uny duty of imestigarion, no condition has occurred that would give Tenant the right to pay reduced rent under the
        Lease.




        {01727051.DOC\: Ii                                  EXHIBIT "D''
                                                               Page -1-



l 700533-94.11 l
                 Case
                  Case20-14695-LMI
                       20-14696-LMI Claim
                                     Doc 204
                                          64-2 Filed
                                                Filed07/27/21
                                                      07/09/20 Page
                                                                Page128
                                                                     100ofof146
                                                                             116




                6.       Tenant is una11are of any claim against Landlord and no offset or defense lo enforcement ofan} of
       the terms of the Lease. Tenant has not commenced any action or gi,en 01· recei\ed any notice for the purpose of
       terminating the Lease.

               7.       All impro\ ements required to be completed by Landlord, if any. have been completed and there are
       no sums due to Tenant from Lmdlord and no allowances from Landlord to Tenant that have not been paid.

                8.        Tena111 has not assigned, transferred. pledged, mortgaged or otherwise encumbered the Lease and
       has not subleased or othern ise granted any use or possessory interest in the Leased Premises or any part thereof
       except as set forth in Exhibit "A".

                  9.       Tenant has no option or right to purchase all or any part of the Leased Premises or the Property.
       Tenant does not ha\·e any rights of first refusal for additional space. or options to increase or relocate its space.
       Tenam has no option to terminate the Lease e:\cept as provided in the Lease or to the extent permitted by applicable
       1,1\\ in connection with an actual or constructive e,iction of Tenant. Tenant has no option or right to renew or extend
       the Lease, or to expand the Leased Premises under the Lea~e except as expressly set forth in the Lease.

                I 0.    No voluntary actions or, to Tenant's kn01\ledge. imoluntary actions are pending against Tenant
       under the bankruptcy l,rns of the United States or any state thereof.

                 11.      To Tenant's knO\\ ledge, all imprOl·ements or other work completed by or on behalf of Tenant in
       the Leased Premises have been completed in compliance with applicable laws and Tenant has received no notice of
       and h,ts no knowledge ot: any violation of governmental law or requirement with respect to the Leased Premises or
       its operations, except as ser forth in Exhibit "A".

                 The undersigned individual hereby cenilies that he or she is duly authorized to sign, acknowledge and
       deli,er this letter on behalf of Tenant.

                Tenant acknowledges that Lender will rely on this letter in making a loan or otherwise extending credit to
       Landlord. The infonnation contained in this le11er shall only be for the benefit of Lender and its successors and
       assigns.


                                                                  Very truly yours.

                                                                  [Tenant Entity]


                                                                  By:----------------
                                                                       Name:
                                                                       Title:




       {01727051.DOCX:I   l                                EXHIBIT "D"
                                                            Page -2-



1700533-95.111
                           Case
                            Case20-14695-LMI
                                 20-14696-LMI Claim
                                               Doc 204
                                                    64-2 Filed
                                                          Filed07/27/21
                                                                07/09/20 Page
                                                                          Page129
                                                                               101ofof146
                                                                                       116


                                                                  EXHIBIT ''E"

                                                           PERMITTED SIGN LOCATIONS




                       KEY PLANS Fll\$1 AND SECONO L'V£L
                                                                                      .MC'JA--,.-
                                                                                       ,,.,_,   ,..   ,~.




l
l     lllln7U51.DOCX;l f                                          EXHIBIT "E"
                                                                   Page -1-


    I 700533~96.11 I
                        Case
                         Case20-14695-LMI
                              20-14696-LMI Claim
                                            Doc 204
                                                 64-2 Filed
                                                       Filed07/27/21
                                                             07/09/20 Page
                                                                       Page130
                                                                            102ofof146
                                                                                    116


                                        l\lAIN MARQUEE SIGNAGE LOCATION




                                          LEVEL 3 ESCALATOR SIGN AGE




 :0l7270SI.DOCX:1   I                             EXHIBIT "E"
                                                     Page 2



1700533-97.111
                        Case
                         Case20-14695-LMI
                              20-14696-LMI Claim
                                            Doc 204
                                                 64-2 Filed
                                                       Filed07/27/21
                                                             07/09/20 Page
                                                                       Page131
                                                                            103ofof146
                                                                                    116


                                           LEVEL 4 ESCALATOR SIGN ...\GE




                           LEVEL 4 SIGNAGE LOOKING UP ESCAL TOR FROM SOUTH FOOD COURT




 j0172705 I .DOCX: Ii                               EXHIBIT "E'"
                                                       Page 3



1700533-98.111
                            Case
                             Case20-14695-LMI
                                  20-14696-LMI Claim
                                                Doc 204
                                                     64-2 Filed
                                                           Filed07/27/21
                                                                 07/09/20 Page
                                                                           Page132
                                                                                104ofof146
                                                                                        116


                            LE\'EL 4 SIGNAGE AT ENTRANCE FROl\l EAST BROADWAY TO SOUTH AVENUE
                                                                                                I



                                 LEVEL 4 SIGNAGE AT EAST EXIT FROM NICKELODEON UNIVERSE




 tIJ 172705 I ,DOC:\; I I                              EXHIBIT "E"
                                                         Page 4



1700533-99.111
                          Case
                           Case20-14695-LMI
                                20-14696-LMI Claim
                                              Doc 204
                                                   64-2 Filed
                                                         Filed07/27/21
                                                               07/09/20 Page
                                                                         Page133
                                                                              105ofof146
                                                                                      116


                                    LEVEL-I SIGNAGE IN ROTUNDA ON EAST BROADWAY




I
I
I




     1017~7051.DOCX:I i                             EXHJBIT "E''
                                                      Page 5



    1700533-100.lll



1
                            Case
                             Case20-14695-LMI
                                  20-14696-LMI Claim
                                                Doc 204
                                                     64-2 Filed
                                                           Filed07/27/21
                                                                 07/09/20 Page
                                                                           Page134
                                                                                106ofof146
                                                                                        116


                                                                                                                     EXHIBIT "F"

                                                                                                 EXCLUSIVE ZONE PHASE II



                                                                                                                   ,..
                                                                                                                                60 EAST BROADWAY
                                                                                                                                BLOOlvITNGTON, 1'.·fN' 55425




                                                                                                            CJ EXCLUSIVE ZONE
                                                                                                            t~~:,~: ;.3 PHASE 2
             Th• lffttrn~n ti t'l',:•41iw-·u:1 • crnft:knflt:l 1t14 ap;J12et"'l.-:.1r-,1"t:,,a -cr-ar,1frt.•:..•_.·~~J llad~run t-t ~~.:t. ;:ta,:r.b,11"4 ~ ..bt.W.:I er .:111.:r,:,,••d •tffl:.n~r•TI-.. is,.,m._,1t.                             Lat~ffl
             nu.11a ::t,• '1p-< ~ dM'f" di•"'~• ••' ,)r M:>d"· ,_a.,n,;,~ pr!a~ _,,.,,..fl "ff•Z•I ft'I•           •.:r• .,.;   .:a"ft~u,-.t,,u, a,f ~ - ,1t aU -,;I d,,1 i::.. ni:.r a,..-, lrfw. bul1U,Qt ,_,..,,. . . . 1t•t •••• IIIMif C.U'!13uw
             Kl:.U an#U .... : .. re- UlfflllM anllM ·Ul~Ud 011..-Mtl. i)ICIU.ftJ :.us MS lM3d to ffl• .-mr)" • .:z• '"'""•u•41u.11 l;~ldllT'l ,, .-:at'f4n.-r.                             Qt.,,,     U ltt.• w,..ong TN• Jr..:,..,"fllM -•·· "A'f
             cGntdt.l=• ... ,,. :o~u ,sr 4•1oldn'"' tit Ir!• 1-1n2totd                     mt-c••
                                                                                     l•nlil:t<;  n11 ~                                                                     pT'llffl•••
                                                                                                           •• tT11.it.c11t• .:r ...,,:r•"'--• r-tardlJII' 11,111, t••-r • n,                ~ h a ; , dt~n ., "-"• ..-.::e.u,...:, -,;t <T>• l~t-:ID'I'
                                                                                           :r••..
             cr,~.t,1,INid 111 eia Ow:.i.•THl'IC: 'f I• a,..t, ~qri;:,o,~,Odtff; a' Tan-:,-,!"~ m'• ,:unr,Kll,N' u ""'· ••ttt) ,01•-~ 61• -:~.a.. lrtd - - " " ' " ' ·                           .


              OBA Name: ClNBIEX                                                                                       EXIDBIT np•                                                                    tR!e: 03-03-~16
              UnirNo                 5401                                                                       EXCLUSIVE ZONE                                                                       s~           NOT ro SC ALE




 {O 172705 I.DOCX: 11                                                                                                 EXHIBIT ·•F··



1700533-101.ll l
                    Case
                     Case20-14695-LMI
                          20-14696-LMI Claim
                                        Doc 204
                                             64-2 Filed
                                                   Filed07/27/21
                                                         07/09/20 Page
                                                                   Page135
                                                                        107ofof146
                                                                                116


                                                   EXHIBIT "L-1''

                                FORM OF EXECUTION OF MEMORANDUM OF LEASE


  Record and Return to:
  Ira Meislik, Esq.
  Meislik & Meislik
  66 Park Street
  Montclair, New Jersey 07042


                                     Space Above This Line for Recorder's Use

                                 MEMORANDUM OF LEASE AGREEMENT

        This Memorandum of Lease Agreement ("Memorandum") is executed as of ______ , 2016 by
  and between MOAC MALL HOLDINGS LLC, a Delaware limited liability company ("Landlord"), and
  ClNEMEX MOA, LLC, a Delaware limited liability company ("Tenant").

                                                 WITNESS ETH:

         WHEREAS, Landlord and Tenant have entered into a Lease ("Lease") dated as of _ _ _ _ __
 2016. the terms. provisions, and conditions of which are incorporated herein by reference to the same extent as
 if recited in their entirety herein, whereby Landlord has leased to Tenant the premises in Space S40 l
 ("Premises") located in the Mall of America ("Center"), in Bloomington, Minnesota. the Center being more
 particularly described on Exhibit A.

          Special reference is hereby made to the following terms and provisions of the Lease:

         l.      Term: Option to Extend. The term of the Lease ("Lease Term") is ten (10) "Lease Years." The
 Lease Term begins on the Delivery Date, intended to be January 2, 2017 (''Commencement Date") unless
 Landlord is unable to deliver possession of the Premises on that date, in which case the Commencement Date
 will be as set forth in the Lease. The Lease Term expires on the last day of the tenth (10th) Lease Year, unless
 sooner terminated or extended as provided in the Lease. Tenant has the right to extend the Lease Term for four
 (4) additional periods of five (5) years each, such right being more particularly set fo1th in the Lease.

      2.    Tenant's Signs. Tenant has certain rights to install, place, and maintain signs within the
 Common Areas, such rights being more pa11icularly set forth in the Lease.

        So long as Tenant has opened and is operating the only permitted movie theater(s) at the Center (other
 than during Permitted Closures) in compliance with all requirements herein (in all material respects), landlord
 may not place any signs advertising any competitor movie theater, other than that of Tenant, at any place at the
 Center or areas on Landlord's Tract controlled by Landlord.

         3.       Exclusivity and Use. During the Lease Term, Landlord will not execute a lease that would
 permit or suffer the use of any po1iion of the Center or Landlord's Tract (together, as shown on Exhibit B), nor
 will it permit or suffer the use by any occupant of any po1tion of the Center or Landlord's Tract or any other
 tenant, Major Tenant or occupant of any portion of the Center or Landlord's Tract to operate a movie theater for
 the presentation of motion pictures or to display first-run or second-run movies ("Movie Theatre Exclusive
 :011210;1oocx:1}                                  EXHIBIT "L-1"'
                                                      Page - I -



l 700533-102.11 l
                       Case
                        Case20-14695-LMI
                             20-14696-LMI Claim
                                           Doc 204
                                                64-2 Filed
                                                      Filed07/27/21
                                                            07/09/20 Page
                                                                      Page136
                                                                           108ofof146
                                                                                   116


 Use"), provided the foregoing shall not apply to sporting events, concerts or other non-motion pictures nor will
 Landlord do so itself. The foregoing exclusive rights shall also not apply to: (a) special, limited runs (of three
 (3) days or less) displaying motion pictures with the total of any such runs held no more than five (5) days in
 any twelve (12) consecutive month period; (b) any occupant of any portion of the Center or Landlord's Tract;
 (c) any entertainment attraction that displays a movie or show as part of the attraction, including attractions
 located in Nickelodeon Universe (e.g. "Fly Over America"); or (ct) any occupant of any po11ion of the Center or
 Landlord's Tract that is permitted to do so as a result of an order or decision of a bankruptcy court, provided
 that Landlord at its own expense will, with diligence, object to the jssuing of any such order. Further,
 notwithstanding the foregoing, Tenant has acknowledged and agreed that nothing herein shall limit or prohibit
 the exhibition or display of a movie on an incidental basis in restaurants, bars, entertainment attractions or other
 establishments, provided: (x) no separate charge is imposed for the viewing of such; (y) it is shown after the
 earlier of: ( 1) the first anniversary of its original release date, or (2) when it has become generally available to
 the public (e.g., is shown on network television, cable or available on a pay per Yiew basis to the general
 public]); and (z) the movie being shown is not one then being shown or has been announced as scheduled to be
 shown in one of Tenant's screening rooms, and for which Tenant is charging or will charge admission. Further,
 movies may be shown in electronics stores (for example) solely for the purpose of demonstrating televisions, or
 as part of general presentations (such as at fashion shows, etc.) where the exhibition of the motion picture or
 video is not the prime attraction, or in a single screen cinema for the viewing of short fLlms or videos within an
 entertainment attraction. Nothing herein shall: (m) limit or prohibit the presentation or exhibition of films,
 movies or videos in hotel rooms (such as pay-per-view movies); or (n) limit the presentation of films, movies or
 videos in office space, conference centers and meeting rooms as an incidental part of the use of such location
 for the otherwise permitted use of that location. It is acceptable for any other tenant or occupant of the Center or
 Landlord's Tract or Landlord to use their premises or the Center or Landlord's Tract for the exhibition of movie
 trailers and/or previews. This exclusive right: (i) shall be null and void and no longer in effect in the e\·ent of a
 Radius Violation; (ii) shall not create any liability from Landlord to Tenant for breach of this provision if the
 Movie Theater Exclusive Use is prohibited by law or during such time as a court order allows for or causes the
 breach of the Movie Theater Exclusive Use; and (iii) shall no longer apply and shall become null and void if, at
 any time, Tenant's primary use and business is not the same as the Movie Theater Exclusive Use or if the
 Premises is not open and operating in accordance with Sections 8.2, 8.3, and 8.8 of the Lease or during
 Permitted Closures for a period in excess of six (6) months. Notwithstanding anything to the contrary contained
 herein, Landlord shall not be in violation of the terms of Section 8. 7 of the Lease (and no violation of the
 exclusive shall be deemed to have occurred) for any period prior to the date which is thirty (30) days after
 Landlord has received written notice of the alleged violation unless Landlord fails to cure the same before the
 end of such thirty (30) day cure period, nor shall any liability accrue for any claims or damages resulting from
 an alleged violation of Section 8.7 of the Lease until after expiration of such thirty (30)- day period.

        4,      No-Kiosks. Landlord will not construct or place, or allow others to construct or place, any kiosk,
 pushcart or retail merchandise cart (RMU). plantings, seating, mall directories, or other amenities, whether
 temporary or permanent, within the area marked as the "No Kiosk Area" on Exhibit C.

         5.     Termination. Upon the expiration or sooner termination of the Lease, at the request of either
 party, Landlord and Tenant will enter into and record a memorandum evidencing such tem1ination in a form
 reasonably satisfactory to both parties.

         This Memorandum is executed for rhe purpose off recordation in the Official Records of Hennepin
 County, Minnesota, in order to give notice of the terms and provisions of the Lease and is not intended and may
 not be construed to define, limit or modify the Lease. In the event of a conflict between the terms hereof and the
 terms of the Lease. the terms of the Lease will control. All capitalized terms under in this Memorandum ha\·e


 101727051.DOCX: I l                                EXHIBIT ··L-1"
                                                      Pag~ - 2 -



l 700533--103.111
                       Case
                        Case20-14695-LMI
                             20-14696-LMI Claim
                                           Doc 204
                                                64-2 Filed
                                                      Filed07/27/21
                                                            07/09/20 Page
                                                                      Page137
                                                                           109ofof146
                                                                                   116


  the meaning as is given to such terms in the Lease, unless expressly superseded by the terms of this
  Memorandum. This Memorandum may be executed in counterparts.

  (LANDLORD)

  MOAC MALL HOLDINGS LLC,                          WITNESS:
  a Delaware limited liability company



  By: _ _ _ _ _ _ _ _ _ _ __
                                                   By:----------

  Name: _ _ _ _ _ _ _ _ _ _ __                     Name: _ _ _ _ _ _ _ _ _ __

  Title: _ _ _ _ _ _ _ _ _ _ __

  (TENANT)

  CINEMEX MOA, LLC,                                WITNESS:
  a Delaware limited liability company


  By: _ _ _ _ _ _ _ _ _ _ __                       By: _ _ _ _ _ _ _ _ __

  Name: _ _ _ _ _ _ _ _ _ _ __                     Name: _ _ _ _ _ _ _ _ _ __

 Title: _ _ _ _ _ _ _ _ _ _ __




  {017c7051.DOCX:1 i                            EXHlBJT "L-1"
                                                  Page - 3 -



1700533-104.lll
                     Case
                      Case20-14695-LMI
                           20-14696-LMI Claim
                                         Doc 204
                                              64-2 Filed
                                                    Filed07/27/21
                                                          07/09/20 Page
                                                                    Page138
                                                                         110ofof146
                                                                                 116


  STATE OF                                          )
                                                    )      ss.
  CITY/COUNTY OF                                    )


          On _ _ _ _ _ _ _ _ _ , 20_, before me _ _ _ _ _ _ _ _ _ _ , a Notary Public                           in   and for
  said   jurisdiction aforesaid, personally appeared                                                                      as
                                                                                                                          of
                                                                                                                          a
  _ _ _ _ _ _ _ _ _ _ _ _ _ _ , personally known to me (or proved to me on the basis of satisfactory
  evidence) to be the person(s) whose namets) is/are subscribed to the within instrument and acknowledged to me
  that he/she/they executed the s;:ime in his,'her!their authorized capacity( ies ), and that by his 'her/their signature(s)
  on the instrument the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.




                                                           Notary Public
                                                           My Commission expires:- - - - - -
                                                           (Notarial Seal]




  STATE OF                                         )
                                                   )       ss.
 CITY/COUNTY OF                                    )


          On _ _ _ _ _ _ _ _ _ , 20_. before me _ _ _ _ _ _ _ _ _ _ , a Notary Public in and for
 said    jurisdiction aforesaid, personally appeared                                          as
                                                                                              of
                                                                                                                          a
 _ _ _ _ _ _ _ _ _ _ _ _ _ _ , personally known to me (or proved to me on the basis of satisfactory
 evidence) to be the person(s) whose name(s) is/are subscribed to the within instrument and acknowledged to me
 that he/she/they executed the same in his/her/their authorized capacity(ies), and that by his/her/their signature(s)
 on the instrument the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.




                                                           Notary Public
                                                           My Commission expires: _ _ _ _ __
                                                           [Notarial                                                  Seal]

                                                        EXHIBIT A




 :01727051.DOCX;I:                                      EXHIBIT "L-1"
                                                          Page - 4 -



1700533--105.lll
                        Case
                         Case20-14695-LMI
                              20-14696-LMI Claim
                                            Doc 204
                                                 64-2 Filed
                                                       Filed07/27/21
                                                             07/09/20 Page
                                                                       Page139
                                                                            111ofof146
                                                                                    116


                                                  EXHIBIT B




 {O I 727051.DOCX;l I                            EXHIBIT "L-1''
                                                   P:1ge - 5 -



1700533~106.lll
                       Case
                        Case20-14695-LMI
                             20-14696-LMI Claim
                                           Doc 204
                                                64-2 Filed
                                                      Filed07/27/21
                                                            07/09/20 Page
                                                                      Page140
                                                                           112ofof146
                                                                                   116


                                                EXHIBIT C




 iO 1727051.DOCX; 11                            EX! IIBJT "L-1 '"
                                                   Page! - 6 -



1700533-107.111
                  Case
                   Case20-14695-LMI
                        20-14696-LMI Claim
                                      Doc 204
                                           64-2 Filed
                                                 Filed07/27/21
                                                       07/09/20 Page
                                                                 Page141
                                                                      113ofof146
                                                                              116




                                                         EXHIBIT ·•L-2"

                                  FOR;\,) OF DISCHARGE OF MEl\lOR.-\NDUM OF LE.-\SE


         Record and Return to:




                                            Spuce Above This Line for Recorder"~ Use



                                 DISCHARGE OF MEMORA'.'IDUM OF LEASE AGREE-'lENT

                 THIS DISCHARGE OF MEMORANDUM OF LEASE is executed as of____                _, 2016 by and
         between MOAC MALL HOLDINGS LLC. a Delaware limited liability company ("Landlord"). und CINEMEX
         MOA. LLC. a Delaware limited liability company ("Tenant'').

                                                             Recitals.

                  A.       Landlord and Tenant have entered into a Lease (''Lease") dated as of _ _ _ _ _ _ .2016, the
        terms. provisions. and conditions of which are incorporated herein by reference to the same ei.te111 as if recited in
        their entirety herein. whereby Landlord has leased to Tenant the premises in Space S-rn I ("Premises") located in the
        Mall of America ("Center''). in Bloomington. Minnesota.

                8.      Landlord and Tenant entered into that certain Memorandum of Lease related to the Premises and
        the Cemer dmed _ _ _ _ _ _ _ _ and filed in the Office of the Register of Titles. Hennepin County.
        Minnesota as Document Number: _ _ _ _ _ _ __
        ("Memorandum·•).

                C.        The Lease between Landlord and Tenant has been terminated, nnd Landlord and Tenant
        accordingly desire to have the Memorandum terminated anJ relellsed of record

                 NOW. THEREFORE, in considemtion of Ten Dollars($ 10.00) and other good and valuable consideration.
        the receipt and sufficiency of which is hereby acknowledged. and subject to the covenants and ,1greeme111s se1 forth
        herein and in the Lease between Landlord and Tenant dated as of ________, 20_ (hereinafter ~ailed
        the "Lease"), Landlord and Tenunt agree as follows:

                                                              Terms.

                    I. Landlord and Tenant hereby terminate and release 1he Memorandum.

                    2. This Discharge of Memorandum of Lease is b<!ing executed and recorded solely to give notice of the
        1en11inution of lhe lease as to the space leased to Tenunt from Landlord, and 10 terminate the Me111orandt11n and
        release the Memorandum or record.




        :01727051.DOC'X;l l                               EXHIBIT ·'L-2··




1700533-108.lll
                  Case
                   Case20-14695-LMI
                        20-14696-LMI Claim
                                      Doc 204
                                           64-2 Filed
                                                 Filed07/27/21
                                                       07/09/20 Page
                                                                 Page142
                                                                      114ofof146
                                                                              116




                    3. This Discharge of Memorandum of Lease may be e:,.ecuted in any number of counterparts. ea.:h of
         which. when executed and delivered \1ill be deemed an original, but such counterparts shall together constitute one
         and the same instrument.


                              THE REST OF THIS PAGE IS LEFT INTENTIONALLY BLANK.

                                                SIGNATURE PAGE FOLLOWS.




        101727051.DOCX:I i                           EXHIBIT "L-:!"
                                                        Page 2



1700533-109.111
                    Case
                     Case20-14695-LMI
                          20-14696-LMI Claim
                                        Doc 204
                                             64-2 Filed
                                                   Filed07/27/21
                                                         07/09/20 Page
                                                                   Page143
                                                                        115ofof146
                                                                                116




                    IN WITNESS WHEREOF, the purties have executed this tvkrnoranclum of Lease as of the date first abo,e
         written.


         (LANDLORD)

         '.\IOAC MALL HOLDINGS LLC.                                     WITNESS:
         a Delaware limited liability company



         By:--------------                                    By:------------
         Name: _ _ _ _ _ _ _ _ _ _ __                         Name: _ _ _ _ _ _ _ _ _ __

         Title: _ _ _ _ _ _ _ _ _ _ __

         (TENANT)

         ClNEMEX \-IOA, LLC.                                            WITNESS:
         a Delaware limited liability company


                                                              By: _ _ _ _ _ _ _ _ __
         By:--------------

         Name: _ _ _ _ _ _ _ _ _ _ __                         N:,me: _ _ _ _ _ _ _ _ _ __

         Title: _ _ _ _ _ _ _ _ _ _ __




         :01727051.DOCX;I}                            EXHJBIT ·•L-2"'
                                                         Page 3



1700533-110.111
                     Case
                      Case20-14695-LMI
                           20-14696-LMI Claim
                                         Doc 204
                                              64-2 Filed
                                                    Filed07/27/21
                                                          07/09/20 Page
                                                                    Page144
                                                                         116ofof146
                                                                                 116




         STATE OF

         CITY/COUNTY OF


                   On _ _ _ _ _ _ _ _ _ . 20__, before me _ _ _ __                         _ ___ • a Notary Pllblic in and for said
         jurisdiction   aforesaid, personally     appeared                                                                       as
                                                                                                                                 of
                                                                                                                                  a
         - - - - - - - - ~ - - - - - ' personal!) kno,,n to me (or proved to me on the basis of satisfactory
         evidence) to be the person(s) whose name(s) is:are subscribed to the II ithin instrument and ackno,lledged to me that
         he!sheithey executed the same in his'heritheir authorized capacity(ies), and that by his/her/their signature(s) on the
         instrument the person(s), or the entity upon beha If of 11 hich the person(s) acted, executed the instrument.




                                                                          Notar) Public
                                                                          My Commission expires: _ _ _ _ __
                                                                          [Not:irial Seal]




         STATE OF                                                 )
                                                                  )       ss.
        CITY/COUNTY OF                                            )


                  On _ _ _ _ _ _ _ _ _ . 20_, before me __________ , a Notary Public in and for said
        jurisdiction   aforesaid, personally    appeared                                          as
                                                                                                  of
                                                                                                                                 a
        _ _ _ _ _ _ _ _ _ _ _ _ _ _ , personally known to me (or proved to me on the basis of satisfactor)'
        evidence) to be the person(s) whose name(s) is/are subscribed to the within-instrument and acknowledged to me that
        he/she/they executed the same in his/her/their authorized capacity(ies). and that by his her/their signature(s) 011 the
        instrument the person(s), or the entity upon behalf of which the person(s) ,1cteJ. executed the instrument.




                                                                          Notary Public
                                                                          My Commission expires:·----_



                                                                                                                                      !
                                                                          [Notarial Seal]




         IOI 72705 l.DOC.\: I}                          EXHIBIT ,.L-2"
                                                           Page 4




1700533-111.lll
             Case 20-14696-LMI       Doc 204     Filed 07/27/21    Page 145 of 146




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov

 In re:                                               Chapter 11

 CINEMEX HOLDINGS USA,                                Case No. 20-14696-LMI
 INC.,
                                                      (Formerly Jointly Administered Under
          Reorganized Debtor.                         Lead Case: Cinemex USA Real Estate
                                                      Holdings, Inc., Case No. 20-14695-LMI)
 ___________________________/
            ORDER GRANTING REORGANIZED DEBTORS’ EMERGENCY
          MOTION TO ENFORCE THIRD AMENDED JOINT CHAPTER 11 PLAN
               OR REORGANIZATION AND CONFIRMATION ORDER

          THIS MATTER came before the Court on _________________, 2021, at ___ _.m. (the

“Hearing,” upon the Reorganized Debtors’ Emergency Motion to Enforce Third Amended Joint

Chapter 11 Plan of Reorganization and Confirmation Order (ECF No. ____) (the “Motion”) filed

by Cinemex Holdings USA, Inc., Cinemex USA Real Estate Holdings, Inc., and CB Theater

Experience LLC (collectively, “Cinemex” or the “Reorganized Debtors”). The Court finds that it

has jurisdiction over this matter pursuant to 28 U.S.C. § 1334, that the Motion was properly filed

and served, and that this a core proceeding pursuant to 28 U.S.C. § 157(b). It is hereby
             Case 20-14696-LMI        Doc 204    Filed 07/27/21     Page 146 of 146




       ORDERED as follows:

       1.      The Motion is GRANTED.

       2.      MOAC Mall Holdings LLC is ordered to immediately account for, assemble and

deliver (at its own cost) all of the Reorganized Debtors’ personal property now or previously

located on the premises of MOAC Mall Holdings LLC.

       3.      In the event that MOAC Mall Holdings LLC fails to comply with the preceding

paragraph on or before 14 days from the date of this Order, upon notification of such failure by

the Reorganized Debtors, the Court will hold an additional hearing to direct the U.S. Marshalls to

enforce compliance with this Order.

       4.      MOAC Mall Holdings LLC will pay reasonable attorney’s fees and costs of the

Reorganized Debtor incurred in connection with MOAC’s violation of the Confirmation Order

and the Plan, for the cost of preparing and prosecuting the Motion as determined by the Court.

                                                ###
Submitted by:

QUINN EMANUEL URQUHART & SULLIVAN, LLP
Patricia B. Tomasco (admitted pro hac vice)
711 Louisiana Street, Suite 500
Houston, Texas 77002
Telephone: 713-221-7000
Facsimile: 713-221-7100
Email: pattytomasco@quinnemanuel.com
COUNSEL FOR CINEMEX USA HOLDINGS, INC.


Copies to:

Attorney Patricia B. Tomasco, who shall serve interested parties and file a certificate of service
reflecting same
